Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 38

TO THE

UPS RETIREMENT PLAN

WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and

WHEREAS, the Plan, as adopted and amended from time to time, was amended and
restated in its entirety, effective as of January 1, 1976, to comply with the
Employee Retirement Income Security Act of 1974; and

WHEREAS, the Plan has been amended on a number of occasions since January 1,
1976, and was most recently amended by Amendment No. 37; and

WHEREAS, UPS desires to amend and restate the Plan to (1) reflect the terms of
the most recent Collective Bargaining Agreement between the United Parcel
Service Co. and the Independent Pilots Association; (2) reflect the terms of the
Collective Bargaining Agreement between UPS and International Brotherhood of
Teamsters, Local 135; (3) add a cash balance formula for employees and (4) to
make certain other changes.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the UPS Retirement Plan (the “Plan”), the Plan is hereby amended
and restated in the form attached.

Except as amended by this Amendment No. 38, the Plan as in effect immediately
prior to the date of this amendment shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by the Board of Directors on December 17, 2007
has caused this Amendment No. 38 to be adopted.

 

ATTEST:    

UNITED PARCEL SERVICE

OF AMERICA, INC.

/s/    TERI P. MCCLURE     /s/    MICHAEL L. ESKEW

Teri P. McClure

Secretary

   

Michael L. Eskew

Chairman



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

(Amended and Restated Effective January 1, 2008,

incorporating Amendments 1 through 37)



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    8    (a)  

“Accrued Benefit”

   8    (b)  

“Actuarial Equivalent”

   8    (c)  

“Actuary”

   10    (d)  

“Alternative Formula”

   10    (e)  

“Annuity Starting Date”

   11    (f)  

“Applicable Interest Rate”

   11    (g)  

Applicable Mortality Table”

   12    (h)  

“Benefit Service”

   12    (i)  

“Beneficiary”

   15    (j)  

“Board of Directors”

   15    (k)  

“Break in Service”

   15    (l)  

“Code”

   15    (m)  

“Committee”

   15    (n)  

“Company”

   15    (o)  

“Compensation”

   15    (p)  

“Deferred Vested Benefit”

   18    (q)  

“Disability” or “Disabled”

   18    (r)  

“Disability Retirement Benefit”

   18    (s)  

“Domestic Partner”

   18    (t)  

“Early Commencement Service Requirement”

   19    (u)  

“Earliest Commencement Age”

   19    (v)  

“Early Retirement Date”

   19    (w)  

“Effective Date”

   20    (x)  

“Employee”

   20    (y)  

“Employer Company”

   21    (z)  

“ERISA”

   21    (aa)  

“Final Average Compensation”

   21    (bb)  

“Five Year Certain and Life Annuity”

   23    (cc)  

“Foreign Employee”

   23    (dd)  

“Fund”, “Trust”, or “Trust Fund”

   23    (ee)  

“Grandfathered Participant”

   23    (ff)  

“Grandfathered Motor Cargo Participant”

   24    (gg)  

“Grandfathered Overnite Participant”

   24    (hh)  

“Hour of Service”

   24    (ii)  

“Integrated Formula”

   26    (jj)   “Joint and Survivor Annuity”, “Joint and 50% Survivor Annuity”,
“Joint and 75% Survivor Annuity” and “Joint and 100% Survivor Annuity”    26   
(kk)  

“LTD Participant”

   26    (ll)  

“Motor Cargo Plan”

   26    (mm)  

“Normal Form”

   26

 

- i -



--------------------------------------------------------------------------------

   (nn)  

“Normal Retirement Benefit”

   26    (oo)  

“Normal Retirement Date”

   27    (pp)  

“Optional Form of Benefit”

   27    (qq)  

“Overnite”

   27    (rr)  

“Overnite Plan”

   27    (ss)  

“Participant”

   27    (tt)  

“Pre-2001 Participant”

   27    (uu)  

“Pre-2006 Motor Cargo Benefit Service”

   27    (vv)  

“Pre-2006 Motor Cargo Formula”

   27    (ww)  

“Pre-2006 Overnite Benefit Service”

   27    (xx)  

“Plan”

   27    (yy)  

“Plan Year”

   27    (zz)  

“Postponed Retirement Benefit”

   27    (aaa)  

“Postponed Retirement Date”

   27    (bbb)  

“Preretirement Survivor Annuity”

   28    (ccc)  

“Present Value”

   28    (ddd)  

“Qualified Joint and Survivor Annuity”

   28    (eee)  

“Related Employer”

   28    (fff)  

“Retirement Benefit”

   28    (ggg)  

“RPA Benefit Service”

   28    (hhh)  

“RPA Formula”

   28    (iii)  

“RPA Points”

   29    (jjj)  

“Single Life Only Annuity”

   29    (kkk)  

“Single Life Annuity and 120-Monthly Guarantee”

   29    (lll)  

“Social Security Amount”

   29    (mmm)  

“Social Security Leveling Option”

   30    (nnn)  

“Spouse”

   30    (ooo)  

“Trust Agreement” or “Trust Agreements”

   30    (ppp)  

“Trustee”

   30    (qqq)  

“UPS Freight Formula”

   30    (rrr)  

“UPS Freight Service”

   30    (sss)  

“Year of Service”

   30    (ttt)  

“Crewmember”

   30    (uuu)  

“Early Retirement Benefit”

   30    (vvv)  

“Final Average Compensation Formula”

   30    (www)   “Interest Credits”    31    (xxx)  

“Interest Credit Percentage”

   31    (yyy)  

“Optional Qualified Joint and Survivor Annuity”

   31    (zzz)  

“Portable Account”

   31    (aaaa)  

“Portable Account Formula”

   31    (bbbb)  

“Portable Account Participant”

   31    (cccc)  

“Portable Account Points”

   31

Section 1.2

   Construction    31

ARTICLE II

   ELIGIBILITY FOR PARTICIPATION    32

Section 2.1

   Eligibility Requirements prior to January 1, 2008    32

Section 2.2

   Eligibility Requirements on or after January 1, 2008    33

 

- ii -



--------------------------------------------------------------------------------

ARTICLE III

  

FUNDING

   34

Section 3.1

  

Funding Method and Policy

   34

Section 3.2

  

Establishment of Funding Standard Account

   34

Section 3.3

  

Payment of Contributions

   34

Section 3.4

  

Contributions by Employer

   34

Section 3.5

  

Permissible Contributions and Irrevocability

   34

ARTICLE IV

  

ELIGIBILITY FOR BENEFITS

   36

Section 4.1

  

Application for Benefits

   36

Section 4.2

  

Normal Retirement Benefit

   36

Section 4.3

  

Early Retirement Benefit for Final Average Compensation Formula and Pre-2006
Motor Cargo Formula

   36

Section 4.4

  

Deferred Vested Benefit for Final Average Compensation Formula and Pre-2006
Motor Cargo Formula

   36

Section 4.5

  

Postponed Retirement Benefit for Final Average Compensation Formula and Pre-2006
Motor Cargo Formula

   37

Section 4.6

  

Disability Retirement Benefit

   37

Section 4.7

  

Portable Account Benefit

   38

ARTICLE V

  

AMOUNT AND PAYMENT OF BENEFITS

   39

Section 5.1

  

Benefits Limited by Plan Provisions in Effect; Retiree Benefit Increases

   39

Section 5.2

  

Benefit Amounts

   41

Section 5.3

  

Formulas

   52

Section 5.4

  

Benefit Payment

   58

Section 5.5

  

Disability Retirement Benefit

   62

Section 5.6

  

Preretirement Survivor Annuity

   62

Section 5.7

  

Benefit Payments Under Other Plans and Programs

   64

Section 5.8

  

Preservation of Benefits and Maximum Pensions

   65

Section 5.9

  

Limitations Regarding Time of Payment of Benefits

   68

Section 5.10

  

Designation of Beneficiary

   68

Section 5.11

  

Final Payment to Participant or Beneficiary

   69

Section 5.12

  

Suspension of Benefits

   69

Section 5.13

  

Withholding of Income Tax

   70

Section 5.14

  

Direct Rollover

   72

Section 5.15

  

Recovery of Overpayments

   73

ARTICLE VI

  

VESTING

   74

Section 6.1

  

Vesting

   74

Section 6.2

  

Breaks in Service for Vesting Purposes

   74

Section 6.3

  

Forfeitures

   74

ARTICLE VII

  

AMENDMENT, MODIFICATION AND TERMINATION; MERGER

   75

Section 7.1

  

Right to Amend or Terminate

   75

Section 7.2

  

Withdrawal of Employer Company

   75

Section 7.3

  

Liquidation of Trust Fund

   75

 

- iii -



--------------------------------------------------------------------------------

Section 7.4

  

Finality of Payment

   76

Section 7.5

  

Non-diversion of Assets

   76

Section 7.6

  

Committee Functions during Termination

   76

Section 7.7

  

Notice of Termination

   76

Section 7.8

  

Merger and Consolidation of Plan, Transfer of Assets

   77

Section 7.9

  

Discontinuance of Plan Within Ten Years of Amendment

   77

ARTICLE VIII

  

INVESTMENTS

   79

Section 8.1

  

Direction of Investments

   79

Section 8.2

  

Seventy-Five Percent Limitation

   79

Section 8.3

  

Annual Valuation of Trust Fund

   79

ARTICLE IX

  

ADMINISTRATIVE COMMITTEE

   80

Section 9.1

  

Establishment of Administrative Committee

   80

Section 9.2

  

Delegation of Specific Responsibilities

   80

Section 9.3

  

Power to Establish Regulations

   80

Section 9.4

  

Claims Procedure

   81

Section 9.5

  

Forfeiture in Case of Unlocatable Participant or Beneficiary

   83

Section 9.6

  

Liability of the Committee

   84

Section 9.7

  

Fiduciary Responsibility Insurance; Bonding

   84

Section 9.8

  

Meetings of Committee

   85

Section 9.9

  

Compensation of Committee

   85

Section 9.10

  

Reliance by Committee

   85

Section 9.11

  

Books and Records

   85

Section 9.12

  

Disbursements

   85

Section 9.13

  

Allocation of Responsibility Among Fiduciaries for Plan and Trust Administration

   85

ARTICLE X

  

GENERAL PROVISIONS

   86

Section 10.1

  

Prohibition Against Attachment

   86

Section 10.2

  

Facility of Payment

   87

Section 10.3

  

Payment to Minor Beneficiary

   87

Section 10.4

  

No Rights of Employment

   87

Section 10.5

  

Payments Only From Trust Fund

   88

Section 10.6

  

Applicable Law

   88

Section 10.7

  

Titles

   88

Section 10.8

  

Counterparts

   88

Section 10.9

  

No Access to Books and Records

   88

Section 10.10

  

Procedures for Qualified Domestic Relations Orders

   88

Section 10.11

  

USERRA

   88

ARTICLE XI

  

TOP-HEAVY PROVISIONS

   89

Section 11.1

  

Effective Date of This Article

   89

Section 11.2

  

Definitions

   89

Section 11.3

  

Top-Heavy Vesting Schedule

   93

Section 11.4

  

Top-Heavy Minimum Benefit

   93

Section 11.5

  

Top-Heavy Limitation on Compensation

   93

 

- iv -



--------------------------------------------------------------------------------

Section 11.6

  

Top-Heavy Adjustment to Section 415 Limitations

   94

Section 11.7

  

Certain Benefits Disregarded

   94

ARTICLE XII

  

RETIREE MEDICAL BENEFITS

   95

Section 12.1

  

Creation of Separate Account

   95

Section 12.2

  

Definitions

   95

Section 12.3

  

Duration of Coverage; Election to Continue Coverage

   98

Section 12.4

  

Funding Method and Policy

   102

Section 12.5

  

Subordination to Retirement Benefits

   102

Section 12.6

  

Forfeitures

   102

Section 12.7

  

Benefits Provision

   102

Section 12.8

  

Supervision of Account

   102

Section 12.9

  

Coordination with Employer-Maintained Group Medical Insurance for Active
Participants and their Covered Dependents

   102

Section 12.10

  

Participant Contributions

   103

ARTICLE XIII

  

SPECIAL BENEFITS UPON VOLUNTARY TERMINATION OF EMPLOYMENT

   106

Section 13.1

  

Special Early Retirement

   106

Section 13.2

  

Supplemental Retirement Benefit

   106

Section 13.3

  

Legal Compliance

   109

 

- v -



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN APPENDIX A

   110

THE UPS RETIREMENT PLAN APPENDIX B

   111

THE UPS RETIREMENT PLAN APPENDIX C

   112

THE UPS RETIREMENT PLAN APPENDIX D ADDITIONAL MONTHLY RETIREMENT BENEFIT

   113

THE UPS RETIREMENT PLAN APPENDIX E FORMER ROLLINS EMPLOYEES

   116

THE UPS RETIREMENT PLAN APPENDIX F-1 RPA POINTS AND DDB AMOUNTS

   118

THE UPS RETIREMENT PLAN APPENDIX F-2 RPA POINTS AND DDB AMOUNT

   120

THE UPS RETIREMENT PLAN APPENDIX F-3 RPA POINTS AND DDB AMOUNTS

   122

THE UPS RETIREMENT PLAN APPENDIX F-4 RPA POINTS AND DDB AMOUNTS

   124

THE UPS RETIREMENT PLAN APPENDIX F-5 RPA POINTS AND DDB AMOUNTS

   126

THE UPS RETIREMENT PLAN APPENDIX F-6 DDB AMOUNTS

   127

THE UPS RETIREMENT PLAN APPENDIX F-6 DDB AMOUNTS

   127

THE UPS RETIREMENT PLAN APPENDIX F-7 PORTABLE ACCOUNT FORMULA

   129

THE UPS RETIREMENT PLAN APPENDIX G LIST OF EMPLOYER COMPANIES WITH UPS FREIGHT
FORMULA

   130

THE UPS RETIREMENT PLAN APPENDIX H EMPLOYER COMPANIES

   131

THE UPS RETIREMENT PLAN APPENDIX I SPECIAL OPL RETIREMENT BENEFIT

   133

UPS RETIREMENT PLAN APPENDIX J UPS FREIGHT/OVERNITE SUPPLEMENTAL BENEFIT
SCHEDULE

   137

UPS RETIREMENT PLAN APPENDIX K MOTOR CARGO SUPPLEMENTAL BENEFIT SCHEDULE

   142

UPS RETIREMENT PLAN APPENDIX L SPECIAL ENHANCED BENEFIT FOR AVIATION
TECHNOLOGIES PARTICIPANTS

   145

UPS RETIREMENT PLAN APPENDIX M INDEPENDENT PILOTS ASSOCIATION

   M-1

 

- vi -



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

WHEREAS, the Employer Companies have heretofore established this Retirement Plan
for the benefits of their eligible employees, in order to provide benefits to
those employees upon their retirement, disability, or death, effective as of
September 1, 1961; and

WHEREAS, following the enactment of the Employee Retirement Income Security Act
of 1974, the Plan was amended and restated in its entirety, replacing all of the
provisions of the Plan then in effect, being effective as of January 1, 1976;
and

WHEREAS, the Plan has subsequently been amended on a number of occasions, the
most recent of which is Amendment No. 37;

NOW, THEREFORE, this Amendment No. 38 hereby amends and restates the Plan for
ease of administration to incorporate all amendments made to date, and make
other amendments which are generally effective as to individuals with at least
one Hour of Service as an Employee on or after as of January 1, 2008 and new
Employees hired thereafter. The rights and benefits, if any, of an individual
without at least one Hour of Service as an employee on or after January 1, 2008
shall be determined in accordance with the terms of the Plan in effect on the
date he last earned an Hour of Service, except as expressly provided in this
amended and restated plan or as otherwise provided by the Code or ERISA.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Whenever used herein, the following words shall have
the meaning set forth below unless otherwise clearly required by the context:

 

(a) “Accrued Benefit” means the monthly benefit defined in Section 5.2(a).

 

(b) “Actuarial Equivalent”

 

  (i) General Optional Form of Payment. For purposes of determining the amount
of an Optional Form of Benefit, a benefit having in the aggregate equality in
value to the amounts expected to be received under the Normal Form of benefit
payment based upon an interest rate of 6% and the 1983 GAM Mortality Table for
Males for Participants and the 1983 GAM Mortality Table for Females for
beneficiaries and Alternate Payees.

 

  (ii) Special Rules Optional Form of Payment. Notwithstanding the foregoing,
the following factors will apply to the Participants described below in
determining the amount of the Optional Forms of Benefit described below:

 

  (A) Grandfathered Participants and Pre-2001 Benefits. For purposes of
determining the amount payable to (I) any Grandfathered Participant or (II) any
other Participant who had accrued a benefit under the Plan as of December 31,
2000 and who is not in pay status as of December 31, 2000, in the form of a
Qualified Joint and Survivor Annuity, Joint and 50% Survivor Annuity or a Single
Life Annuity with 120-Month Guarantee:

 

  (1) Qualified and 50% Joint and Survivor Annuity. If the Optional Form of
Benefit is a Qualified Joint and Survivor Annuity or a 50% Joint and Survivor
Annuity the greater of (I) the amount determined under Section 1.1(b)(i) above
or (II) the amount determined in accordance with paragraph (a) or (b) below:

 

  a. 94 percent of the Participant’s monthly benefit in the Normal Form
increased (or decreased) by 0.5 percent for each year the Spouse’s or
beneficiary’s age is greater (or less) than the Participant’s age, to a minimum
of 82 percent if the beneficiary is the Participant’s Spouse (but no minimum
shall apply if the beneficiary is not the Participant’s Spouse), and a maximum
of 99 percent (without regard to whether the beneficiary is the Participant’s
Spouse), if the Normal Form of the Participant’s benefit is a Single Life
Annuity with 120-Month Guarantee; and

 

8



--------------------------------------------------------------------------------

  b. 90 percent of the Participant’s monthly benefit in the Normal Form
increased (or decreased) by 0.5 percent for each year the Spouse’s or
beneficiary’s age is greater (or less) than the Participant’s age, with no
minimum but a maximum of 99 percent if the Normal Form of the Participant’s
benefit is a Single Life Only Annuity.

 

  (2) Single Life with 120-Month Guarantee. If the benefit is payable to a
Participant described in Section 1.1(b)(ii)(A) with at least one Hour of Service
as an Employee on or after January 1, 1992 in the form of a Single Life Annuity
with 120-Month Guarantee, the greater of (I) the amount determined under
Section 1.1(b)(i) above or (II) 95 percent of his monthly benefit payable in the
Normal Form.

 

  (3) Adjustment for Certain Qualified Joint and Survivor Annuities. If the
benefit is payable on or after January 1, 2007 to a Participant described in
Section 1.1(b)(ii)(A) with at least one Hour of Service as an Employee on or
after January 1, 1992 in the form of a Qualified Joint and Survivor Annuity,
then the amount of the benefit determined under Section 1.1(b)(ii)(A) shall be
increased by five percent (5%) or such greater percentage as is required to make
the Qualified Joint and Survivor Annuity equivalent to the most valuable benefit
available to such Participant if such Participant retires after age 65.

 

  (B) Grandfathered Overnite Participant. For purposes of determining the
benefit payable to any Grandfathered Overnite Participant with an Annuity
Starting Date occurring on or after January 1, 2006:

 

  (1) If the Optional Form of Payment is a Qualified Joint and Survivor Annuity
or a 50% or 100% Joint and Survivor Annuity the greater of (A) the amount
determined under Section 1.1(b)(i) above or (B) the amount determined using an
interest rate of 7% and the UP 1984 Unisex Pension Mortality Table;

 

9



--------------------------------------------------------------------------------

  (2) If the Optional Form of Benefit is a Social Security Leveling Option, the
greater of (A) the amount determined under Section 1.1(b)(i) above, (B) the
amount determined using an interest rate of 7% and the UP 1984 Unisex Pension
Mortality Table or (C) the amount determined using the Applicable Interest Rate
(determined as if the benefit commencement date is the date of distribution) and
the Applicable Mortality Table.

 

  (C) Grandfathered Motor Cargo Participant. For purposes of determining the
benefit payable to any Grandfathered Motor Cargo Participant with an Annuity
Starting Date occurring on or after January 1, 2006:

 

  (1) If the Optional Form of Benefit is a Qualified Joint and Survivor Annuity,
a 50% or 100% Joint and Survivor Annuity or a Five Year Certain and Life
Annuity, the greater of (A) the amount determined under Section 1.1(b)(i) above
or (B) the amount determined using an interest rate of 8% and the UP 1984 Unisex
Pension Mortality Table;

 

  (2) For purposes of the adjustment for a Postponed Retirement Benefit
described in Section 5.2(d), an interest rate of 8% and the UP 1984 Unisex
Pension Mortality Table.

 

  (iii) Offsets from Other Plans. For any purpose other than as described above,
for example, for the purpose of determining the amount of any offset under
Section 5.7 or benefits provided under Article XIII, Actuarial Equivalence shall
be determined based upon an interest rate of 6% and the 1971 Towers, Perrin,
Forster and Crosby Forecast Mortality Table with ages set back one year.

 

  (iv) Other Purposes. For any purpose other than described in
Section 1.1(b)(iii) above, Actuarial Equivalence shall be determined under
Section 1.1(b)(i) above.

 

  (v) Portable Account. For purposes of converting a Portable Account to the
Single Life Annuity form of payment and determining the amount of a Single Life
Annuity payable from a Portable Account before Normal Retirement Date, Actuarial
Equivalence is computed on the basis of the Applicable Mortality Table and the
Applicable Interest Rate.

 

(c) “Actuary” means the individual actuary or firm of actuaries selected by the
Committee to provide actuarial services in connection with the administration of
the Plan.

 

(d) “Alternative Formula” means the benefit formula described in Section 5.3(f).

 

10



--------------------------------------------------------------------------------

(e) “Annuity Starting Date” means (1) the first day of the first period for
which an amount is payable as an annuity, or (2) in the case of a benefit not
payable in the form of an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.

 

(f) “Applicable Interest Rate” means

 

  (i) for lump sum benefits paid before January 1, 2000, “Applicable Interest
Rate” shall mean the lesser of (i) 6% or (ii) the interest rate or rates which
would be used, as of the date distribution commences, by the Pension Benefit
Guaranty Corporation for purposes of determining the present value of a
Participant’s benefits under the Plan if the Plan had terminated on the date
distribution commences with insufficient assets to provide benefits guaranteed
by the Pension Benefit Guaranty Corporation on that date; and

 

  (ii) for lump sum benefits paid and benefit commencement or other
determination dates on or after January 1, 2000, the “Applicable Interest Rate”
shall be as described in Section 417(e)(3) of the Code for the “lookback month”
preceding the “stability period” that includes the date the distribution is
made. The term “lookback month” means August, which is the fifth month preceding
the first day of the stability period containing the date of distribution. The
term “stability period” means the calendar year in which the distribution is
made. Notwithstanding the foregoing, for distributions made on or after
January 1, 2000 and before July 1, 2001, the Applicable Interest Rate means the
lesser of (i) the “applicable interest rate” as described in Section 417(e)(3)
of the Code for the second month preceding the month that includes the date the
distribution is made or (ii) the “applicable interest rate” as described in
Section 417(e)(3) of the Code for the month of August preceding the calendar
year that includes the date the distribution is made.

 

  (iii) for lump sum benefits paid and benefit commencement or other
determination dates on or after January 1, 2006 and before January 1, 2007 to a
Grandfathered Overnite Participant or a Grandfathered Motor Cargo Participant,
“Applicable Interest Rate” shall be the lesser of (a) the “applicable interest
rate” as described in Section 417(e)(3) of the Code for the November preceding
the calendar year that includes the date the distribution is made or (b) the
“applicable interest rate” as described in Section 417(e)(3) of the Code for the
month of August preceding the calendar year that includes the date the
distribution is made.

 

  (iv) for lump sums paid and benefit commencement or other determination dates
on or after January 1, 2008, means the applicable interest rate structure
established by the Internal Revenue Service under Section 417(e)(3) of the Code
in effect during August (the “lookback month”) preceding the calendar year that
includes the Annuity Starting Date or other determination date.

 

11



--------------------------------------------------------------------------------

(g) “Applicable Mortality Table” means

 

  (i) for lump sums paid before January 1, 2000, the 1971 Towers, Perrin,
Forster, and Crosby Forecast Mortality Table with ages set back one year; and

 

  (ii) for lump sums paid and benefit commencement or other determination dates
on or after January 1, 2000, the “applicable mortality table” prescribed by the
Secretary of the Treasury for purposes of Section 417(e)(3) of the Code.

 

  (iii) for lump sums paid and benefit commencement or other determination dates
on or after January 1, 2008, means the applicable mortality table as may be
established by the Internal Revenue Service from time to time under
Section 417(e)(3) of the Code for the calendar year that includes the Annuity
Starting Date or other determination date.

 

(h) “Benefit Service “ means, subject to the special rules described below, the
number of a Participant’s years (including fractions of a year) of
(i) employment as an Employee with one or more Employer Companies while such
Employer Company is an Employer Company, and (ii) employment with one or more
Employer Companies while such Employer Company is an Employer Company, but not
as an Employee, provided that such employment precedes the Participant’s period
of employment as an Employee. No Benefit Service credit will be given with
respect to service with an Employer Company that follows a Participant’s period
of employment as an Employee, unless the Participant subsequently becomes an
Employee and earns at least one month of Benefit Service in such capacity.
Except as specifically provided otherwise, no Benefit Service credit will be
given with respect to employment with an Employer Company prior to the date it
first becomes an Employer Company.

 

  (i) General. Years and months of Benefit Service shall be determined based on
Hours of Service earned by a Participant in the capacities described above in
accordance with the following charts:

 

12



--------------------------------------------------------------------------------

  (A) Before 1992. For any Participant without at least one Hour of Service as
an Employee on or after January 1, 1992:

 

Hours of Service

in Each Calendar Year

  

Months of Benefit Service

Less than 1000

   0 months

1000 - 1050

   6 months

1051 - 1200

   7 months

1201 - 1350

   8 months

1351 - 1500

   9 months

1501 - 1650

   10 months

1651 - 1800

   11 months

1801 or over

   12 months

 

  (B) On and After 1992. For a Participant with at least one Hour of Service as
an Employee on or after January 1, 1992:

 

Hours of Service

in Each Calendar Year

  

Months of Benefit Service

Less Than 125

   0 months

125 - 249

   1 month

250 - 374

   2 months

375 - 499

   3 months

500 - 624

   4 months

625 - 749

   5 months

750 - 874

   6 months

875 - 999

   7 months

1000 - 1124

   8 months

1125 - 1249

   9 months

1250 - 1374

   10 months

1375 - 1499

   11 months

1500 - over

   12 months

Participants eligible for Benefit Service credit in accordance with this
subparagraph (B) shall receive such credit with respect to Hours of Service both
preceding and following January 1, 1992.

 

  (ii) Break in Service. If a Participant with no vested interest, as determined
under Section 6.1, incurs one or more consecutive Breaks in Service:

 

  (A) Rule of Parity. Benefit Service credit prior to the Break in Service shall
not be taken into account for purposes of calculating years of Benefit Service
if the number of consecutive Breaks in Service equals or exceeds the greater of
(i) the aggregate number of the Participant’s Years of Service (excluding Years
of Service not required to be taken into account by reason of any prior Breaks
in Service), or (ii) six;

 

13



--------------------------------------------------------------------------------

  (B) One-Year Hold Out. Prior to July 1, 2000, Benefit Service before such
Break in Service shall not be taken into account for purposes of calculating
years of Benefit Service until the Participant completes one Year of Service
after the Break in Service.

 

  (iii) LTD Participant. Benefit Service with respect to an LTD Participant
whose Retirement Benefits commence after December 31, 2000 shall be calculated
in accordance with the applicable table in subparagraph (i) above, but there
shall be included as Benefit Service for purposes of benefit accrual and early
retirement subsidies under a Final Average Compensation Formula or the Pre-2006
Motor Cargo Formula all years and months while the Participant is an LTD
Participant and continues to be “totally disabled” for purposes of the UPS
Income Protection Plan (or a successor long term disability plan), as amended
from time to time. Such Benefit Service shall be determined as if such LTD
Participant had worked at least 1500 Hours of Service in each calendar year and
at least 216 Hours of Service in each month in excess of a calendar year.
Provided, however, the total Benefit Service credited under this
Section 1.1(h)(iii) to an LTD Participant when aggregated with his actual
Benefit Service under other Sections of this definition shall not exceed
thirty-five (35) years or if lesser, the maximum service cap imposed by the
particular benefit formula applicable to the LTD Participant. No Benefit Service
will be credited to a Disabled Participant while such Participant is receiving
Disability Retirement Benefits.

 

  (iv) Special Rules for Acquisitions/Mergers. The Benefit Service of certain
Participants who became Participants as a result of certain acquisitions or
mergers shall include the additional Benefit Service if any, described in the
Appendix applicable to such Participants.

 

  (v) Terminated Employees. An individual who is rehired as an Employee on or
after January 1, 2008 shall not earn additional Benefit Service following his
reemployment. However, an Employee who is transferred to a non-Employee position
(whether on, before or after January 1, 2008) and then is transferred back to an
Employee position on or after January 1, 2008 shall continue to earn Benefit
Service for purposes of determining early retirement subsidies, but not benefit
accrual, under a Final Average Compensation Formula or the Pre-2006 Motor Cargo
Formula for the benefit accrued before he transferred to the non-Employee
position until he terminates employment with the Employer Company and all
Related Employers.

 

14



--------------------------------------------------------------------------------

(i) “Beneficiary” means a beneficiary designated by the Participant or the Plan
in accordance with Section 5.10.

 

(j) “Board of Directors” means the Board of Directors and/or the Executive
Committee of United Parcel Service of America, Inc.

 

(k) “Break in Service” means, with respect to a Participant with at least one
Hour of Service as an Employee on or after January 1, 1992, a Plan Year during
which the Participant does not complete more than 124 Hours of Service. With
respect to a Participant without at least one Hour of Service as an Employee on
or after January 1, 1992, “Break in Service” means a Plan Year during which a
Participant does not complete more than 500 Hours of Service (375 Hours of
Service in the case of a Participant employed on a part-time basis for whom the
regular time hour equivalency described in the definition of Hour of Service is
used).

 

(l) “Code” means the Internal Revenue Code of 1986 as amended.

 

(m) “Committee” means the Administrative Committee of the Plan, the
establishment and responsibilities of which are set forth in Article IX. The
Committee shall be and is the Plan Administrator, the agent for service of
process on or with respect to the Plan and a named fiduciary with respect to
this Plan.

 

(n) “Company” means all of the following corporations collectively:

 

  (i) United Parcel Service of America, Inc.; and

 

  (ii) any corporation or trade or business that is considered to be a single
employer with United Parcel Service of America, Inc., under Code Section 414(b),
(c), (m) or (o).

 

(o) “Compensation “ means, generally, remuneration currently earned and actually
paid by an Employer Company or a domestic Related Employer to an employee who is
a Participant in the Plan, and reported on such employee’s Form W-2 for the
applicable calendar year, including basic salary or wages (without reducing
wages to account for the Participant’s elective deferral of a portion of his
salary or wages, if any, pursuant to a cash or deferred arrangement described in
Section 401(k) of the Code, a plan described in Section 125 of the Code, the UPS
Deferred Compensation Plan and /or the UPS Deferred Compensation Plan 2000),
overtime pay, certain incentive and bonus payments, and including the value of
awards made pursuant to the UPS Managers’ Incentive Plan or management incentive
awards under the United Parcel Service, Inc. Incentive Compensation Plan.
Notwithstanding anything to the contrary in the immediately preceding sentence,
effective for management incentive awards made under the United Parcel Service,
Inc. Incentive Compensation Plan on or after November 1, 2005, Compensation
shall include the value (as of the award date) of the restricted stock unit
portion of the award, even if unvested and not reported on the employee’s Form
W-2 related to the year of the award. Compensation shall not include any other
payments received by the Participant, including, but not limited to, the
following, notwithstanding that such payments may be included in the
Participant’s Form W-2 for the applicable year:

 

15



--------------------------------------------------------------------------------

  (i) Payments in the nature of compensation from an insurance carrier, from a
state unemployment or worker’s compensation fund, or from any health and welfare
or other benefit program or plan maintained by an Employer Company or a Related
Employer other than the United Parcel Service, Inc. Incentive Compensation Plan
for management incentive awards thereunder;

 

  (ii) Disability payments from an insurance carrier, a state disability
insurance fund, this Plan or any other disability plan maintained by an Employer
Company or a Related Employer except, effective January 1, 2007, payments from a
state disability insurance fund that are applied to offset salary continuation
benefits from the UPS Income Protection Plan;

 

  (iii) ‘Foreign service differentials’ or other supplemental payments made by
an Employer Company or a Related Employer to a Participant working outside his
country of citizenship on account of such foreign service;

 

  (iv) Payment or reimbursement by an Employer Company or a Related Employer of
relocation expenses incurred by a Participant or his family;

 

  (v) The value of employee fringe benefits provided by an Employer Company or a
Related Employer, including but not limited to the payment of life insurance
premiums, whether or not the value of such fringe benefits is includable in an
employee’s taxable income;

 

  (vi) Payments made under deferred compensation plans or programs;

 

  (vii) Employer contributions to any pension, profit-sharing or stock bonus
plan to which the Employer Company or a Related Employer contributes;

 

  (viii) Employer contributions to any welfare benefit plan to which an Employer
Company or a Related Employer contributes;

 

  (ix) Income attributable to awards under the UPS Stock Option Plan or the
United Parcel Service, Inc. Incentive Compensation Plan other than management
incentive awards; provided, however, that income attributable to the vesting of
that portion of a management incentive award that is made in restricted stock
units shall be excluded; and

 

  (x) Effective January 1, 2006, bonuses paid pursuant to retention agreements
paid in connection with mergers or acquisitions and any other bonuses or
payments that are not directly related to the performance of the Participant’s
duties including, but not limited to:

 

  (A) any bonuses paid under a general bonus payroll code;

 

16



--------------------------------------------------------------------------------

  (B) gift card awards;

 

  (C) loss prevention awards;

 

  (D) referral bonuses; and

 

  (E) sales lead incentive bonuses.

In no event shall the Compensation of any participant taken into account under
the Plan for any Plan Year exceed the applicable dollar amounts for such Plan
Year determined under Section 401(a)(17) of the Code increased by the applicable
cost-of-living adjustment, if any, for the calendar year sanctioned by
Section 401(a)(17) of the Code. For Plan Years commencing before January 1,
1997, in determining the Compensation of a Participant, the rules of
Section 414(q)(6) of the Code (as in effect immediately prior to January 1,
1997) shall apply, except that in applying such rules, the term “family” shall
include only the Participant’s Spouse and any lineal descendants of the
Participants who have not attained age 19 before the close of the Plan Year. If,
as a result of the application of such rules the applicable Compensation
limitation is exceeded, then such limitation shall be prorated among the
affected individuals in proportion to each such individual’s Compensation as
determined under this Section prior to the application of this limitation.

In determining a Participant’s Final Average Compensation, the $200,000
Compensation limitation shall apply retroactively with respect to Compensation
earned prior to 2002 by a Participant with at least one Hour of Service on or
after January 1, 2002. Similarly, the $150,000 Compensation limitation shall
apply retroactively with respect to Compensation earned prior to 1994 by a
Participant with at least one Hour of Service on or after January 1, 1994 (but
without an Hour of Service on or after January 1, 2002) and the $200,000
Compensation limitation in effect for 1989 shall be applied retroactively with
respect to Compensation earned prior to 1989 by a Participant with at least one
Hour of Service on or after January 1, 1989 (but without any Hours of Service on
or after January 1, 1994). However, a Participant’s Benefit shall not be less
than that which he had accrued or earned as of December 31, 2001 (December 31,
1993 in the case of a Participant without at least one Hour of Service on or
after January 1, 2002 or December 31, 1988 in the case of a Participant without
at least one Hour of Service on or after January 1, 1994), based on his Benefit
Service and Final Average Compensation determined as of such date.

Solely for the purpose of avoiding a double proration, within the meaning of
Department of Labor Regulations, Section 2530.204-2(d), in calculating a
Participant’s benefit; to the extent that a Participant is credited with less
than a full year’s Benefit Service for a calendar year, then the Participant’s

 

17



--------------------------------------------------------------------------------

Compensation taken into account for such year for purposes of the Final Average
Compensation Formula shall be annualized by dividing such Compensation by the
number of months of Benefit Service earned by the Participant for such calendar
year and multiplying the result by 12.

The Compensation of an individual who became a Participant as a result of an
acquisition or merger shall include compensation, if any, earned prior to the
date such individual first became a Participant to the extent described in the
applicable Appendix or in the definition of Final Average Compensation and for
purposes of determining Final Average Compensation, Compensation for periods
prior to such acquisition or merger shall be determined in accordance with this
Section unless otherwise specified in the Appendix applicable to such
Participants.

 

(p) “Deferred Vested Benefit” means the benefit, if any, described in
Section 5.2(c).

 

(q) “Disability” or “Disabled” means:

 

  (i) for determinations made prior to January 1, 2003, total and permanent
disability that renders the Participant unable to engage in any substantially
gainful activity for the Employer Company by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long-continued and indefinite duration, and it is not the
result of military service or the commission of a crime by the Participant. The
Committee may require such proof of disability as will be satisfactory to it,
and may withhold payments until such proof is provided; and

 

  (ii) for determinations made on or after January 1, 2003, a total and
permanent physical or mental impairment that qualifies a Participant (and
continues to qualify him) for a monthly disability insurance benefit under the
United States Social Security Act. The determination by the Social Security
Administration as to whether and when a Participant has a total and permanent
disability shall be conclusive. No other medical findings will be considered.

 

(r) “Disability Retirement Benefit” means the benefit, if any, described in
Section 5.5 or for certain Participants who became Participants as a result of
certain acquisitions or mergers, the disability benefit described in the
applicable Appendix.

 

(s) “Domestic Partner” means, effective January 1, 2006, an individual other
than a Spouse, in a relationship with a Participant that meets the following
conditions:

 

  (i) Both the individual and the Participant are at least 18 years old and
mentally competent to consent to a contract,

 

18



--------------------------------------------------------------------------------

  (ii) The individual and the Participant have been in a committed and exclusive
relationship of mutual caring and support for at least the immediately preceding
12 months and intend to remain in the partnership permanently,

 

  (iii) The individual and the Participant are jointly responsible for each
other’s financial, emotional and physical well-being,

 

  (iv) The individual has lived with the Participant continuously for at least
the immediately preceding 12 months and intends to do so indefinitely,

 

  (v) The individual is not related to the employee by blood or other
relationship that would violate applicable state law if the individual and the
Participant were married (other than laws related to gender),

 

  (vi) Neither the individual nor the Participant has had a Spouse or has been
in another relationship with an individual that would qualify as a “domestic
partner” under this definition in the immediately preceding 12 months,

 

  (vii) The relationship is registered in the applicable state or local
registry, if available,

 

  (viii) The individual and the Participant are the same sex,

 

  (ix) Not be in the relationship solely for the purpose of obtaining benefits
coverage, and

 

  (x) Be unable to enter into a legal marriage because the Employee’s State of
residence at his death does not recognize same sex marriages.

Upon the Participant’s death, the Domestic Partner must provide an affidavit
certifying the above conditions were satisfied at the time of the Participant’s
death and provide such other documentation as is requested by the Committee to
evidence the relationship.

 

(t) “Early Commencement Service Requirement” means for each Participant, the
completion of the service requirement specified in the definition of Early
Retirement Date applicable to such Participant.

 

(u) “Earliest Commencement Age” means for each Participant, the minimum age for
the Early Retirement Date, if any, applicable to such Participant. If a
Participant has not satisfied the service requirements for an Early Retirement
Date, the Earliest Commencement Age is age 65.

 

(v) “Early Retirement Date” means the first day of any calendar month coincident
with or next following the attainment of 55 years of age and the completion of
ten Years of Service, or, for a Grandfathered Motor Cargo Participant, five
Years of Service, but not later than Normal Retirement Date.

 

19



--------------------------------------------------------------------------------

(w) “Effective Date” means September 1, 1961.

 

(x) “Employee” means (1) an individual who is employed by a domestic Employer
Company, or (2) a Foreign Employee, neither of whose terms and conditions of
employment are governed by a collective bargaining agreement to which the
Employer Company is a party, unless the collective bargaining agreement
expressly provides for coverage under this Plan (for periods after January 1,
1992, changes to the Plan’s benefit formula shall not apply to employees subject
to a collective bargaining agreement and participating in this Plan except to
the extent so provided in the applicable collective bargaining agreement), and
neither of whom is an active participant on whose behalf contributions are being
made by the Employer Company under any other qualified pension or retirement
plan, except any cash or deferred plan described in Section 401(k) of the Code
or the UPS Qualified Stock Ownership Plan.

Notwithstanding the foregoing:

 

  (i) Except to the extent provided otherwise in an Appendix for an acquisition
or merger, any individual who becomes an Employee for the first time as a result
of employment with an Employer Company which first elected to participate in
this Plan as of January 1, 1985, or later, shall not be considered an Employee
until such individual has completed one Year of Service during or after the
first Plan Year for which the Employer has agreed to participate.

 

  (ii) Subject to ratification of the National Master United Parcel Service
Agreement, for the Period : August 1, 2008 through July 31, 2013, between United
Parcel Service, Inc. an Ohio Corporation and a New York Corporation, in their
Common Carrier Operations, and the Teamsters United Parcel Service National
Negotiating Committee, representing Local Unions affiliated with the
International Brotherhood of Teamsters, an individual who:

 

  (A) is employed by a domestic Employer Company;

 

  (B) is represented for purposes of collective bargaining by International
Brotherhood of Teamsters, Local 135;

 

  (C) is employed on a basis pursuant to such collective bargaining agreement;
and

 

  (D) has at least one Hour of Service under such collective bargaining
agreement on or after October 8, 2007

shall be treated as an Employee from October 8, 2007 through the earlier of his
termination of employment or December 31, 2007; and

 

20



--------------------------------------------------------------------------------

  (iii) Effective January 1, 2008, an individual who is a Crewmember shall be an
Employee only to the extent of the benefits described in Appendix M.

The term “Employee” shall not include (1) an individual employed as a leased
employee as that term is defined in Section 414(n)(2) of the Code; (2) any
person while assigned to Overnite’s or UPS Freight’s Special Services Division
or OMC Logistics who either (i) first became an employee of Overnite on or after
September 1, 2002, or (ii) has a termination of employment and was re-employed
as an employee on or after September 1, 2002, without retaining credit for Years
of Vesting Service and years of Benefit Service completed prior to such
termination of employment; and (3) any person employed by Overnite or UPS
Freight who is classified as a “work at home customer service employee”.

Under no circumstances will an individual who performs services for a Employer
Company, but who is not classified on the payroll as an employee of the Employer
Company, for example, an individual performing services for a Employer Company
under a leasing arrangement, be treated as an Eligible Employee even if such
individual is treated as an “employee” of a Employer Company as a result of
common law principals or the leased employee rules under Section 414(n) of the
Code. Further, if an individual performing services for a Employer Company is
retroactively reclassified as an employee of a Employer Company for any reason,
such reclassified individual shall not be treated as an Eligible Employee for
any period prior to the actual date (and not the effective date) of such
reclassification unless the Employer Company determines that retroactive
reclassification is necessary to correct a payroll classification error.

 

(y) “Employer Company” means any Company which (1) is listed on Appendix H or
(2) by action of its board of directors has elected to participate in this Plan
with the consent of United Parcel Service of America, Inc. An entity shall cease
to be an Employer Company when it withdraws from the Plan in accordance with
Section 7.2 or when it ceases to be a Company.

 

(z) “ERISA” means Public Law No. 93-406, the Employee Retirement Income Security
Act of 1974, as amended from time to time

 

(aa) “Final Average Compensation” means,

 

  (i) Before 2007. For calendar years prior to January 1, 2007, Final Average
Compensation means a Participant’s average annual Compensation for the highest
consecutive five full calendar years of employment (or actual number of
consecutive full years of employment if less than five) out of the last
consecutive ten calendar years of employment (or actual number of consecutive
years of employment if less than ten) preceding the earlier of the calendar year
in which:

 

21



--------------------------------------------------------------------------------

  (A) the Participant terminated his period of employment with the Employer
Company and all Related Employers, whether by reason of retirement or other
termination of employment, or

 

  (B) the Plan terminated, whether in whole or in part.

Notwithstanding the forgoing, if the Participant received Compensation for the
entire calendar year in which his termination of employment occurred, his
Compensation for such calendar year shall be included in the calculation of his
Final Average Compensation if it is to his advantage to do so.

 

  (ii) On or After 2007. For calendar years beginning on and after January 1,
2007, Final Average Compensation means a Participant’s average annual
Compensation for the highest consecutive five full calendar years of employment
(or actual number of consecutive full years of employment if less than five) out
of the last ten consecutive calendar years of employment preceding the earlier
of the calendar year in which:

 

  (A) the Participant terminated his period of employment with the Employer
Company and all Related Employers, or

 

  (B) the Plan terminated, whether in whole or in part.

Notwithstanding the foregoing, if the Participant received Compensation for the
entire calendar year in which his termination of employment occurred, his
Compensation for such calendar year shall be included in the calculation of his
Final Average Compensation if it is to his advantage to do so. Further, if a
Participant’s Compensation is zero for any calendar year that is included in the
last consecutive ten calendar years, such calendar year shall be included in
determining the consecutive five-year period but shall not be included in
determining the average annual Compensation for such five-year period.

The Final Average Compensation of a Participant who is reemployed by an Employer
Company or a Related Employer on or after January 1, 2008 shall not be increased
as a result of his period of employment following such reemployment.

 

  (iii)

Special Grandfather Rule. For a Grandfathered Participant and each other
Participant who has an accrued benefit under the Plan as of December 31, 2000,
his accrued benefit in no event shall be less than his accrued benefit
determined as of December 31, 2000 using his average annual Compensation for the
highest consecutive five full calendar years of employment (or actual number of
consecutive full years of employment if less than five) out of the last
consecutive ten calendar years of

 

22



--------------------------------------------------------------------------------

 

employment (or actual number of consecutive years of employment if less than
ten) preceding the calendar year in which occurs the earlier of (A) the
Participant terminated his most recent period of employment included in the
calculation of Benefit Service prior to December 31, 2000, whether by reason of
retirement or other termination of employment with an Employer Company, or by
transfer to a position in which he is no longer an Employee or (B) December 31,
2000.

 

  (iv) Special Rule for Grandfathered Overnite Participants and Grandfathered
Motor Cargo Participants. For purposes of avoiding a double proration, within
the meaning of Department of Labor Regulations, Section 2530.204-2(d) in
calculating a Grandfathered Overnite Participant; or Grandfathered Motor Cargo
Participant’s benefit, if calendar years before 2006 are taken into account to
determine Final Average Compensation, only those years in which a Grandfathered
Overnite Participant or a Grandfathered Motor Cargo Participant received a year
of benefit service credit under the Overnite Plan or the Motor Cargo Plan,
respectively, shall be included and any years in which the Participant did not
earn a year of benefit service shall be ignored.

 

(bb) “Five Year Certain and Life Annuity” means a reduced monthly benefit
payable to a Participant for his lifetime, with a guarantee of 60 payments. If
the Participant dies after the Annuity Starting Date but before receiving 60
monthly payments, the monthly payments shall be paid to the Participant’s
Beneficiary, until the Participant and his Beneficiary have received a total of
60 monthly payments.

 

(cc) “Foreign Employee” means a citizen of the United States transferred from a
domestic Employer Company to employment by a foreign corporation shall be
considered an Employee of the domestic Employer Company which has entered into
an agreement under Section 3121(1) of the Internal Revenue Code of 1986, as
amended, to provide social security coverage for all citizens of the United
States employed by such foreign corporation, during such time as he remains
employed by the foreign corporation and the foreign corporation remains covered
under such agreement.

 

(dd) “Fund”, “Trust”, or “Trust Fund” means all of the assets of the Plan that
are held by the Trustee for the purposes of the Plan.

 

(ee) “Grandfathered Participant” means any Participant

 

  (i) who performed an Hour of Service as an Employee on or before December 31,
2000 or was classified as an employee on the payroll of an Employer Company on
or before December 31, 2000, but was not an Employee because the terms or
conditions of his employment were governed by a collective bargaining agreement
which did not expressly provide for coverage under the Plan;

 

23



--------------------------------------------------------------------------------

  (ii) who performs an Hour of Service as an Employee (other than an Hour of
Service as a Crewmember) on or after January 1, 2001; and

 

  (iii) whose Hours of Service as an Employee prior to January 1, 2001 are not
disregarded (without regard to whether such Participant received a month of
Benefit Service with respect to such Hours of Service).

An individual who is treated as an employee solely as a result of the
application of Code Section 414(n) shall under no circumstances be treated as a
Grandfathered Participant. For purposes of clarification, a Participant shall
not be treated as performing an Hour of Service as an Employee or as having been
classified as an employee on the payroll of an Employer Company before the first
date as of which such Employer Company became an Employer Company.

 

(ff) “Grandfathered Motor Cargo Participant” means a Participant who was a
participant in the Motor Cargo Plan on December 31, 2005.

 

(gg) “Grandfathered Overnite Participant” means a Participant who was a
participant in the Overnite Plan on December 31, 2005.

 

(hh) “Hour of Service” means each hour for which an employee is paid or entitled
to be paid for the performance of duties for an Employer Company or a Related
Employer; each hour for which an employee is paid or entitled to be paid by an
Employer Company or a Related Employer for periods during which no duties are
performed due to vacation, holiday, illness, short-term disability or incapacity
pursuant to which payments are received in the form of salary continuation or
from a short-term disability plan or worker’s compensation plan sponsored by the
Employer Company or a Related Employer or to which the Employer Company or a
Related Employer contributes, layoff, jury duty, military duty which gives rise
to reemployment rights under Federal law, or paid leave of absence (including a
period where an employee remains on salary continuation during a period of
illness or incapacity); each hour for which back pay is awarded or agreed to by
an Employer Company or a Related Employer if not already credited under this
sentence; and each hour for periods during which an employee is on an unpaid
leave of absence.

Notwithstanding any of the foregoing, no more than 1040 Hours of Service will be
credited to a Participant for any single continuous period during which the
employee performs no duties; and no credit shall be given for a payment which is
made or due under a plan maintained solely for the purpose of complying with
unemployment compensation or disability insurance laws or which solely
reimburses an employee for medical or medically related expenses incurred by the
employee; provided, however, Hours of Service shall be credited as required
under the Uniformed Services Employment and Reemployment Rights Act of 1994
effective December 12, 1994.

 

24



--------------------------------------------------------------------------------

A payment shall be deemed to be made by or due from the Employer Company whether
made by or due from the Employer Company directly or indirectly through a trust
fund, insurer or other entity to which the Employer Company contributes or pays
premiums, regardless of whether such contributions are for the benefit of
particular employees or are on behalf of a group of employees in the aggregate.
Stated generally, Hours of Service credited to a Participant during a period of
absence as described above shall be credited at the same rate at which the
Participant would have normally been credited with Hours of Service but for the
absence; provided however, that the crediting of Hours of Service shall in all
events be consistent with the terms of Department of Labor Regulations,
Section 2530.200b-2 and 3.

Notwithstanding the foregoing and, except as provided below, only for the
purpose of determining whether a Break in Service has occurred for purposes of
eligibility for participation under Section 2.1 or vesting under Section 6.2 of
the Plan, there shall be treated as Hours of Service, with respect to a
Participant who is an Employee on or after January 1, 1985, and who is absent
from work (i) by reason of the pregnancy of the Participant, (ii) by reason of
the birth of a child of the Participant, (iii) by reason of the placement of a
child with the Participant in connection with the adoption of a child by the
Participant, or (iv) for purposes of caring for a child of the Participant
immediately following its birth or placement, either:

 

  (i) the Hours of Service which otherwise, normally would have been credited to
such Participant but for the absence, or

 

  (ii) if the Plan is unable to determine the number of Hours of Service
described in (1), eight hours per day of absence.

No credit will be given with respect to any pregnancy or placement of a child
unless the Participant complies with any reasonable request which the Committee
may make for information needed to establish (i) the reason for the
Participant’s absence or (ii) the number of days of absence attributable to a
reason for which Hours of Service will be credited under this paragraph. No more
than 501 Hours of Service shall be credited to a Participant by reason of any
one pregnancy or placement and no Hours of Service shall be credited under this
paragraph if such Hours of Service also are credited under the first paragraph
of this Section.

In determining the Hours of Service for an Employee classified on the payroll as
a part-time employee for which specific records of hours are not kept, an
Employee shall be credited with 190 Hours of Service for each
regularly-scheduled calendar work month on or after January 1, 2000 in which
such Participant would, under the rules described above, have earned at least
one Hour of Service. Prior to

 

25



--------------------------------------------------------------------------------

January 1, 2000, such Participant shall be credited with 108 Hours of Service
for each such month; provided however, if crediting such Participant with 190
Hours of Service for such month would result in a greater benefit, then such
Participant shall be credited with 190 Hours of Service.

In determining the Hours of Service for an Employee classified on the payroll as
(i) a full-time employee for which specific records of hours are not kept, or
(ii) as non-management employees who are paid on a basis other than hourly, an
Employee shall be credited with 216 Hours of Service, for each
regularly-scheduled calendar month in which such Employee would, under the rules
described above, have earned at least one Hour of Service.

An individual who is treated as an employee of an Employer Company or a Related
Employer solely as a result of the operation of the rules under Code
Section 414(n) shall be credited with Hours of Service with an Employer Company
or a Related Company as required under Code Section 414(n).

For an individual who became a Participant as a result of a certain acquisition
or merger, credit, if any, for hours of service completed before such
Participant became an Employee shall be determined in accordance with the
applicable Appendix.

 

(ii) “Integrated Formula” means the benefit formula described in Section 5.3(e).

 

(jj) “Joint and Survivor Annuity”, “Joint and 50% Survivor Annuity”, “Joint and
75% Survivor Annuity” and “Joint and 100% Survivor Annuity” means the Optional
Form of Benefit described in Section 5.4(d)(ii).

 

(kk) “LTD Participant” means a Participant who, as of the time he terminates
employment with all Employer Companies and Related Employers, has (i) completed
five Years of Service, (ii) is a full-time Employee and (iii) has been approved
for disability benefits under the UPS Income Protection Plan (or a successor
long term disability plan), as amended from time to time.

 

(ll) “Motor Cargo Plan” means the Plan for Employees of Motor Cargo as in effect
on December 31, 2005.

 

(mm) “Normal Form” means

 

  (i) For a Participant without at least one Hour of Service as an Employee on
or after January 1, 1992, the Single Life Annuity and 120-Monthly Guarantee; and

 

  (ii) For a Participant with at least one Hour of Service as an Employee on or
after January 1, 1992, a Single Life Only Annuity.

 

(nn) “Normal Retirement Benefit” means the benefit described in Section 5.2(a).

 

26



--------------------------------------------------------------------------------

(oo) “Normal Retirement Date” means, for individuals who become Participants on
or after January 1, 1989, the first day of the calendar month coincident with or
next following the later to occur of (i) the Participant’s attainment of age 65
or (ii) the Participant’s earning of five Years of Service or, if earlier, the
fifth anniversary of his participation in this Plan. For an individual who
became a Participant prior to 1989, a Grandfathered Overnite Participant, or a
Grandfathered Motor Cargo Participant, Normal Retirement Date means the first
day of the calendar month coincident with or next following the Participant’s
attainment of age 65.

 

(pp) “Optional Form of Benefit” means an optional form of benefit other than a
single sum amount.

 

(qq) “Overnite” means Overnite Corporation or Overnite Transportation Company.

 

(rr) “Overnite Plan” means the Retirement Plan for Employees of Overnite
Transportation Company as in effect on December 31, 2005.

 

(ss) “Participant“ means an Employee who has satisfied the eligibility
requirements of Article II hereof.

 

(tt) “Pre-2001 Participant“ means a Participant who does not have an Hour of
Service on or after January 1, 2001.

 

(uu) “Pre-2006 Motor Cargo Benefit Service” means for each Grandfathered Motor
Cargo Participant the least of (i) 30 minus his actual number of years of UPS
Freight Service completed after 2005, (ii) his actual number of years of
pre-2006 Benefit Service described in Appendix K, or (iii) 25 years.

 

(vv) “Pre-2006 Motor Cargo Formula” means the benefit formula described in
Section 5.3(c).

 

(ww) “Pre-2006 Overnite Benefit Service” means the pre-2006 Benefit Service
described in Appendix J.

 

(xx) “Plan” means the United Parcel Service Retirement Plan, also called the UPS
Retirement Plan, as set forth herein, as the same may hereafter be amended from
time to time by written resolution of the Board of Directors.

 

(yy) “Plan Year” means a calendar year, except that the first Plan Year shall
begin September 1, 1961 and end December 31, 1961.

 

(zz) “Postponed Retirement Benefit” means the benefit payable under
Section 5.2(d).

 

(aaa) “Postponed Retirement Date” means the first day of the calendar month
coincident with or next following a Participant’s actual retirement, when that
retirement is later than his Normal Retirement Date.

 

27



--------------------------------------------------------------------------------

(bbb) “Preretirement Survivor Annuity” means the benefit described in
Section 5.6.

 

(ccc) “Present Value “ The term “Present Value” means the single sum amount of
such benefit based on the Applicable Interest Rate and the Applicable Mortality
Table in effect for the Plan Year that includes the determination date.
Notwithstanding the foregoing, with respect to distributions made on or after
January 1, 2000 and before July 1, 2000 and with respect to distributions made
to Participants who terminated prior to January 1, 2000, the single sum amount
shall be the greater of the amount determined without regard to
Section 1.1(e)(ii) and 1.1(f)(ii) or the amount determined taking into account
Sections 1.1(e)(ii) and 1.1(f)(ii). Additionally, the single sum amount of the
Participant’s benefit shall not be less than the single sum benefit the
Participant would have received based on his benefit accrued as of the earlier
of his date of termination or June 30, 2000 calculated using an interest rate of
6% and the Applicable Mortality Table under Section 1.1(f)(i).

 

(ddd) “Qualified Joint and Survivor Annuity” means a reduced monthly benefit
payable to the Participant for his lifetime, and following his death, 50% of the
monthly benefit paid to the Participant shall be payable to the person who was
his Spouse as of the Annuity Starting Date, and to whom the Participant is
married at his death provided such Spouse survives the Participant. The last
payment of such benefit shall be made as of the first day of the month in which
the death of the last to die of the Participant and his Spouse has occurred.
This benefit shall be the Actuarial Equivalent of the Normal Form of the
Participant’s benefit.

 

(eee) “Related Employer” means (1) any other corporation on and after the date
that it, together with the Employer Company, is a member of a controlled group
of corporations as described in Section 414(b) of the Code; (2) any other trade
or business (whether or not incorporated) on and after the date that it and the
Employer Company are under common control as described in Section 414(c) of the
Code; and (3) any organization (whether or not incorporated) on and after the
date that it, together with the Employer Company, is a member of an affiliated
group of employers as described in Section 414(m) of the Code.

 

(fff) “Retirement Benefit” means a Normal Retirement Benefit, Early Retirement
Benefit, Deferred Vested Benefit, a Postponed Retirement Benefit or a Portable
Account Benefit.

 

(ggg) “RPA Benefit Service” means the sum of (i) years of Benefit Service
completed before 2001 and (ii) years of Benefit Service completed after 2000 for
an Employer Company described in Appendix F as providing benefits under the RPA
Benefit Formula, in each case excluding years of Benefit Service prior to the
date an individual first became a Participant in the Plan as a result of an
acquisition or merger unless expressly provided in the applicable Appendix.

 

(hhh) “RPA Formula” means the benefit formula described in Section 5.3(a).

 

28



--------------------------------------------------------------------------------

(iii) “RPA Points” has the meaning ascribed to such term in Section 5.3(a)(iii).

 

(jjj) “Single Life Only Annuity” means a monthly benefit continuing for the life
of the Participant only. The last payment of a Single Life Only Annuity shall be
made as of the first day of the month in which the death of the Participant
occurs.

 

(kkk) “Single Life Annuity and 120-Monthly Guarantee” means the monthly benefit
described in Section 5.4(d)(iii).

 

(lll) “Social Security Amount” with respect to an Employee who is a Participant,
means the yearly Primary Old Age Insurance benefit which a Participant is
eligible or may become eligible to receive at the age at which unreduced Primary
Old Age Insurance benefits commence (whether or not such application is made by
the Participant) under the provisions of the Federal Social Security Act (as it
is in effect on his Normal Retirement Date or earlier termination of employment
with the Employer Company or any member of an affiliated group of which the
Employer Company is a part), which amount shall be determined by the Committee
under rules adopted by it based upon:

 

  (i) the assumption that the Participant has made or will make proper and
timely application for such benefits;

 

  (ii) if a Participant documents his salary history to the Committee, such
history, provided, however, that for such history to be used in lieu of the
estimated amount determined under paragraphs (iii) and (iv) below, the
Participant must supply such history to the Committee no later than one year
following the later of (A) the Participant’s termination of employment or
(B) the time when the Participant is notified of the Retirement Benefit to which
he is entitled.

 

  (iii) subject to paragraph (ii), above, an estimated preseparation or
preretirement salary history with respect to the Participant; and

 

  (iv) with respect to a Participant whose employment terminated for reason of
retirement or otherwise prior to his Normal Retirement Date, on the assumption
that the Participant continued in employment with the Employer Company to his
Normal Retirement Date at the rate of compensation as in effect on his earlier
date of retirement or termination of employment.

In determining a Participant’s Social Security Amount based upon such
Participant’s salary history pursuant to paragraphs (ii), (iii) and (iv) above,
the value of deferred compensation shall be disregarded, except that elective
contributions (1) under a qualified cash or deferred arrangement described in
Section 401(k) of the Code, or (2) to a tax sheltered annuity described in
Section 403(b) of the Code, if any, may be considered as part of such salary
history.

 

29



--------------------------------------------------------------------------------

(mmm) “Social Security Leveling Option” means for a Grandfathered Overnite
Participant, the Optional Form of Benefit described in Section 5.4(d)(v).

 

(nnn) “Spouse” means that one person who is recognized under applicable law of
the State of the Employee’s residence as the Employee’s Spouse on the earlier of
(a) his date of death, or (b) his Annuity Starting Date.

 

(ooo) “Trust Agreement” or “Trust Agreements” means the trust agreements
establishing the UPS Retirement Plan Trust, as restated effective as of
January 1, 1976, including any future amendments and modifications thereof,
which form a part of this Plan.

 

(ppp) “Trustee” means the corporations or individuals so designated by the Board
of Directors to hold assets of the Plan for the purposes of the Plan.

 

(qqq) “UPS Freight Formula” means the benefit formula described in
Section 5.3(b).

 

(rrr) “UPS Freight Service” means the sum (not to exceed 30) of (i) the Pre-2006
Overnite Benefit Service and (ii) the number of years of Benefit Service
completed after 2005 for an Employer Company described on Appendix G as
providing benefits under the UPS Freight Formula.

 

(sss) “Year of Service” means, with respect to each Participant with at least
one Hour of Service as an Employee on or after January 1, 1992, each calendar
year in which he completes not less than 750 Hours of Service (whether or not as
an Employee) with the Employer Company or any Related Employer. With respect to
any other Participant without at least one Hour of Service as an Employee on or
after January 1, 1992, a Year of Service means each calendar year in which he
completes not less than 1,000 Hours of Service (whether or not as an Employee)
with the Employer Company or a Related Employer.

An LTD Participant and a Participant who is receiving a Disability Retirement
Benefit shall not earn Year of Service credit while he is an LTD Participant or
receiving a Disability Retirement Benefit. Year of Service credit, if any, of an
individual who became a Participant as a result of an acquisition or merger
shall include the additional Years of Service credit, if any, described in the
Appendix applicable to such Participant.

 

(ttt) “Crewmember” means a “crewmember” as defined in Appendix M and only to the
extent of benefits described in Appendix M.

 

(uuu) “Early Retirement Benefit” means the benefit payable under Section 5.2(b).

 

(vvv) “Final Average Compensation Formula” means the RPA Benefit Formula, the
UPS Freight Formula, the Alternative Benefit Formula or the Integrated Benefit
Formula.

 

30



--------------------------------------------------------------------------------

(www) “Interest Credits” means the amount credited to the Participant’s Portable
Account for each Plan Year, as described in Section 5.3(g)(10).

 

(xxx) “Interest Credit Percentage” means the annual rate of interest on 30-year
Treasury securities for the month of August preceding the applicable Plan Year,
but not less than 2.5% per annum.

 

(yyy) “Optional Qualified Joint and Survivor Annuity” means a Joint and Survivor
Annuity with a 75% survivorship benefit and the Participant’s Spouse is the
Beneficiary.

 

(zzz) “Portable Account” means the “cash balance account” established for a
Portable Account Participant, the balance of which will equal the sum of the
annual compensation credits and Interest Credits allocated under Section 5.3(g)
to such account pursuant to the Portable Account Formula.

 

(aaaa) “Portable Account Formula” means the benefit formula described in
Section 5.3(g).

 

(bbbb) “Portable Account Participant” means a Participant who is eligible to
accrue a Portable Account Benefit as described in Section 5.2(g).

 

(cccc) “Portable Account Points” means the sum of a Portable Account
Participant’s age and Years of Service as of January 1 of any Plan Year.

Section 1.2 Construction. Where required words used in the masculine gender
shall include the feminine gender. Words used in the singular or plural shall be
construed as if plural or singular, respectively, where they would so apply.

 

31



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY FOR PARTICIPATION

Section 2.1 Eligibility Requirements prior to January 1, 2008. Any Employee
included as a Participant under the provisions of the Plan as in effect
immediately prior to January 1, 1976 shall continue to participate in accordance
with the provisions of this amended and restated Plan. Any other Employee who as
of January 1, 1976 has both attained age 25 and completed not less than 1,000
hours of employment in the 12-month period following his date of employment or
in any subsequent Plan Year shall became a Participant on January 1, 1976.

After January 1, 1976, in Plan Years beginning before January 1, 1985, the
participation of any Employee eligible to become a Participant shall commence as
of the earliest January 1 or July 1 as of which he had both attained age 25 and
completed not less than 1,000 hours of employment in the 12-month period
following his date of employment or in any subsequent Plan Year. Any Employee
not included as a Participant on January 1, 1985, who as of such date has both
attained age 21 and completed not less than 1,000 hours of employment in the
12-month period following his date of employment or in any subsequent Plan Year
shall become a Participant on January 1, 1985.

In Plan Years beginning after December 31, 1984, but prior to January 1, 1992,
the participation of any Employee eligible to become a Participant shall
commence as of the earliest January 1 or July 1 as of which he had both attained
age 21 and completed not less than 1,000 hours of employment in the 12-month
period following his date of employment or in any subsequent Plan Year.

In Plan Years beginning after December 31, 1991, the participation of any
Employee eligible to become a Participant shall commence immediately following
the date as of which he has both attained age 21 and completed a 12-month period
of employment, measured from his date of hire or the beginning of any subsequent
Plan Year, during which he earned not less than 750 Hours of Service.

Notwithstanding the foregoing, any Employee who is covered by a collective
bargaining agreement which does not provide for his inclusion in this Plan shall
not be eligible to commence or continue actively to participate in this Plan,
nor shall any Employee who is an active participant on whose behalf
contributions are being made by a Company under any other qualified pension or
retirement plan (except any cash or deferred plan described in Section 401(k) of
the Code or the UPS Qualified Stock Ownership Plan) be eligible to commence or
to continue actively to participate in this Plan.

Any person who leaves the Employer Company’s service after becoming eligible to
participate shall again become a Participant immediately upon his return to the
Employer Company’s service, unless he has no vested right under the Plan and the
number of his consecutive Breaks in Service equals or exceeds the greater of
(i) the aggregate number of his years of prior service (excluding Years of
Service not required to be taken into account by reason of any prior Breaks in
Service), or (ii) with respect to a Break in Service incurred by a person who is
an Employee on or after January 1, 1985, regardless of when the Break in Service
occurred, six. If the condition of clause (i) or clause (ii), as applicable, is
satisfied, the Employee will be treated as a new Employee for purposes of this
Section 2.1.

 

32



--------------------------------------------------------------------------------

Each Grandfathered Overnite Participant and Grandfathered Motor Cargo
Participant shall become a Participant as of January 1, 2006.

Section 2.2 Eligibility Requirements on or after January 1, 2008.

Any Employee included as a Participant under the provisions of the Plan as in
effect immediately before January 1, 2008 will continue to participate in
accordance with the provisions of this amended and restated Plan. A Crewmember
will become a Participant as described in Appendix M but only to the extent of
the benefits described in Appendix M. An individual hired as an Employee or
transferred from a non-Employee position into a position as an Employee prior to
January 1, 2008 will become a Participant in accordance with Section 2.1. An
individual hired or rehired as an Employee or transferred from a non-Employee
position into a position as an Employee on or after January 1, 2008 will
immediately become a Participant in this Plan.

 

33



--------------------------------------------------------------------------------

ARTICLE III

FUNDING

Section 3.1 Funding Method and Policy. The Employer Companies shall contribute
to the Plan with respect to each Plan Year an amount sufficient to satisfy their
obligations hereunder and the minimum funding standard, which shall be
considered met if at the end of each Plan Year, the Plan insofar as it relates
to each Employer Company does not have an accumulated funding deficiency, as
defined in Section 302 of ERISA. Additional amounts may be contributed, in the
Employer Companies’ discretion.

The funding method shall be contributions from the Employer Companies and the
funding policy shall be such as is consistent with the objectives of the Plan.

Section 3.2 Establishment of Funding Standard Account. The Committee hereby
establishes a funding standard account which shall be maintained in accordance
with Section 302 of ERISA. Each Employer Company shall contribute to the Plan
with respect to each Plan Year an amount sufficient to prevent the occurrence of
an accumulated funding deficiency insofar as it is concerned. The Committee
shall notify each Employer Company of the existence of an accumulated funding
deficiency but failure to so notify the Employer Company shall not relieve the
Employer Company from their obligations hereunder. The Committee shall take
whatever action is appropriate to prevent an accumulated funding deficiency,
including making application for a variance from the minimum funding standard or
an extension of amortization periods, or establishing an alternative minimum
funding standard in accordance with Sections 303, 304 and 305 of ERISA.

Section 3.3 Payment of Contributions. An Employer Company may pay its
contribution for any Plan Year on any date or dates, provided, however, that the
total amount of the Employer Company’s contribution for any Plan Year shall be
paid in full not later than the last day for timely filing of its Federal income
tax return for the year with respect to which the contribution is made,
including extensions thereof granted by the Internal Revenue Service. In
determining when to make its contributions as aforesaid, the Employer Company
shall be mindful of the quarterly contribution rules described in Section 412(m)
of the Code.

Section 3.4 Contributions by Employer. All contributions to this Plan to fund
the benefits described in Article IV shall be made only by the Employer
Companies. Except as described in Article XII with respect to medical benefits
funded by means of this Plan, no Participant contributions shall be required or
permitted.

Section 3.5 Permissible Contributions and Irrevocability. Any amounts
contributed by the Employer Company pursuant to this Article III may be
contributed by the Employer Company in cash or other property. In no such event
and under no circumstances shall such contributions, or any part thereof, revert
to or be recoverable by the Employer Company until all obligations under this
Plan have been fully satisfied as provided in Section 7.5, except as follows:

 

(a) in the case of a contribution, or any part thereof, made under a mistake of
fact, the Employer Company may recover such contribution within one year of
payment; and

 

34



--------------------------------------------------------------------------------

(b) because all contributions are conditioned on deductibility, in the event
that a contribution cannot be deducted by the Employer Company pursuant to
Section 404 of the Code, the Employer Company shall recover such contribution,
to the extent disallowed, within one year after the disallowance of the
deduction.

The amount which may be returned to the Employer Company is the excess of:
(a) the amount contributed by the Employer Company over (b) the amount that
would have been contributed by the Employer Company had there not occurred a
mistake of fact or a mistake in determining the deduction. Earnings attributable
to the excess contribution may not be returned to the Employer Company, but
losses attributable thereto must reduce the amount to be so returned.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

ELIGIBILITY FOR BENEFITS

Section 4.1 Application for Benefits. Each Participant shall make written
application to the Committee, or its designated representative, for Retirement
Benefits, other than a Disability Benefit, under this Plan at least sixty
(60) days, but not more than ninety (90) days, prior to the first day of the
month on which the benefits applied for are to be paid, on a form or forms to be
provided by the Committee for this purpose. The Committee may require each
applicant for Retirement Benefits to submit such information as may reasonably
be required for the proper administration of the Plan. Except for good cause
shown, or unless the delay is due to the failure of the Committee to furnish the
necessary information to the Participant at his last known address as indicated
on the Employer’s records, failure to submit such an application within the time
prescribed shall result in the removal of any obligation to pay any benefits
that would have been payable, had the application been timely filed, prior to
the date on which such an application is delivered to the Committee. The falsity
of any statement material to an application or the furnishing of fraudulent
information or proof shall be sufficient reason for the recapture, by means of
suspension or discontinuance of benefits, or otherwise, of any excess benefits,
if any, paid under this Plan.

Section 4.2 Normal Retirement Benefit. Each Participant who has attained his
Normal Retirement Date may retire from the service of an Employer Company and
all Related Employers and upon so retiring shall be paid a pension in an amount
determined under Article V. Payment of such a pension shall commence:

 

(a) In the case of a Participant who retires on his Normal Retirement Date, on
that date, and

 

(b) In the case of a Participant who retires later than his Normal Retirement
Date, on his Postponed Retirement Date.

The benefit payable under this Section 4.2 shall not be less than his “early
retirement benefit” determined in accordance with Section 411(a)(9) of the Code
and the regulations thereunder.

Section 4.3 Early Retirement Benefit for Final Average Compensation Formula and
Pre-2006 Motor Cargo Formula. A Participant who attains his Early Retirement
Date while in the active employ of an Employer Company and all Related
Employers, and who retires at any time thereafter and prior to his Normal
Retirement Date, may elect to receive an Early Retirement Benefit in an amount
determined under Section 5.2(b), commencing on the first day of any month
coincident with or immediately following his termination of employment with an
Employer Company and all Related Employers, provided he has complied with the
application provisions of Section 4.1.

 

36



--------------------------------------------------------------------------------

Section 4.4 Deferred Vested Benefit for Final Average Compensation Formula and
Pre-2006 Motor Cargo Formula.

 

(a) In general. A Participant who has five or more Years of Service will be
eligible for a Deferred Vested Benefit if (i) his employment with an Employer
Company and all Related Employees is terminated other than by reason of death
before the earliest date on which he would be eligible for retirement under the
terms of Sections 4.2 or 4.3, and (ii) he does not later reenter the service of
any Employer Company or Related Employer. Said benefit shall commence on the
first day of any month after his Earliest Commencement Age, but no later than
his Normal Retirement Date, provided he has complied with the provisions of
Section 4.1. The amount of such benefit shall be determined under Article V.

Section 4.5 Postponed Retirement Benefit for Final Average Compensation Formula
and Pre-2006 Motor Cargo Formula . A Participant who terminates employment with
an Employer Company and all Related Employers after his Normal Retirement Date
shall be entitled to a benefit in an amount determined under Article V. Payment
of such pension shall commence as of his Postponed Retirement Date.

Section 4.6 Disability Retirement Benefit.

 

(a) Eligibility. A Participant with at least ten (10) Years of Service who is
not approved for disability income benefits under the UPS Income Protection Plan
(or a successor long term disability plan) or who has exhausted his benefits
under the UPS Income Protection Plan (or successor long term disability plan)
shall be eligible for a Disability Retirement Benefit determined under Article V
if he terminates employment with the Employer Company due to a Disability before
his Early Retirement Date or after December 31, 2006 and he makes an application
for a Disability Retirement Benefit as described in Section 4.6(b). However, a
Participant who has attained his Early Retirement Date or Normal Retirement Date
prior to experiencing a Disability will be eligible to elect to receive his
Early Retirement Benefit or Normal Retirement Benefit instead of a Disability
Retirement Benefit.

 

(b) Disability Application. A Participant must make a written application for a
Disability Retirement Benefit to the Committee in accordance with Section 4.1.
If the application for a Disability Retirement Benefit is approved by the
Committee, the first monthly payment of the Disability Retirement Benefit shall
begin with the first calendar month following the month in which the Committee
determines the Participant is entitled to a Disability Retirement Benefit but
the first such payment shall include a payment for each calendar month during
which the Participant is Disabled from (i) the later of (A) the date the
Participant made an application for Disability Retirement Benefits or (B) the
date the Participant made an application for Social Security benefits through
(ii) the benefit commencement date. No interest shall be paid on such make-up
payments.

 

37



--------------------------------------------------------------------------------

(c) Termination of Disability. If a Participant receiving a Disability
Retirement Benefit shall subsequently cease to be Disabled, his Disability
Retirement Benefit shall cease, and he may, if he meets the eligibility
requirements, apply for a Normal Retirement Benefit or an Early Retirement
Benefit. If the Participant’s application is approved, payments under either the
Normal Retirement Benefit or Early Retirement Benefit shall commence as of the
first day of the month following the termination of the Disability Retirement
Benefit (benefit payments cannot commence prior to the Early Retirement Date and
will not commence retroactively if timely application is not made to the Plan.)

 

(d) Portable Account Formula Benefit. This Section 4.6 shall not apply to a
Portable Account Participant.

Section 4.7 Portable Account Benefit.

A Portable Account Participant who has three or more Years of Service will be
eligible for a Portable Account Benefit if his employment with an Employer
Company and all Related Employers is terminated other than by reason of death
and he does not later reenter the service of any Employer Company or Related
Employer prior to payment of his Portable Account Benefit. The Portable Account
Benefit may be paid or commence on the first day of any month after his
employment with an Employer Company and all Related Employers has terminated in
the form of benefit described in Section 5.4(h). Alternatively, such a
Participant may defer commencement of the Portable Account Benefit to his
Earliest Commencement Age but no later than his Normal Retirement Date.

 

38



--------------------------------------------------------------------------------

ARTICLE V

AMOUNT AND PAYMENT OF BENEFITS

Section 5.1 Benefits Limited by Plan Provisions in Effect; Retiree Benefit
Increases.

 

(a) Benefits Subject to Limits of Plan Provisions in Effect. The benefit to
which a Participant under this Plan is entitled shall be determined by the
provisions of the Plan which were in effect on the date of the Participant’s
retirement, death, or the date he otherwise ceases to accrue Benefit Service,
whichever is the earliest. No amendment made to the Plan after such date shall
affect the entitlement of a Participant to any benefit hereunder, unless the
amendment specifically provides to the contrary.

 

(b) Benefit Increase After December 31, 1984, for Retirees in Pay Status as of
January 1, 1985. Notwithstanding the foregoing provisions of this Section 5.1,
each benefit payment made after December 31, 1984:

 

  (i) to a Participant who retired from service with an Employer Company (but
not including a Participant who left service with an Employer Company for
reasons other than death or disability before being eligible to retire), and who
was receiving benefit payments under this Plan as of January 1, 1985, or to a
beneficiary of such Participant,

 

  (ii) to a Participant who become totally and permanently disabled on or before
January 1, 1985, while in service with an Employer Company, or to a beneficiary
of such a Participant, and

 

  (iii) to the beneficiary of a Participant who died on or before January 1,
1985, while in service with an Employer Company

shall be 110% of the benefit which would otherwise be payable under the
provisions of the Plan.

For payments after December 31, 1988, to Participants (and their beneficiaries)
entitled to the benefit described in paragraph (c) below, the benefit described
in this paragraph (b) shall be superseded and replaced by the benefit described
in paragraph (c).

 

(c) Benefit Increase After December 31, 1988, for Retirees in pay Status as of
September 1, 1979. Notwithstanding the foregoing provisions of this Section 5.1,
each benefit payment made after December 31, 1988:

 

  (i) to a Participant who retired from service with an Employer Company (but
not including a Participant who left service with an Employer Company for
reasons other than death or disability before being eligible to retire) and who
was receiving benefit payments under this Plan as of September 1, 1979, or to a
beneficiary of such a Participant,

 

39



--------------------------------------------------------------------------------

  (ii) to a Participant who became totally and permanently disabled on or before
September 1, 1979, while in service with an Employer Company, or to a
beneficiary of such a Participant, and

 

  (iii) to a beneficiary of a Participant who died on or before September 1,
1979, while in service with an Employer Company

shall be increased so that it is equal to the sum of (A), (B), and (C) below:

 

  (A) The Participant’s original monthly benefit (or the Participant’s
beneficiary’s share of such benefit, in the case of a beneficiary entitled to
monthly payments) calculated under the Plan at the time of retirement, death or
disability without regard to the 10% benefit increase provided by paragraph (b)
above,

 

  (B) The amount in subparagraph (1) above multiplied by the applicable factor
set forth in Appendix B to this Plan for the year the Participant retired, died
or became totally and permanently disabled and as a result ceased to be employed
by an Employer Company, which factor represents 75% of the actual percentage
increase in the Consumer Price Index from the year in which the Participant
retired, died or became disabled through December 31, 1987 (adjusted to take
into account fluctuations in the Consumer Price Index within each such year),
and

 

  (C) The amount of the 10% benefit increase provided pursuant to the paragraph
(b) above.

For payments after December 31, 1994, to Participants (and their beneficiaries)
entitled to the benefit described in paragraph (d) below, the benefit described
in this paragraph (c) shall be superseded and replaced by the benefit described
in paragraph (d).

 

(d) Benefit Increase after December 31, 1994, for Retirees in Pay Status as of
January 1, 1985. Notwithstanding the foregoing provisions of this Section 5.1,
each benefit payment made after December 31, 1994:

 

  (i) to a Participant who retired from service with an Employer Company (but
not including a Participant who left service with an Employer Company for
reasons other than death or disability before being eligible to retire) and who
was receiving benefit payments under this Plan as of January 1, 1985, or to a
beneficiary of such a Participant;

 

  (ii) to a Participant who became totally and permanently disabled on or before
January 1, 1985, while in service with an Employer Company, or to a beneficiary
of such a Participant, and

 

40



--------------------------------------------------------------------------------

  (iii) to the beneficiary of a Participant who died on or before January 1,
1985, while in service with an Employer Company

shall be increased so that it is equal to the sum of (A) and (B) below:

 

  (A) The Participant’s original monthly benefit (or the Participant’s
beneficiary’s share of such benefit, in the case of a beneficiary entitled to
monthly payments) calculated under the Plan at the time of retirement, death or
disability without regard to the 10% benefit increase provided by paragraph (b)
above, and without regard to any increase provided by paragraph (c) above; and

 

  (B) The amount in subparagraph (1) above multiplied by the by the applicable
factor set forth in Appendix C to this Plan for the year the Participant
retired, died or became totally and permanently disabled and as a result ceased
to be employed by an Employer Company, which factor represents 75% of the
actual percentage increase in the Consumer Price Index from the year in which
the Participant retired, died or became disabled through December 31, 1991
(adjusted to take into account fluctuations in the Consumer Price Index within
each such year).

Section 5.2 Benefit Amounts.

 

(a) Accrued Benefit. The amount of the monthly pension payable to a Participant
in the Normal Form commencing as of his Normal Retirement Date or, if later, the
date he actually retires determined as follows:

 

  (i) General. For a Participant other than a Grandfathered Participant, a
Pre-2001 Participant, the sum of A, B and C, where

 

  (A) = the RPA Formula benefit, if any,

 

  (B) = the UPS Freight Formula benefit, if any,

 

  (C) = the Pre-2006 Motor Cargo Formula benefit, if any, and

 

  (D) = the Portable Account Formula benefit, if any.

For Plan Years beginning after December 31, 2007, each Participant who has at
least one Hour of Service on or after January 1, 2008 will accrue either a
Portable Account Benefit or a Final Average Compensation Formula benefit, but
not both. If a Participant is eligible to accrue a Portable Account Benefit, he
shall not be eligible to accrue a Final Average Compensation Formula benefit.

Notwithstanding the foregoing, a Participant who is eligible for a Portable
Account Formula benefit may continue to increase his Final Average

 

41



--------------------------------------------------------------------------------

Compensation and his years of Benefit Service earned after December 31, 2007
will be taken into account for early commencement of Final Average Compensation
Formula benefits and Pre-2006 Motor Cargo Formula benefits as described in
Section 1.1, Benefit Service.

 

  (ii) Grandfathered Participant. For a Grandfathered Participant, the greater
of A, B or C, where

 

  (A) = the benefit described in Section 5.2(a)(i) determined as if he were not
a Grandfathered Participant;

 

  (B) = the Alternative Formula benefit; and

 

  (C) = the Integrated Formula benefit.

 

  (iii) Pre-2001 Participants. For a Pre-2001 Participant the greater of A or B,
where

 

  (A) = the Alternative Formula benefit; and

 

  (B) = the Integrated Formula benefit.

 

(b) Early Retirement Benefit For Final Average Compensation Formula and Pre-2006
Motor Cargo Formula.

 

  (i) Normal Commencement. A Participant who terminates employment with all
Employer Companies and Related Employers on or after the Participant’s Early
Retirement Date but before his Normal Retirement Date shall be entitled to his
Accrued Benefit attributable to a Final Average Compensation Formula or the
Pre-2006 Motor Cargo Formula, determined as of his most recent termination of
employment with all Employer Companies and Related Employers. The Accrued
Benefit attributable to a Final Average Compensation Formula or the Pre-2006
Motor Cargo Formula shall be payable at his Normal Retirement Date.

 

  (ii) Early Commencement. A Participant who is eligible for an Early Retirement
Benefit under Section 5.2(b)(i) may commence such benefit at any time on or
after he terminates employment with all Employer Companies and Related Employers
and before his Normal Retirement Date provided that the amount of such benefit
shall be reduced for early commencement in accordance with the following:

 

  (A) General. For a Participant other than a Grandfathered Participant or a
Pre-2001 Participant, the early retirement benefit that commences before his
Normal Retirement Date shall be the sum of his early retirement benefit under
the RPA Formula, his early retirement benefit determined under the UPS Freight
Formula and the early retirement benefit determined under the Pre-2006 Motor
Cargo Formula.

 

42



--------------------------------------------------------------------------------

  (1) RPA Formula Benefit Reductions. The benefit determined under the RPA
Formula shall be reduced as follows for early commencement:

 

  a. Less Than 20 Years of Benefit Service. With less than 20 years of Benefit
Service as of his Annuity Starting Date, the benefit under the RPA Formula shall
be reduced by one-half of one percent (0.5%) for each month by which the
Participant’s Annuity Starting Date precedes his Normal Retirement Date.

 

  b. 20 Years or More of Benefit Service. With 20 or more years of Benefit
Service as of his Annuity Starting Date, the benefit under the RPA Formula shall
be reduced by one-quarter of one percent (0.25%) for each month by which the
Participant’s Annuity Starting Date precedes his Normal Retirement Date.

 

  c. 25 or More Years of Benefit Service. With 25 or more Years of Benefit
Service as of his Annuity Starting Date, the benefit shall be equal to the
greater of i. or ii. below:

 

  i. the benefit calculated under the Alternative Account Formula under
Section 5.3(a) without any reduction applied; or

 

  ii. the benefit calculated under the Integrated Account Formula under
Section 5.3(b) reduced by one-quarter of one percent (0.25%) for each month by
which the Participant’s Annuity Starting Date precedes the first day of the
month that coincides with or immediately follows his 60th birthday.

 

  (2) UPS Freight Formula Benefit Reductions. The benefit determined under the
UPS Freight Formula shall be reduced as follows for early commencement:

 

  a. General. Except as provided below, the benefit under the UPS Freight
Formula will be reduced in accordance with the following table:

 

43



--------------------------------------------------------------------------------

Age at Annuity

Starting Date

   Factor  

55

   50 %

56

   55 %

57

   60 %

58

   65 %

59

   70 %

60

   75 %

61

   80 %

62

   85 %

63

   90 %

64

   95 %

(Amounts in the table above shall be prorated on a monthly basis for fractions
of a year.)

 

  b. 30 years of Benefit Service. The benefit under the UPS Freight Formula for
a Participant who has attained at least age 55 and completed at least 30 years
of Benefit Service as of his Annuity Starting Date shall not be reduced.

 

  c. Service After 1999 and Age 60 or More. The benefit under the UPS Freight
Formula for a Participant (i) who completes at least one Hour of Service on or
after December 1, 2000, or if he is a Grandfathered Overnite Participant and his
terms and conditions of employment are subject to collective bargaining (a
“Represented Participant”), on or after October 22, 2004 (the “Approval Date”),
and who has attained at least age 60 as of his termination of employment:

 

  i. 25 or More Years of Benefit Service. If such Participant has completed at
least 25 years of Benefit Service as of his termination of employment, the
benefit determined under the UPS Freight Formula shall not be reduced; or

 

44



--------------------------------------------------------------------------------

  ii. Less Than 25 Years of Benefit Service. If such Participant has not
completed at least 25 years of Benefit Service as of his termination of
employment, the benefit determined under the UPS Freight Formula shall be
reduced in accordance with the following table:

 

Age at Annuity

Starting Date

   Factor  

55

   50 %

56

   55 %

57

   60 %

58

   65 %

59

   70 %

60

   85 %

61

   88 %

62

   91 %

63

   94 %

64

   97 %

(Amounts in the table above shall be prorated on a monthly basis for fractions
of a year.)

 

  iii. Represented Participant. If a Represented Participant’s termination of
employment occurs when he is a Represented Participant but before the Approval
Date, the benefit payable to the Participant shall equal the benefit determined
under Section 5.2(b)(ii)(A)(2) a. or b. without regard to subparagraph c.

 

  (3) Pre-2006 Motor Cargo Formula Benefit Reductions. The benefit determined
under the Pre-2006 Motor Cargo Formula shall be reduced for early commencement
by 0.375% for each month by which his Early Retirement Date precedes his Normal
Retirement Date.

 

  (B) Grandfathered Participant. For a Grandfathered Participant the early
retirement benefit that commences before his Normal Retirement Date shall be the
greatest of his early retirement benefit determined under Section 5.2(b)(ii)(A)
above determined as if he were not a Grandfathered Participant, his early
retirement benefit determined under the Alternative Formula and his early
retirement benefit determined under the Integrated Formula.

 

45



--------------------------------------------------------------------------------

  (1) Alternative Formula Reductions. The benefit determined under the
Alternative Formula shall be reduced as follows for early commencement:

 

  a. Less Than 25 Years of Benefit Service. With less than 25 years of Benefit
Service, the benefit under the Alternative Formula shall be reduced by
one-quarter of one percent (0.25%) for each month by which the Participant’s
Annuity Starting Date precedes his Normal Retirement Date.

 

  b. 25 or More Years of Benefit Service. With 25 or more Years of Benefit
Service as of his Annuity Starting Date, the benefit under the Alternative
Formula shall be without any reduction.

 

  (2) Integrated Formula Reductions. The benefit determined under the Integrated
Formula shall be reduced as follows for early commencement:

 

  a. Less Than 25 Years of Benefit Service. With less than 25 years of Benefit
Service, the benefit under the Integrated Formula shall be reduced by
one-quarter of one percent (0.25%) for each month by which the Participant’s
Annuity Starting Date precedes his Normal Retirement Date.

 

 

b.

25 or More Years of Benefit Service. With 25 or more years of Benefit Service,
the benefit under the Integrated Formula shall be reduced by one-quarter of one
percent (0.25%) for each month by which the Participant’s Annuity Starting Date
precedes the first day of the month that coincides with or immediately follows
his 60th birthday.

 

  (C) Pre-2001 Participant. The Early Retirement Benefit for a Pre-2001
Participant shall be the amount determined under (1) through (5) below, as
applicable:

 

  (1) Retires After August 1979 With no Hours After 1984. For a Pre-2001
Participant who retires on or after September 1, 1979 but who earns no Hours of
Service on or after January 1, 1985, the greater of the benefit calculated under
the Alternative Formula or the Integrated Formula, each reduced by one-half of
one percent (0.5%) for each month by which the Participant’s Annuity Starting
Date precedes his Normal Retirement Date.

 

46



--------------------------------------------------------------------------------

  (2) Retires After 1984 With No Hours After 1991. Except as provided in
Section 5.2(b)(ii)(C)(3) below, for a Pre-2001 Participant who retires on or
after January 1, 1985 but who earns no Hours of Service as an Employee on or
after January 1, 1992, the greater of the benefit calculated under the
Alternative Formula or the Integrated Formula, each reduced by one-quarter of
one percent (0.25%) for each month by which the Participant’s Annuity Starting
Date precedes his Normal Retirement Date.

 

 

(3)

Retires After 1984 With No Hours After 1991 and 29  1/2 Years of Benefit
Service. For a Pre-2001 Participant who (I) retires on or after January 1, 1985,
(II) who earns no Hours of Service as an Employee on or after January 1, 1992,
(III) whose Annuity Starting Date precedes his Normal Retirement Date by 91
months or more, and (IV) who has at least 29 years and six months of Benefit
Service (without regard to the rounding rules described in Section 5.2(e)), his
Accrued Benefit shall be reduced in accordance with (2) above and for purposes
of calculating such Participant’s benefit amount under the Integrated Formula
the term “50 percent of his Social Security Amount” shall be deemed to mean the
applicable percentage of his Social Security Amount set forth in the following
table:

 

Age at Retirement Date Years

   Months    Applicable
Percentage  

55

   0    49.19 %

55

   1    49.21 %

55

   2    49.22 %

55

   3    49.24 %

55

   4    49.27 %

55

   5    49.29 %

55

   6    49.30 %

55

   7    49.32 %

55

   8    49.35 %

55

   9    49.36 %

55

   10    49.38 %

55

   11    49.40 %

56

   0    49.42 %

56

   1    49.45 %

56

   2    49.48 %

 

47



--------------------------------------------------------------------------------

Age at Retirement Date Years

   Months    Applicable
Percentage  

56

   3    49.51 %

56

   4    49.54 %

56

   5    49.56 %

56

   6    49.60 %

56

   7    49.63 %

56

   8    49.65 %

56

   9    49.69 %

56

   10    49.71 %

56

   11    49.74 %

57

   0    49.78 %

57

   1    49.81 %

57

   2    49.84 %

57

   3    49.89 %

57

   4    49.92 %

57

   5    49.97 %

 

  (4) Hours After 1991 With Less Than 20 Years Benefit Service. For a Pre-2001
Participant with at least one Hour of Service as an Employee on or after
January 1, 1992 but with less than 25 years of Benefit Service, the Early
Retirement Benefit shall be equal to the greater of the benefit determined under
the Alternative Formula or the Integrated Formula, each reduced by one-quarter
of one percent (0.25%) for each month by which the Participant’s Annuity
Starting Date precedes his Normal Retirement Date.

 

  (5) Hours After 1991 With 25 or More Years of Benefit Service. For a Pre-2001
Participant with at least one Hour of Service as an Employee on or after
January 1, 1992, and with 25 or more Years of Benefit Service as of his Annuity
Starting Date, the Early Retirement Benefit shall be equal to the greater of

 

  a. the benefit calculated under the Integrated Formula reduced by one-quarter
of one percent (0.25%) for each month by which the Participant’s Annuity
Starting Date precedes the first day of the month that coincides with or
immediately follows his 60th birthday; or

 

  b. the benefit calculated under the Alternative Formula without any reduction
applied.

 

48



--------------------------------------------------------------------------------

(c) Deferred Vested Benefit for Final Average Compensation Formula or Pre-2006
Motor Cargo Formula.

 

  (i) Normal Commencement. A Participant who terminates employment with all
Employer Companies and Related Employers after he is vested as described in
Section 4.4 shall be entitled to his Accrued Benefit attributable to a Final
Average Compensation Formula or the Pre-2006 Motor Cargo Formula determined as
of his most recent termination of employment with all Employer Companies and
Related Employers. Such Accrued Benefit attributable to a Final Average
Compensation Formula or the Pre-2006 Motor Cargo Formula shall be payable at his
Normal Retirement Date.

 

  (ii) Early Commencement.

 

  (A) General. A Participant (other than a Grandfathered Participant or a
Pre-2001 Participant) who is eligible for a Deferred Vested Benefit and who has
satisfied the Early Commencement Service Requirement may commence such benefit
as of the first day of any calendar month on or after he terminates employment
with all Employer Companies and Related Employers and reaches Earliest
Commencement Age but before his Normal Retirement Date, subject to the following
reductions:

 

  (1) RPA Formula Benefit Reductions. The benefit determined under the RPA
Formula shall be reduced for early commencement by one-half of one percent
(0.5%) for each month by which the Participant’s Annuity Starting Date precedes
his Normal Retirement Date.

 

  (2) UPS Freight Formula Benefit Reductions. The benefit determined under the
UPS Freight Formula shall be reduced in the same manner as the benefit
reductions described in Section 5.2(b)(ii)(A)(2), the reduction for early
commencement of the Early Retirement Benefit.

 

  (3) Pre-2006 Motor Cargo Formula Benefit Reductions. The benefit determined
under the Pre-2006 Motor Cargo Formula shall be reduced in the same manner as
the benefit reductions described in Section 5.2(b)(ii)(A)(3), the same as the
reduction for early commencement of the Early Retirement Benefit.

 

  (B) Grandfathered Participant. For a Grandfathered Participant the Deferred
Vested Benefit that commences before his Normal Retirement Date shall be the
greatest of:

 

  (1) his reduced Deferred Vested Benefit determined under
Section 5.2(c)(ii)(A)(1) for Participants other than Grandfathered Participants,

 

49



--------------------------------------------------------------------------------

  (2) his benefit under the Alternative Formula reduced by one-half of one
percent (0.5%) per month for each month by which the Participant’s Annuity
Starting Date precedes his Normal Retirement Date and

 

  (3) his benefit under the Integrated Formula reduced for early commencement by
one-half of one percent (0.5%) for each month by which the Participant’s Annuity
Starting Date precedes his Normal Retirement Date.

 

  (4) December 31, 1991 Benefit. Notwithstanding the foregoing, the Deferred
Vested Benefit of a Grandfathered Participant shall not be less than the
Deferred Vested Benefit, if any, the Participant would have earned under the
provisions of this Plan immediately prior to January 1, 1992, taking into
account for this purpose Compensation, if any, earned by the Participant through
December 31, 1991 and Benefit Service earned by him through December 31, 1992,
if any, reduced by one-quarter of one percent (0.25%) instead of one-half of
one percent (0.50%).

 

  (C) Pre-2001 Participant. For a Pre-2001 Participant, his reduced Deferred
Vested Benefit shall be the greater of the benefit calculated under the
Alternative Formula or the Integrated Formula reduced as described below:

 

  (1) No Hours After 1991. For a Pre-2001 Participant with at least one Hour of
Service on or after September 1, 1979 but without at least one Hour of Service
as an Employee on or after January 1, 1992, the benefit shall be reduced by the
following percentage thereof for each month by which the Participant’s Annuity
Starting Date precedes his Normal Retirement Date:

 

  a. for terminations before January 1, 1985, one-half of one percent (0.5%);
and

 

  b. for terminations after December 31, 1984, one-quarter of one percent
(0.25%).

 

  (2) Hours After 1991. For a Pre-2001 Participant with at least one Hour of
Service as an Employee on or after January 1, 1992, the benefit shall be reduced
by one-half of one percent (0.5%) for each month by which the Participant’s
Annuity Starting Date precedes his Normal Retirement Date.

 

50



--------------------------------------------------------------------------------

  (3) December 31, 1991 Benefit. Notwithstanding the foregoing, the Deferred
Vested Benefit of a Pre-2001 Participant shall not be less than the Deferred
Vested Benefit, if any, the Participant would have earned under the provisions
of this Plan immediately prior to January 1, 1992, taking into account for this
purpose Compensation earned by the Participant through December 31, 1991 and
Benefit Service earned by him through December 31, 1992 reduced by one-quarter
of one percent (0.25%) instead of one-half of one percent (0.50%).

 

(d) Postponed Retirement Benefit for Final Average Compensation Formula or
Pre-2006 Motor Cargo Formula - Subject to Section 5.9 regarding mandatory
distributions, a Participant, other than a Grandfathered Motor Cargo
Participant, who terminates employment with all Employer Companies and all
Related Employers after his Normal Retirement Date shall receive a benefit as of
his Postponed Retirement Date equal to his Accrued Benefit attributable to a
Final Average Compensation Formula or the Pre-2006 Motor Cargo Formula
determined as of his Postponed Retirement Date. Such benefit shall be payable as
of his Postponed Retirement Date.

A Grandfathered Motor Cargo Participant who terminates employment with all
Employer Companies and Related Employers after his Normal Retirement Date, and
has not started benefit payments, shall be entitled to a benefit commencing as
of his Postponed Retirement Date that is the Actuarial Equivalent of the Accrued
Benefit attributable to a Final Average Compensation Formula or the Pre-2006
Motor Cargo Formula payable as of the later of his Normal Retirement Date or the
last day of the prior Plan Year. Such Participant’s Accrued Benefit as of the
last day of each Plan Year following his Normal Retirement Date is the greater
of: (1) his Accrued Benefit attributable to a Final Average Compensation Formula
or the Pre-2006 Motor Cargo Formula taking into account benefits accrued after
his Normal Retirement Date or (2) the Accrued Benefit attributable to a Final
Average Compensation Formula or the Pre-2006 Motor Cargo Formula, determined as
of the later of Normal Retirement Date or the end of the prior Plan Year,
actuarially adjusted for late retirement using the factors described in
Section 1.1(b)(ii)(C)(2).

If a Grandfathered Motor Cargo Participant commences benefits prior to his
termination of employment, the benefit will be recalculated at the end of each
Plan Year to reflect the actuarial increase. The additional amount accrued
during each Plan Year will be offset by the benefit that is already in pay
status.

 

51



--------------------------------------------------------------------------------

(e) Rounding Rules. Notwithstanding the foregoing, for purposes of determining
the amount of the benefit under the Alternative Formula or the Integrated
Formula, and the early commencement reductions applicable to benefits determined
under such formulas for a Grandfathered Participant and a Pre-2001 Participant,
such Participant’s aggregate years and months of Benefit Service shall be
rounded up to the next full year if he has 6 or more months of Benefit Service
in excess of full years of Benefit Service and shall be rounded down to the next
full year if he has 5 or fewer months of Benefit Service in excess of full years
of Benefit Service.

Section 5.3 Formulas.

 

(a) RPA Formula.

 

  (i) Alternative Account Formula. The Alternative Account Formula is (A + B) ÷
120, where

 

  A = the Participant’s Alternative Points times 1% of his Final Average
Compensation up to $48,000; and

 

  B = the Participant’s Alternative-PLUS Points times 1% of his Final Average
Compensation in excess of $48,000.

 

  (ii) Integrated Account Formula. The Integrated Account Formula is (C + D) ÷
120, where

 

  C = the Participant’s Integrated Points times 1% of his Final Average
Compensation and

 

  D = the Participant’s Integrated-PLUS Points times 1% of his Final Average
Compensation in excess of the Social Security Wage Base.

 

  (iii) Accumulation of RPA Points. A Participant who has at least one Hour of
Service as an Employee on or after January 1, 2001 shall accumulate Alternative
Points, Alternative-PLUS Points, Integrated Points and Integrated-PLUS Points
(collectively, “RPA Points”) for each year and partial year of RPA Benefit
Service without regard to whether such RPA Benefit Service was completed before
January 1, 2001. The points accumulated for any year of RPA Benefit Service will
be equal to the RPA Points described in Appendix F to this Plan (the “RPA
Schedule”) for the Employer Company or Employer Companies for which the
Participant performed the RPA Benefit Service determined in accordance with this
Section 5.3(a)(iii). Credit for each year of RPA Benefit Service completed
before January 1, 2001 will be determined under Appendix F-1 as in effect on
January 1, 2001 without regard to what Employer Company employed the Participant
at the time the RPA Benefit Service was completed. No Participant shall earn
credit for more than 12 months of RPA Benefit Service in any Plan Year.

 

52



--------------------------------------------------------------------------------

(b) UPS Freight Formula. The UPS Freight Formula equals one twelfth of the
product of (A) and (B), where:

 

  A = 1.725% of the Participant’s Final Average Compensation; and

 

  B = the Participant’s years and partial years of UPS Freight Benefit Service
(up to a maximum of 30 years).

 

(c) Pre-2006 Motor Cargo Formula. The Pre-2006 Motor Cargo Benefit Formula shall
equal one-twelfth of A x B, where:

 

  A = the Participant’s years of Pre-2006 Motor Cargo Benefit Service (not to
exceed 25 years); and

 

  B = $240.00.

 

(d) Participation in Multiple Formulas in Same Plan Year. If a Participant has
RPA Benefit Service under more than one RPA Schedule or, effective January 1,
2006, a Participant has RPA Benefit Service and UPS Freight Service, in the same
Plan Year, the benefit such Participant accrues that Plan Year will be
determined as follows:

 

  (i) First, determine the RPA Benefit Service accrued under each RPA Schedule
and the UPS Freight Service based on the Hours of Service with the Employer
Company or Companies providing such RPA Schedule or such UPS Freight Formula;

 

  (ii) Second, allocate the Benefit Service determined under (i) above to the
UPS Freight Formula;

 

  (iii) Third, allocate the excess of the Participant’s Benefit Service
determined under (i) above, over the UPS Freight Service allocated under
(ii) above to the RPA Schedules starting with the actual service completed under
the RPA Schedule that provides the highest point value and continuing with the
actual Benefit Service under the RPA Schedule with the next highest point value
until the sum of the Benefit Service allocated under (ii) and the Benefit
Service allocated under this (iii) equals the total actual Benefit Service or 12
months, whichever is less;

For example, assume a Participant has 2000 total Hours of Service for Employer
Companies during the Plan Year, 874 hours are under the RPA Schedule with the
lowest point value (Schedule 3), 874 hours are under the highest RPA Point value
(Schedule 1) and 252 hours are UPS Freight Service. The Participant’s total

 

53



--------------------------------------------------------------------------------

Benefit Service is 12 months. The Participant has 6 months of RPA Benefit
Service under RPA Schedule 1 and Schedule 3, and 2 months of UPS Freight
Service. The Participant will be credited with 2 months of UPS Freight Service,
6 months of RPA Benefit Service under RPA Schedule 1 and 4 months of RPA Benefit
Service under Schedule 3;

If the Participant had 874 hours of UPS Freight Service, 874 hours of
RPA Benefit Service under the RPA Schedule with the highest point value
(Schedule 1) and 252 hours of RPA Benefit Service under the RPA Schedule with
the lowest point value (Schedule 3), the Participant will be credited with 6
months of UPS Freight Service, 6 months of RPA Benefit Service under RPA
Schedule 1 and 0 months of RPA Benefit Service under RPA Schedule 3.

 

(e) Integrated Formula. A Participant’s benefit under the Integrated Formula
shall be equal to the benefit determined under (i) or (ii) as applicable plus
the Additional Monthly Retirement Benefit, if any, applicable to such
Participant as contained in Appendix D of the Plan.

 

 

(i)

No Hours After 1996. For a Participant who does not have at least one Hour of
Service as an Employee on or after January 1, 1997, the Integrated Formula is
1/12th of 50 percent of such Participant’s Final Average Compensation less
1/12th of 50 percent of his Social Security Amount where such Participant has 30
or more years of Benefit Service. If such Participant has less than 30 years of
Benefit Service at his Annuity Starting Date, the amount calculated above shall
be multiplied by a fraction, the numerator of which is the number of years of
Benefit Service to his Annuity Starting Date, and the denominator of which is
30.

In the case of a Participant with at least one Hour of Service as an Employee on
or after January 1, 1992 for whom the Normal Form of benefit is a Single Life
Only Annuity, the Integrated Formula benefit shall not be less than such
Participant’s benefit under the Integrated Formula, if any, calculated in
accordance with this Section 5.3(e) and payable in the form of a Single Life
Only Annuity 120 Month Guarantee, but taking into account for this purpose only
that Compensation earned by the Participant through December 31, 1991 and
Benefit Service earned by him through December 31, 1992.

 

 

(ii)

Hours After 1996. For a Participant who has at least one Hour of Service as an
Employee on or after January 1, 1997, the Integrated Formula is 1/12th of
58.33 percent of such Participant’s Final Average Compensation (as defined under
the terms of this Plan as of the date of the Participant’s retirement or other
termination of employment) less 1/12th of 58.33 percent of his Social Security
Amount where such Participant has 35 or more years of Benefit Service. If such
Participant has less than 35 years of Benefit Service at his Annuity Starting
Date, the amount calculated above shall be multiplied by a fraction, the
numerator of which is the number of years of Benefit Service to his Annuity
Starting Date, and the denominator of which is 35.

 

54



--------------------------------------------------------------------------------

(f) Alternative Formula. A Participant’s benefit under the Alternative Formula
shall be equal to the benefit determined under (i) or (ii) as applicable plus
the Additional Monthly Retirement Benefit, if any, applicable to such
Participant as contained in Appendix D of the Plan.

 

  (i) Hours After August 1979.

 

  (A) Hours After August 1979 But Not After 1984. For a Participant with at
least one Hour of Service on or after September 1, 1979 but without at least one
Hour of Service on or after January 1, 1985, the Alternative Formula is $24 per
month for each year of Benefit Service completed by such Participant prior to
his Normal Retirement Date to a maximum of $600 per month; provided such
Participant has 10 or more Years of Service prior to his Normal Retirement Date.

 

  (B) Hours After 1984 But Not After 1991. For a Participant with at least one
Hour of Service on or after January 1, 1985 but without at least one Hour of
Service as an Employee on or after January 1, 1992, the Alternative Formula is
$32 per month for each year of Benefit Service completed by such Participant
prior to his Normal Retirement Date or (with respect to a Participant with at
least one Hour of Service on or after January 1, 1987) Postponed Retirement Date
to a maximum of $960 per month; provided such Participant has 10 or more Years
of Service prior to his Normal Retirement Date or Postponed Retirement Date.

If a Participant without at least one Hour of Service on or after January 1,
1989 has less than 10 Years of Service prior to his Normal Retirement Date or
Postponed Retirement Date, the amount shall be determined as set forth in
Section (A) or (B) above, as applicable, using the number of years of Benefit
Service multiplied by a fraction, the numerator of which is his number of Years
of Service to Normal Retirement Date (or, for a Participant with at least one
Hour of Service on or after January 1, 1987, his actual retirement date) not in
excess of 10, and the denominator of which is 10. If a Participant with at least
one Hour of Service on or after January 1, 1989, and who first became a
Participant in the Plan prior to January 1, 1989, has less than 5 Years of
Service prior to his Normal Retirement Date, the amount shall be determined
under subparagraph (B) using the number of years of Benefit Service multiplied
by a fraction, the numerator of which is his number of Years of Service to his
actual retirement date, not in excess of 5, and the denominator of which is 5.
The foregoing sentence shall not apply to any individual who first became a
Participant on or after January 1, 1989.

 

55



--------------------------------------------------------------------------------

  (ii) Hours After 1991.

 

  (A) Hours After 1991 But Not After 1996. For a Participant with at least one
Hour of Service as an Employee on or after January 1, 1992 but without at least
one Hour of Service as an Employee on or after January 1, 1997, the Alternative
Formula is the sum of

 

 

(1)

1/12th of two percent (2%) of such Participant’s Final Average Compensation up
to $48,000, multiplied by his years of Benefit Service to a maximum of 30; plus

 

 

(2)

1/12th of one-half of one percent (0.5%) of such Participant’s Final Average
Compensation in excess of $48,000, multiplied by his years of Benefit Service to
a maximum of 30.

 

  (B) Hours After 1996. For a Participant with at least one Hour of Service as
an Employee on or after January 1, 1997, the Alternative Formula is the sum of

 

 

(1)

1/12th of two percent (2%) of such Participant’s Final Average Compensation up
to the Threshold Amount, multiplied by his years of Benefit Service to a maximum
of 35; plus

 

  (2) 1/12th of one-half of one percent (0.5%) of such 0Participant’s Final
Average Compensation in excess of the Threshold Amount, multiplied by his years
of Benefit Service to a maximum of 35.

For purposes of this subparagraph, the term “the Threshold Amount” means $48,000
for a Participant who was born in 1957 or later, $54,000 for a Participant who
was born in or after 1951 but before 1957, and $60,000 for a Participant born in
1950 or earlier.

Notwithstanding the foregoing, the benefit amount calculated in accordance with
this Section 5.3(e)(ii) shall not be less than the Participant’s Accrued
Benefit, if any, calculated in accordance with Section 5.3(e)(2)(i) and payable
in the form of a Single Life Annuity and 120-Monthly Guarantee, taking into
account all Benefit Service earned by the Participant through December 31, 1992.

 

(g) Portable Account Formula.

 

  (i) General. For Plan Years beginning after December 31, 2007, each
Participant who has at least one Hour of Service on or after January 1, 2008
will accrue either a Portable Account Benefit or a Final Average Compensation
Formula benefit, but not both. If a Participant is eligible to accrue a Portable
Account Benefit, he shall not be eligible to accrue a Final Average Compensation
Formula benefit.

 

56



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant who is eligible for a Portable
Account Benefit may continue to increase his Final Average Compensation.

 

  (ii) Eligibility for Portable Account Formula Benefit. A Participant is
eligible to accrue a Portable Account Benefit if:

 

  (A) he is hired or rehired as an Employee on or after January 1, 2008;

 

  (B) he is transferred from a non-Employee position into an Employee position
on or after January 1, 2008; or

 

  (C) effective January 1, 2009, he is an Employee who was less than age 29 on
December 31, 2007.

However, a Participant whose terms and conditions of employment are governed by
a collective bargaining agreement shall not be eligible to accrue a Portable
Account Formula benefit unless expressly provided by the collective bargaining
agreement.

 

  (iii) Annual Compensation Credits. For each Plan Year during which a
Participant is a Portable Account Participant and an Employee, his Portable
Account will be credited with a percentage of his Compensation for such Plan
Year based on the number of Portable Account Points he has accumulated on the
first day of such Plan Year and the Portable Account Points schedule set forth
in Appendix F-7 for his Employer Company for such Plan Year.

The Portable Account credit will be made annually as of the last day of the Plan
Year.

 

  (iv) Interest Credits. An Interest Credit will be allocated to each Portable
Account Participant’s Portable Account as of the last day of each Plan Year,
calculated by multiplying his Account Balance as of the first day of that Plan
Year by the Interest Credit Percentage for that Plan Year. A Portable Account
will be credited with an Interest Credit for each Plan Year until the Portable
Account Participant’s benefit commencement date without regard to whether the
Portable Account Participant is an Employee. If the Portable Account
Participant’s benefit commencement date is other than the last day of a Plan
Year, the Interest Credit for the Plan Year that includes the benefit
commencement date will be prorated based on the ratio of whole months expired in
the year before the benefit commencement date, to 12.

 

57



--------------------------------------------------------------------------------

  (v) Accrued Benefit Attributable to Portable Account. The portion of the
Portable Account Participant’s Accrued Benefit that is attributable to his
Portable Account as of any date is the balance credited to his Portable Account.
That balance credited to the Portable Account is payable at the times described
in Section 4.7 in the form described in Section 5.4(h).

Section 5.4 Benefit Payment.

 

(a) Annuities. Except as provided in Section 5.4(e) for cash out of benefits and
unless the Participant elects an Optional Form of Benefit pursuant to
Section 5.4(b), a benefit described in Section 5.2 will be paid:

 

  (i) If a Participant is married on his Annuity Starting Date, in the form of a
Qualified Joint and Survivor Annuity and

 

  (ii) If the Participant is not married on the Annuity Starting Date, in the
Normal Form.

 

(b) Election out of Normal Form of Benefit or Qualified Joint and Survivor
Annuity. In lieu of the Normal Form or the Qualified Joint and Survivor Annuity,
a Participant who is eligible for an annuity form of benefit, may elect, at any
time within the 90-day period ending on the Annuity Starting Date, to waive the
Normal Form or the Qualified Joint and Survivor Annuity in favor of one of the
Actuarial Equivalent Optional Forms of Benefit described below.

 

  (i) Form of Election. An election by a Participant under this Section must be
in writing in a form approved by the Committee, and, if the Participant is
married, such election shall not be effective unless:

 

  (A) the Spouse of the Participant consents to the election, and such consent
(1) is in writing, (2) acknowledges the Participant’s selection of an alternate
form of benefit and/or Beneficiary, which may not thereafter be changed without
spousal consent unless the Spouse’s prior consent expressly permits the
Participant to change the Beneficiary without further consent by the Spouse,
(3) acknowledges the effect of such election, and (4) is witnessed by a notary
public; or

 

  (B) it is established to the satisfaction of a representative of the Plan that
the Spouse’s consent cannot be obtained because (1) the Participant has no
Spouse, (2) the Participant’s Spouse cannot be located, or (3) one of the
conditions prescribed in Treasury regulations is satisfied.

Notwithstanding the foregoing, no spousal consent shall be required if a
participant elects a Joint and Survivor annuity and his Spouse is the designated
beneficiary.

 

58



--------------------------------------------------------------------------------

  (ii) Spouse Affected by Election. A Participant’s election to waive the
Qualified Joint and Survivor Annuity shall be effective only with respect to the
Spouse who consented to the election or who was deemed to consent pursuant to
Section 5.4(b)(i)(B).

 

  (iii) Revocation of Election. A Participant may revoke an election made under
this Section 5.4(b) at any time prior to the Annuity Starting Date. A Spouse’s
consent to the waiver of the Qualified Joint and Survivor Annuity and to the
specific Beneficiary and optional form designations made by the Participant is
irrevocable unless the Participant revokes his waiver election.

 

(c) Notice Requirements. Within 90 days prior to the Participant’s Annuity
Starting Date, the Committee shall provide the Participant with a written
explanation of:

 

  (i) the terms and conditions of the Normal Form, the Qualified Joint and
Survivor Annuity;

 

  (ii) the Participant’s right to make, and the effect of, an election to waive
the Normal Form or the Qualified Joint and Survivor Annuity and the Optional
Qualified Joint and Survivor Annuity;

 

  (iii) the requirement that the Participant’s Spouse consent in writing to the
election in accordance with the spousal consent provisions set forth in
Section 5.4(b)(i); and

 

  (iv) the right to make, and the effect of, a revocation of an election not to
receive the Normal Form or a Qualified Joint and Survivor Annuity.

 

(d) Optional Forms of Benefit.

 

  (i) Actuarial Equivalent. Each benefit payment form described in this
Section 5.4(d) will be the Actuarial Equivalent of the Participant’s benefit
payable in the Normal Form.

 

  (ii) Joint and Survivor Annuity. Under the Joint and Survivor Annuity, a
reduced monthly benefit shall be paid to the Participant for his lifetime, and
his beneficiary, if such beneficiary survives at the Participant’s death, shall
be entitled to receive thereafter a lifetime survivorship benefit in a monthly
amount equal to 50%, 75% or 100%, as selected by the Participant, of the monthly
amount which had been payable to the Participant. The last payment of the Joint
and Survivor Annuity shall be made as of the first day of the month in which the
death of the last to die of the Participant and his beneficiary has occurred.

Notwithstanding the foregoing, a Participant may not select a Joint and Survivor
Benefit with a Beneficiary who would not be eligible to receive the percentage
survivor benefit selected under the requirements of proposed Treasury Regulation
Section 1.401(a)(9)-2.

 

59



--------------------------------------------------------------------------------

  (iii) Single Life Annuity with 120-Month Guarantee. Under the Single Life
Annuity with 120-Month Guarantee, a reduced monthly benefit shall be paid to the
Participant for his lifetime, with a guarantee of 120 monthly payments. If the
Participant dies after the Annuity Starting Date but before receiving 120
monthly payments, the monthly payments shall be paid to the Participant’s
Beneficiary, until the Participant and his Beneficiary have received a total of
120 monthly payments.

 

  (iv) Single Life Only Annuity. Under the Single Life Only Annuity, a monthly
benefit shall be paid to the Participant for his lifetime. The last payment of
the Single Life Only Annuity shall be made as of the first day of the month in
which the death of the Participant occurs.

 

  (v) Grandfathered Overnite Participant Optional Forms. In addition to the
Optional Forms of Benefit available under Sections 5.4(d)(i) through (iv), a
Grandfathered Overnite Participant whose Annuity Starting Date is prior to his
Normal Retirement Date may elect, as an Optional Form of Benefit, a “social
security leveling income option”, which shall be a benefit for the Participant’s
lifetime providing for the adjustment of the Participant’s Normal Retirement
Benefit to produce, so far as practicable, a level combined pension from this
Plan and the Participant’s Social Security benefit (both before and after such
Social Security benefit is payable).

 

  (vi) Grandfathered Motor Cargo Participant Optional Forms. In addition to the
Optional Forms of Benefit available under Section 5.4(d)(i) through (iv), a
Grandfathered Motor Cargo Participant may elect, as an Optional Form of Benefit,
a Five Year Certain and Life Annuity for his entire Accrued Benefit.

 

(e) Cash-Out of Benefits. Notwithstanding any other provisions of this Plan, if
following a Participant’s termination of employment with the Employer Company
and all Related Employers the Present Value of his entire vested benefit does
not exceed $1,000, the Committee shall, in lieu of such benefit, pay to the
Participant, without his consent, such Present Value in a lump sum. In the case
of a Participant who terminates employment prior to earning a vested benefit
hereunder, said benefit shall be deemed to be distributed immediately following
such termination of employment. In the event such nonvested Participant is
reemployed, his Benefit Service shall be restored in accordance with the rules
set forth in the definition of such term.

 

60



--------------------------------------------------------------------------------

(f) Repayment of Cash-Out. After a distribution described in Section 5.4(e), the
Participant’s service with respect to which the distribution was made shall be
disregarded for purposes of the Plan unless, following reemployment, the
Participant repays the amount of the distribution to the Trustee together with
interest at the rate of 120 percent of the Federal mid-term rate, as in effect
under Code Section 1274 for the first month of the Plan Year in which the
restoration occurs or otherwise in accordance with Code Section 411(a)(7). Such
repayment must be made within five years of the Participant’s resumption of
employment. Notwithstanding the foregoing, a Participant may not repay any
distribution of his Portable Account.

 

(g) Special Transitional Rules for Certain Participants in Pay Status. In the
case of a Participant with at least one Hour of Service as an Employee on or
after January 1, 1992 and whose Annuity Starting Date is in 1992, the monthly
amount of the Participant’s Normal or Early Retirement Benefit, or Deferred
Vested Benefit shall, if calculated in accordance with the terms of this Plan
prior to the adoption of Amendment No. 15, be adjusted, retroactive to the
Participant’s Annuity Stating Date, to reflect his greater benefit, if any,
determined in accordance with the terms of this Plan as amended by Amendment
No. 15. Such increase shall be calculated based on the same payment form as
selected by the Participant.

 

(h) Portable Account Benefit.

 

  (i) Form of Payment. If the Portable Account is paid before the Portable
Account Participant’s Earliest Retirement Age, it will be paid in (1) a single
lump sum or (2) an immediate annuity in the Normal Form if the Portable Account
Participant does not have a Spouse or in the Qualified Joint and Survivor
Annuity or the Optional Qualified Joint and Survivor Annuity if the Portable
Account Participant has a Spouse. If the Portable Account is paid on or after
the Portable Account Participant’s Earliest Retirement Age, the Portable Account
may be paid in any Optional Form of Benefit described in Section 5.4(d) in
addition to the forms described in the preceding sentence. Notwithstanding the
foregoing, if the Participant also is eligible for a Final Average Compensation
Formula benefit or a Pre-2006 Motor Cargo benefit and the Participant’s Portable
Account Formula benefit is not paid before his Earliest Retirement Age, his
Portable Account Formula benefit must be paid on or after his Earliest
Retirement Age at the same time and in the same form as his Final Average
Compensation Formula benefit or if he does not have a Final Average Compensation
Formula benefit, as his Pre-2006 Motor Cargo Formula benefit.

 

  (ii)

Conversion of Portable Account to Annuity Benefit. If the annuity will be paid
before Normal Retirement Date, the Portable Account balance will be adjusted for
Interest Credits to the Annuity Starting Date The adjusted Portable Account
balance will be converted to an immediate Single Life Annuity commencing at the
Annuity Starting Date using the Applicable Interest Rate and the Applicable
Mortality Table for the Plan Year that

 

61



--------------------------------------------------------------------------------

 

includes the Annuity Starting Date. If the benefit will be paid in a form of
annuity other than the Single Life Annuity, the reduced Single Life Annuity will
be converted to the applicable Optional Form of Benefit using the Actuarial
Equivalent Factors in Section 1.1(b)(i).

Section 5.5 Disability Retirement Benefit. Subject to the provisions of
Section 5.9 and of Appendix J and K, the amount of monthly benefit to which a
Participant is entitled under this Section 5.5 because of a Disability is:

 

(a) With reference to a Disability occurring prior to January 1, 1978, the
amount determined by multiplying $8.00 by the number of years of Benefit
Service, to a maximum of 25, completed by the Participant prior to his
Disability, or

 

(b) With reference to a Disability occurring on or after January 1, 1978, the
amount determined by multiplying $9.60 by the number of years of Benefit Service
to a maximum of 25 (30, in case of Disability occurring on or after January 1,
1992), completed by the Participant prior to his Disability.

The benefit payable under this Section 5.5 shall be paid to the disabled
Participant so long as he remains Disabled.

Section 5.6 Preretirement Survivor Annuity.

 

(a) Final Average Compensation Formula or Pre-2006 Motor Cargo Formula. If a
vested Participant dies prior to his Annuity Starting Date, his Spouse or
Domestic Partner will be entitled to receive a Preretirement Survivor Annuity
for that portion of his benefit attributable to the Final Average Compensation
Formula and Pre-2006 Motor Cargo Formula commencing:

 

  (i) if the Participant dies after attaining his Earliest Commencement Age, as
of the first day of the month coincident with or next following the date of the
Participant’s death; and

 

  (ii) if the Participant dies on or before attaining his Earliest Commencement
Age, as of the first day of the month coincident with or next following the date
the Participant would have attained his Earliest Commencement Age

 

(b) Amount of Preretirement Survivor Annuity for Final Average Compensation
Formula or Pre-2006 Motor Cargo Formula. The Preretirement Survivor Annuity to
which the Participant’s surviving Spouse or Domestic Partner shall be entitled
hereunder shall be equal to, for a surviving Spouse, the amount which would have
been payable to the Participant’s Spouse under the Qualified Joint and Survivor
Annuity or, for a Domestic Partner, the Joint and 50% Survivor Annuity:

 

  (i) if the Participant dies after he attains his Earliest Commencement Age,
had the Participant retired and commenced receiving benefits attributable to the
Final Average Compensation Formula and Pre-2006 Motor Cargo Formula on the day
immediately preceding his death;

 

62



--------------------------------------------------------------------------------

  (ii) if the Participant dies on or before attaining his Earliest Commencement
Age, had the Participant:

 

  (A) separated from service on the date of his death (or his actual date of
separation, if earlier);

 

  (B) survived to his Earliest Commencement Age;

 

  (C) retired with an immediate Qualified Joint and Survivor Annuity for the
Spouse or, in the case of a Participant with a Domestic Partner, the Joint and
50% Survivor Annuity at his Earliest Commencement Age, based on his benefit
attributable to the Final Average Compensation Formula and Pre-2006 Motor Cargo
Formula; and

 

  (D) died on the day after he would have attained his Earliest Commencement
Age; and

 

(c) Special Rule for 25 Years of Service. Notwithstanding the foregoing, if a
Participant (other than a UPS Freight Participant) with at least one Hour of
Service as an Employee on or after January 1, 1992 dies before attaining his
Early Retirement Date while actively employed by an Employer Company after
having earned at least 25 Years of Service, the Qualified Joint and Survivor
Annuity or the Joint and 50% Survivor Annuity used as the basis for calculating
the amount of the Preretirement Survivor Annuity shall be determined by using
the early commencement reduction factors that would have been applicable to such
Participant with respect to Early Retirement Benefits had he survived to his
Early Retirement Date.

 

(d) Deferring Commencement. The Participant’s surviving Spouse or Domestic
Partner may elect to defer commencement of the Preretirement Survivor Annuity
attributable to the Final Average Compensation Formula and Pre-2006 Motor Cargo
Formula, but not later than the date the Participant would have attained his
Normal Retirement Date.

 

(e) Present Value Less Than $1,000. In lieu of the Preretirement Survivor
Annuity attributable to the Final Average Compensation Formula and Pre-2006
Motor Cargo Formula, before the first payment with respect to such benefit, the
Committee shall pay to the surviving Spouse or Domestic Partner, without his
consent, the Present Value of the benefit if such Present Value is less than
$1,000.

 

(f)

Preretirement Survivor Annuity Attributable to Portable Account. If a vested
Portable Account Participant dies (whether or not employed) or a nonvested
Portable Account Participant dies while employed with an Employer Company or a
Related Employer, the surviving Spouse or Domestic Partner of such Participant

 

63



--------------------------------------------------------------------------------

 

will be entitled to receive the Portable Account balance as a preretirement
survivor annuity. The surviving Spouse or Domestic Partner may elect to have the
Portable Account paid in a (1) single lump sum or (2) an immediate or deferred
Single Life Annuity based on the life of the surviving Spouse or Domestic
Partner. Payment may be made as of the first day of the month after the Portable
Account Participant dies or as of the first day of any subsequent month on or
before the Participant’s Normal Retirement Date. If the Spouse or Domestic
Partner selects an annuity benefit, the Portable Account will be converted to a
Single Life Annuity for the life of the Spouse or Domestic Partner using the
same methodology described in Section 5.4(h). If the deceased Participant did
not have a Spouse or Domestic Partner at his death, the balance credited to the
Portable Account will be paid in a single lump sum to the Participant’s
Beneficiary as soon as practicable after the death of the deceased Participant
and the Beneficiary has completed an application for such benefit.

 

(g) Death After Payment of Portable Account. If the Portable Account Participant
dies after payment of his Portable Account has been made or has begun, the
surviving Spouse or Domestic Partner will not be entitled to a preretirement
survivor annuity from the Portable Account.

Section 5.7 Benefit Payments Under Other Plans and Programs. The benefits
otherwise provided in Sections 5.2 through 5.6 of this Plan shall be reduced by
the amount of any benefits payable to or on behalf of a Participant, under any
other non-government pension or retirement plan or program to which
contributions have been made by an Employer Company on behalf of such person or
under which service is counted in calculating benefits under this Plan, (other
than benefits under the Portable Account Formula) except any cash or deferred
plan described in Section 401(k) of the Code or the UPS Qualified Stock
Ownership Plan, to the extent that such benefits payable under such other plan
or program are based on a period of time included in the calculation of Benefit
Service, for purposes of this Plan and are not attributable to contributions
made to such other plan or program by the Participant.

If a reduction in benefits is also called for in another plan or plans sponsored
and maintained by the Employer Company by reason of the benefits payable to a
Participant under this Plan, the reduction in benefits shall be made only in the
benefits payable under the plan in which the Participant last participated, and
if he participated in more than one such other plan, then the reduction shall be
made in the reverse order of participation with no reduction in the benefits
payable under the plan in which the Participant first participated.

If the Participant receives one form of benefit under this Plan and another form
of benefit under any such other plan, any reduction hereunder shall be based on
actuarially equivalent forms of benefit.

 

64



--------------------------------------------------------------------------------

Section 5.8 Preservation of Benefits and Maximum Pensions. Anything to the
contrary notwithstanding, a retirement benefit computed under this Article V
shall be subject to the following:

 

(a) Minimum Benefit for Participation as of the Effective Date. If a Participant
was included under the provisions of the Plan prior to January 1, 1976, and a
benefit becomes payable under this Plan resulting from termination of employment
for any reason on or after the January 1, 1976, such benefit shall not be less
than the actuarial equivalent of the benefit that would have been payable had
the provisions of the Plan in effect immediately prior to January 1, 1976
remained in effect until the Participant’s termination of employment,
considering the years of continuous employment accumulated at termination of
employment and the benefits in effect immediately prior to January 1, 1976.

 

(b) Maximum Benefits.

 

  (i) General Limitation. For limitation years ending after December 31, 2002,
the maximum annual benefit payable under this Plan shall not exceed the lesser
of: (A) $160,000 as adjusted, effective January 1 of each year, under
Section 415(d) of the Code in such manner as the Secretary shall prescribe (the
“dollar limitation”) or (B) 100% of the Participant’s average compensation (as
defined in Treasury Regulation Section 1.415-2(d)) and reduced, if necessary, to
reflect the applicable annual compensation limitation under Section 401(a)(17)
of the Code, paid for the three consecutive calendar years during which he was
an active Participant in the Plan, and in which he received the greatest
aggregate compensation (as defined above)from the Employer Company, subject to
the following:

 

  (A) If the benefit is payable in any form other than a straight life annuity,
a Qualified Joint and Survivor Annuity, or a joint and survivor annuity with the
Spouse as the beneficiary, then the limitations of this subsection (1) shall be
applied to the straight life annuity which is the actuarial equivalent of such
benefit. The actuarially equivalent straight life annuity is equal to the
greater of the annuity benefit computed using the interest rate and mortality
table (or other tabular factor) specified in the Plan for adjusting benefits in
the same form, and the annuity benefit computed using a 5 percent interest rate
assumption and the Applicable Mortality Table. In determining the actuarially
equivalent straight life annuity for a lump sum benefit, the Applicable Interest
Rate will be substituted for 5 percent. No actuarial adjustment is required for
the value of a qualified joint and survivor annuity, benefits that are not
directly related to retirement benefits and the value of post-retirement
cost-of-living increases made in accordance with Section 415(d) of the Code and
the regulations thereunder.

 

65



--------------------------------------------------------------------------------

  (B) (1) If the retirement benefit of the Participant commences before the age
62, such dollar limitation shall be adjusted as described below so that it is
the actuarial equivalent of an annual benefit of the dollar limitation beginning
at age 62, reduced for each month by which benefits commence before the month in
which the Participant attains age 62. The retirement benefit beginning prior to
age 62 shall be determined as the lesser of the actuarial equivalent retirement
benefit computed using the interest rate and mortality table (or other tabular
factor) equivalence for early retirement benefits specified in the Plan, and the
equivalent retirement benefit computed using a 5 percent interest rate and the
Applicable Mortality Table. Any decrease in the adjusted defined benefit dollar
limitation determined in accordance with this provision (B)(1) shall not reflect
any mortality decrement to the extent that benefits will not be forfeited upon
the death of the Participant. If any benefits are forfeited upon death, the full
mortality decrement is taken into account.

 

  (2) If the retirement benefit of a Participant commences after age 65, the
defined benefit dollar limitation shall be adjusted so that it is the actuarial
equivalent of a retirement benefit of such dollar limitation beginning at age
65. The actuarial equivalent retirement benefit beginning after age 65 shall be
determined as the lesser of the actuarial equivalent retirement benefit computed
using the interest rate and mortality table (or other tabular factor) specified
in the Plan for purposes of determining actuarial equivalence for delayed
retirement benefits, and the equivalent retirement benefit computed using a 5
percent interest rate assumption and the Applicable Mortality Table.

 

  (C) Subject to limitations imposed elsewhere in this Plan, an annual benefit
of $10,000 or less may be paid regardless of the limitations set forth in this
subsection (b)(i) if the benefit paid the Participant from all defined benefit
plans of the Employer Company does not exceed $10,000 for the Plan Year or any
prior Plan Year, and the Employer Company has not at any time maintained a
defined contribution plan in which the Participant participated.

 

  (D) If a Participant has less than 10 Years of service with the Employer
Company at the time the Participant begins to receive retirement benefits under
the Plan, the average compensation limitation, as well as the $10,000 benefit
exception described in subparagraph (b)(i)(C) above, shall be reduced by
multiplying such limitation by a fraction, the numerator of which is the number
of Years of Service with the Employer Company as of and including the current
limitation year, and the denominator of which is 10. In the case of the dollar
limitation where the Participant has less than 10 years of participation in the
Plan, such limitation shall be reduced by a fraction, the numerator of which is
the number of years of participation in the Plan as of and including the current
limitation year, and the denominator of which is 10.

 

66



--------------------------------------------------------------------------------

  (ii) Limitation Adjustment. The rate of a Participant’s benefit accrual will
be automatically frozen or reduced to a level necessary to prevent the
limitations of this subsection (b) from being exceeded; provided, that if the
limitations of this subsection (b) will be exceeded only as a result of
considering another defined benefit plan sponsored by the Employer Company and
this Plan as one plan, the Participant’s benefit accrual under this plan will
not be frozen or reduced to a level necessary to prevent the limitations of this
subsection (b) from being exceeded in the event that such other defined benefit
plan provides for the freezing or reduction of benefit accruals.

 

  (iii) Single Plan Rule. For purposes of this subsection (b), all defined
benefit plans of the Employer Company (whether or not terminated) shall be
considered as one defined benefit plan.

 

  (iv) Automatic Adjustment. The limitations imposed by this subsection (b)
shall be adjusted automatically when permitted or required by law. With respect
to increases in these limitations which are permitted by law to reflect the
impact of inflation, in the event that a Participant’s Normal Retirement Benefit
or Early Retirement Benefit as of his Annuity Starting Date, must be reduced by
reason of the foregoing limitations in effect at such time, the following rules
shall apply:

 

  (A) A Participant’s Normal Retirement Benefit or Early Retirement Benefit,
taking into account the Compensation limitation under Section 401(a)(17) of the
Code (the “Compensation limitation”), and applying the applicable limitation or
limitations of Section 5.8(b)(i) or Section 5.7(b)(i)(B)(1) (as applicable, the
“415 limitations”) shall, following the Annuity Starting Date, be adjusted
upward as the result of any subsequent increase in the 415 limitations, provided
however, that in no event shall such benefit exceed the Participant’s Normal
Retirement Benefit or Early Retirement Benefit, as the case may be, including
the Compensation limitation.

 

  (B) Notwithstanding the foregoing, in no event shall a Participant’s Normal
Retirement Benefit or Early Retirement Benefit, for any particular year, exceed
the 415 limitation for such year (based on the Participant’s age on his Annuity
Starting Date), and no increase as described in subparagraph (A) above shall be
retroactive for any preceding year.

 

67



--------------------------------------------------------------------------------

  (C) A Participant’s Normal Retirement Benefit or Early Retirement Benefit
shall not be adjusted upward as the result of any change to the Compensation
limitation following the Annuity Starting Date.

 

  (v) Limitation Year. For purposes of this subsection (b), the limitation year
is the calendar year.

 

  (vi) Employer Company. Solely for purposes of this Section 5.8(b), “Employer
Company” means the Employer Company and each entity who would be determined to
be a member of the Employer Company’s controlled group under Section 414(b) or
(c) of the Code if the standard of “more than fifty percent” was substituted for
the standard of “at least eighty percent.

 

  (vii) Transitional Rules.

 

  (A) The limitation under Section 5.8(b)(i) for an Employee who was a
Participant in this Plan prior to January 1, 1983, shall be the greater of
(1) the limitation contained in such Section or (2) the Participant’s accrued
benefit, expressed as an annual benefit, as of December 31, 1982. For purposes
of this paragraph (A), neither changes in the terms and conditions of this Plan
nor cost of living adjustments occurring after July 1, 1982, shall be taken into
account.

 

  (B) The numerator of the defined contribution fraction shall, if necessary, be
adjusted as permitted by Treasury Regulations so that the sum of the defined
benefit fraction and the defined contribution fraction does not exceed 1.0 for
the last limitation year beginning before January 1, 1983.

 

(c) Incorporation by Reference. Notwithstanding anything to the contrary in this
Section 5.8, the limitations on the maximum benefits payable from this Plan
shall be in accordance with Code Section 415 and the regulations thereunder,
which are incorporated into this Plan by reference.

Section 5.9 Limitations Regarding Time of Payment of Benefits. All payments
authorized under this Plan shall commence no later than the 60th day after the
close of the Plan Year in which the Participant terminates his service with the
Employer Company, provided proper application under Section 4.1 is filed, or as
required by Article VI of Appendix M.

Section 5.10 Designation of Beneficiary.

 

(a)

Each Participant may designate beneficiaries (including a primary beneficiary
and one or more contingent beneficiaries in the event of the death of the
primary beneficiary) to receive such benefits as may be payable under the
provisions of this Plan. The designation of any beneficiary may be changed from
time to time

 

68



--------------------------------------------------------------------------------

 

by the Participant filing a new designation with the Committee, to be effective
upon receipt by the Committee, provided it is received by the Committee prior to
the Participant’s death. The consent of any previously designated beneficiary to
such change shall not be required to effect the change. No designation of a
beneficiary shall be effective to the extent that honoring such designation
would conflict with the rights of the Participant’s Spouse under Section 5.4,
and no such designation shall be effective to the extent that, in conjunction
with such spousal rights, it would require duplication of benefit payments.

 

(b) In the event that a Participant fails to designate a beneficiary or if a
designated beneficiary does not survive the Participant or is not specified
elsewhere in this Plan, payment will be made to the Spouse or Domestic Partner
of the deceased Participant, if any, but if none survives the Participant, to
his surviving children. If no children survive the Participant, payment will be
made to the Participant’s estate. If a beneficiary who has begun to receive
payments pursuant to Article V dies before all payments are made, the balance
due, if any, shall be paid in a lump sum or in installments, as the Committee
shall direct, to the estate of the deceased beneficiary.

Section 5.11 Final Payment to Participant or Beneficiary. Any final payment or
distribution to any Participant or a legal representative or Beneficiary of a
Participant, or any one claiming under them, in accordance with this Plan, shall
be in full satisfaction of all claims against the Trust Fund, the Trustee, the
Committee, any Employer Company, and all representatives, officers, employees
and agents thereof. The person receiving the payment or distribution may be
required to execute a receipt and release of all claims under the Plan upon a
final payment or distribution or a receipt and release to the extent of any
partial payment or distribution. The form and content of such receipt or release
shall be determined by the Committee.

Section 5.12 Suspension of Benefits.

 

(a) If a Participant, other than a Grandfathered Motor Cargo Participant,
entitled to receive benefits (which shall be deemed to include the actual
receipt of such benefits) should (i) return to employment or (ii) remain in
employment after attaining Normal Retirement Age, the payment of benefits to
said Participant shall be suspended for the period in which the Participant
remains employed but not beyond the required beginning date set forth in
Section 5.9(b). Benefit payments will be resumed no later than the first day of
the third calendar month after the month in which the Participant ceases to be
employed, provided the Participant has informed the Plan Administrator that he
has ceased such employment.

 

(b) For purposes of this Section 5.12, a period of employment as to which
benefits shall be suspended means any calendar month or a four or five week
period ending in a calendar month, if the Participant completes at least forty
hours of service (as defined in 29 CFR §2530.200b-2(a)(1) and (2)) with the
Employer Company or a Related Employer in such month or payroll period.

 

69



--------------------------------------------------------------------------------

(c) Any Participant coming under this provision will be notified by first class
mail or personal delivery within the first calendar month or payroll period in
which the Plan withholds the payment of Retirement Benefits.

 

(d) Any Participant may request a determination of whether or contest a
determination that specific contemplated employment will be considered
employment for purposes of this Section 5.12. Request for status determinations
may be submitted in accordance with the claim procedures set forth in
Section 9.4.

 

(e) When the Participant is entitled to recommence benefits, his benefits shall
be recalculated on the basis of Compensation earned and years of Benefit Service
credited during such period of reemployment or continued employment, and no
actuarial or other adjustment shall be made to such Participant’s benefit so as
to reflect payments so suspended. In addition, such resumed payment shall be
offset by (i) any benefit paid with respect to a month in which the Participant
was in service described in Section 5.12(b) where the amount so paid has not
been returned or repaid to the Plan by such Participant and (ii) the Actuarial
Equivalent of any payments made to the Participant before his Normal Retirement
Date. A Participant whose benefits have been suspended during a period of
reemployment or continued employment shall be entitled to elect the form of
payment for his entire benefit, including amounts accrued both before and during
reemployment, in accordance with Section 5.4.

If a Participant returns to employment after receiving payment of his Portable
Account Benefit, his benefits attributable to the Portable Account Formula shall
not be suspended.

Section 5.13 Withholding of Income Tax.

 

(a) Notification of Withholding of Federal Income Tax. All Participants,
Spouses, Domestic Partners and Beneficiaries entitled to receive benefits under
the Plan (each, a “payee”) shall be notified of the Plan’s obligation to
withhold federal income tax from any benefits payable pursuant to the terms of
the Plan. Such notice shall be in writing, be given at the time set forth in
subsection (b) and contain the information set forth in subsection (c) of this
Section.

 

(b) Time of Notice. The notice described in subsection (a) shall be provided not
earlier than six months before such payment is to be made and not later than the
time the payee is furnished with his claim for benefits application.

 

(c) Content of the Notice. The notice required by subsection (a) shall, at a
minimum:

 

  (i)

with respect to any distribution which is an eligible rollover distribution
within the meaning of Code Section 3405(c)(3) (other than an eligible

 

70



--------------------------------------------------------------------------------

 

rollover distribution of less than $200 which is exempt from withholding under
regulations prescribed by the Secretary of the Treasury), advise the payee that
there shall be withheld from such distribution an amount equal to 20 percent
thereof (or such other amount as may from time to time be prescribed by the
Code, or the Secretary of the Treasury or his delegate), unless the payee
directs the Committee to transfer such distribution as a direct rollover to an
eligible retirement plan, within the meaning of Section 5.14 hereof, in
accordance with such procedures as the Committee may prescribe (a “transfer
direction”),

 

  (ii) with respect to any distribution which is not an eligible rollover
distribution within the meaning of Code Section 3405(c)(3):

 

  (A) advise the payee of his right to elect not to have withholding apply to
any payment or distribution and explain the manner in which such election may be
made, and include or indicate the source of any forms necessary to make the
election;

 

  (B) advise the payee of his right to revoke such an election at any time;

 

  (C) advise the payee that any election remains effective until revoked;

 

  (D) advise the payee that penalties may be incurred under the estimated tax
payment rules if the payee’s payments of estimated tax are not adequate and
sufficient tax is not withheld from payments under this Plan; and

 

  (E) advise the payee that the election not to have federal income tax withheld
from benefits is prospective only and that any election made after a payment or
distribution to the payee is not an election with respect to such payment or
distribution.

 

(d) Effective Date of Election. Any transfer direction, election or revocation
of any election by a payee shall become effective immediately upon receipt by
the Committee of the transfer direction, election or revocation. Thereafter, the
Committee shall, unless otherwise provided by applicable law, regulation or
other guidance by the Secretary of the Treasury or his delegate, instruct the
Trustee to withhold federal income tax in accordance or consistent with the
instructions filed by the payee.

 

(e) Failure to Make Election.

 

(i) In the case of an eligible rollover distribution, if the payee fails to
provide the Committee with a transfer direction, the Committee shall instruct
the Trustee to withhold an amount equal to 20% of the amount of the distribution
(or such other amount as may be from time to time prescribed by the Code, or the
Secretary of the Treasurer or his delegate).

 

71



--------------------------------------------------------------------------------

  (ii) In the case of a distribution which is not an eligible rollover
distribution, if the payee fails to provide the Committee with a withholding
certificate, the Committee shall instruct the Trustee to withhold, in the case
of a periodic distribution, the amount which would be required to be withheld
from such payment if such payment were a payment of wages by an employer to an
employee for the appropriate payroll period, determined as if the payee were a
married person claiming three withholding allowances. In the case of a
nonperiodic distribution, 10% of the amount of the distribution shall be
withheld.

 

(f) Coordination with Internal Revenue Code and Regulations. Notwithstanding the
foregoing, the Committee shall discharge its withholding and notice obligations
in accordance with the Code and regulations and such other guidance with respect
thereto as may be promulgated from time to time by the Secretary of the Treasury
or his delegate.

Section 5.14 Direct Rollover.

 

(a) With respect to any distribution described in this Article V which
constitutes an eligible rollover distribution within the meaning of Code
Section 401(a)(31)(C), the distributee thereof shall, in accordance with
procedures established by the Committee, be afforded the opportunity to direct
that such distribution be transferred directly to the trustee of an eligible
retirement plan (a “direct rollover”). For purposes of the foregoing sentence,
an “eligible retirement plan” is (1) a qualified trust within the meaning of
Code Section 402 which is a defined contribution plan the terms of which permit
the acceptance of rollover distributions, (2) an individual retirement account
or annuity within the meaning of Code Section 408 (other than an endowment
contract), (3) an annuity plan within the meaning of Code Section 403(a), which
is specified by the distributee in such form and at such time as the Committee
may prescribe, and effective for distributions made after December 31, 2001,
(4) an annuity contract described in Code Section 403(b) and (5) an eligible
plan under Code Section 457(b) which is maintained by a state, political
subdivision of a state, or any agency instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. For distributions made after
December 31, 2001, the definition of “eligible retirement plan” shall also apply
in the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a qualified domestic relation order, as
defined in Code Section 414(p).

 

(b) Notwithstanding the foregoing, if the distributee elects to have his
eligible rollover distribution paid in part to him, and paid in part as a direct
rollover:

 

  (i) The direct rollover must be in an amount of $500 or more.

 

72



--------------------------------------------------------------------------------

  (ii) A direct rollover to two or more eligible retirement plans shall not be
permitted.

 

(c) The Committee shall, within a reasonable period of time prior to making an
eligible rollover distribution from this Plan, provide a written explanation to
the distributee of the direct rollover option described above, as well as the
provisions under which such distribution will not be subject to tax if
transferred to an eligible retirement plan within 60 days after the date on
which the distributee received the distribution.

Section 5.15 Recovery of Overpayments. No person is entitled to any benefit
under this Plan except and to the extent expressly provided under this Plan. The
fact that payments have been made from this Plan in connection with any claim
for benefits under this Plan does not (a) establish the validity of the claim,
(b) provide any right to have such benefits continue for any period of time, or
(c) prevent the Plan from recovering the benefits paid to the extent that the
Committee determines that there was no right to payment of the benefits under
this Plan or that there was a mistake in the calculation of benefits under this
Plan. Thus, if a benefit is paid under this Plan and it is thereafter determined
by the Committee that such benefit should not have been paid, or that such
benefit was overpaid (whether or not attributable to an error by the
Participant, the Committee or any other person), then the Committee may take
such action as it deems necessary or appropriate to remedy such situation,
including, without limitation, deducting the amount of any overpayment
theretofore made to or on behalf of the Participant from any succeeding payments
to or on behalf of the Participant or instituting legal action to recover such
overpayments. The period over which the Committee may recover any benefit
overpayment shall not be limited by the period during which the error occurred.

 

73



--------------------------------------------------------------------------------

ARTICLE VI

VESTING

Section 6.1 Vesting. Each Participant shall have a 100% vested interest in his
Accrued Benefit, other than his Portable Account, after completing at least five
Years of Service, and have a 100% vested interest in his Portable Account after
completing at least three Years of Service, but except as provided in the
applicable Appendix or in Article XI, Top-Heavy Provisions, shall have no vested
interest prior thereto. In addition, the benefit to which a Participant is
entitled shall be fully vested in such Participant upon his attainment of his
Normal Retirement Date.

Any Participant in the Plan on the date of adoption of any amendment to the
vesting schedule may, within an election period which begins on the date of
adoption of such amendment to the vesting schedule and ends on the sixtieth day
after the latest of: (i) the date the amendment is adopted; (ii) the date the
amendment becomes effective; or (iii) the date the Participant is given written
notice of the amendment by the Committee, elect to have his vested percentage
determined under his vesting schedule as in effect immediately prior to the
effective date of amendment, provided he has completed three Years of Service
prior to the end of the election period. Any election made will be irrevocable.
Further no Participant shall have his vested percentage decreased by any change
in the vesting schedule.

Section 6.2 Breaks in Service for Vesting Purposes. If a Participant with no
vested interest, as determined under Section 6.1, incurs one or more consecutive
Breaks in Service:

 

(a) Prior to 2000, Years of Service before such Break in Service shall not be
taken into account for purposes of Section 6.1 until the Participant completes
one Year of Service after the Break in Service; and

 

(b) Years of Service prior to the Break in Service shall not be taken into
account for purposes of Section 6.1 if the number of consecutive Breaks in
Service equals or exceeds the greater of (i) the aggregate number of the
Participant’s Years of Service (excluding Years of Service not required to be
taken into account by reason of any prior Breaks in Service), or (ii) with
respect to a Break in Service incurred by a person who is an Employee on or
after January 1, 1985, regardless of when the Break in Service occurred, six.

Section 6.3 Forfeitures. All forfeitures of nonvested interests in the Plan
occurring during the Plan Year shall be applied to reduce future contributions
and shall not be used or applied to increase the benefits to which any
Participant would be entitled hereunder.

 

74



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT, MODIFICATION AND TERMINATION; MERGER

Section 7.1 Right to Amend or Terminate. The Employer Companies hope, and
expect, to continue this Plan and the funding of benefits hereunder
indefinitely; but such continuance is not assumed as a contractual obligation
and, in order to protect both Participants and the Employer Companies against
unforeseen contingencies, the Employer Companies expressly reserve the right, by
action of their boards of directors, to discontinue contributions to this Plan
or to terminate this Plan at any time with respect to its Participants, without
the consent of any party. The right to amend this Plan in any respect or
particular is vested exclusively in the Board of Directors which right is not
conditional on the consent or approval of any other Employer Company.
Additionally, any amendment or modification may be made retroactive, if
necessary or appropriate to qualify or maintain the Plan as a qualified Plan
within the meaning of Section 401(a) of the Code, and to qualify or maintain the
Trust as tax exempt under Section 501(a) of the Code, and the regulations issued
thereunder. Notice of any amendment or modification of the Plan may be given by
posting, by mail, or by such other means as may be acceptable under ERISA.

Section 7.2 Withdrawal of Employer Company. Any Employer Company, by action of
its board of directors, may withdraw from the Plan at any time.

Section 7.3 Liquidation of Trust Fund. Upon termination or partial termination
of the Plan, each affected Participant’s benefits, determined prior to the date
of termination, shall become fully vested and non-forfeitable, to the extent
funded and to the extent such benefit is not restricted pursuant to the
provisions of Section 7.9 herein. The assets of the Trust Fund, shall be
allocated among Participants and beneficiaries, after payment of administration
expenses of the Plan, in the following order of priority as modified by the
provisions of IRS regulations 1.414(l)-1(f) or (h) if a special schedule of
benefits (as defined in the regulations) is in effect as a result of a plan
merger within the five year period prior to the date of termination:

 

(a) Benefits Payable Three Years Prior to Termination. First, to provide
benefits that become payable three or more years before the date of termination
of the Plan, or that would have become payable had the Participant retired
immediately prior to the beginning of such three year period, provided that

 

  (i) the benefit payable to a Participant or Beneficiary (or that could have
been payable) shall be based on the provisions of the Plan in effect during the
five year period prior to the date of termination of the Plan; and further
provided that,

 

  (ii) the lowest benefit payable during such three year period shall be
considered the benefit payable for purposes of this category (a).

 

(b) Other Benefits Eligible for Termination Insurance. Second, to the extent
that a benefit has not been provided in category (a), the remaining assets shall
be allocated to provide any benefit provided under the Plan for Participants and
beneficiaries to the extent guaranteed by the Pension Benefit Guaranty
Corporation pursuant to Title IV of ERISA.

 

75



--------------------------------------------------------------------------------

  (c) Other Benefits. To the extent that a benefit under the Plan has not been
provided in the foregoing categories, the assets of the Plan shall be allocated
to provide all other non-forfeitable benefits under the Plan and, finally, to
provide all other benefits under the Plan.

If the assets of the Trust Fund applicable to any of the above categories are
insufficient to provide full benefits for all persons in such group, the
benefits otherwise payable to such persons shall be allocated pro rata on the
basis of the present value of benefits as of the termination date. The Actuary
shall calculate the allocation of the assets of the Trust Fund in accordance
with the above priority categories, and certify his calculations to the
Committee. Each of the above classes shall be divided into subclasses, giving
first preference within the class to those Participants over 65 and those
beneficiaries receiving benefits; second preference to Participants over 60
years of age; third preference to Participants over 55 years of age; fourth
preference to Participants under 55 years of age having a deferred vested
benefit; and fifth preference to all others. The Committee may establish
additional subclasses within the classes set forth in subsection (a), (b), and
(c).

Section 7.4 Finality of Payment. Prior to making any distribution under the
terms of Section 7.3, the Committee shall satisfy itself that this procedure
complies with applicable law and shall obtain such waivers and authorizations
from Participants and beneficiaries as it deems advisable.

Section 7.5 Non-diversion of Assets. Except as provided in Section 3.5 hereof,
regarding return of contributions no part of the assets of the Trust, by reason
of any amendment or otherwise, shall at any time be used for, or diverted to,
purposes other than for the exclusive benefit of Participants, former
Participants, or their beneficiaries, and for the payment of administrative
expenses under the Plan, or as will cause, or permit the assets of the Trust to
revert to, or become the property of an Employer Company at any time prior to
the satisfaction of all liabilities under the Plan. When all such liabilities
have been satisfied, any assets remaining will revert to the Employer Companies.

Section 7.6 Committee Functions during Termination. If the Plan is terminated,
the Committee in office at the time of such termination shall continue to act
with its full powers hereunder until the completion of the allocation and
distribution of the assets of the Trust Fund as in this Article VII provided;
and a majority of the members of the Committee then in office shall have the
power to fill any vacancies occurring in the Committee after such termination by
resignation, death, or otherwise. In the event the Committee within a reasonable
time after such termination shall not have provided for such allocation and
distribution, the Board of Directors shall succeed to all powers and duties of
the Committee and shall provide for such allocation and distribution of the
assets of the Trust Fund.

Section 7.7 Notice of Termination. Notice of termination of the Plan, in whole
or in part, shall be deemed adequately given if an Employer Company of the
Committee mails written notice of the same to the latest address on file of each
Participant or beneficiary who is affected by such termination; or by such other
means as may be acceptable under ERISA.

 

76



--------------------------------------------------------------------------------

Section 7.8 Merger and Consolidation of Plan, Transfer of Assets. In the case of
any merger or consolidation with, or transfer of assets and liabilities to, any
other plan, provisions shall be made so that each Participant in the Plan on the
date thereof (if the Plan then terminated) would receive a benefit immediately
after the merger, consolidation or transfer which is equal to or greater than
the benefit he would have been entitled to receive immediately prior to the
merger, consolidation or transfer if the Plan had been terminated.

Section 7.9 Discontinuance of Plan Within Ten Years of Amendment. In the event
that the Plan is discontinued by any Employer Company within ten (10) years
after any amendment to the Plan which increases the benefits payable under the
Plan, or if the full current costs (including current service contributions and
interest on any unfunded liability for the initial cost of retroactive increases
in benefits not covered by current service contributions) are not met by such
Employer Company during such ten (10) year period, the contributions which may
be used to provide benefits for any one of the twenty-five (25) most highly
compensated employees on the effective date of such amendment, whose anticipated
retirement annuity based upon the rate of compensation as of that date would be
more than $1,500 per year, until such full current costs are funded for the
first time, shall not exceed the greatest of:

 

(a) The total contributions which would have been applied to provide a
retirement annuity for any such employee if the Plan prior to such amendment had
continued without change;

 

(b) $20,000; or

 

(c) The amount which would have been provided by contributions under the Plan
prior to such amendment if the Plan had been terminated the day before the
effective date of such amendment, plus an amount computed by multiplying the
number of years during which current costs beginning with the effective date of
such amendment are met by (i) 20% of any such employee’s annual compensation or
(ii) $10,000, whichever is less.

Any excess reserves resulting from the application of the foregoing provisions
of this Section shall be used and applied toward the funding of the benefits due
to other Participants in the Plan who are employees of such Employer Company, in
accordance with the provisions of the Plan.

If the Plan is in full force and effect and the full current costs have been
met, the foregoing conditions shall not restrict the current payment of full
benefits called for by the Plan to any Participant. The limitations of this
Section shall be inapplicable to the extent the Commissioner of Internal Revenue
or his duly authorized representative may later rule that the limitations are no
longer necessary for the Plan to meet the requirements for qualifications under
the Internal Revenue Code.

If this Plan is not terminated within the period specified above, the benefits,
if any, which have been withheld from a Participant in accordance with this
Section shall be turned over to the Participant or his representative at the end
of said period or as soon thereafter as the full current costs of the Plan
attributable to the said period have been met for the first time.

 

77



--------------------------------------------------------------------------------

If this Plan is terminated within any of the said periods or thereafter, but
before the full current costs of the Plan attributable to any of the said
periods have been met for the first time, then any benefits which have been
withheld from a Participant in accordance with this Section shall, upon
termination of this Plan, be distributed as provided in Section 7.3, except that
no part of such funds shall be distributed or used to fund benefits for any
Participant who is affected by the limitations of this Article.

 

78



--------------------------------------------------------------------------------

ARTICLE VIII

INVESTMENTS

Section 8.1 Direction of Investments. The Committee shall, except to the extent
it has expressly delegated such authority to Trustees, or an investment manager,
have full and exclusive power and authority, to direct the Trustees as to the
investment of the assets of the Trust, and the Trustees shall invest, reinvest,
buy, sell, hypothecate or otherwise deal with the assets of the Trust Fund in
accordance with the Committee’s directions. Such directions shall be certified
in writing by two members of the Committee. Investments shall not be restricted
to investments now or hereafter legal for trust funds under the laws of the
States of New York, New Jersey, Connecticut or any other jurisdiction. The
Committee may, to the extent permitted by law, direct investment in:

 

(a) Qualifying employer real property (as defined in Section 407(d)(4) of
ERISA);

 

(b) Qualifying employer securities (as defined in Section 407(d)(5) of ERISA);

 

(c) Other securities and other investments as directed by the Committee,
including but not limited to common trust funds and collective employee benefit
trusts of the Trustee and contributions to the capital of any corporation all of
whose stock is owned by the Trustee.

Section 8.2 Seventy-Five Percent Limitation.

 

(a) In directing the investment of the assets of the Trust, the Committee may
direct the investment of up to seventy-five percent (75%) of the total assets of
the Trust in the investments described in Section 8.1(a) and/or (b); except that
such investments shall constitute less than such percentage of the total assets
of the Trust as provided by ERISA:

 

  (i) To the extent required in order that contributions by the Employer
Companies to the Plan will be deductible under the Code, or to qualify or
maintain the qualification of the Plan under the Code or to establish or
maintain the exempt status of the Trust under the Code; or

 

  (ii) To the extent required to maintain and preserve liquidity to permit
distributions in accordance with the terms of the Plan, or to provide suitable
temporary investments for the assets of the Trust; or

 

  (iii) To the extent otherwise directed by the Board of Directors.

Section 8.3 Annual Valuation of Trust Fund. As of December 31st in each year, or
as of the end of any shorter accounting period that the Committee shall select,
all of the assets in the Trust shall be valued by or under the supervision of
the Committee. Such valuation shall be made in accordance with market
quotations, when available, and on the basis of such other factors as the
Committee deems appropriate.

 

79



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE COMMITTEE

Section 9.1 Establishment of Administrative Committee. The Plan shall be
operated and administered by an Administrative Committee consisting of not less
than three (3) members (“named fiduciaries”), who shall be appointed by the
Board of Directors. The Administrative Committee shall be the Plan Administrator
as that term is used in ERISA, agent for service of process on or with respect
to the Plan and a named fiduciary with respect to the Plan. Committee members
may be removed at any time by the Board of Directors and may resign at any time,
such resignation to be effective when accepted by the Board of Directors. All
vacancies shall be filled by the Board of Directors. The Committee may appoint
from their number such committees, which may include individuals not members of
the Committee, with such powers as they shall determine; may authorize one
(1) or more of their number, or any agent, to execute or deliver any instrument,
or to make any payment in their behalf; and may employ legal counsel (who shall
not be an employee of an Employer Company), actuaries, agents, and such
clerical, accounting and other services as they may require in carrying out the
provisions of the Plan. The Committee shall meet at least once during each
calendar quarter. A majority of the members of the Committee at the time in
office shall constitute a quorum for the transaction of business. All
resolutions or other action taken by the Committee at a meeting shall be by the
vote of the majority of the Committee at any meeting; or without a meeting, by
instrument in writing signed by all of the members of the Committee.

The Committee, acting as agent for the Company, may from time to time appoint
additional named fiduciaries with respect to the Plan for the purpose of
facilitating the investment of Plan’s assets and each named fiduciary appointed
by the Committee shall have such powers, duties, obligations and
responsibilities as the Committee shall prescribe in its appointment.

Section 9.2 Delegation of Specific Responsibilities. The members of the
Committee may agree in a writing signed by each member to allocate to any one of
their number or to other persons (including corporations) any of the
responsibilities with which they are charged pursuant hereto, including the
appointment of an investment manager to manage the investments of the Trust
Fund, provided the responsibilities and duties so delegated are definitively set
forth so that the person to whom the delegation is made is clearly aware of such
duties and responsibilities. If such delegation is made to a person not a member
of the Committee, that person or, in the case of a corporation, its responsible
officer, shall acknowledge the acceptance and understanding of such duties and
responsibilities.

Section 9.3 Power to Establish Regulations. The Committee shall establish rules
and regulations for the administration of the Plan and the Committee. Except as
otherwise herein expressly provided, the Committee shall have the exclusive
right to interpret the Plan and decide any matters arising in the administration
and operation of the Plan, and any interpretations or decisions so made shall be
conclusive and binding on all persons; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
Employees and Participants similarly situated.

 

80



--------------------------------------------------------------------------------

Section 9.4 Claims Procedure.

 

(a) All claims for benefits hereunder shall be directed to the Committee or to a
member of the Committee designated for that purpose. Within ninety (90) days
following receipt of a claim for benefits (forty-five (45) days in the case of a
claim for a Disability Retirement Benefit made on or after January 1, 2002 and
before January 1, 2003), the UPS Corporate Benefits Department manager
responsible for the day-to-day operation of the Plan (the “Initial Reviewer”)
shall determine whether the claimant is entitled to benefits under the Plan,
unless additional time is required for processing the claim. In this event, the
Initial Reviewer shall, within the initial ninety (90)-day period (forty-five
(45)-day period in the case of a claim for a Disability Retirement Benefit made
on or after January 1, 2002 and before January 1, 2003), notify the claimant
that additional time is needed, explain the reason for the extension, and
indicate when a decision on the claim will be made. In the case of claims other
than for a Disability Retirement Benefit made on or after January 1, 2002 and
before January 1, 2003, the initial decision must be made within 180 days of the
date the claim is filed. In the case of a claim for a Disability Retirement
Benefit made on or after January 1, 2002 and before January 1, 2003, the
forty-five (45)-day period for the initial decision may be extended for up to
thirty (30) additional days, provided the Initial Reviewer determines that the
extension is necessary due to matters beyond the control of the Plan. If prior
to the end of the initial thirty (30)-day extension, the Initial Reviewer
determines that, due to matters beyond the control of the Plan, a decision
cannot be made within the extension period, the period may be further extended
for up to an additional thirty (30) days, provided that the Initial Reviewer
notifies the claimant prior to the expiration of the first thirty (30)-day
extension of the circumstances requiring the extension and the date as of which
the Plan expects to make a decision. For a claim for a Disability Retirement
Benefit made on or after January 1, 2002 and before January 1, 2003, the notice
of extension for a disability retirement benefit claim must specifically explain
the standards on which entitlement to a disability retirement benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. The claimant shall have forty-five
(45) days within which to provide the specified information unless the Initial
Reviewer gives a longer period in the notification of the extension.

 

(b) A denial by the Initial Reviewer of a claim for benefits shall be stated in
writing and delivered or mailed to the claimant. Such notice shall set forth the
specific reasons for the denial, written in a manner calculated to be understood
by the claimant. The notice shall include specific reference to the Plan
provisions on which the denial is based and a description of any additional
material or information necessary to perfect the claim, an explanation of why
this material or information is necessary, and the steps to be taken if the
claimant wishes to submit his claim for review, and effective January 1, 2002, a
description of the Plan’s review procedures, and the time limits applicable to
such procedures, and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination upon
review.

 

81



--------------------------------------------------------------------------------

(c) In the case of a claim for a Disability Retirement Benefit made on or after
January 1, 2002 and before January 1, 2003, the notice of denial also shall
include the following:

 

  (i) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, the notice of denial will
include either a copy of the specific rule, guideline, protocol or other similar
criterion relied upon or a statement that such rule, guideline, protocol or
other similar criterion was relied upon in making the decision and that a copy
of such rule, guideline, protocol or other similar criterion will be provided to
the claimant free of charge upon request.

 

  (ii) If the denial is based on a medical necessity or experimental treatment
or similar exclusion or limit, the notice of denial will include either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request.

 

(d) The Committee shall afford a reasonable opportunity to any claimant whose
request for benefits has been denied for a review of the decision denying the
claim. The review must be requested by written application to the Committee
within sixty (60) days (one hundred eighty (180) days in the case of review of a
disability retirement benefit claim made on or after January 1, 2002 and before
January 1, 2003) following receipt by the claimant of written notification of
denial of his claim. Pursuant to this review, the claimant or his duly
authorized representative may review any documents, records and other
information which are pertinent to the denied claim and submit issues and
comments in writing. Effective January 1, 2002, a claimant may also submit
documents, records and other information relating to his claim, without regard
to whether such information was submitted in connection with his original
benefit claim.

 

(e) In the case of a claim for a Disability Retirement Benefit made on or after
January 1, 2002 and before January 1, 2003, the Committee shall review the
initial decision. In reviewing any denial based in whole or in part on a medical
judgment, the Committee shall consult with a health care professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment. The health care professional engaged for this purpose shall be
an individual who is neither an individual who was consulted in connection with
the adverse benefit determination that is the subject of the review, nor the
subordinate of any such individual. The Plan shall provide for the
identification of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the initial denial of a claimant’s
disability retirement benefit claim, without regard to whether the advice was
relied upon in making the benefit determination.

 

82



--------------------------------------------------------------------------------

(f) A decision on the claimant’s appeal of the denial of benefits (other than
for a disability retirement benefit claim made on or after January 1, 2002 and
before January 1, 2003) shall ordinarily be made by the Committee at the next
regularly scheduled meeting that immediately follows the receipt of the request
for review, unless the request for review is received within 30 days of such
meeting date. In that case, the review will occur at the second regularly
scheduled meeting following the Plan’s receipt of the request for review. If an
extension of time is required because of special circumstances, the Committee
will provide the claimant with written notice of the extension describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. A benefit determination will
be made no later than the third regularly scheduled meeting of the Committee
following the Plan’s receipt of the request for review.

In the case of a review of a disability retirement benefit made on or after
January 1, 2002 and before January 1, 2003, a decision shall be made within
forty-five (45) days of the Plan’s receipt of the request for review, unless
additional time is required for a decision on review, in which event the
decision shall be rendered not later than ninety (90) days after receipt of the
request for a ruling. Notice in writing of the extended time required shall be
given to the claimant within forty-five (45) days of his request for review.

The decision on review shall be in writing and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
claimant, specific reference to the Plan provisions on which the decision is
based, and effective January 1, 2002, a statement that the claimant or his
authorized personal representative may review any documents and records relevant
to the claim determination, a statement describing further voluntary appeals
procedures, if any, and a statement of the claimant’s right to bring civil
action under ERISA Section 502(a).

 

(g) The foregoing special claims procedures provisions with respect to claims
for a Disability Retirement Benefit made on or after January 1, 2002 and before
January 1, 2003 shall have no effect with respect to claims for such a
Disability Retirement Benefit made on or after January 1, 2003.

Section 9.5 Forfeiture in Case of Unlocatable Participant or Beneficiary. If the
Committee is unable to pay benefits to any Participant or beneficiary who is
entitled to benefits hereunder when such benefits are due because the identity
or whereabouts of such person cannot be ascertained, the Committee shall proceed
as follows:

 

(a) As soon as administratively possible after the Committee has determined that
a Participant or beneficiary cannot be paid due to the circumstances stated
above, the Committee shall submit the last known address, and any other
information the Committee deems appropriate, to a locator service in accordance
with IRS procedures.

 

83



--------------------------------------------------------------------------------

(b) If the locator service provides the Committee with a new address for the
Participant or beneficiary, the Committee shall mail the benefit payment to the
new address as soon as administratively possible after such new address is
known. If the locator service fails to identify a new address for the
Participant or beneficiary, all amounts held for his benefit shall be forfeited
as of the last day of the Plan Year in which the locator service notifies the
Committee that it cannot locate the individual. Upon forfeiture, all liability
for payment of the benefit shall thereupon terminate. In any such case, the
funds released as a result of such forfeiture shall be dealt with as provided in
Section 6.3. However, if an individual subsequently makes what the Committee
determines to be a valid and proper claim to the Committee for such amounts, the
account or accounts will be restored and will be distributable without interest
in accordance with the terms of this Plan.

Section 9.6 Liability of the Committee. The Committee and the members thereof,
to the extent of the exercise of their authority, shall discharge their duties
with respect to the Plan solely in the interests of the Plan’s Participants and
their Beneficiaries, and for the exclusive purpose of providing benefits thereto
in accordance with the terms of the Plan and to defray the reasonable
administration expenses thereof. In all such actions or omissions the Committee
and each member thereof shall exercise the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims; provided, however, that no
member shall be responsible for the actions or omissions of a member or any
other party that is a fiduciary with respect to this Plan, other than himself,
which are not in conformity hereto, unless such member knowingly participates in
or knowingly conceals such conduct which he knows to be in breach of this
standard, his own conduct has enabled the other member or other fiduciary to be
in breach of this standard, or he has knowledge of such breach by another member
or other fiduciary and fails to make reasonable efforts under the circumstances
to remedy such breach.

Section 9.7 Fiduciary Responsibility Insurance; Bonding. If the Employer Company
has not done so, the Committee may direct the purchase of appropriate insurance
on behalf of the Plan and the Plan’s fiduciaries, including the members of the
Committee, to cover liability or losses occurring by reason of the acts or
omissions of a fiduciary; provided, however, that to the extent purchased by the
Plan such insurance must permit recourse by the insurer against the fiduciary in
the case of a breach of a fiduciary duty or obligation by such fiduciary. The
cost of such insurance shall be borne by the Fund, unless the insurance is
provided by and paid for by the Employer Company. The Trustees shall also obtain
a bond covering all the Plan’s fiduciaries, to be paid from the assets of the
Trust Fund.

 

84



--------------------------------------------------------------------------------

Section 9.8 Meetings of Committee. The Committee shall hold meetings at least
once during each calendar quarter upon such notice, at such place or places, and
at such time or times as it may determine from time to time. Notice of a meeting
may be waived in writing.

Section 9.9 Compensation of Committee. The members of the Committee may receive
reasonable compensation for their services as the Board of Directors may from
time to time determine. Such compensation and all other expenses of the
Committee, including the compensation of officers, actuaries or counsel, agents
or others that the Committee may employ, shall be paid out of the Trust Fund,
unless paid by the Employer Company. Notwithstanding the foregoing, any
Committee member who is employed on a full-time basis by an Employer Company
shall receive no compensation, but may be reimbursed for expenses incurred.

Section 9.10 Reliance by Committee. Board of Directors and Committee members
shall be fully protected with respect to any action taken or suffered by them in
good faith in reliance upon the advice or opinion of any actuary, accountant,
legal counsel (other than an employee of an Employer Company), or physician, and
all action so taken or suffered shall be conclusive upon all Participants and
beneficiaries, and any other person claiming under the Plan.

Section 9.11 Books and Records. The Committee shall keep appropriate books and
records.

Section 9.12 Disbursements. The Committee shall determine the manner in which
the Trust Fund shall be disbursed under the terms of the Plan and Trust
Agreement.

Section 9.13 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration. The fiduciaries hereunder, including the Trustee, the Employer
Companies, the Board of Directors and the Committee, shall have only those
specific powers, duties, responsibilities and obligations as are specifically
given them under this Plan or the Trust Agreement. In general, the Employer
Companies shall have the sole responsibility for making the contributions
necessary to provide benefits under the Plan as specified in Article V, and the
Board of Directors shall have the sole authority to appoint and remove the
Trustee, members of the Committee and to amend or terminate, in whole or in
part, this Plan or the Trust, except as otherwise provided. The Committee shall
have the sole responsibility for the appointment and removal of any Investment
Manager which may be provided for under the Trust and the administration of this
Plan, which responsibility is specifically described in this Plan and the Trust.
Subject to any direction from the Committee, the Trustee shall have the
responsibility for the administration of the Trust and the management of the
assets held under the Trust, all as specifically provided income Trust. Each
fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan or the Trust,
as the case may be, authorizing or providing for such direction, information or
action. Furthermore, each fiduciary may rely upon any such direction,
information or action of another fiduciary as being proper under this Plan or
the Trust, and is not required under this Plan or the Trust to inquire into the
propriety of any such direction, information or action. It is intended under
this Plan and the Trust that each fiduciary shall be responsible for the proper
exercise of its own powers, duties, responsibilities and obligations under this
Plan and the Trust and shall not be responsible for any act or failure to act of
another fiduciary. No fiduciary guarantees the Trust Fund in any manner against
investment loss or depreciation in asset value.

 

85



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Prohibition Against Attachment.

 

(a) None of the benefits payable hereunder shall be subject to the claims of any
creditor of any Participant or Beneficiary nor shall the same be subject to
attachment, garnishment or other legal or equitable process by any creditor of
the Participant or beneficiary, nor shall any Participant or beneficiary have
any right to alienate, anticipate, commute, pledge, encumber or assign any of
such benefits.

 

(b) If any Participant or Beneficiary under the Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under the Plan, the interest of such person in such benefit
shall, in the discretion of the Committee, cease and terminate, and in that
event the Committee may direct the Trustee to hold or apply the same or any part
thereof to or for the benefit of such Participant or Beneficiary, his Spouse,
Domestic Partner, children, or other dependents, or any of them, in such manner
and in such proportion as the Committee may deem proper.

 

(c) Exception to general prohibition against attachment for Qualified Domestic
Relations Orders.

 

  (i) General rule. The restrictions of subsection (a) and subsection (b) of
this Section 10.1 will not be violated by either (A) the creation of a right to
payments from this Plan by reason of a Qualified Domestic Relations Order or
(B) the making of such payments.

 

  (ii) Definition of Qualified Domestic Relations Order. For purposes of this
subsection (c), the term “Qualified Domestic Relations Order” means any
judgment, decree, or order (including approval of a property settlement
agreement), made pursuant to a State domestic relations law (including a
community property law), which relates to the provision of child support,
alimony payments, or marital property rights to a Spouse, former Spouse, child,
or other dependent of a Participant (an “Alternate Payee”) and which:

 

  (A) creates or recognizes the right of an Alternate Payee to, or assigns to
any Alternate Payee the right to, receive all or a portion of the benefits
payable with respect to a Participant under this Plan;

 

  (B) clearly specifies (i) the name and last known mailing address (if any) of
the Participant and the name and mailing address of each Alternate Payee covered
by the order, (ii) the amount or percentage of the Participant’s benefits to be
paid by the Plan to each Alternate Payee, or the manner in which such amount
or percentage is to be determined, (iii) the number of payments or period to
which such order applies, and (iv) that the order applies to this Plan;

 

86



--------------------------------------------------------------------------------

  (C) does not require this Plan to provide any type or form of benefit, or any
option, not otherwise provided under this Plan, unless, in the case of any
payment before a Participant has separated from service, the order requires
payment of benefits to an Alternate Payee (i) on or after the date the
Participant attains (or would have attained) the earliest age on which he could
elect to receive retirement benefits under the Plan, (ii) as if the Participant
had retired on the date such payment is to begin under such order (but taking
into account only the present value of the benefits actually accrued and not
taking into account the present value of any employer subsidy for early
retirement), and (iii) in any form in which such benefits may be paid under the
Plan to the Participant (other than in the form of a joint and survivor annuity
with respect to the Alternate Payee and his subsequent Spouse);

 

  (D) does not require this Plan to provide increased benefits (determined on
the basis of actuarial equivalence); and

 

  (E) does not require the payment of benefits to an Alternate Payee which are
required to be paid to another Alternate Payee under another order previously
determined to be a Qualified Domestic Relations Order.

Section 10.2 Facility of Payment. If any Participant or Beneficiary shall be
physically or mentally incapable of receiving or acknowledging receipt of any
payment due under the terms of the Plan, the Committee may direct the Trustee to
make any such payment to a legal representative or, if no legal representative
shall have been appointed for him, to any person or institution maintaining such
Participant or beneficiary, and the payment to such person or institution in
good faith shall constitute a valid and complete discharge for such payment.

Section 10.3 Payment to Minor Beneficiary. If the Beneficiary of any Participant
shall be a minor and no guardian shall have been appointed for him, the
Committee may direct the Trustee to retain any payment due under the Plan for
his benefit until he attains majority. Such amount, as authorized by the
Committee, may be held in cash, deposited in bank accounts, or invested or
reinvested in direct obligations of the United States, and the income thereon
may be accumulated and invested, or the income and principal may be expended and
applied directly for the maintenance, education and support of such minor
without the intervention of any guardian and without application to any court.

Section 10.4 No Rights of Employment. The Plan shall not confer upon any
Employee or Participant any right of employment, nor shall any provision of the
Plan interfere with the right of an Employer Company to discharge any Employee.

 

87



--------------------------------------------------------------------------------

Section 10.5 Payments Only From Trust Fund. Except as otherwise required by law,
no liability shall attach to the Employer Companies for payment of any benefits
or claims hereunder and every Participant or Beneficiary or person claiming
under them shall have recourse only to the Trust Fund for payment of any benefit
hereunder and the rights of such persons are hereby expressly limited
accordingly.

Section 10.6 Applicable Law. All provisions of the Plan, including definitions,
shall be construed according to the laws of the State of Georgia, except to the
extent preempted by Federal law.

Section 10.7 Titles. Titles of Articles and Sections are inserted for
convenience only and shall not affect the meaning or construction of the Plan.

Section 10.8 Counterparts. This Plan may be executed by the Employer Companies
in various counterparts to this document, each of which shall be deemed to be an
original but all shall be deemed to be one document.

Section 10.9 No Access to Books and Records. Nothing herein or in the Trust
Agreement contained shall give any Participant or Beneficiary or any other
person the right or privilege to examine or have access to the books or records
of any Company or of the Committee or the Trustee; nor shall any such person
have any right, legal or equitable, against any Company or against any director,
officer, employee, agent or representative thereof or against the Trustee or the
Committee, except as herein expressly provided or permitted by law.

Section 10.10 Procedures for Qualified Domestic Relations Orders. The Committee
shall develop and implement procedures (a) for determining whether an order
received by the Plan is a “Qualified Domestic Relations Order” within the
meaning of subsection (c) of Section 10.1, (b) for administering distributions
under such orders, and (c) for holding amounts which would be payable under such
orders pending the determination described in subsection (a) of this
Section 10.10.

Section 10.11 USERRA. Notwithstanding anything in this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service shall be provided in accordance with Section 414(u) of the Code.

 

88



--------------------------------------------------------------------------------

ARTICLE XI

TOP-HEAVY PROVISIONS

Section 11.1 Effective Date of This Article. This Article shall be effective for
all Plan Years beginning after December 31, 1983.

Section 11.2 Definitions. The following definitions apply to this Article:

 

(a) “Top-Heavy Plan” — The Plan is a Top-Heavy Plan in any Plan Year in which:

 

  (i) the Plan is a member of a Top-Heavy Group, if the Plan is described in
Section 11.2(c)(i) or (ii), below; or

 

  (ii) the Plan is not a member of an Aggregation Group as described in
Section 11.2(c)(i) or (ii), below, and, as of the Determination Date, the
Cumulative Accrued Benefit of the Plan for Key Employees exceeds sixty percent
of the Cumulative Accrued Benefit of the Plan for all Participants.

 

(b) “Key Employee” means an Employee or former Employee who at any time during
the Plan Year or any of the four preceding Plan Years is:

 

  (i) For Plan Years before January 1, 2002

 

  (A) an officer of the Employer Company having an annual compensation from the
Employer Company of more than $45,000 (provided, however, that no more than the
lesser of (A) 50 Employees or (B) the greater of three Employees or 10% of the
Employees shall be treated as officers under this paragraph),

 

  (B) one of the 10 Employees having an annual compensation from the Employer
Company of more than $30,000 and owning the largest interests in the Employer
Company,

 

  (C) an owner of five percent of the outstanding stock of the Employer Company
or stock possessing more than five percent of the total combined voting power of
all stock of the Employer Company, or

 

  (D) an owner of one percent of the outstanding stock of the Employer Company
or stock possessing more than one percent of the total combined voting power of
all stock of the Employer Company, who has an annual compensation from the
Employer Company of more than $150,000.

 

  (ii) For Plan Years beginning after December 31, 2001,

 

89



--------------------------------------------------------------------------------

  (A) an officer of the Employer Company having an annual compensation from the
Employer Company of more than $130,000, as adjusted under Section 416(i)(1) of
the Code (provided, however, that no more than the lesser of (A) 50 Employees or
(B) the greater of three Employees or 10% of the Employees shall be treated as
officers under this paragraph),

 

  (B) an owner of five percent of the outstanding stock of the Employer Company
or stock possessing more than five percent of the total combined voting power of
all stock of the Employer Company, or

 

  (C) an owner of one percent of the outstanding stock of the Employer Company
or stock possessing more than one percent of the total combined voting power of
all stock of the Employer Company, who has an annual compensation from the
Employer Company of more than $150,000.

If two Employees have the same interest in the Employer Company, the Employee
with the greater annual compensation shall be treated as having a larger
interest. For purposes of determining ownership in the Employer Company (i) the
constructive ownership rules of Section 318 of the Code, as modified by
substituting “5 percent” for “50 percent” in subsection (a)(2)(C) thereof, shall
apply, but (ii) the rules of subsections (b), (c), and (m) of Section 414 of the
Code shall not apply. Each beneficiary of a Key Employee designated under this
Plan is a Key Employee.

 

(c) “Aggregation Group” means a group of plans consisting of more than one plan
and including:

 

  (i) each plan of the Employer Company in which a Key Employee is a
participant;

 

  (ii) each other plan of the Employer Company which enables any plan described
in (1) to meet the requirements of Section 401(a)(4) or Section 410 of the Code;
and

 

  (iii) any plan not described in (i) or (ii) which the Employer Company elects
to include, provided that such inclusion does not prevent the group from meeting
the requirements of Section 401(a) (4) and Section 410 of the Code.

 

(d) “Top-Heavy Group” is an Aggregation Group for which, as of the Determination
Date, the Total Benefit for Key Employees exceeds sixty percent of the Total
Benefit for all Participants.

 

(e) “Determination Date” is the last day of the preceding Plan Year.

 

90



--------------------------------------------------------------------------------

(f) “Account Aggregate” is, with respect to a defined contribution plan,

 

  (i) For Plan Years beginning after December 31, 2001, the sum of employee
accounts plus the sum of all distributions made from such accounts during the
one-year period ending on the Determination Date, provided that (1) rollover
contributions and similar transfers initiated by an Employee and made after
1983, (2) the account of any Employee who was a Key Employee in a prior Plan
Year but is no longer a Key Employee, and (3) any accrued benefits attributable
to deductible employee contributions, and (4) the account of any individual who
has not received any compensation from the Employer Company (other than benefits
under any Plan maintained by the Employer Company) during the one-year period
ending on the Determination Date, shall not be taken into account. In the case
of a distribution made for a reason other than a termination of employment,
death or disability, this subsection shall be applied by substituting “five-year
period” for “one-year period.

 

  (ii) For Plan Years beginning before December 31, 2001, the sum of employee
accounts plus the sum of all distributions made from such accounts during the
five-year period ending on the Determination Date, provided that (1) rollover
contributions and similar transfers initiated by an Employee and made after
1983, (2) the account of any Employee who was a Key Employee in a prior Plan
Year but is no longer a Key Employee, and (3) any accrued benefits attributable
to deductible employee contributions, and (4) the account of any individual who
has not received any compensation from the Employer Company (other than benefits
under any Plan maintained by the Employer Company) during the five-year period
ending on the Determination Date, shall not be taken into account.

A transfer from one plan of the Employer Company to any other such plan shall be
considered neither a “distribution” nor a “rollover contribution” for purposes
of this subsection, but a distribution from a terminated plan shall be
considered a “distribution” for purposes of this subsection if such terminated
plan, had it not been terminated, would have been described in
Section 11.2(c)(i) or (ii).

 

(g) “Cumulative Accrued Benefit” is, with respect to a defined benefit plan

 

  (i)

For Plan Years beginning after December 31, 2001, the sum of the present values
of all accrued benefits plus the sum of distributions made with respect to such
benefits during the one-year period ending on the Determination Date, provided
that (1) rollover contributions and similar transfers initiated by an Employee
and made after 1983, (2) the accrued benefit of any Employee who was a Key
Employee in a prior Plan Year but is no longer a Key Employee, and (3) any
accrued benefits attributable to deductible employee contributions, and (4) the
accrued benefit of any

 

91



--------------------------------------------------------------------------------

individual who has not received any compensation from the Employer Company
(other than benefits under any plan maintained by the Employer Company) during
the five year period ending on the Determination Date, shall not be taken into
account. In the case of a distribution made for a reason other than a
termination of employment, death or disability, this subsection shall be applied
by substituting “five-year period” for “one-year period”.

 

  (ii) For Plan Years beginning on or before December 31, 2001, the sum of the
present values of all accrued benefits plus the sum of distributions made with
respect to such benefits during the five-year period ending on the Determination
Date, provided that (1) rollover contributions and similar transfers initiated
by an Employee and made after 1983, (2) the accrued benefit of any Employee who
was a Key Employee in a prior Plan Year but is no longer a Key Employee, and
(3) any accrued benefits attributable to deductible employee contributions, and
(4) the accrued benefit of any individual who has not received any compensation
from the Employer Company (other than benefits under any plan maintained by the
Employer Company) during the five year period ending on the Determination Date,
shall not be taken into account.

A transfer from one plan of the Employer Company to any other such plan shall be
considered neither a “distribution” nor a “rollover contribution” for purposes
of this subsection, but a distribution from a terminated plan shall be
considered a “distribution for purposes of this subsection if such terminated
plan, had it not been terminated, would have been described in
Section 11.2(c)(i) or (ii).

 

(h) “Total Benefit” is the sum of the Account Aggregate of all plans within an
Aggregation Group which are defined contribution plans, and the Cumulative
Accrued Benefit of all plans within an Aggregation Group which are defined
benefit plans.

Solely for the purpose of determining if the Plan, or any other plan included in
a required aggregation group of which this Plan is a part, is Top-Heavy, the
accrued benefit of an Employee other than a Key Employee shall be determined
under (a) the method, if any, that uniformly applies for accrual purposes under
all plans maintained by the Employer, or (b) if there is no such method, as if
such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rate of Section 411(b)(1)(C) of the Code.

 

  (i) “Total Compensation” is the Participant’s compensation as defined in
Section 415(c)(3) of the Code, but shall not exceed the applicable dollar amount
of Section 401(a)(17) of the Code.

 

  (j) “Testing Period” means a period of consecutive Years of Service (not
exceeding five) during which the Participant had the greatest aggregate
compensation from the Employer Company, except that such years shall not include
(1) years beginning after the close of the last year in which the Plan was a
Top-Heavy Plan, and (2) years ending in a Plan Year beginning before January 1,
1984.

 

92



--------------------------------------------------------------------------------

(k) “Employer Company” means, for purposes of this Article, the Employer Company
and all Related Employers.

Section 11.3 Top-Heavy Vesting Schedule. For each Plan Year for which the Plan
is a Top-Heavy Plan, the vesting schedule provided in this Section 11.3 (the
“Top-Heavy Vesting Schedule”) shall apply, and for each Plan Year thereafter for
which the Plan is not a Top-Heavy Plan, the vesting schedule provided in
Section 6.1 (the “Regular Vesting Schedule”) shall apply; provided, however,
that any change in a vesting schedule shall, with respect to each Participant,
be subject to Section 6.1. The Top-Heaving Vesting Schedule is as follows:

 

NON-FORFEITABLE
        YEARS OF
        SERVICE

    

Less Than 2

   0

2 But Less Than 3

   20

3 But Less Than 4

   40

4 But Less Than 5

   60

5 But Less Than 6

   80

6 or More

   100

Section 11.4 Top-Heavy Minimum Benefit. For each Plan Year for which the Plan is
a Top-Heavy Plan, the accrued benefit derived from Employer Company
contributions for each Participant who is not a Key Employee, when expressed as
a Single Life Only Annuity (with no ancillary benefits) beginning at his Normal
Retirement Age, shall not be less than the product of (a) the Participant’s
average compensation during the Testing Period and (b) the lesser of (1) 2%
multiplied by the number of the Participant’s Years of Service with the Employer
Company or (2) 20%. For purposes of this Section 11.4, a “Year of Service” shall
not be taken into account if: (i) the Plan was not a Top-Heavy Plan for any Plan
Year ending during such Year of Service, (ii) such Year of Service was completed
in a Plan Year beginning before January 1, 1984, or (3) such Year of Service
occurs during a Plan Year when the Plan benefits (within the meaning of
Section 410(b) of the Code) no Key Employee or former Key Employee.

Section 11.5 Top-Heavy Limitation on Compensation. For each Plan Year for which
the Plan is a Top-Heavy Plan, the compensation of each Participant which is
taken into account for purposes of determining contributions and benefits under
this Plan shall be limited to either (a) the first $200,000 of such
compensation, or (b) if a different amount has been fixed by the Secretary of
the Treasury pursuant to Section 416(d)(2) of the Code, such amount. The limit
set by this Section shall be imposed after any reduction imposed elsewhere in
this Plan on the compensation of a Participant which is taken into account for
purposes of determining contributions and benefits.

 

93



--------------------------------------------------------------------------------

Section 11.6 Top-Heavy Adjustment to Section 415 Limitations. For each Plan Year
for which the Plan is a Top-Heavy Plan prior to January 1, 2000, the limit
imposed by Section 5.8(b)(2) shall be applied by substituting “1.0” for “1.25”
in each place where it appears, unless the Employer Company elects to make, and
does make, additional contributions sufficient to meet the requirements
specified in subsection (b) hereof. Such election shall only be effective for
those Plan Years in which:

 

(a) the Plan would not be a Top-Heavy Plan as defined in Section 11.2(a), above,
if “ninety percent” were substituted for “sixty percent” in Section 11.2(a)(ii)
and Section 11.2(d), and

 

(b) with respect to each plan described in Section 11.2(c)(i) or (ii): (1) the
minimum benefit described in Section 416(c)(2) of the Code (as modified by
Section 416(h)(2)(A)(ii)(II)) is provided by each such plan which is a defined
contribution plan, and (2) the minimum benefit described in Section 416(c)(1) of
the Code (as modified by Section 416(h)(2)(A)(ii)(I)) is provided by each such
plan which is a defined benefit plan.

Section 11.7 Certain Benefits Disregarded. The requirements of Section 11.3 and
Section 11.4, above, must be met without taking into account contributions or
benefits under Chapters 2 or 21 of the Code, Title II of the Social Security
Act, or any other federal or state law.

 

94



--------------------------------------------------------------------------------

ARTICLE XII

RETIREE MEDICAL BENEFITS

Section 12.1 Creation of Separate Account.

 

(a) There is created, established and maintained under this Plan a separate
account known as the Medical Benefits Account. The Trustee and Administrative
Committee agree to hold and administer the Medical Benefits Account, and to
receive contributions hereto, for the purpose of providing for the payment of
certain medical expenses pursuant to Section 401(h) of the Code, for Retired
Participants, within the meaning of Section 12.2(d), and their Covered
Dependents. The separate Account shall be for record keeping purposes only.
Funds contributed to the Medical Benefits Account need not be invested
separately and may be invested in the Committee’s discretion with funds in the
funding standard account without identification of which investment properties
are allocable to each account. However, where the investment properties are not
allocated to each account, the earnings on such properties must be allocated
between each account in a reasonable manner.

 

(b) (i) No part of the income or corpus of the Medical Benefits Account shall be
(either within the taxable year of contribution or thereafter) used for, or
diverted to, any purpose other than the providing of Medical Benefits (including
the provision of any retirement benefits provided under the Plan), at any time
prior to the satisfaction of all liabilities under this Plan with regard to the
payment of Medical Benefits in accordance with this Article. Notwithstanding the
above, the payment of any necessary or appropriate expenses attributable to the
administration of the Medical Benefits Account may be made from the income or
corpus of such Account.

 

  (ii) Any amounts in the Medical Benefits Account which remain in such account
following the satisfaction of all liabilities for the payment of Medical
Benefits arising under this Article shall be returned to the Employer Companies.

 

(c) Notwithstanding the foregoing, a separate Medical Benefit Account shall be
maintained for any Medical Benefits payable to a Five-Percent Owner, as defined
in Section 5.9(d) or his Covered Dependents. Medical Benefits for such
Five-Percent Owner or his Covered Dependents shall be paid only from such
account. This paragraph shall apply to all Five-Percent Owners who were such at
any time during the plan year or during any preceding plan year in which
contributions were made on his behalf.

Section 12.2 Definitions. Whenever used in this Article XII, and in the Medical
Benefits Schedule attached to and made a part of this Article, the following
words shall have the meaning set forth below unless otherwise clearly required
by the context:

 

95



--------------------------------------------------------------------------------

(a) “Covered Dependent” means a Retired Participant’s Spouse or Domestic Partner
at the time of retirement (as described in the definition of Retired
Participant), and a child of the Retired Participant who meets the following
conditions:

 

  (i) The child is unmarried, is the child of a Retired Participant, or the
Retired Participant’s Spouse, and is under 19 years of age. Said child shall be
covered up to the end of the calendar year in which he attains age 19.

 

  (ii) The child is unmarried, is the child of a Retired Participant, or the
Retired Participant’s Spouse, is under 25 years of age, is dependent on the
Retired Participant for his principal support and maintenance, and is a
full-time student. Said child shall be covered up to the end of the calendar
year in which he reaches age 25 or ceases to be a full-time student, whichever
shall first occur.

The term child shall include an adopted child, step-child, or foster child who
is dependent on the Retired Participant for his principal support and
maintenance.

In no event will the term Covered Dependent include any person who is an
eligible Retired Participant himself or herself nor any person who is employed
full-time with an Employer Company. If both parents of any Covered Dependent
child are eligible Retired Participants, then for the purposes of the coverage,
the Covered Dependent child is considered as a Covered Dependent of only the
Participant whose birth date is the earlier in the calendar year.

 

(b) “Medical Benefits” means the payment of sickness, accident, hospitalization
and other Medical Expenses, within the meaning of Section 401(h) of the Code,
for Retired Participants and their Covered Dependents as set forth in the
insurance contract or contracts between the insurance carrier or carriers and
the Plan which are summarized in the Medical Benefits Schedule attached to and
made a part of this Article.

 

(c) “Medical Expense” means expenses for medical care as defined in
Section 213(d)(l) of the Internal Revenue Code, as amended or any substitute
therefore.

 

(d) “Retired Participant” is defined, for purposes of this Article XII, as an
individual who satisfies at least one of the subsections (i) through (v):

 

  (i) A Participant who (A) was actively working as an Employee until his Early,
Normal or Postponed Retirement Date, or who retires pursuant to Section 13.1,
(B) in the case of a Participant who first became an Employee on or after
January 1, 1989, had at least ten (10) Years of Service (five (5) Years of
Service in the case of a Participant retiring under the provisions of
Section 13.1) and at least one Year of Service as a Participant in this Plan,
and (C) retired from employment as an Employee and was thereupon immediately
eligible to receive an Early, Normal or Postponed Retirement Benefit hereunder
(including an Early Retirement Benefit under Section 13.1);

 

96



--------------------------------------------------------------------------------

  (ii) A Participant who attained his Early Retirement Date (with, in the case
of a Participant who first became an Employee on or after January 1, 1989, at
least 10 Years of Service at least one of which was as a Participant in this
Plan) and then dies while still employed as an Employee;

 

  (iii) A Participant who has at least one Year of Service, one year as a
Participant in this Plan, has been an employee of an Employer Company or a
Related Employer for at least 30 years and then dies while still employed as
such an employee shall be considered a “Retired Participant” whose Covered
Dependents are eligible to receive Medical Benefits in accordance with this
Article;

 

  (iv) An individual who terminates employment as a result of ceasing to be
eligible for his current job classification as the result of the application of
a federal statutory or regulatory age limitation shall be eligible for Medical
Benefits under this Article XII immediately upon termination of employment,
provided, such individual has at least one Year of Service as a Participant in
this Plan; or

 

  (v) A Participant who terminated employment pursuant to the UPS Special
Voluntary Separation Opportunity (“SVSO”) on or after January 31, 2007 but prior
to March 1, 2007 and who is entitled to benefits under the SVSO.

Except as expressly provided in Sections 12.2(d)(i) through (v) above, the
following shall not be a Retired Participant:

 

  (A) A deferred vested Participant who terminated employment with an Employer
Company prior to retirement;

 

  (B) An individual who first became an Employee on or after January 1, 1989 and
who retired with less than 10 Years of Service with an Employer Company or less
than One Year of Service as a Participant in this Plan;

 

  (C)

An individual employed, at the time of his retirement, by an Employer Company
pursuant to a collective bargaining agreement under which retirement benefits
for the individual are to be provided under this Plan, but which does not
specifically state that Medical Benefits are also to be provided for said
individual under this Article XII. For clarification, a member of one of the
locals of the A.F.L.-C.I.O., International Association of Machinists or
International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of
America (“IBT”) identified on Appendix A hereto, which may be amended by
resolution of the

 

97



--------------------------------------------------------------------------------

 

Administrative Committee from time to time, is employed by an Employer Company
at the time of his retirement and is eligible, by reason of a collective
bargaining agreement, for retirement benefits under this Plan, he shall not be
eligible for Medical Benefits under this Plan;

 

  (D) A Participant who is a Crewmember; or

 

  (E) A Participant shall be considered to be eligible to receive retirement
benefits provided under the Plan if he is still employed by an Employer Company
or Related Employer.

 

(e) “Grandfathered Retired Participant” means a Retired Participant within the
meaning of Section 12.2(d) who is also a Grandfathered Participant within the
meaning of Article I.

Section 12.3 Duration of Coverage; Election to Continue Coverage.

 

(a) Medical Benefits shall begin to be paid with respect to claims incurred by
Retired Participants, or their Covered Dependents, after the date on which
coverage for medical expenses ends for such individuals under the UPS Insurance
Plan (or any successor health plan covering active Employees). Thereafter, and
subject to subsections (b) and (c) below, Medical Benefits shall continue to be
paid with respect to claims incurred up until the end of the calendar month in
which the first of the following occurs:

 

  (i) In the case of a Retired Participant, his death or;

 

  (ii) In the case of a Covered Dependent who is the Spouse of the Retired
Participant, the first to occur of (A) the divorce or legal separation of the
Retired Participant and Spouse, (B) the remarriage of the Spouse following the
Retired Participant’s death, (C) the date upon which, following the Retired
Participant’s death, the Spouse becomes eligible for coverage under any other
group health plan as the result of his employment, or (D) the death of the
Spouse;

 

  (iii) In the case of a Covered Dependent who is the child of the Retired
Participant, the first to occur of (A) the date on which the Covered Dependent
ceases to be eligible for coverage as such, or (B) the date upon which,
following the Retired Participant’s death, the child becomes eligible for
coverage under any other group health plan as the result of his employment, or
the employment of the Retired Participant’s surviving Spouse; and

 

  (iv) the date upon which this Plan ceases to provide Medical Benefits to all
or an affected class of Retired Participants and/or Covered Dependents.

 

98



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing subsection (a), in the event that a
Participant Contribution, as described in Section 12.10, is required to be paid
with respect to Medical Benefits for any Retired Participant or Covered
Dependent, payment of Medical Benefits shall cease to be made with respect to
claims incurred by such individuals during any calendar month for which a
Participant Contribution is due but is not timely paid. A Retired Participant
may elect to discontinue Medical Benefits for his Covered Dependents (in favor
of no or a reduced level of benefits as may be permitted from time to time by
the Committee) by filing a form for this purpose with the Committee or its
designee, and by providing such other information as the Committee or its
designee shall require. In such event, payment of Medical Benefits shall cease
to be made with respect to claims incurred by such Covered Dependents after the
effective date of the discontinuance of coverage, or in the case of the election
of a reduced level of benefits, when the applicable limitations with respect to
such reduced benefit level have been exceeded or the Retired Participant (or
Covered Dependent) ceases to pay any required Participant Contribution necessary
to sustain the benefit level elected. The Committee may establish procedures for
permitting Covered Dependents for whom Medical Benefits have been discontinued
to later resume coverage, but only upon the provision of evidence satisfactory
to the Committee of medical insurability.

 

(c) Notwithstanding the foregoing Section 12.2(a), in certain circumstances and
for a limited period of time, commencing on and after January 1, 1987, a Covered
Dependent who would otherwise be ineligible for Medical Benefits under this
Article due to the death or divorce of the Retired Participant, or who is no
longer a Covered Dependent as defined in paragraphs (a)(i) or (ii) of
Section 12.2, shall be entitled to elect to continue to be eligible for such
Medical Benefits (“Continuation Coverage”) upon the occurrence of the following
Qualifying Events:

 

  (i) In the event of the death of the Retired Participant, a Covered Dependent
may elect to continue to be eligible for Medical Benefits for a period not to
exceed 36 months following the Retired Participant’s death, subject to the
restrictions of subparagraph (iv).

 

  (ii) In the event of the divorce of a Retired Participant from his Spouse,
such Spouse may elect to continue to be eligible for Medical Benefits for a
period not to exceed 36 months following the date upon which coverage would
otherwise cease under the terms of the Plan, subject to the restrictions of
subparagraph (iv).

 

  (iii) Upon the attainment by a child of a Retired Participant of the date, as
set forth in paragraphs (a)(i) and (ii) of Section 12.2, when he is no longer a
Covered Dependent, such child may elect to continue to be eligible for Medical
Benefits for a period not to exceed 36 months following such date, subject to
the restrictions of subparagraph (iv).

 

99



--------------------------------------------------------------------------------

  (iv) Notwithstanding the foregoing paragraphs (i), (ii) and (iii),
Continuation Coverage for a Covered Dependent shall cease upon the first to
occur of the following:

 

  (A) The date that such Covered Dependent becomes covered (as an employee or
otherwise) under any other group health plan which does not contain any
exclusion or limitation with respect to any preexisting condition of such
individual.

 

  (B) The date that such Covered Dependent becomes entitled to receive Medicare
benefits under Title XVIII of the Social Security Act.

 

  (C) The date upon which this Plan ceases to provide retiree medical benefits
to any Retired Participant and his Covered Dependents, and the Employer
Companies do not provide such benefits through another funding vehicle or group
health plan or plans.

 

  (D) The date upon which coverage ceases as a result of the Covered Dependent
failing to make timely payment of the premium required pursuant to paragraph
(d) of this Section.

 

(d) The Committee shall require the payment of a premium by a Covered Dependent
for any period of Continuation Coverage, subject to the following restrictions:

 

  (i) The decision to require payment of a premium, and the amount of such
premium, shall be applied consistently to all Covered Dependents of Retired
Participants similarly situated;

 

  (ii) The premium shall not exceed 102 percent of the “applicable premium” for
such period, as that term is defined in ERISA Section 604; and

 

  (iii) The premium may, at the election of the Covered Dependent, be made in
monthly installments.

If an election by a Covered Dependent to receive Continuation Coverage is made
after the occurrence of the Qualifying Event, the Covered Dependent shall be
permitted to pay for Continuation Coverage during the period preceding the
election, such payment to be made within 45 days of the date of the election.

 

(e) (i) The Committee, or its delegate, shall inform each Retired Participant
and his Spouse (if any) of the rights provided under this Section 12.3, at the
time of commencement of coverage under this Article or as otherwise provided by
law.

 

  (ii)

The Committee, or its delegate, shall notify each Covered Dependent eligible to
elect Continuation Coverage of his rights under this Section 12.3 within 14 days
after the Committee, or its delegate, is notified of the occurrence of a
Qualifying Event as set forth in paragraph

 

100



--------------------------------------------------------------------------------

 

(c). Notification to a Covered Dependent who is the Spouse of the Retired
Participant shall be treated as notification to all other Covered Dependents who
may be eligible to elect Continuation Coverage and who reside with such Spouse
at the time such notification is made.

 

(f) A Covered Dependent must affirmatively elect, by a writing delivered to the
Committee or its delegate, to receive Continuation Coverage. Such election must
be made no later than 60 days after the later of (1) the date of the Qualifying
Event or (2) the date such Covered Dependent receives notice under
Section 12.3(e)(ii).

Section 12.4 Funding Method and Policy. All contributions to fund Medical
Benefits provided under this Article shall be made by the Employer Companies,
except those relating to (i) Continuation Coverage provided for in Section 12.3
hereof and (ii) that portion of coverage with respect to which Participant
Contributions are required as provided for in Section 12.10 hereof. Subject to
the restrictions of this Section 12.4 and Sections 12.5, and taking into account
Participant Contributions and contributions for Continuation Coverage, the
Employer Companies shall contribute to the Medical Benefits Account an annual
amount which is reasonably estimated to cover the total cost of the Medical
Benefits to be provided hereunder and which satisfies the general requirements
applicable to deductions allowable under Section 404 of the Code (as set forth
in Treasury Regulation § 1.404(a)-1). The total cost of providing Medical
Benefits shall be determined in accordance with any generally accepted actuarial
method which is reasonable in view of the provisions and coverage of the Plan,
the funding medium, and other applicable considerations. The amount deductible
by each Employer Company on account of such contributions for any taxable year
shall not exceed the greater of:

 

(a) An amount determined by distributing the remaining unfunded costs of past
and current service credits as a level amount, or as a level percentage of
compensation, over the remaining future service of each Participant employed by
the Employer Company.

 

(b) 10 percent of the cost which would be required to completely fund or
purchase Medical Benefits provided hereunder for the Participants employed by
the Employer Company and their Covered Dependents.

In determining the amount deductible, an Employer Company must apply either
paragraph (a) for all Participants or paragraph (b) for all Participants. If
contributions paid by an Employer Company in a taxable year to fund Medical
Benefits hereunder exceed the limitation of this Section, but otherwise satisfy
the conditions for deduction under Section 404 of the Code, then the excess
contributions may be carried over in accordance with the provisions of Treasury
Regulation § 1.404(a)(3)(f) and be deducted in a later year. For the purpose of
applying paragraph (a), if the remaining future service of a Participant is one
year or less, it shall be treated as one year.

 

101



--------------------------------------------------------------------------------

Section 12.5 Subordination to Retirement Benefits.

 

(a) It is intended that the Medical Benefits provided under this Article, when
added to any Life Insurance Protection provided under this Plan be subordinate
at all times to the retirement benefits provided under this Plan. Therefore, the
aggregate of contributions (made after the effective date of this Article XII)
for the funding of Medical Benefits pursuant to this Article XII, as well as any
Life Insurance Protection, shall at no time exceed 25 percent of the aggregate
contributions (made after such effective date) other than contributions to fund
past service credits.

 

(b) For purposes of this Section, “Life Insurance Protection” means any benefit
paid under the Plan on behalf of a Participant as a result of the Participant’s
death to the extent such payment exceeds the amount of the reserve to provide
the retirement benefits for such Participant existing at his death.

Section 12.6 Forfeitures. In the event that a Participant’s interest in the
Medical Benefits Account is forfeited prior to termination of such account, an
amount equal to the amount of the forfeiture must be applied as soon as possible
to reduce Employer contributions to fund the Medical Benefits provided under
this Article.

Section 12.7 Benefits Provision. The benefits payable pursuant to this Article
shall be limited to the payment of Medical Benefits for Retired Participants and
their Covered Dependents. No benefit shall be provided which is not described in
Section 401(h) of the Internal Revenue Code or the Regulations thereunder. It is
anticipated that the same level of Medical Benefits shall be provided to all
eligible Retired Participants, and in any event the Medical Benefits provided
under this Article and the Employer contributions to fund said Benefits shall
not discriminate in favor of the officers, shareholders, supervisory employees,
or highly compensated employees of the Employer Companies within the meaning of
Treasury Regulation § 1.401.14. The specific Medical Benefits payable shall be
as described in the Medical Benefits Schedule attached to and made a part of
this Article, which may be amended from time to time by action of the Board of
Directors, consistent with the terms of this Article.

Section 12.8 Supervision of Account. The Administrative Committee shall have
general supervision of the operation of the Medical Benefits Account and shall
conduct the business of said Account, including the administration of claims, in
accordance with Article IX and the other provisions of this Plan, except as
otherwise provided in this Article, or in accordance with applicable law.

Section 12.9 Coordination with Employer-Maintained Group Medical Insurance for
Active Participants and their Covered Dependents. Notwithstanding any other
provision of this Article, if a Retired Participant, or his Covered Dependent,
is eligible for Medical Benefits under this Article and also eligible for
medical benefits under another group medical insurance plan sponsored and
maintained by an Employer Company for active employees and their covered
dependents (for example, the UPS Insurance Plan) (“Alternate Plan”), then no
Medical Benefits under this Article shall be paid. Payment of Medical Benefit
under this Article shall commence on the day following the day eligibility for
benefits under the Alternate Plan ceases.

 

102



--------------------------------------------------------------------------------

Section 12.10 Participant Contributions.

 

(a) The Committee may, from time to time, require Retired Participants and
Covered Dependents to pay a portion of the cost of Medical Benefits as an annual
contribution (a “Participant Contribution”), and shall in such event establish
objective procedures for determining the amount and payment of Participant
Contributions.

 

(b) Effective for individuals who first become Retired Participants on or after
January 1, 1993, and their Covered Dependents, an annual Participant
Contribution shall be required in an amount equal to:

 

  (i) the projected per-capita cost of providing Medical Benefits for Retired
Participants and/or Covered Dependents, or specified classes thereof, for the
Plan Year, as determined by the Committee in accordance with such reasonable
nondiscriminatory procedures as it shall adopt from time to time; over

 

  (ii) the Retired Participant’s Defined Dollar Benefit (“DDB”) balance, as
described in subsection (c) or (d) below.

 

(c) Subject to the rules of this Section 12.10(c), a Retired Participant will
earn a DDB amount for each Year of Service with an Employer Company which will
be applied to purchase Medical Benefits before the Retired Participant or his
Covered Dependents become eligible for Medicare (“Pre-Medicare Eligible
Coverage”) and after the Retired Participant or his Covered Dependents become
eligible for Medicare (“Medicare Eligible Coverage”). The DDB amount earned for
each Year of Service with an Employer Company will be accumulated over the
period that the Retired Participant is employed with an Employer Company as a
DDB balance (the “Pre-Medicare Eligible Coverage DDB Balance” and “Medicare
Eligible Coverage DDB Balance,” collectively, the “DDB Balance”).

 

(d)

A Retired Participant’s DDB amount for any Year of Service after December 31,
2000 with an Employer Company will be equal to the DDB amount for the Employer
Company for which the Retired Participant performed service during that Plan
Year as set forth in Appendix F. If a Retired Participant performs service under
more than one schedule in any Plan Year, the Retired Participant shall receive
credit for his Year of Service, if any, completed in that Plan Year under the
schedule with the highest DDB amount under which he has at least one Hour of
Service. The DDB amount for each Year of Service with an Employer Company while
it is an Employer Company completed prior January 1, 2001 shall be equal to $250
for Pre-Medicare Eligible Coverage and $42 for Medicare Eligible Coverage.
However, except as provided in Appendix F, no DDB amount shall be earned for
Years of Service with an Employer Company that first becomes an Employer Company
on or after January 1, 2001 before that Employer Company first began to offer
Medical Benefits under this Plan. Except as

 

103



--------------------------------------------------------------------------------

 

provided Section 12.10(d)(ii), in no event shall the Pre-Medicare Eligible
Coverage DDB Balance exceed $7500 or the Medicare Eligible Coverage DDB Balance
exceed $1260. Notwithstanding the foregoing, a Grandfathered Retired
Participant’s DDB amount for any Year of Service (up to a maximum of $7,500)
with an Employer Company shall never be less than $250 for Pre-Medicare Eligible
Coverage and $42 for Medicare Eligible Coverage.

 

(e) The Retired Participant and his Spouse or Domestic Partner each may apply
the DDB Balance to purchase Medical Benefits. If the Retired Participant has
Covered Dependents who are children, they will be treated as a unit with the
younger of the Retired Participant and his Spouse. If the Retired Participant
does not have a Spouse or Domestic Partner, the Covered Dependents who are
children will be treated as a separate unit and the Retired Participant and his
Covered Dependent unit each may apply the DDB Balance to purchase Pre-Medicare
Eligible Coverage or Medicare Eligible Coverage. Any unused DDB Balance may not
be carried forward from one Plan Year to a future Plan Year.

 

(f) The Pre-Medicare Eligible Coverage DDB Balance is applied to the Participant
Contribution for each Plan Year (or portion thereof) prior to the calendar month
in which the Retired Participant or his Spouse or Domestic Partner, as
applicable, becomes eligible for Medicare. The Medicare Eligible Coverage DDB
Balance is applied to the Participant Contribution for each Plan Year (or
portion thereof) from the first day of the calendar month in which the Retired
Participant or his Spouse or Domestic Partner, as applicable, becomes eligible
for Medicare. The DDB Balance of a Covered Dependent who is not a Spouse or
Domestic Partner will be adjusted to the Medicare Eligible Coverage DDB Balance
as of the first day of the calendar month in which the younger parent first
becomes eligible for Medicare or if there is no Spouse or Domestic Partner, as
of the first day of the calendar month in which the Retired Participant first
becomes eligible for Medicare.

 

(g) The DDB Balance credited to a Retired Participant is determined as follows:

 

  (i) For a Retired Participant who did not complete at least one Year of
Service with an Employer Company prior to 1993, the DDB Balance is the sum of
the DDB amounts for each of the Retired Participant’s Years of Service with an
Employer Company as determined under Section 12.10(c)(ii).

 

  (ii) For each Grandfathered Retired Participant who completed at least one
Year of Service with an Employer Company prior to 1993, the DDB Balance is
calculated as follows:

 

  (A) The sum of the DDB amounts for each of his Years of Service with an
Employer Company as determined under Section 12.10(c) subject to the maximum DDB
balance thereunder plus

 

104



--------------------------------------------------------------------------------

  (B) Two times the DDB amount for each of his Years of Service with an Employer
Company completed prior to January 1, 1993 (up to a maximum of $15,000 for
Pre-Medicare Eligible Coverage and $2520 for Medicare Eligible Coverage).

 

  (iii) As a minimum, each Grandfathered Retired Participant described in
Section 12.10(d)(ii) shall be credited with a minimum DDB Balance in accordance
with the following table:

 

Age at Retirement from
Employment with the
Employer Company

   Pre-Medicare Eligible    Minimum DDB
Amount Medicare
Eligible Coverage

65 or older

   $ 7500    $ 1260

64

   $ 7250    $ 1218

63

   $ 7000    $ 1176

62

   $ 6750    $ 1134

61

   $ 6500    $ 1092

60

   $ 6250    $ 1050

59

   $ 6000    $ 1008

58

   $ 5750    $ 966

57

   $ 5500    $ 924

56

   $ 5250    $ 882

55

   $ 5000    $ 840

 

(h) Notwithstanding any contrary provision of this Section 12.10,

 

  (i) a Retired Participant hired by an Employer Company or a Related Employer
on or after January 1, 2006 shall not earn a DDB amount;

 

  (ii) A Retired Participant hired by Overnite or by Motor Cargo after
December 31, 2001 shall not earn a DDB amount;

 

  (iii) an LTD Participant or a Participant receiving a Disability Retirement
Benefit shall not earn Year of Service credit or a DDB amount while he is a LTD
Participant or is receiving a Disability Retirement Benefit; and

 

  (iv) an individual shall not earn a DDB amount while he is performing services
for an Employer Company or a Related Employer, as a “leased employee” or who
otherwise is not classified on the payroll as an employee of an Employer Company
or a Related Employer regardless of whether he is reclassified as an employee.

 

105



--------------------------------------------------------------------------------

ARTICLE XIII

SPECIAL BENEFITS UPON VOLUNTARY TERMINATION OF EMPLOYMENT

Section 13.1 Special Early Retirement. A Participant (other than an Employee
subject to a collective bargaining agreement and participating in this Plan,
except to the extent so provided in the applicable collective bargaining
agreement), who is actively employed by an Employer Company as of June 15, 1995,
and who has not otherwise attained his Early Retirement Date shall be eligible
to retire under the Early Retirement Benefit provisions of Section 4.3 and
receive an Early Retirement Benefit in an amount determined under
subsection 5.2(b)(ii)(C)(4) and (5) (except that for this purpose,
subsection 5.2(b)(ii)(C)(4) and (5) shall be modified to provide that the
reduction factor shall apply with respect to each month or partial month by
which the Participant’s Annuity Starting Date precedes his 55th birthday),
provided that each of the following conditions is satisfied:

 

(a) Eligibility Requirements. The Participant is assigned a salary grade below
Grade 26 and has, prior to August 15, 1995, both attained age 50, and either
(i) in the case of a Participant who is a “Highly Compensated Employee” (within
the meaning of Code Section 414(q)), was hired by an Employer Company on or
before August 15, 1975, or (ii) in the case of a Participant who is not a
“Highly Compensated Employee,” has completed at least five (5) Years of Service.

 

(b) Election Requirements. An eligible Participant described in
subsection 13.1(a) above must elect to retire and execute any related forms,
releases or waivers prescribed for this purpose by the Company, during the
period commencing on June 15, 1995, and ending on August 15, 1995. Any
Participant who makes such an election must actually retire by September 1,
1995, unless an extension for a specified number of days is requested by his
Employer Company.

 

(c) Notwithstanding the foregoing, the following employees shall be eligible for
the Special Early Retirement benefit described in this Section 13.1:

 

  (i) employees of Roadnet Technologies, Inc. who were terminated as a result of
the reduction in force occurring on March 1, 1995 and who satisfied the
requirements of Section 13.1(a) as of March 1, 1995; and

 

  (ii) employees of II Morrow, Inc. who were terminated as a result of the
reduction in force occurring on February 2, 1995 and who satisfied the
requirements of Section 13.1(a) as of February 2, 1995.

Section 13.2 Supplemental Retirement Benefit. A Participant (other than an
Employee subject to a collective bargaining agreement and participating in this
Plan, except to the extent so provided in the applicable collective bargaining
agreement), who is actively employed by an Employer Company as of June 15, 1995,
shall be eligible to receive a supplemental retirement benefit under the Plan
following his retirement or termination of employment, provided that each of the
following conditions is satisfied:

 

(a) Eligibility Requirements. The Participant is assigned a salary grade below
Grade 26 and is either (i) eligible to retire under the provisions of
Section 4.2, 4.3 or 13.1 of the Plan, or (ii) a full-time management Employee
who is employed at any division, unit, operation or facility of an Employer
Company other than Region 22, including all districts therein, (Air Operations)
or Region 20 - District 29 (Information Services, New Jersey).

 

106



--------------------------------------------------------------------------------

(b) Election Requirements. An eligible Participant described in
subsection 13.2(a) above must elect to retire or voluntarily terminate
employment and execute any related forms, releases or waivers prescribed for
this purpose by the Company, during the period commencing on June 15, 1995, and
ending on August 15, 1995. Any Participant who makes such an election must
actually retire or terminate by September 1, 1995, unless an extension for a
specified number of days is requested by his Employer Company.

 

(c) Amount of Benefit. Any eligible Participant who satisfies the election
requirements of subsection 13.2(b) above, shall be entitled to receive a
supplemental retirement benefit at his Normal Retirement Date, the amount of
which shall be determined as follows:

 

  (i) First, a weekly rate of basic salary or wages shall be determined based
upon the rate of basic salary or the hourly wage rate in effect on the last day
of the Participant’s active employment. Such weekly rate of basic salary for a
salaried Participant shall equal basic monthly salary divided by 4.33. Such
weekly rate of basic wages for a Participant who is an hourly-paid Employee
shall equal the product of the basic hourly wage rate and forty (40) hours, if
the Participant is a full-time Employee, or twenty (20) hours if the Participant
is a part-time Employee. For purposes of the foregoing, a part-time employee
shall be defined to include those employees with an employment code of “I,” “E”
or “D” as of June 15, 1995.

 

  (ii) Second, the Participant’s weekly rate of basic salary or wages shall be
multiplied by the number of weeks with which he is credited as follows:

 

  (A) Base Credit. Each eligible Participant shall receive 4.33 weeks of credit,
regardless of his length of service.

 

  (B) Additional Credit. In addition, each eligible Participant shall be
credited with two (2) weeks for each full year of employment by an Employer
Company, measured by each twelve (12) month anniversary date from date of hire,
and excluding any fractional year, up to a maximum of forty (40) weeks of such
additional credit.

 

107



--------------------------------------------------------------------------------

  (iii) Third, for eligible Participants who are covered by the UPS Managers
Incentive Plan, an amount equal to the product of (i) and (ii), where (i) is the
product of (A) the eligible Participants weekly rate of basic salary or wages,
(B) 4.33 and (C) 1.25 and (ii) is a fraction, the numerator of which is eight
(8) and the denominator of which is twelve (12).

 

  (iv) Fourth, the sum of the amounts described in subsection 13.2(c)(ii) and
(iii) above shall be increased each year by the percentage rate(s) of interest
described in subsection 5.7(c), from the first day of the month following the
last day on which the Participant was actively employed until his Normal
Retirement Date.

 

  (v) Fifth, the lump sum amount described in subsection 13.2(c)(iv) above shall
be converted to a Single Life Only Annuity using, for conversion purposes, the
1971 Towers, Perrin, Forster and Crosby Forecast Morality Table and the interest
rate(s) described in subsection 5.7(c), provided, however, that for participants
whose distributions commence on or before December 31, 1995, the interest rate
will be the greater of the interest rate set forth in subsection 5.7(c) or such
rate as was in effect as of January 1, 1995. Such Single Life Only Annuity
(consisting of monthly payments commencing at Normal Retirement Date) shall
hereafter be referred to as the “Supplemental Retirement Benefit.”

 

(d) Form of Benefit. If an eligible Participant is not married as of his
Supplemental Retirement Benefit commencement date, the normal form of payment of
such benefit will be a Single Life Only Annuity, commencing on his Normal
Retirement Date. If an eligible Participant is married as of his Supplemental
Retirement Benefit commencement date, the Normal Form of payment of his
Supplemental Retirement Benefit will be a Qualified Joint and Survivor Benefit,
commencing on his Normal Retirement Date, and the amount of his monthly
Supplemental Retirement Benefit will be reduced in the manner described in
subsection 1.1(b).

 

(e)

Alternate Benefit Elections. Each eligible Participant may elect, subject to the
spousal consent provisions contained in Section 5.4(b), either (i) to receive
his Supplemental Retirement Benefit in any of the forms permitted under Article
V as soon as practicable following his termination of employment or as of an
Early or Normal Retirement Date, if later, or (ii) in the form of an immediate
single lump sum payment equal to the greater of (A) the actuarial equivalent
present value of the monthly Supplemental Retirement Benefit, or (B) the sum of
the amounts described in subsection 13.2(c)(ii) and (iii) above. (For purposes
of the preceding sentence, actuarial equivalence will be determined by use of
the mortality table referenced in Section 13.2(c)(v) and the rate(s) of interest
described in subsection 5.7(c), provided, however, that for participants whose
distributions commence on or before December 31, 1995, the interest rate will be
the greater of the interest rate set forth in subsection 5.7(c) or such rate as
was in effect as of January 1, 1995).

 

108



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event that an eligible Participant’s
Supplemental Retirement Benefit is to be paid as an annuity, the actual form of
annuity payment shall be that form which is in effect for the payment of the
eligible Participant’s Normal or Early Retirement Benefit, if any.

Section 13.3 Legal Compliance. Notwithstanding the foregoing, the eligibility of
Participants who are “Highly Compensated Employees” (within the meaning of Code
Section 414(q)) for the special benefits provided under this Article XIII
(and/or the amount of such benefits) shall be limited to the extent required to
satisfy the applicable nondiscrimination requirements of the Code.

 

109



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX A

In accordance with Section 12.2(d) of the UPS Retirement Plan, the following is
a list of locals of the A.F.L.-C.I.O, the International Association of
Machinists and the International Brotherhood of Teamsters, Chauffeurs,
Warehousemen and Helpers of America (“IBT”) the members of which are entitled to
Benefit Service towards retirement benefits hereunder, but not Medical Benefits
under Articles XII of the Plan:

 

  1) Southern Ohio district:

  (i) IBT Local 92 (center clerks)

  (ii) IBT Local 100 (center clerks)

  (iii) IBT Local 651 (center clerks)

  (iv) Office and Professional Employees International, A.F.L.-C.I.O., Local 98
(full-time clerical employees hired prior to December 31, 1985)

 

  2) Central Ohio district:

  (i) IBT Local 20 (center clerks)

  (ii) IBT Local 40 (center clerks)

  (iii) IBT Local 413 (center clerks)

  (iv) IBT Local 637 (center clerks)

  (v) IBT Local 908 (center clerks)

  (vi) IBT Local 957 (center clerks)

 

  3) Northern Ohio district:

  (i) IBT Local 92 (center clerks)

  (ii) IBT Local 348 (center clerks)

  (iii) IBT Local 377 (center clerks)

  (iv) IBT Local 407 (center clerks and Delivery Information center clerks)

  (v) IBT Local 571 (center clerks)

  (vi) International Association of Machinists, Local 1363 (part-time)

 

110



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX B

The following table sets forth factors, by year of retirement, death or
disability, to be utilized pursuant to subparagraph 5.1(c)(iii)(B) of the Plan,
to determine the benefit payable pursuant to paragraph 5.1(c) of the Plan.

 

Year

   Applicable
Factor

1961

   2.00

1962

   1.97

1963

   1.93

1964

   1.90

1965

   1.85

1966

   1.77

1967

   1.70

1968

   1.60

1969

   1.47

1970

   1.34

1971

   1.25

1972

   1.19

1973

   1.07

1974

   .88

1975

   .73

1976

   .65

1977

   .56

1978

   .46

1979

   .32

 

111



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX C

The following table sets forth factors, by year of retirement, death or
disability, to be utilized pursuant to subparagraph 5.1(d)(iii)(B) of the Plan,
to determine the benefit payable pursuant to Paragraph 5.1(d) of the Plan.

 

Year

   Applicable Factor

1961

   2.60

1962

   2.56

1963

   2.52

1964

   2.48

1965

   2.42

1966

   2.34

1967

   2.25

1968

   2.13

1969

   1.98

1970

   1.83

1971

   1.72

1972

   1.64

1973

   1.50

1974

   1.28

1975

   1.11

1976

   1.01

1977

   .90

1978

   .79

1979

   .63

1980

   .46

1981

   .35

1982

   .29

1983

   .26

1984

   .23

 

112



--------------------------------------------------------------------------------

Effective January 1, 1996:

THE UPS RETIREMENT PLAN

APPENDIX D

ADDITIONAL MONTHLY RETIREMENT BENEFIT

Pursuant to this Appendix D, the following list of Employees, identified by
Social Security number, shall be entitled to receive the corresponding
Additional Monthly Retirement Benefits, in accordance with the terms and
conditions of Section V of the Plan.

 

Security

Number

   Additional Monthly
Retirement Benefit

 

113



--------------------------------------------------------------------------------

Security

Number

   Additional Monthly
Retirement Benefit

 

114



--------------------------------------------------------------------------------

Security

Number

   Additional Monthly
Retirement Benefit

Criteria used to determine the group of Employees eligible for, and the amount
of, the Additional Monthly Retirement Benefits shall comply with all provisions
of the Code including Code §401(a)(4) and §415.

 

115



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX E

FORMER ROLLINS EMPLOYEES

Former Rollins Employees. Notwithstanding any contrary provision of this Plan,
any Employee who was employed by Rollins Logistics, Inc. Rollins Dedicated
Carriage Services, Inc. or Rollins Transportation Systems, Inc. (each,
“Rollins”) and is identified at the end of this Appendix E as a “transfer
employee” pursuant to Section 5.7 of that certain Asset Purchase Agreement dated
November 12, 1999 by and among Worldwide Dedicated Services, Inc., Rollins Truck
Leasing Corp., Rollins Logistics, Inc. Rollins Dedicated Carriage Services, Inc.
and Rollins Transportation Systems, Inc. shall receive credit for all service
completed with Rollins or any person that directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with Rollins (a “Rollins Affiliate”) or any predecessor to Rollins for purposes
of the following:

 

  (a) eligibility requirements described in Section 2.1;

 

  (b) eligibility for a Deferred Vested Benefit as described in Section 4.4;

 

  (c) eligibility for an Early Retirement Benefit as described in Article V; and

 

  (d) eligibility for retiree medical benefits described in Article XII.

Under no circumstances will service with Rollins, a Rollins Affiliate or a
predecessor of Rollins be counted as Benefit Service or for purposes of
determining the amount of the Participant Contribution for or the amount of
retiree medical benefits under Article XII

 

Name

   Rollins DOE    WDS DOE    Termination Date    Vested as of 8/02

 

116



--------------------------------------------------------------------------------

Name

   Rollins DOE    WDS DOE    Termination Date    Vested as of 8/02

 

117



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-1

RPA POINTS AND DDB AMOUNTS

This Appendix F-1 shall apply to each Participant and each Retired Participant
(as defined in Article XII) who is employed by one or more of the Employer
Companies listed below as provided in the Plan.

Employer Companies

The Employer Companies subject to this Appendix F-1 are as follows:

 

United Parcel Service

Name of Employer Company

  

Date of Participation

   Date
Participation Ceased

Trailer Conditioners, Inc.

   January 1, 2001   

United Parcel Service Co.

   January 1, 2001   

United Parcel Service General Services Co.

   January 1, 2001   

UPS Fuel Services, Inc. (UPS Aviation Services, Inc. prior to January 1, 2003)

   January 1, 2001   

UPS International General Services Co.

   January 1, 2001   

UPS Procurement Services Corporation

   January 1, 2001   

UPS Worldwide Forwarding, Inc.

   January 1, 2001   

United Parcel Service, Inc. (Ohio)

   January 1, 2001   

BT Realty Holdings, Inc.

   January 1, 2001   

United Parcel Service, Inc. (NY)

   January 1, 2001   

BT Realty Holdings II, Inc.

   January 1, 2001   

UPS Latin America, Inc.

   January 1, 2001   

United Parcel Service of America, Inc.

   January 1, 2001   

RPA Points

 

Alternative Points:    20 per year of Benefit Service Alternative-PLUS Points:
   5 per year of Benefit Service Integrated Points:    12 per year of Benefit
Service Integrated-PLUS Points:    4 per year of Benefit Service

 

118



--------------------------------------------------------------------------------

    

Annual DDB Amount per Year of Service*

Pre-Medicare Eligible Coverage

   $250 per Year

Medicare Eligible Coverage

   $42 per Year

 

*

Year of Service means a Year of Service with an Appendix F-1 Employer Company
while it was an Appendix F-1 Employer Company.

 

119



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-2

RPA POINTS AND DDB AMOUNTS

This Appendix F-2 shall apply to each Participant and each Retired Participant
(as defined in Article XII) who is employed by one or more of the Employer
Companies listed below as provided in the Plan.

Employer Companies

The Employer Companies subject to this Appendix F-2 are as follows:

 

Name of Employer Company

   Effective Date
of RPA Schedule    Date
Participation
Ceased UPS Capital Corporation    January 1, 2001    UPS Capital Insurance
Agency, Inc. (Glenlake Insurance Agency, Inc. prior to August 12, 2002)   
January 1, 2001    UPS Capital Insurance Agency, Inc. of California (Glenlake
Insurance Agency, Inc. of California prior to August 13, 2002)    January 1,
2001   

RPA Points

 

Alternative Points:

   12 per year of Benefit Service

Alternative-PLUS Points:

   4 per year of Benefit Service

Integrated Points:

   4 per year of Benefit Service

Integrated-PLUS Points:

   4 per year of Benefit Service

 

120



--------------------------------------------------------------------------------

    

Annual DDB Amount per Year of Service*

Pre-Medicare Eligible Coverage

   $0

Medicare Eligible Coverage

   $0

 

*

Year of Service means a Year of Service with an Appendix F-2 Employer Company
while it was an Appendix F-2 Employer Company.

 

121



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-3

RPA POINTS AND DDB AMOUNTS

This Appendix F-3 shall apply to each Participant and each Retired Participant
(as defined in Article XII) who is employed by one or more of the Employer
Companies listed below as provided in the Plan.

Employer Companies

The Employer Companies subject to this Appendix F-3 are as follows:

 

Name of Employer Company

   Effective Date
of RPA Schedule   

Date

Participation Ceased

Pax Logistics International, Ltd.    January 1, 2001    UPS Logistics
Technologies, Inc. (f/k/a Roadnet Technologies, Inc.)    January 1, 2001    UPS
Supply Chain Solutions, Inc. (f/k/a UPS Worldwide Logistics and including
Diversified Trimodal, Inc. d/b/a merged 12/31/02)    January 1, 2001   
Diversified Trimodal, Inc. d/b/a merged 12/31/02)    January 1, 2001    December
31, 2002 (Through series of mergers became part of UPS Supply Chain Solutions,
Inc.) Worldwide Dedicated Services, Inc.    January 1, 2001   

RPA Points

 

Alternative Points:

  

5 per year of Benefit Service

Alternative-PLUS Points:

  

4 per year of Benefit Service

Integrated Points:

  

4 per year of Benefit Service

Integrated-PLUS Points:

  

4 per year of Benefit Service

 

122



--------------------------------------------------------------------------------

    

Annual DDB Amount per Year of Service*

Pre-Medicare Eligible Coverage

   $0

Medicare Eligible Coverage

   $0

 

*

Year of Service means a Year of Service with an Appendix F-3 Employer Company
while it was an Appendix F-3 Employer Company.

 

123



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-4

RPA POINTS AND DDB AMOUNTS

This Appendix F-4 shall apply to each Participant and each Retired Participant
(as defined in Article XII) who is employed by one or more of the Employer
Companies listed below as provided in the Plan.

Employer Companies

The Employer Companies subject to this Appendix F-4 are as follows:

 

Name of Employer Company

   Effective Date
of RPA Schedule    Date
Participation
Ceased UPS Aviation Technologies, Inc. (f/k/a II Morrow. Sold to Garmin
International, Inc. 8/22/03)    January 1, 2001    August 22, 2003

RPA Points

 

Alternative Points:

  

5 per year of Benefit Service

Alternative-PLUS Points:

  

4 per year of Benefit Service

Integrated Points:

  

4 per year of Benefit Service

Integrated-PLUS Points:

  

4 per year of Benefit Service

 

124



--------------------------------------------------------------------------------

    

Annual DDB Amount per Year of Service*

Pre-Medicare Eligible Coverage

   $0

Medicare Eligible Coverage

   $0

 

*

Year of Service means a Year of Service with an Appendix F-4 Employer Company
while it was an Appendix F-4 Employer Company.

 

125



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-5

RPA POINTS AND DDB AMOUNTS

This Appendix F-5 shall apply to each Participant and each Retired Participant
(as defined in Article XII) who is employed by one or more of the Employer
Companies listed below as provided in the Plan.

Employer Companies

The Employer Companies subject to this Appendix F-5 are as follows:

 

Name of Employer Company

   Effective Date
of RPA Schedule    Date
Participation
Ceased

UPS Customhouse Brokerage

   January 1, 2001   

RPA Points

 

Alternative Points:

   5 per year of Benefit Service

Alternative-PLUS Points:

   4 per year of Benefit Service

Integrated Points:

   4 per year of Benefit Service

Integrated-PLUS Points:

   4 per year of Benefit Service

 

    

Annual DDB Amount per Year of Service*

Pre-Medicare Eligible Coverage

   $0

Medicare Eligible Coverage

   $0

 

*

Year of Service means a Year of Service with an Appendix F-5 Employer Company
while it was an Appendix F-5 Employer Company.

 

126



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-6

DDB AMOUNTS

This Appendix F-6 shall apply to each Participant who is employed by one or more
of the Employer Companies listed below whose initial date of hire by such
Employer Company was prior to January 1, 2002 and who retires on or after
July 1, 2006.

Employer Companies

The Employer Companies subject to this Appendix F-6 are as follows:

 

Name of Employer Company

   Effective Date
of Participation    Date
Participation
Ceased UPS Ground Freight, Inc.    May 1, 2006    Overnite Transportation
Company (for periods before May 1, 2006, changed name to UPS Ground Freight,
Inc. May 1, 2006, including Motor Cargo Distribution Services, Inc. merged
May 1, 2006)    January 1, 2006    April 30, 2006 Overnite Corporation (for
periods before May 1, 2006)    January 1, 2006    April 30, 2006 Motor Cargo
Industries, Inc. (including Motor Cargo, merged May 1, 2006)    January 1, 2006
   April 30, 2006

 

127



--------------------------------------------------------------------------------

    

Annual DDB Amount per Year of Service1

Pre-Medicare Eligible Coverage    $135 (Effective for all Years of Service with
the Employer Companies subject to this Appendix F-6, except Years of Service
with Motor Cargo prior to January 1, 2006 shall not be included) Medicare
Eligible Coverage    $0

 

1

Year of Service means each year of service for vesting purposes completed with
an Appendix F-6 Employer Company, without regard to whether it was an Employer
Company when such service was completed.

 

128



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX F-7

PORTABLE ACCOUNT FORMULA

Employer Companies participating in Portable Account Formula Schedule A:

Trailer Conditioners, Inc.

United Parcel Service Co.

United Parcel Service General Services Co.

UPS Fuel Services, Inc. (UPS Aviation Services, Inc. prior to January 1, 2003)

UPS International General Services Co.

UPS Procurement Services Corporation

UPS Worldwide Forwarding, Inc.

United Parcel Service, Inc. (Ohio)

BT Realty Holdings, Inc.

United Parcel Service, Inc. (NY)

BT Realty Holdings II, Inc.

UPS Latin America, Inc.

United Parcel Service of America, Inc.

UPS Capital Corporation

UPS Capital Insurance Agency, Inc. (Glenlake Insurance Agency, Inc. prior to
August 12, 2002)

UPS Capital Insurance Agency, Inc. of California (Glenlake Insurance Agency,
Inc. of California prior to August 13, 2002)

UPS Ground Freight, Inc.

UPS Ground Freight, Inc. (formerly Overnite Transportation Company (for periods
before May 1, 2006)

Overnite Corporation (for periods before May 1, 2006)

Motor Cargo Industries, Inc. (including Motor Cargo merged May 1, 2006)

Employer Companies participating in Portable Account Formula Schedule B:

Pax Logistics International, Ltd.

UPS Logistics Technologies, Inc. (f/k/a Roadnet Technologies, Inc.)

UPS Supply Chain Management, Inc. (f/k/a UPS Worldwide Logistics)

UPS Supply Chain Management, Inc. (including Diversified Trimodal, Inc. (d/b/a
Martrac)

Worldwide Dedicated Services, Inc.

UPS Customhouse Brokerage

 

Portable Account
Points as of January 1

   Portable Account
Formula Schedule A     Portable Account
Formula Schedule B   Less than 35    5.0 %   2.5 % 35-54    6.0 %   3.0 % 55-74
   7.0 %   4.0 % 75 or more    8.0 %   5.0 %

 

129



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX G

LIST OF EMPLOYER COMPANIES WITH UPS FREIGHT FORMULA

 

130



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX H EMPLOYER COMPANIES

EFFECTIVE JULY 1, 2006

 

Company Name

  

Effective Date of

Participation

  

Effective Date of

Participation Cessation

BT Realty Holdings II, Inc.    May 18, 1999    BT Realty Holdings, Inc.    May
12, 1999    Diversified Trimodal, Inc. (b/d/a Martrac)    January 1, 1980   
December 31, 2002 (Merged into UPS Supply Chain Management, Inc. December 31,
2002) Pax Logistics International, Ltd.    May 18, 1998    Dissolved December
31, 2002 Trailer Conditioners, Inc.    March 22, 1982    UPS Capital Insurance
Agency, Inc. (Glenlake Insurance Agency, Inc. prior to August 12, 2002)    July
29, 1998    UPS Capital Insurance Agency, Inc. of California (Glenlake Insurance
Agency, Inc. of California prior to August 13, 2002)    August 10, 1999   
United Parcel Service Co.    September 1, 1961    United Parcel Service General
Services Co.    September 1, 1961    United Parcel Service of America, Inc.   
September 1, 1961    United Parcel Service, Inc. (NY)    September 1, 1961   
United Parcel Service, Inc. (Ohio)    September 1, 1961    UPS Aviation
Technologies, Inc (f/k/a II Morrow)    December 29, 1986    Sold to Garmin
International, Inc. August 22, 2003 UPS Capital Corporation    May 28, 1998   
UPS Customhouse Brokerage    April 1, 1985    UPS Fuel Services, Inc. (UPS
Aviation Services, Inc. prior to January 1, 2003)    February 7, 1989    UPS
Ground Freight, Inc.    May 1, 2006    UPS International General Services Co.   
August 12, 1998    UPS Latin America, Inc.    November 12, 1993    UPS Logistics
Technologies, Inc. (f/k/a Roadnet Technologies, Inc.)    May 12, 1986   

 

131



--------------------------------------------------------------------------------

Company Name

   Effective Date of
Participation   

Effective Date of

Participation Cessation

UPS Procurement Services Corporation    September 9, 1997    UPS Supply Chain
Management, Inc. (f/k/a UPS
Worldwide Logistics)    December 18, 1992   

Merged into UPS Logistics Group, Inc.

December 31, 2002

UPS Truck Leasing, Inc.    September 11, 1981    Sold to Rollins Leasing Corp.
January 1, 2000. UPS Worldwide Forwarding, Inc.    August 12, 1988    Worldwide
Dedicated Services, Inc.    June 9, 1995    Motor Cargo    January 1, 2006   
May 1, 2006 (merged with UPS Ground Freight, Inc. May 1, 2006) Overnite
Transportation Company    January 1, 2006    May 1, 2006 (merged with UPS Ground
Freight, Inc. May 1, 2006) Overnite Corporation    January 1, 2006    May 1,
2006 (merged with UPS Ground Freight, Inc. May 1, 2006) UPS Ground Freight, Inc.
   May 1, 2006    UPS Logistics Group, Inc.    December 31, 2002   

 

132



--------------------------------------------------------------------------------

THE UPS RETIREMENT PLAN

APPENDIX I

SPECIAL OPL RETIREMENT BENEFIT

Section 1 Special OPL Retirement Benefit. Notwithstanding any other provision in
this Plan, the provisions in this Appendix I shall apply to the terms of the
participation of any Grandfathered OPL Participant to the extent that such
provisions are different from or supplement the provisions otherwise set forth
in the Plan.

Section 2 Definitions.

 

(a) “Compensation” generally has the same meaning set forth Article I of the
Plan; however, for a Grandfathered OPL Participant who completes an Hour of
Service as an Employee on or after March 1, 2002 determined without regard to
this Section, Compensation shall also include remuneration actually paid by OPL
to such Grandfathered OPL Participant for the applicable year to the extent such
remuneration was included as “compensation” under the OPL Plan.

 

(b) “Employer Company” generally has the same meaning set forth in Article I of
the Plan; however, solely with respect to a Grandfathered OPL Participant, OPL
also shall be considered an Employer Company.

 

(c) “Grandfathered OPL Participant” means a former participant in the OPL Plan
who is listed below:

 

(d) “Hour of Service” generally has the same meaning set forth Article I of the
Plan; however, for a Grandfathered OPL Participant who completes an Hour of
Service as an Employee on or after March 1, 2002 determined without regard to
this Section, an Hour of Service shall also include an hour of service with OPL
and any employer that would be considered a single employer with OPL under
Section 414(b), (c), (m) and (o) of the Code to the extent such hour of service
was included as an “hour of service” under the OPL Plan.

 

133



--------------------------------------------------------------------------------

Solely for purposes of entitlement to retiree medical benefits under Article XII
of the Plan, including the determination of whether such Grandfathered OPL
Participant is a Grandfathered Retired Participant, each Grandfathered OPL
Participant shall be deemed to have an Hour of Service for each “hour of
service” he was credited with under the OPL Plan.

 

(e) “OPL” means the Overseas Partners Ltd, Overseas Partners Capital Corporation
and any other employer that participated in the OPL Plan on March 1, 2002.

 

(f) “OPL Minimum Benefit” means the protected minimum benefit described in
Section 4 of this Appendix.

 

(g) “OPL Plan” means the Overseas Partners Ltd. and Subsidiaries Retirement
Plan, as amended and restated effective as of January 1, 2000, and as further
amended through April 15, 2001.

Section 3 OPL RPA Point Service Assumption. A Grandfathered OPL Participant who
completes an Hour of Service as an Employee on or after March 1, 2002 determined
without regard to Section 2 of this Appendix shall be subject to Appendix F-1
with respect to his RPA Point accrual until the later of January 1, 2001 or his
actual reemployment commencement date with an Employer Company without regard to
Section 2(b) of this Appendix. Beginning on the later of January 1, 2001 or his
actual reemployment commencement date without regard to Section 2(b) of this
Appendix, a Grandfathered OPL Participant will accrue RPA Points under the
applicable Appendix covering the Employer Company with which he is employed.

Section 4 Grandfathered OPL Benefit.

 

(a) OPL Benefits in Pay Status on March 1, 2002. With respect to any
Grandfathered OPL Participant whose retirement benefit under the OPL Plan was in
pay status on March 1, 2002, payment of such benefit shall continue under this
Appendix for payments due on or after April 1, 2002 in the same amount and
benefit form as set forth below, which is the benefit being paid from the OPL
Plan on February 28, 2002:

OPL Benefits in Pay Status on March 1, 2002

 

Participant

   Monthly Benefit   

Form

OPL Minimum Accrued Benefit

 

Participants

   Total Monthly Benefit Accrued Benefit

 

134



--------------------------------------------------------------------------------

Participants

   Total Monthly Benefit Accrued Benefit

 

(b) OPL Minimum Benefit. The accrued benefit of a Grandfathered OPL Participant
shall never be less than the Grandfathered OPL Participant’s OPL Minimum
Benefit, which is the OPL Minimum Accrued Benefit in Section 4(b)(i) adjusted by
the applicable Grandfathered Actuarial Factors in Section 4(b)(ii) and, if
applicable, the applicable early retirement reduction factors set forth in
Section 5.2(b)(ii)(C)(4) of the Plan or the early commencement reduction factor
set forth in Section 5.2(c)(ii)(A)(6)(b) of the Plan, each determined without
regard to whether such Grandfathered OPL Participant has an Hour of Service as
an Employee on or after January 1, 1992 and based upon such Grandfathered OPL
Participant’s years of “benefit service” under the OPL Plan on February 28,
2002.

 

  (i) OPL Minimum Accrued Benefit. The OPL Minimum Accrued Benefit of a
Grandfathered OPL Participant is set forth in Section 4(a) above, which is the
Grandfathered OPL Participant’s monthly benefit under the OPL Plan payable at
Normal Retirement Age in the Normal Form determined as if such Grandfathered OPL
Participant had terminated employment with UPS and OPL on the earlier of
February 28, 2002 or the date he last actually terminated employment with UPS
and OPL.

Termination of employment with UPS and OPL for the purpose of Section 4(b) of
this Appendix means the termination of employment with all Employer Companies
and Related Employers as well as OPL and all employers that would be considered
a single employer with OPL under Section 414(b), (c), (m) and (o) of the Code.

 

(c) Grandfathered Actuarial Factors.

 

  (i) Actuarial Equivalent. For purposes of determining a Grandfathered OPL
Participant’s OPL Minimum Benefit, the Actuarial Equivalent factors are as
follows:

 

  (A) For the annuity benefit set forth in Section 4(b)(iii)(A), an interest
rate of 7.5 percent and the 1983 GAM mortality table (blended 50 percent male,
blended 50 percent female).

 

  (B) For the annuity benefit set forth in Section 4(b)(i),

with respect to the Qualified Joint and Survivor Benefit, 90 percent of the
Participant’s monthly benefit payable in the Normal Form determined under
Section 5.2(a), Section 5.2(b) or Section 5.2(c) increased (or decreased) by 0.5
percent for each year the Spouse’s or beneficiary’s age is greater (or less)
than the Participant’s age, with no minimum but to a maximum of 99 percent.

 

135



--------------------------------------------------------------------------------

with respect to the Single Life Annuity with 120-Month Guarantee, 95 percent of
the Participant’s monthly benefit payable in the Normal Form.

 

  (iii) Special Optional Forms of Benefit Limited to OPL Minimum Benefit.

 

  (A) UPS Retirement Plan Termination. Subject to the rules set forth in
Section 5.3 of the Plan, a Grandfathered OPL Participant, upon the termination
of the UPS Retirement Plan, shall have the option to receive the Present Value
of the Grandfathered OPL Participant’s accrued benefit in the OPL Plan defined
in Section 4(b)(i) determined as if such Grandfathered OPL Participant had
terminated employment with UPS and OPL on the earlier of February 28, 2002 or
the date he last actually terminated employment with UPS and OPL in a single
cash lump sum payment or an immediate annuity which shall be the Actuarial
Equivalent value of the benefit defined in Section 4(b)(i) determined as
described above.

 

  (B) Present Value. For purposes of this Section, Present Value means the value
of the Normal Form of benefit payment based the mortality table the Secretary of
the Treasury prescribes, based on the prevailing commissioners’ standard table
(described in Section 807(d)(5)(A) of the Code) used to determine reserves for
group annuity contracts issued on the date as of which present value is being
determined (without regard to any other subparagraph of Section 807(d)(5) of the
Code) and, for benefits paid on or before March 31, 2003, the annual rate of
interest on 30 year Treasury securities for the month before the date of
distribution or the Applicable Interest Rate, whichever rate produces the
greater amount, and, for benefits paid on and after April 1, 2003, the
Applicable Interest Rate.

 

136



--------------------------------------------------------------------------------

UPS RETIREMENT PLAN

APPENDIX J

UPS FREIGHT/OVERNITE SUPPLEMENTAL BENEFIT SCHEDULE

EFFECTIVE JANUARY 1, 2006

The provisions of this Appendix J will apply only to Grandfathered Overnite
Participants and certain UPS Freight/Overnite Participants. References to
Articles and Sections are to Articles and Sections of this Appendix J unless
otherwise expressly indicated.

DEFINITIONS

Wherever used herein or in the main text of the Plan with respect to an Overnite
Employee, the following capitalized terms shall have the meaning set forth below
unless otherwise clearly required by the context. If a capitalized term used in
this Appendix J or in the main text of the Plan, is not defined herein it will
have the same meaning assigned to such term in the main text of the Plan.

“Active Participant” means as of any point in time, an Overnite Participant who
at that point is or was eligible to accrue a benefit under either the Overnite
Plan or this Plan, as applicable.

“Benefit Service” as defined in the main text of the Plan shall include

 

  (a) ach full year of “credited service completed on or before December 31,
2005; other than service that is disregarded under Section 9.02 of the Overnite
Plan; and

 

  (b) or each Overnite Participant who completed at least one “hour of service”
during his “computation period” for “credited service” that began in 2005, one
year of Benefit Service.

The terms “credited service,” “computation period,” and “hour of service” have
the meaning assigned to such terms in the Overnite Plan.

“Compensation” means for purposes of determining Final Average Compensation for
benefits the Annuity Starting Date for which is on or after January 1, 2006 with
respect to Plan Years beginning prior to January 1, 2006 included in such
average, “Compensation” as defined in Treasury Regulation Section 1.415-2(d)(2)
paid by Overnite or an “affiliated company” (as defined in Section 2.03 of the
Overnite Plan) to an Overnite Employee, including, any elective deferral (as
defined in Section 402(g)(3) of the Code) and any elective contribution or
elective deferral that is excluded from gross income under Sections 125,
132(f)(4), 414(v)(2) or 457 of the Code. Notwithstanding the foregoing,
Compensation shall exclude amounts described in (1)-(6) below:

 

  (1) Contributions made by Overnite or an “affiliated company” to a plan of
deferred compensation to the extent that, before the application of Code section
415 limitations to that plan, the contributions are not includable in the gross
income of the Overnite Employee for the taxable year in which contributed, as
described in Treasury 1.415-2(d)(3)(i).

 

137



--------------------------------------------------------------------------------

  (2) Amounts realized from the exercise of a nonqualified stock option, as
described in Treasury Regulation Section 1.415-2(d)(3)(ii).

 

  (3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option, as described in Treasury Regulation
Section 1.415-2(d)(3)(iii).

 

  (4) Other amounts which receive special tax benefits, as described in Treasury
Regulation Section 1.415-2(d)(3)(iv).

 

  (5) Effective January 1, 2000, amounts paid from any plan of deferred
compensation, including but not limited to the Executive Incentive Premium
Exchange Program of Union Pacific Corporation and its Subsidiaries.

 

  (6) Amounts paid from the Union Pacific Corporation 2001 Long-Term Incentive
Plan, amounts attributable to any forgiveness of a loan under the Union Pacific
Corporation Executive Stock Purchase Incentive Plan and any other amount payable
for services performed or performance achieved for a period longer than one Plan
Year.

“Disability Retirement Date” means for purposes of this Appendix, the first date
prior to the earlier of Overnite Participant’s Normal Retirement Date or July 1,
2006 on which he has suffered a Total Disability and he has had a termination of
employment due to such Total Disability; provided, however, that an Overnite
Participant shall not have a Disability Retirement Date for purposes of this
Appendix unless, at the time his Total Disability occurs, he is an Active
Participant and has completed 10 or more Years of Vesting Service.

“Disabled Participant” means a UPS Freight/Overnite Participant who has a Total
Disability.

“Overnite Employee” means (a) when used with reference to any Plan Year before
2006, a “covered employee” as defined in Section 2.16 of the Overnite Plan and
(b) when used with reference to any Plan Year beginning on or after January 1,
2006, an Employee (as defined in the main text of the Plan, without regard to
the second paragraph of such definition) employed by Overnite or UPS Ground
Freight, Inc. (“UPS Freight”) who has an Hour of Service with Overnite or UPS
Freight on or after January 1, 2006 and who is not a participant in or covered
under any other qualified defined benefit plan to which Overnite currently makes
contributions on his behalf.

“Overnite Participant” means depending on the context, an Overnite Employee who
was a participant in the Overnite Plan or has satisfied the participation
requirements of Article II of the main text of the Plan.

 

138



--------------------------------------------------------------------------------

“Total Disability” or “Totally Disabled” means a disability due to bodily injury
or physical or mental disease which renders an UPS Freight /Overnite Participant
eligible for disability benefits under the federal Social Security Act.

“Year of Vesting Service” means the sum of:

 

  (a) each full year of “vesting service” completed on or before December 31,
2005, other than service that is disregarded under Section 9.02 of the Overnite
Plan; and

 

  (b) for each Overnite Participant who completed at least one “hour of service”
during his “computation period” for “vesting service” beginning in 2005, one
year of service unless such service would be disregarded under Section 6.2 of
the main text of the Plan.

AMOUNT AND PAYMENT OF BENEFITS

Minimum Accrued Benefit. Notwithstanding any provision in this Appendix or the
main text of Plan to the contrary, but taking into account the break in service
rules in Article IX of the Overnite Plan:

 

  (a) the Accrued Benefit of a Grandfathered Overnite Participant who was an
Active Participant on December 31, 1988 shall not be less than his accrued
benefit, determined as of December 31, 1988 under the terms of the Overnite Plan
as in effect through December 31, 1988;

 

  (b) the Accrued Benefit of a Grandfathered Overnite Participant who was an
Active Participant on December 31, 1993 shall not be less than his accrued
benefit, determined as of December 31, 1993 under the terms of the Overnite Plan
as in effect through December 31, 1993; and

 

  (c) the Accrued Benefit of a Grandfathered Overnite Participant shall not be
less than his “accrued benefit” determined as of December 31, 2005 under the
terms of the Overnite Plan as if he had had a termination of employment on such
date.

Benefit Offset. The Overnite Plan required the benefit payable from such plan be
offset by any benefit payable from another qualified defined benefit plan if the
same service performed by the Participant is recognized as “benefit service” in
both plans. If such benefit offset has been communicated to an affected
Participant prior to the merger of the Overnite Plan into this Plan, the amount
of the offset shall remain as calculated under the Overnite Plan. If the benefit
offset amount has not been communicated to the Participant, the offset shall be
calculated as determined in the Overnite Plan.

Optional Lump Sum Form of Benefit Payment. If a Grandfathered Overnite
Participant had a Termination of employment with Overnite on or after March 28,
2005 but prior to January 1, 2006, such Grandfathered Overnite Participant may
elect to receive his Accrued Benefit payable under Section 5.4(e) in a cash lump
sum as soon as practicable after his termination of employment if the Present
Value of such benefit is at least $1,000 but does not exceed $5,000.

 

139



--------------------------------------------------------------------------------

Repayment of Lump Sum Distribution. An individual who received a lump sum
distribution of his entire accrued benefit from the Overnite Plan prior to
January 1, 2006 and is re-employed by an Employer Company on or after January 1,
2006 has the right to repay the Trustee the lump sum distribution he received,
in accordance with Section 5.4(f) of the main text of the Plan provided his
repayment right has not expired.

Disability Retirement Benefit. The Disability Retirement Benefit described in
this Appendix shall apply only to an Overnite Participant who is determined to
be Totally Disabled (as defined in this Appendix) as of any date prior to
July 1, 2006. The Disability Retirement Benefit described in Section 5.5 of the
main text of the Plan shall apply to any Overnite Participant who is determined
to be Totally Disabled (as defined in Article I of the main text of the Plan) as
of any date on or after July 1, 2006.

 

  (1) Each Overnite Participant who has a Disability Retirement Date shall be
entitled to an immediate disability benefit commencing on the first day of the
month coincident with or next following his Disability Retirement Date and
ending on the date he ceases to be a Disabled Participant. Except to the extent
the Disabled Participant is eligible for and elects to receive an Early
Retirement Benefit in the interim, no Disability Retirement Benefit shall be
paid to a Disabled Participant under this Appendix pending determination of the
Total Disability by the Social Security Administration; provided, however, that
the first payment made to a Disabled Participant under this Appendix following
such determination of Total Disability shall include all amounts due the
Disabled Participant for the period between the Disability Retirement Date and
the date of the first payment.

 

  (2) A Disabled Participant shall cease to be such if and when:

 

  (i) he reaches Normal Retirement Date;

 

  (ii) he ceases to suffer from Total Disability; or

 

  (iii) he dies.

When a Disabled Participant ceases to be such his current Disability Retirement
Benefit (including any survivor benefit attributable to the elected form of
payment) shall end, and (i) if he ceases to be a Disabled Participant because he
ceases to suffer from a Total Disability prior to his Normal Retirement Date, he
shall be entitled to a benefit under the provisions of the main text of the Plan
or this Appendix, applied on the basis of his termination of employment due to
his Total Disability and determined using his Final Average Compensation and
actual years of Benefit Service as of such separation date, (ii) if he ceases to
be a Disabled Participant on his Normal Retirement Date, he shall be entitled to
the benefit described in Section (4) below, or (iii) if he ceases to be a
Disabled Participant due to his death, death benefits shall be payable to his
surviving Spouse or Domestic Partner, the monthly periodic payments under which
shall equal the amount which would be payable under the survivor benefit portion
of the qualified joint and survivor annuity (as defined in the Overnite Plan),
if the Overnite Participant had:

 

140



--------------------------------------------------------------------------------

  (i) a termination of employment on the date of his death (and did not
thereafter return to service) or on the date of his actual termination of
employment, if earlier;

 

  (ii) survived and retired with an immediate qualified joint and survivor
annuity on the Annuity Starting Date elected by the Spouse, and

 

  (iii) died the following day.

 

  (3) The immediate Disability Retirement Benefit payable to a Disabled
Participant under this Appendix shall be an annual benefit, payable monthly in a
Single Life Only Annuity equal to the Participant’s Accrued Benefit determined
using his Final Average Compensation as of his Disability Retirement Date and
the number of years of Benefit Service (to a maximum of 30 years) the
Participant would have had had he remained an Employee of an Employer Company
until his Normal Retirement Date, without reduction for early commencement.
Alternatively, a Disabled Participant may elect in accordance with the
procedures in Section 5.4(b) to have his Disability Retirement Benefit paid in a
Qualified Joint and Survivor Annuity or in a Joint and 50% Survivor Annuity that
is the Actuarial Equivalent of the Single Life Only Annuity.

 

  (4) A Disabled Participant who ceases to be such solely because he has reached
his Normal Retirement Date shall be entitled to receive his Accrued Benefit
determined using his Final Average Compensation as of his Disability Retirement
Date and the number of years of Benefit Service (to a maximum of 30 years) the
Participant would have had had he remained an Employee of an Employer Company
until his Normal Retirement Date.

 

141



--------------------------------------------------------------------------------

UPS RETIREMENT PLAN

APPENDIX K

MOTOR CARGO SUPPLEMENTAL BENEFIT SCHEDULE

EFFECTIVE JANUARY 1, 2006

The provisions of this Appendix will apply only to Grandfathered Motor Cargo
Participants and certain UPS Freight/Motor Cargo Participants. References to
Articles and Sections are to Articles and Sections of this Appendix unless
otherwise expressly indicated.

DEFINITIONS

Wherever used herein or in the main text of the Plan with respect to a Motor
Cargo Employee, the following capitalized terms shall have the meaning set forth
below unless otherwise clearly required by the context. If a capitalized term
used in this Appendix or in the main text of the Plan, is not defined herein it
will have the same meaning assigned to such term in the main text of the Plan.

DEFINITIONS

Wherever used herein or in the main text of the Plan with respect to a Motor
Cargo Employee, the following capitalized terms shall have the meaning set forth
below unless otherwise clearly required by the context. If a capitalized term
used in this Appendix or in the main text of the Plan is not defined herein, it
will have the same meaning assigned to such term in the main text of the Plan.

“Disabled Participant” means a UPS Freight/Motor Cargo Participant who
terminated employment with all Employer Companies and Related Employers due to
Total Disability.

“Benefit Service” as defined in the main text of the Plan shall include each
“year of service” for benefit accrual purposes completed under the Motor Cargo
Plan as of December 31, 2005.

“Hour of Service” means for Plan Years beginning before 2006, an “hour of
service” as described in Section 1.27 of the Motor Cargo Plan.

“Motor Cargo Plan” means the Plan for Employees of Motor Cargo as in effect on
December 31, 2005.

“Total Disability” or “Totally Disabled” means a disability due to bodily injury
or physical or mental disease which renders a Motor Cargo Participant eligible
for disability benefits under the federal Social Security Act.

“Year of Vesting Service” includes each full “year of service” (as defined in
§ 8.06 of the Motor Cargo Plan) completed on or before December 31, 2005, other
than service that is disregarded under Section 8.08 of the Motor Cargo Plan.

 

142



--------------------------------------------------------------------------------

AMOUNT AND PAYMENT OF BENEFITS

Commencement at Normal Retirement Age. A Grandfathered Motor Cargo Participant
who has attained Normal Retirement Age may elect to commence payment of his
Accrued Benefit even if he has not terminated employment with all Employer
Companies and Related Employers. If a Grandfathered Motor Cargo Participant
continues to work past the date benefits commence under this Section, the
benefit shall be adjusted annually on or before April 1 following the date
benefit commenced to reflect the additional benefits, if any, accrued in the
immediately preceding Plan Year.

Optional Lump Sum Payment. A Motor Cargo Participant who terminated employment
with Motor Cargo on or after March 28, 2005 but prior to January 1, 2006 may
elect to receive his Accrued Benefit in a cash lump sum as soon as practicable
after his or termination of employment if the Present Value of such benefit is
at least $1,000 but does not exceed $5,000. If a Motor Cargo Participant’s
(other than a Grandfathered Motor Cargo Participant’s) benefit is cashed out
pursuant to this Section 5.4(e) or Section 6.1, service associated with such
cash-out shall be disregarded for purposes of the Plan; provided, however, that
such service shall be counted in determining the Employee’s Year of Vesting
Service and years of Benefit Service if, upon reemployment, the distribution is
repaid by the Motor Cargo Employee to the Trustees in accordance with
Section 5.4(f) of the main text of the Plan.

Disability Retirement Benefit. The Disability Retirement Benefit described in
this Appendix shall apply only to a UPS Freight/Motor Cargo Participant who is
determined to be Totally Disabled (as defined in this Appendix) as of any date
prior to July 1, 2006. The Disability Retirement Benefit described in
Section 5.5 of the main text of the Plan shall apply to any Motor Cargo
Participant who is determined to be Totally Disabled (as defined in Article I of
the main text of the Plan) as of any date on or after July 1, 2006.

Each Motor Cargo Participant who has completed at least 5 Years of Service and
has a Total Disability before age 55 shall be entitled to an immediate
Disability Retirement Benefit equal to 55% of the UPS Freight/Motor Cargo
Participant’s vested Accrued Benefit commencing on the first day of the month
coincident with or next following his Total Disability and ending on the date he
ceases to be a Disabled Participant. The Disability Retirement Benefit shall be
paid in a Single Life Only.

A Disabled Participant shall cease to be such if and when:

 

  (i) he reaches Normal Retirement Age;

 

  (ii) he ceases to suffer from Total Disability; or

 

  (iii) he dies.

 

143



--------------------------------------------------------------------------------

The Trustee may require a Motor Cargo Participant to submit evidence of his
continued eligibility for a Disability Retirement Benefit on a semi-annual
basis. In the event a Disabled Participant refuses or fails to submit such
evidence of continued disability, the Trustees will discontinue the disability
benefit payments until the UPS Freight/Motor Cargo Participant does submit
satisfactory evidence of his continued disability. No Disability Retirement
Benefit shall be paid under this Appendix pending a determination of Total
Disability by the Social Security Administration.

Minimum Benefit. Notwithstanding any other provision in this Appendix or the
main text of the Plan, the Accrued Benefit of a Grandfathered Motor Cargo
Participant who completed at least one “hour of service” (as defined in § 1.27
of the Motor Cargo Plan) on or after January 1, 1994 and prior to January 1,
2006, but who terminates employment before he is vested in accordance with
Article VI, will be $25. If a Motor Cargo Participant is eligible for a minimum
benefit under this Appendix, such benefit shall be paid from the Plan as soon as
administratively possible.

If the minimum benefit is not claimed within 6 months after the Grandfathered
Motor Cargo Participant is notified of the minimum benefit by either certified
or registered mail at his last known address, the minimum benefit will be
forfeited.

VESTING

Each Grandfathered Motor Cargo Participant shall be fully vested in his Accrued
Benefit upon:

 

  (a) attainment of his Normal Retirement Age;

 

  (b) completion of 5 Years of Service; or

 

  (c) his termination of employment due to death.

 

144



--------------------------------------------------------------------------------

UPS RETIREMENT PLAN

APPENDIX L

SPECIAL ENHANCED BENEFIT FOR AVIATION TECHNOLOGIES PARTICIPANTS

Section 1 General. Notwithstanding any other provision in this Plan, the
provisions in this Appendix shall apply to the terms of the participation of any
Aviation Technologies Participants to the extent that such provisions are
different from or supplement the provisions otherwise set forth in this Plan.

Section 2 Definitions.

“Aviation Technologies Participants” means each Participant who at the close of
business on the Aviation Technologies’ Closing Date was an employee of UPS
Aviation Technologies, Inc., (including those who are on leave, disability or
other absence from active employment), was at least age 50 and had completed at
least 15 Years of Service.

“Aviation Technologies’ Closing Date” means August 22, 2003 which was the
Closing Date as defined in Section 2.3 of that certain Stock Purchase Agreement
by and between United Parcel Service of America and Garmin International, Inc.,
dated as of July 24, 2003.

Section 3 Special Early Commencement Factor for Aviation Technologies
Participants. The early commencement reduction factor applicable to Aviation
Technologies Participants under Section 5.2(b) shall be determined by
substituting “one-quarter of one percent (0.25%)” wherever “one-half of one
percent” (0.5%) appears in the text.

Section 4 Enhanced Retiree Medical for Aviation Technologies Participants. For
purposes of construing Article XII:

Retired Participant. The term “Retired Participant” shall include each Aviation
Technologies Participant with at least one Year of Service as a Participant in
this Plan (regardless of whether such Participant retired as an Employee and was
thereupon immediately eligible to receive an Early or Normal Retirement Benefit
hereunder).

Commencement of Benefits. Medical Benefits shall begin to be paid with respect
to claims incurred by Retired Participants who are Aviation Technologies
Participants, or their Covered Dependants, when such Retired Participants are no
longer eligible for coverage under the UPS Insurance Plan (or a successor plan)
or another group medical plan sponsored and maintained by an employer for active
employees and their covered dependants. Notwithstanding any other provision of
this Article, if a Retired Participant, or his Covered Dependent, is eligible
for Medical Benefits under this Article and also eligible for medical benefits
under another group medical insurance plan sponsored and maintained by an
Employer Company for active employees and their covered dependents (for example,
the UPS Insurance Plan) (“Alternate Plan”), then no Medical Benefits under this
Article shall be paid. Payment of Medical Benefits under this Article shall
commence on the day following the day eligibility for benefits under the
Alternate Plan ceases.

 

145



--------------------------------------------------------------------------------

Section 5 UPS Aviation Technologies, Inc. Employees. Notwithstanding any
contrary Plan provision, a Participant who is employed by UPS Aviation
Technologies, Inc. on December 31, 2000 and who was a participant in the UPS
Plan on that date shall receive a benefit from this Plan for his years of
Benefit Service with UPS Aviation Technologies equal to the greater of the
benefit described in Section 5.2 or the benefit such Participant would have
earned under the UPS Plan based upon the formula in effect under the Plan
immediately before such Participant became covered under this Plan.

 

146



--------------------------------------------------------------------------------

UPS RETIREMENT PLAN

APPENDIX M

FOR THE

INDEPENDENT PILOTS ASSOCIATION

The provisions of this Appendix M will apply to that period of employment during
which an individual is an Employee as defined in this Appendix M.

All Section references used in this Appendix are to Sections of this Appendix,
not the main text of the Plan.

Further, the provisions of each Benefit Schedule supplement the corresponding
provisions in this Appendix M, unless otherwise expressly indicated. For
example, the provisions of Article IV of a Benefit Schedule supplement the
provisions of Article IV of this Appendix M.

 

147



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for

UPS Retirement Plan Appendix for

Independent Pilots Association

 

          PAGE

Article I DEFINITIONS

   M-1

Section 1.1.

   Actuarial Equivalent    M-1

Section 1.2.

   Actuary    M-1

Section 1.3.

   Applicable Interest Rate    M-1

Section 1.4.

   Applicable Mortality Table    M-1

Section 1.5.

   Board of Directors    M-1

Section 1.6.

   Break in Service    M-1

Section 1.7.

   Collective Bargaining Agreement    M-1

Section 1.8.

   Construction    M-1

Section 1.9.

   Covered Employment    M-1

Section 1.10.

   Deferred Vested Benefit    M-1

Section 1.11.

   Disability Benefit    M-1

Section 1.12.

   Early Commencement Age    M-1

Section 1.13.

   Early Retirement Benefit    M-1

Section 1.14.

   Early Retirement Date    M-1

Section 1.15.

   Effective Date of Amendment    M-2

Section 1.16.

   Effective Date    M-2

Section 1.17.

   Employee    M-2

Section 1.18.

   Employer    M-2

Section 1.20.

   ERISA    M-2

Section 1.21.

   Hour of Service    M-3

Section 1.22.

   Joint and Survivor Annuity    M-3

Section 1.24.

   Normal Retirement Age    M-3

Section 1.25.

   Normal Retirement Benefit    M-3

Section 1.26.

   Normal Retirement Date    M-3

Section 1.27.

   Other Plan Benefits Offset    M-3

Section 1.28.

   Participant    M-3

Section 1.29.

   Trust Agreement or Trust Agreements    M-3

Section 1.30.

   Plan    M-3

Section 1.31.

   Plan Year    M-3

Section 1.32.

   Postponed Retirement Benefit    M-3

Section 1.33.

   Postponed Retirement Date    M-4

Section 1.34.

   Present Value    M-4

Section 1.35.

   Qualified Joint and Survivor Annuity    M-4

Section 1.36.

   Qualified Preretirement Joint and Survivor Annuity    M-4

Section 1.37.

   REACT Effective Date    M-4

Section 1.38.

   Related Employer    M-4

Section 1.39.

   Retirement Benefit    M-4

Section 1.42.

   Service Credit    M-4

 

M - i



--------------------------------------------------------------------------------

Section 1.43.

   Single Life Only Annuity    M-4

Section 1.44.

   Trust Agreement    M-4

Section 1.46.

   Union    M-5

Section 1.48.

   UPS Retirement Plan or Plan    M-5

Section 1.50.

   Vesting Year    M-5

Section 1.51.

   Year of Service    M-6

Section 1.52.

   Year of Service Credit or year of Service Credit    M-6

Article II ELIGIBILITY FOR PARTICIPATION

   M-7

Section 2.1.

   Eligibility Requirements    M-7

Article III ACCUMULATION OF SERVICE CREDIT FOR PURPOSES OTHER

                        THAN VESTING AND ELIGIBILITY i.e. FOR ACCRUAL OF

                        BENEFITS, ETC.

   M-8

Article IV BENEFIT ELIGIBILITY AND AMOUNTS

   M-9

Section 4.1.

   Normal Retirement Benefit    M-9

Section 4.2.

   Early Retirement Benefit    M-9

Section 4.3.

   Postponed Retirement Benefit    M-9

Section 4.5.

   Deferred Vested Benefit    M-9

Section 4.6.

   Cashout of Small Benefits    M-9

Section 4.7.

   Zero Vested Participant    M-9

Section 4.9.

   Other Plan Benefits Offset    M-9

Section 4.11.

   Normal and Optional Forms of Payment    M-10

Section 4.12.

   Qualified Preretirement Joint and Survivor Annuity    M-12

Section 4.14.

   Preservation of Benefits and Maximum Benefits    M-13

Section 4.15.

   Effect of Collective Bargaining Agreement    M-16

Article V BENEFIT PAYMENTS

   M-17

Section 5.1.

   Limitations Regarding Time of Payment of Benefits    M-17

Section 5.2.

   Designation of Beneficiary    M-17

Section 5.3.

   Duplication of Benefits    M-17

Section 5.4.

   Incompetence or Incapacity of Participant    M-17

Section 5.5.

   Suspension of Benefits    M-17

Article VI APPLICATIONS AND PROOF

   M-19

Section 6.1.

   Application    M-19

Section 6.2.

   Information and Proof    M-19

Section 6.3.

   Action of Committee    M-19

Section 6.4.

   Employer Records    M-19

Article VII FUNDING OF BENEFITS

   M-20

Section 7.1.

   Funding Method and Policy    M-20

Section 7.2.

   Establishment of Funding Standard Account    M-20

Section 7.3.

   Payment of Contributions    M-20

Section 7.4.

   Forfeitures    M-20

Section 7.5.

   Contributions by Employer    M-20

 

M - ii



--------------------------------------------------------------------------------

Section 7.6.

   Permissible Contributions and Irrevocability    M-20

Article VIII [RESERVED]

   M-21

Article IX [RESERVED]

   M-21

Article X AMENDMENT, TERMINATION; MERGER

   M-22

Section 10.1.

   Right to Amend or Terminate    M-22

Section 10.2.

   Withdrawal of Employer    M-22

Section 10.3.

   Liquidation of Trust Fund    M-22

Section 10.4.

   Finality of Payment    M-23

Section 10.5.

   Non-diversion of Assets    M-23

Section 10.6.

   Committee Functions during Termination    M-23

Section 10.7.

   Notice of Termination    M-23

Section 10.8.

   Merger and Consolidation of Plan, Transfer of Assets    M-24

Section 10.9.

   Discontinuance of Plan Within Ten Years of Amendment    M-24

Article XI ADMINISTRATION

   M-26

Section 11.1.

   Establishment of Administrative Committee    M-26

Section 11.2.

   Delegation of Specific Responsibilities    M-26

Section 11.3.

   Power to Establish Regulations    M-26

Section 11.4.

   Claims Procedure    M-27

Section 11.5.

   Forfeiture in Case of Unlocatable Participant or Beneficiary    M-28

Section 11.6.

   Liability of the Committee    M-29

Section 11.7.

   Fiduciary Responsibility Insurance; Bonding    M-29

Section 11.8.

   Meetings of Committee    M-29

Section 11.9.

   Compensation of Committee    M-29

Section 11.10.

   Reliance by Committee    M-29

Section 11.11.

   Books and Records    M-29

Section 11.12.

   Disbursements    M-29

Section 11.13.

   Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration    M-30

Section 11.14.

   Withholding of Income Tax    M-30

Section 11.15.

   Direct Rollover    M-32

Section 11.16.

   USERRA    M-33

Article XII GENERAL PROVISIONS

   M-34

Section 12.1.

   Prohibition Against Attachment    M-34

Section 12.2.

   Facility of Payment    M-35

Section 12.3.

   Payment to Minor Beneficiary    M-35

Section 12.4.

   No Rights of Employment    M-35

Section 12.5.

   Payments Only From Trust Fund    M-36

Section 12.6.

   Applicable Law    M-36

Section 12.7.

   Titles    M-36

Section 12.8.

   Counterparts    M-36

Section 12.9.

   No Access to Books and Records    M-36

Section 12.10.

   Procedures for Qualified Domestic Relations Orders    M-36

 

M - iii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Wherever used herein or in the attached Benefit Schedules, the following words
shall have the meaning set forth below unless otherwise clearly required by the
context:

Section 1.01 Actuarial Equivalent. Refer to Benefit Schedules.

Section 1.02 Actuary. The term “Actuary” means the individual actuary or firm of
actuaries selected by the Committee to provide actuarial services in connection
with the administration of the Plan.

Section 1.03 Applicable Interest Rate. Refer to Benefit Schedules.

Section 1.04 Applicable Mortality Table. Refer to Benefit Schedules.

Section 1.05 Board of Directors. The term “Board of Directors” shall mean the
Board of Directors and/or the Executive Committee of United Parcel Service of
America, Inc.

Section 1.06 Break in Service. The term “Break in Service” means a Plan Year
during which an Employee does not complete more than 500 Hours of Service.

Section 1.07 Collective Bargaining Agreement. The term “Collective Bargaining
Agreement” shall mean the Collective Bargaining Agreement in force between the
Employer and the Independent Pilots Association, with any modification or
amendment thereto, which serves as the basis for coverage of Employees and their
participation in this Plan.

Section 1.08 Construction. Wherever required herein, the masculine gender shall
include the feminine gender and the singular shall include the plural, and the
plural shall include the singular.

Section 1.09 Covered Employment. Refer to Benefit Schedules.

Section 1.10 Deferred Vested Benefit. The term “Deferred Vested Benefit” means
the benefit described in Section 4.5.

Section 1.11 Disability Benefit. The term “Disability Benefit” means the benefit
described in Section 4.8.

Section 1.12 Early Commencement Age. The term “Early Commencement Age” means the
age specified in the definition of Early Retirement Date.

Section 1.13 Early Retirement Benefit. The term “Early Retirement Benefit” means
the benefit described in Section 4.2.

Section 1.14 Early Retirement Date. Refer to Benefit Schedules.



--------------------------------------------------------------------------------

Section 1.15 Effective Date of Amendment. The “Effective Date of Amendment” is
January 1, 1976.

Section 1.16 Effective Date. The “Effective Date” of this Appendix is January l,
2008.

Section 1.17 Employee. The term “Employee” means a person who is classified on
the payroll of an Employer as an employee of that Employer who (i) is not a
participant in or covered under any other qualified Plan to which his Employer
currently makes contributions on his behalf, and (ii) is employed in an area of
the United States served by an Employer prior to July 1, 1975, in a capacity in
which he is represented for purposes of collective bargaining by a Union, or
(iii) is employed and has been so employed for a continuous period of one year
in an area of the United States not served by an Employer prior to July 1, 1975,
in a capacity similar to that of those classifications of employees employed
elsewhere in the United States who are represented for purposes of collective
bargaining by a Union, or (iv) is employed by an Employer which has adopted this
Plan, with the approval of the Board of Directors, and has agreed to cover the
Employee under this Plan and agreed to be bound by the terms and conditions of
the Plan and Trust Agreement.

Notwithstanding the foregoing, any individual who becomes an Employee for the
first time as a result of employment with an Employer which first elected to
participate in this Plan as of January 1, 1985, or later, shall not be
considered an Employee until such individual has completed one Vesting Year
during or after the first Plan Year for which the Employer has agreed to
participate.

The term Employee shall not include an individual employed as a leased employee,
as that term is defined in Code Section 414(n)(2).

Under no circumstances will an individual who performs services for a Employer,
but who is not classified on the payroll as an employee of the Employer, for
example, an individual performing services for a Employer under a leasing
arrangement, be treated as an Employee even if such individual is treated as an
“employee” of a Employer as a result of common law principals or the leased
employee rules under Section 414(n) of the Code. Further, if an individual
performing services for a Employer is retroactively reclassified as an employee
of a Employer for any reason, such reclassified individual shall not be treated
as an Employee for any period prior to the actual date (and not the effective
date) of such reclassification unless the Employer determines that retroactive
reclassification is necessary to correct a payroll classification error.

Section 1.18 Employer. The term “Employer” shall mean United Parcel Service of
America, Inc., and any domestic subsidiary or domestic affiliate that adopts the
Plan with the approval of the Board of Directors, and agrees to be bound by the
terms and conditions of the Plan and Trust Agreement.

Section 1.19 [Reserved]

Section 1.20 ERISA. The term “ERISA” means Public Law No. 93-406, the Employee
Retirement Income Security Act of 1974, as amended.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.21 Hour of Service. The term “Hour of Service” means each hour for
which an Employee is paid or entitled to be paid for the performance of duties
for an Employer; each hour for which an Employee is paid or entitled to be paid
by an Employer for periods during which no duties are performed due to vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty which gives rise to reemployment rights under Federal law, or leave of
absence; and each hour for which back pay is awarded or agreed to by an Employer
if not already credited under this sentence. Notwithstanding any of the
foregoing, no more than 501 Hours of Service will be credited to an Employee for
any single continuous period during which the Employee performs no duties,
credit will not be given for a period for which duties are not performed if
payment is made under a plan maintained solely to comply with applicable
workmen’s compensation, unemployment or disability insurance laws, and no credit
shall be given for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee. A payment shall be deemed
to be made by or due from the Employer whether made by or due from the Employer
directly or indirectly through a trust fund, insurer or other entity to which
the Employer contributes or pays premiums, regardless of whether such
contributions are for the benefit of particular Employees or are on behalf of a
group of Employees in the aggregate. Hours of Service shall be credited under
the terms of Department of Labor Regulations, Section 2530.200b-2 and -3.

Section 1.22 Joint and Survivor Annuity. Refer to Benefit Schedules

Section 1.23 [Reserved]

Section 1.24 Normal Retirement Age. Refer to Benefit Schedules.

Section 1.25 Normal Retirement Benefit. The term “Normal Retirement Benefit”
means the benefit described in Section 4.1.

Section 1.26 Normal Retirement Date. Refer to Benefit Schedules.

Section 1.27 Other Plan Benefits Offset. Refer to Benefit Schedules.

Section 1.28 Participant. The term “Participant” shall mean an Employee who has
met the eligibility requirements of Section 2.l and has begun participation
under the Plan; and who has not had a Break in Service or other change in status
such that would terminate his Participation.

Section 1.29 Trust Agreement or Trust Agreements. The terms “Trust Agreement” or
“Trust Agreements” means the trust agreements establishing the UPS Retirement
Plan Trust, including any future amendments and modifications thereof.

Section 1.30 Plan. The term “Plan” means the UPS Retirement Plan.

Section 1.31 Plan Year. The term “Plan Year” means the calendar year.

Section 1.32 Postponed Retirement Benefit. The term “Postponed Retirement
Benefit” means the benefit described in Section 4.3.

 

- 3 -



--------------------------------------------------------------------------------

Section 1.33 Postponed Retirement Date. The term “Postponed Retirement Date”
means the first day of any calendar month after a Participant’s Normal
Retirement Date.

Section 1.34 Present Value. Refer to the applicable Benefit Schedule.

Section 1.35 Qualified Joint and Survivor Annuity. The term “Qualified Joint and
Survivor Annuity” is defined in Section 4.11(a).

Section 1.36 Qualified Preretirement Joint and Survivor Annuity. The term
“Qualified Preretirement Joint and Survivor Annuity” is defined in
Section 4.12(b).

Section 1.37 REACT Effective Date. The term “REACT Effective Date” shall mean
the first day of the Plan Year commencing on or after the earlier of (a) the
date the last collective bargaining agreement relating to the Plan, as of
August 23, 1984, terminates (determined without any regard to any extension of
any such collective bargaining agreement agreed to after August 23, 1984) or
(b) January 1, 1987.

Section 1.38 Related Employer. The term “Related Employer” shall mean (a) any
other corporation on and after the date that it, together with the Employer, is
a member of a controlled group of corporations as described in Section 414(b) of
the Code; (b) any other trade or business (whether or not incorporated) on and
after the date that it and the Employer are under common control as described in
Section 414(c) of the Code; and (c) any organization (whether or not
incorporated) on and after the date that it, together with the Employer, is a
member of an affiliated group of employers as described in Section 414(m) of the
Code.

Solely for the purposes of Section 4.18, “Related Employer” shall have the same
meaning as described above in Section 1.25(a) and (b) however in making the
determination that an entity is a member a controlled group under
Section 1563(a)(1) of the Code (which both 414(b) and (c) of the Code refer to)
the phrase “more than fifty percent” shall be substituted for the phrase “at
least eighty percent.

Section 1.39 Retirement Benefit. Refer to the applicable Benefit Schedule.

Section 1.40 [Reserved]

Section 1.41 [Reserved]

Section 1.42 Service Credit. Refer to Benefit Schedules.

Section 1.43 Single Life Only Annuity. The term “Single Life Only Annuity” means
the Monthly Accrued Benefit expressed in the form of a monthly benefit
continuing for the life of the Participant only. The last payment of a Single
Life Only Annuity shall be made as of the first day of the month in which the
death of the Participant occurs.

Section 1.44 Trust Agreement. The term “Trust Agreement” shall mean the trust
agreements establishing the UPS Retirement Plan Trust, as restated effective
January l, 1976, including any future amendments and modifications thereof,
which Trust Agreement forms a part of this Plan.

 

- 4 -



--------------------------------------------------------------------------------

Section 1.45 [Reserved]

Section 1.46 Union. The term “Union” shall mean the Independent Pilots
Association or local, or lodge of such union that has a Collective Bargaining
Agreement with the Employer in which the Independent Pilots Association or the
local, or lodge thereof and the Employer have agreed that some or all of the
Employees in the bargaining unit shall be covered by this Plan.

Section 1.47 [Reserved]

Section 1.48 UPS Retirement Plan or Plan. The term “UPS Retirement Plan or
“Plan” shall mean the UPS Retirement Plan as described herein, together with any
amendments or modifications thereof.

Section 1.49 [Reserved]

Section 1.50 Vesting Year. b) Except as provided in paragraph (b) below, the
term “Vesting Year” means each calendar year commencing on or after the
Effective Date of Amendment in which a Participant completes or has completed
not less than 1000 Hours of Service with the Employer, and each calendar year
commencing prior to the Effective Date of Amendment in which a Participant
completed not less than 1801 Hours of Service with the Employer. Vesting Years
shall also include employment with any member of an affiliated group of which
the Employer is a part.

(b) Effective for Participants in the Plan on or after August 1, 1987, and
Participants in the Plan prior to that date who are employed by the Employer (or
by a member of an affiliated group of which the Employer is a part) as of
August 1, 1987 and earn at least one Hour of Service on or after that date
(whether or not as active participants in this Plan for whom the Employer makes,
as of such date, contributions to this Plan), the term “Vesting Year” means any
calendar year commencing on or after January 1, 1976 in which a Participant
completes or has completed not less than 750 Hours of Service with the Employer,
and each year commencing prior to January 1, 1976 in which a Participant
completes not less than 1801 Hours of Service with the Employer. For this
purpose, employment with any member of an affiliated group of which the Employer
is a part shall be counted in determining a Participant’s Vesting Years.
Notwithstanding the foregoing, the provisions of this paragraph (b) are not
effective for Participants who are U.S. Virgin Islands Employees, UPS Aviation
Technologies Employees or employees of UPS Truck Leasing, Inc.

(c) For the purpose of determining the number of Vesting Years of a Participant,
the following rules apply: If a Participant’s service with an Employer is broken
by the Participant failing to complete more than 500 Hours of Service with the
Employer during any one calendar year, the following rules shall apply to
determine that Participant’s vested interest for that year and prior and
succeeding years in which he completes at least 1,000 Hours of Service with the
Employer (750 Hours of Service for Participants, other than U.S. Virgin Islands
Employees, UPS Aviation Technologies Employees or employees of UPS Truck
Leasing, Inc., who are employed by the Employer on or after August 1, 1987).

 

- 5 -



--------------------------------------------------------------------------------

1) Effective for Employees who terminate employment with the Employer and all
Related Employers on or after January 1, 2000, Vesting Years prior to the Break
in Service shall not be taken into account if the Participant has no vested
right under the Plan and the number of his consecutive one-year Breaks in
Service equals or exceeds the greater of (A) the aggregate number of his prior
Vesting Years (excluding Vesting Years not required to be taken into account by
reason of any prior Breaks in Service), or (B) six. For periods after the REACT
Effective Date and with respect to any Employee who terminates prior to
January 1, 2000, “five” shall be substituted for “six” in clause (B) of the
immediately preceding sentence. If the condition of clause (A) or clause (B), as
applicable, is satisfied, the Employee will be treated as a new Employee for
purposes of this definition. This definition shall not be construed to require
any service to be taken into account for the purpose of the vesting rules if, as
of the day before the REACT Effective Date, such service would have been
disregarded as a result of the Break in Service rules in effective prior to the
REACT Effective Date.

2) Effective for any Employee who terminates employment with the Employer and
all Related Employers prior to January 1, 2000, Vesting Years prior to the Break
in Service shall not be taken into account if the Participant has no vested
right under the Plan and the number of his consecutive one-year Breaks in
Service equals or exceeds the greater of (A) the aggregate number of his prior
Vesting Years (excluding Vesting Years not required to be taken into account by
reason of any prior Break in Service), or (B) five. This definition shall not be
construed to require any service to be taken into account for the purpose of the
vesting rules if, as of the day before the REACT Effective Date, such service
would have been disregarded as a result of a Break in Service rules in effective
prior to the REACT Effective Date.

Section 1.51 Year of Service. The term “Year of Service” means a Plan Year
during which an Employee completes 1000 or more Hours of Service or 750 or more
Hours of Service for Participants (other than U.S. Virgin Islands Employees, UPS
Aviation Technologies Employees or employees of UPS Truck Leasing, Inc.) who are
employed by the Employer on or after August 1, 1987.

Section 1.52 Year of Service Credit or year of Service Credit. The term “Year of
Service Credit” or “year of Service Credit” means the years and months of
Service Credit under Article III or the applicable Benefit Schedule.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY FOR PARTICIPATION

Section 2.01 Eligibility Requirements.

Effective for persons who are Employees, as defined in Section 1.17, and who are
employed by the Employer (or by a member of an affiliated group of which the
Employer is a part) and earn at least one Hour of Service on or after January 1,
2008 (whether or not as an Employee as defined in Section 1.17), the
participation of any such Employee eligible to become a Participant (as
described in the applicable Benefit Schedule) shall commence as of the earliest
January 1 or July 1 on or after January 1, 2008 as of which he has both attained
age 21 and completed not less than 750 Hours of Service with an Employer or a
Related Employer in the twelve-month period following his date of employment or
in any subsequent Plan Year.

Notwithstanding the foregoing, any Employee who is covered by a collective
bargaining agreement which does not provide for his inclusion in this Appendix
shall not be eligible to commence participation or continue actively to
participate in this Appendix; nor shall any Employee who is an active
participant on whose behalf contributions are being made by an Employer under
any other qualified pension or retirement plan (other than any other cash or
deferred plan described in Section 401(k) of the Code to which the Employer
makes a contribution on a Participant’s behalf after July 1, 1998) maintained by
an Employer be eligible to commence participation or to continue actively to
participate in this Plan.

Any person who leaves the Employer’s service after becoming eligible to
participate shall again become a Participant immediately upon his return to the
Employer’s service, unless he has no vested right under the Plan and the number
of his consecutive one year Breaks in Service equals or exceeds the greater of
(i) the aggregate number of his prior Years of Service (excluding Years of
Service not required to be taken into account by reason of any prior Break in
Service), or (ii) six. For periods after the REACT Effective Date and with
respect to any Employee who terminates prior to January 1, 2000, “five” shall be
substituted for “six” in clause (ii) of the immediately preceding sentence. If
the condition of clause (i) or clause (ii), as applicable, is satisfied, the
Employee will be treated as a new Employee for purposes of this Section 2.1.
This Section 2.1 shall not be construed to require any service to be taken into
account for the purposes of the eligibility provisions of this Section 2.1 if,
as of the day before the REACT Effective Date, such service would have been
disregarded as a result of the Break in Service rules in effect prior to the
REACT Effective Date.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE III

ACCUMULATION OF SERVICE CREDIT FOR PURPOSES OTHER

THAN VESTING AND ELIGIBILITY I.E. FOR ACCRUAL OF BENEFITS, ETC.

Refer to Article III of the Benefit Schedules

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE IV

BENEFIT ELIGIBILITY AND AMOUNTS

If a Participant is eligible for more than one Retirement Benefit for a period
of Covered Employment, such Participant’s Retirement Benefit shall be the
Retirement Benefit that provides the largest monthly dollar amount payable as of
the date his benefit is scheduled to commence with respect to such period of
Covered Employment.

Section 4.01 Normal Retirement Benefit. Refer to Section 4.3 of the applicable
Benefit Schedule.

Section 4.02 Early Retirement Benefit. Refer to Section 4.5 of the applicable
Benefit Schedule.

Section 4.03 Postponed Retirement Benefit. Refer to Section 4.4 of the
applicable Benefit Schedule.

Section 4.04 [Reserved]

Section 4.05 Deferred Vested Benefit. Refer to Section 4.6 of the applicable
Benefit Schedule.

Section 4.06 Cashout of Small Benefits. Refer to the applicable Benefit
Schedule.

Section 4.07 Zero Vested Participant. Refer to the applicable Benefit Schedule.

Section 4.08 [Reserved]

Section 4.09 Other Plan Benefits Offset. Except as to retirements occurring
prior to March l, 1975, and except as otherwise covered under a reciprocal
agreement, the Retirement Benefit shall be reduced by the amount of any benefit
the Participant receives or is entitled to receive from any non-government
pension or retirement plan (other than a defined contribution plan) to which the
Employer made contributions on behalf of the Participant and under which the
same period of service with the Employer is taken into account to calculate
Retirement Benefits also is taken into account in calculating benefits under
that plan. If a reduction in benefits is also called for in another plan or
plans sponsored and maintained by the Employer by reason of the benefits payable
to a Participant under this Plan, the reduction in benefits shall be made only
in the benefits payable under the plan in which the Participant last
participated, and if he participated in more than one other such plan, then the
reduction shall be made in the reverse order of participation with no reduction
in the benefits payable under the plan in which the Participant first
participated.

If the Participant receives one form of benefit under this Plan and another form
of benefit under any such other plan, any reduction shall be based on
actuarially equivalent forms of benefit. If the other benefit is a defined
contribution plan benefit, the “reduction based on actuarially equivalent forms
of benefit” means that the Present Value of the benefit payable under this Plan
shall be reduced by the Present Value of the benefit payable from the defined
contribution plan as of the date benefits are scheduled to commence.

 

- 9 -



--------------------------------------------------------------------------------

Section 4.10 [Reserved]

Section 4.11 Normal and Optional Forms of Payment.

(a) Normal Form. If a Participant is entitled to receive a Retirement Benefit,
such benefit shall be paid in the normal form unless he elects a different form
of benefit in accordance with Section 4.11(b). The normal form of benefit for a
married Participant is a Qualified Joint and Survivor Annuity (as described
below). The normal form of benefit for a single Participant is the Single Life
Only Annuity which is based on the life of the Participant.

The Qualified Joint and Survivor Annuity shall be the Actuarial Equivalent of a
Single Life Only Annuity. Under the Qualified Joint and Survivor Annuity, the
Participant shall be paid his pension for his lifetime; and his spouse as of the
date his Retirement Benefit commences who survives the Participant, shall be
entitled to receive a lifetime survivorship benefit following the Participant’s
death in a monthly amount equal to 50% of the monthly amount which had been
payable to the Participant. The last payment of the Qualified Joint and Survivor
Annuity shall be made as of the first day of the month in which the death of the
last to die of the Participant and his spouse has occurred.

(b) Optional Forms of Benefit. In lieu of the normal form described in
Section 4.11(a), a Participant may elect in writing, at any time prior to
receiving a first payment under this Section 4.11, to receive his Retirement
Benefit in one of the optional benefit payment forms described below. Prior to
January 1, 2005, the only optional benefit payment form was a Single Life Only
Annuity for a married Participant. Each benefit payment form described in this
Section 4.11(b) will be the Actuarial Equivalent of the Participant’s Single
Life Only Annuity.

(i) Joint and 50% or 100% Survivor Annuity. Under the joint and survivor
annuity, a reduced monthly benefit shall be paid to the Participant for his
lifetime, and his beneficiary, if such beneficiary survives at the Participant’s
death, shall be entitled to receive a lifetime survivorship benefit following
the Participant’s death in a monthly amount equal to 50% or 100%, as selected by
the Participant, of the monthly amount which had been payable to the
Participant. The last payment of the joint and 50% survivor annuity or the joint
and 100% survivor annuity shall be made as of the first day of the month in
which the death of the last to die of the Participant and his beneficiary has
occurred.

Notwithstanding the foregoing, unless specifically provided by an applicable
Benefit Schedule, a Participant may not elect to receive payment of his
Retirement Benefit in the form of a joint and 100% survivor annuity if he has a
non-spousal beneficiary who is younger than the Participant by more than 10
years based on their ages on the date benefit payments commence.

 

- 10 -



--------------------------------------------------------------------------------

(ii) Single Life Annuity with 120-Month Guarantee. Under the single life only
annuity with 120-month guarantee, a reduced monthly benefit shall be paid to the
Participant for his lifetime, with a guarantee of 120 monthly payments. If the
Participant dies after the benefit commencement date but before receiving 120
monthly payments, the monthly payments shall be paid to the Participant’s
beneficiary, designated in accordance with Section 5.2, until the Participant’s
beneficiary has received a total of 120 monthly payments.

(iii) Single Life Only Annuity.

(c) Form of Election. An election to waive the normal form of benefit described
in Section 4.11(a) must be in writing in a form approved by the Committee and
shall not be effective if the Participant is married unless:

(i) the spouse of the Participant consents to the election, and such consent:

a) is in writing,

b) acknowledges the Participant’s selection of an alternative form of benefit
and/or beneficiary, which may not thereafter be changed without spousal consent
unless the spouse’s prior consent specifically permits the Participant to change
the beneficiary without further consent by the spouse,

c) acknowledges the effect of the election, and

d) is witnessed by a notary public: or

(ii) it is established to the satisfaction of the Committee that the spouse’s
consent cannot be obtained because:

a) the Participant has no spouse,

b) the Participant’s spouse cannot be located, or

c) one of the conditions prescribed in Treasury regulations is satisfied.

Notwithstanding the foregoing, no spousal consent shall be required if a
Participant elects a joint and 100% survivor annuity (as described in
Section 4.11(b)(1)) and his spouse is his designated beneficiary.

(iii) Revocation of Election. A Participant may revoke an election made under
this Section 4.11(c) at any time prior to the first payment of his Retirement
Benefit. A spouse’s consent to the waiver of the Qualified Joint and Survivor
Annuity and to the specific beneficiary and optional form designations made by
the Participant is irrevocable unless the Participant revokes his waiver
election.

 

- 11 -



--------------------------------------------------------------------------------

Section 4.12 Qualified Preretirement Joint and Survivor Annuity.

(a) In General. Each vested Participant who on or after August 23, 1984 has at
least one Hour of Service or at least one hour of paid leave shall have the
Qualified Joint and Survivor Annuity effective for the benefit of his spouse so
that if he dies prior to his benefit commencement date his spouse will be
entitled to receive a survivor benefit as of the following date:

(i) If the Participant dies on or after attaining his Early Retirement Date, as
of the first day of the month coincident with or next following the date of the
Participant’s death; and

(ii) If the Participant dies before attaining his Early Retirement Date, as of
the first day of the month coincident with or next following the earliest date
the Participant would have been entitled to commence benefits based upon his
Vesting Years.

(b) Amount of Qualified Preretirement Joint and Survivor Annuity. The benefit
payable to the Participant’s surviving spouse shall be equal to the amount which
would have been payable to the Participant’s spouse under the Qualified Joint
and Survivor Annuity determined as follows:

(i) If the Participant dies on or after attaining his Early Commencement Age, as
if the Participant had retired and commenced receiving benefits on the date
immediately preceding his death; and

(ii) If the Participant dies before attaining his Early Commencement Age, as if
the Participant had:

a) terminated employment on the date of his death;

b) survived to the earliest date benefits could have commenced to him based on
his completed Vesting Years;

c) retired with an immediate Qualified Joint and Survivor Annuity at his Early
Commencement Age; and

d) died on the day after the earliest date benefits could have commenced to him
based on his completed Vesting Years.

In the case of a vested Participant who terminated employment with the Employer
and all Related Employers before the date of such Participant’s death, paragraph
(A) above shall not apply.

Notwithstanding the forgoing, if a married vested Participant dies after
electing the Joint and 100% Survivor Annuity with his Spouse as beneficiary, but
before payment of such benefit has begun, the Committee will adjust the
Qualified Preretirement Joint and Survivor Annuity to reflect the greater
survivor percentage.

 

- 12 -



--------------------------------------------------------------------------------

In lieu of the Qualified Preretirement Joint and Survivor Annuity, before the
first payment with respect to such benefit, the Committee shall pay to the
surviving spouse, without such spouse’s consent, the Present Value of the
benefit if such Present Value is less than $1,000 for payments made after
March 1, 2005. For payments made before March 1, 2005, such Present Value does
not exceed $3,500 for Participants terminating employment before September 1,
1998 or $5,000 for Participants terminating employment on or after September 1,
1998.

(c) One-Year Marriage Requirement.

(i) Before January 1, 2004. With respect to Participants who die before
January 1, 2004, a Qualified Preretirement Joint and Survivor Annuity shall not
be paid to a Participant’s spouse unless the Participant and spouse had been
married throughout the one-year period ending on the date of the Participant’s
death.

(ii) On or After January 1, 2004. With respect to Participants who die on or
after January 1, 2004, the one year marriage requirement set forth in
Section 4.12(c)(1) shall not apply.

Section 4.13 [Reserved]

Section 4.14 Preservation of Benefits and Maximum Benefits. Anything to the
contrary notwithstanding, a benefit computed under this ARTICLE IV shall be
subject to the following:

(a) [Reserved]

(b) Maximum Benefit.

(i) General Limitation. The maximum annual benefit payable under this Plan shall
not exceed the lesser of: $160,000 as adjusted, effective January 1 of each
year, under Section 415(d) of the Code in such manner as the Secretary shall
prescribe (the “dollar limitation”) or 100% of the Participant’s average
compensation (as defined in Treasury Regulations Section 1.415-2(d)) paid for
the three consecutive calendar years during which he was an active Participant
in the Plan, and in which he received the greatest aggregate compensation from
the Employer, subject to the following:

a) If the Retirement Benefit is payable in any form other than a Single Life
Only Annuity, a Qualified Joint and Survivor Annuity, or a joint and 50% or 100%
survivor annuity (as described in Section 4.11(b)(1)) with the spouse as the
beneficiary, then the limitations of this subsection (1) shall be applied to the
Single Life Only Annuity which is the actuarial equivalent of such benefit. The
actuarially equivalent Single Life Only Annuity is equal to the greater of the
annuity benefit computed

 

- 13 -



--------------------------------------------------------------------------------

using the interest rate and mortality table (or other tabular factor) specified
in the Plan for adjusting benefits in the same form, and the annuity benefit
computed using a 5 percent interest rate assumption and the Applicable Mortality
Table. In determining the actuarially equivalent Single Life Only Annuity for a
lump sum benefit, the Applicable Interest Rate will be substituted for 5
percent. No actuarial adjustment is required for the value of a Qualified Joint
and Survivor Annuity or a joint and 50% or 100% survivor annuity (as described
in Section 4.11(b)(1)) with the spouse as beneficiary, benefits that are not
directly related to retirement benefits and the value of post-retirement
cost-of-living increases made in accordance with Section 415(d) of the Code and
the regulations thereunder.

b) If the Retirement Benefit of the Participant commences before age 62, such
dollar limitation shall be adjusted so that it is the actuarial equivalent of an
annual benefit of the dollar limitation beginning at age 62, reduced for each
month by which benefits commence before the month in which the Participant
attains age 62. The Retirement Benefit beginning prior to age 62 shall be
determined as the lesser of the equivalent Retirement Benefit computed using the
interest rate and mortality table (or other tabular factor) equivalence for an
Early Retirement Benefit specified in the Plan, and the equivalent Retirement
Benefit computed using a 5 percent interest rate and the Applicable Mortality
Table. Any decrease in the adjusted defined benefit dollar limitation determined
in accordance with this provision (B) shall not reflect any mortality decrement
to the extent that benefits will not be forfeited upon the death of the
Participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

c) If the Retirement Benefit of a Participant commences after age 65, the
defined benefit dollar limitation shall be adjusted so that it is the actuarial
equivalent of a Retirement Benefit of such dollar limitation beginning at age
65. The actuarial equivalent Retirement Benefit beginning after age 65 shall be
determined as the lesser of the actuarial equivalent Retirement Benefit computed
using the interest rate and mortality table (or other tabular factor) specified
in the Plan for purposes of determining actuarial equivalence for a Postponed
Retirement Benefit, and the equivalent Retirement Benefit computed using a 5
percent interest rate assumption and the Applicable Mortality Table.

d) Subject to limitations imposed elsewhere in this Plan, an annual benefit of
$10,000 or less may be paid regardless of the limitations set forth in this
paragraph (1) if the benefit paid to the Participant from all defined benefit
plans of the Employer does not exceed $10,000 for the Plan Year or any prior
Plan Year, and the Employer has not at any time maintained a defined
contribution plan in which the Participant participated.

 

- 14 -



--------------------------------------------------------------------------------

e) If a Participant has less than 10 Years of Service with the Employer at the
time the Participant begins to receive Retirement Benefits under the Plan, the
average compensation limitation, as well as the $10,000 benefit exception
described in subparagraph (1)(D) above, must be reduced by multiplying such
limitation by a fraction, the numerator of which is the number of Years of
Service with the Employer as of and including the current limitation year, and
the denominator of which is 10. In the case of the dollar limitation where the
Participant has less than 10 years of participation in the Plan, such limitation
shall be reduced by a fraction, the numerator of which is the number of years of
participation in the Plan as of and including the current limitation year, and
the denominator of which is 10.

(ii) Limitation Adjustment. The rate of a Participant’s benefit accrual will be
automatically frozen or reduced to a level necessary to prevent the limitations
of this paragraph (b) from being exceeded.

(iii) Single Plan Rule. For purposes of this paragraph (b), all defined benefit
plans of the Employer (whether or not terminated) shall be considered as one
defined benefit plan.

(iv) Automatic Adjustment. The limitations imposed by this paragraph (b) shall
be adjusted automatically when permitted or required by law.

(v) Limitation Year. For purposes of this paragraph (b), the limitation year is
the calendar year.

(vi) Employer. For purposes of this paragraph (b), “Employer” means the Employer
and all Related Employers.

(vii) Transitional Rules. The limitation under subsection (b)(1) for an employee
who was a Participant in this Plan prior to the Plan Year beginning on or after
the earlier of (a) the date on which the last of the collective bargaining
agreements relating to the Plan, as of September 3, 1982, terminates or
(b) January 1, 1986, shall be the greater of (i) the limitation contained in
such subsection or (ii) the Participant’s accrued benefit, expressed as an
annual benefit, as of the last plan year beginning before the earlier of:
(a) the date on which the last of the collective bargaining agreements, as of
September 3, 1982, terminates or (b) January 1, 1986. For purposes of this
subparagraph (7), neither changes in the terms and conditions of this Plan nor
cost of living adjustments occurring after July 1, 1982 shall be taken into
account except for changes in the terms and conditions of the Plan made under a
collective bargaining agreement reached before July 1, 1982, and ratified prior
to September 3, 1982.

(c) Incorporation by Reference. Notwithstanding anything to the contrary in this
Section 4.15, the limitations on maximum benefits payable from this Plan shall
be in accordance with Code Section 415 and the regulations thereunder, which are
incorporated into the Plan by reference.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.15 Effect of Collective Bargaining Agreement. The provisions of this
Article IV and the applicable Benefit Schedule as they apply to each Participant
shall be amended from time to time by any Collective Bargaining Agreement which
governs participation in this Plan for such Participant and the terms of any
such Collective Bargaining Agreement are incorporated herein by reference from
the date such agreement becomes binding on the Employer.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE V

BENEFIT PAYMENTS

Section 5.01 Limitations Regarding Time of Payment of Benefits.

(a) General. Benefits shall be due commencing with the first full calendar month
in which the Participant has fulfilled all of the conditions for entitlement to
benefits, including the requirement for advance application as set forth in
Section 1 of ARTICLE VI and ending with the payment made in the month in which
the death of the Participant occurs or at such later time provided in
ARTICLE IV. No benefit shall be payable for any month in which nonoccupational
weekly accident and sickness benefits are paid to the Participant. Unless the
Participant elects otherwise, payments authorized under this ARTICLE V shall
commence no later than the sixtieth (60th) day of the close of the Plan Year in
which the Participant retires provided a proper application is filed.

(b) Required Minimum Distributions. Refer to Required Minimum Distribution
Addendum.

Section 5.02 Designation of Beneficiary. Each Participant shall be given the
opportunity to designate a primary beneficiary and a secondary contingent
beneficiary or beneficiaries, in writing, in the form and manner required by the
Committee, and such beneficiary or beneficiaries may be changed by such
Participant in the same manner, but such designation shall not be considered
made until received by the Committee or their designees on such form and unless
it is received by the Committee prior to the Participant’s death. The Committee
shall be the sole judges of the effectiveness of the designation or change
thereof.

Section 5.03 Duplication of Benefits. A Participant shall not be entitled to the
payment of more than one type of benefit under this Plan at any one time. No
designation of a beneficiary shall be effective to the extent that honoring such
designation would conflict with the rights of the Participant’s spouse under
Section 4.5 or 4.13, and no such designation shall be effective to the extent
that, in conjunction with spousal rights under Section 4.5 or 4.13 or as
otherwise mandated by the Retirement Equity Act of 1984, it would require
duplication of benefit payments.

Section 5.04 Incompetence or Incapacity of Participant. In the event it is
determined that any Participant is unable to care for his affairs because of
mental or physical incapacity, the Committee may pay the benefits due such
Participant to this legal guardian, or guardians, or legal representatives or,
in the absence of any of them, to any relative by blood or connection by
marriage who is deemed by the Committee to be entitled thereto. Payment by the
Committee to such legal representative or relative of the Participant shall
operate to discharge the Committee from any liability to such Participant or to
anyone representing him or his interest.

Section 5.05 Suspension of Benefits.

(a) If a Participant entitled to receive benefits (which shall be deemed to
include the actual receipt of such benefits) should (1) return to Covered
Employment, or (2) remain in Covered Employment after attaining age 65 (in
administering the Plan the Committee has consistently interpreted age 65 in this
context to mean normal retirement

 

- 17 -



--------------------------------------------------------------------------------

age as defined in each of the applicable Benefit Schedules), the payment of
benefits to said Participant shall be suspended for the period in which the
Participant remains employed, but not beyond the required beginning date set
forth in Section 5.1(b)(1). Benefit payments will be resumed no later than the
first day of the third calendar month after the month in which the Participant
ceases to be employed, provided the Participant has informed the Plan
Administrator that he has ceased such employment.

(b) For purposes of this Section 5.5, a period of employment as to which
benefits shall be suspended means any calendar month or a four or five week
period ending in a calendar month, if the Participant completes at least forty
hours of service (as defined in 29 CFR § 2530.200b-2(a)(1) and (2)) with the
Employer or a Related Employer in such month or payroll period.

(c) Any Participant coming under this provision will be notified by first-class
mail or personal delivery within the first calendar month or payroll period in
which the plan withholds the payment of retirement benefits.

(d) Any Participant may request a determination of whether specific contemplated
employment will be considered employment for purposes of this Section 5.5.
Request for status determinations may be submitted in accordance with the claim
procedures set forth in Section 11.4.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VI

APPLICATIONS AND PROOF

Section 6.01 Application. Each Participant or former Participant shall make
written application to the Committee, or their designated representative, for
the benefits, if any, to which he is entitled under this Plan at least sixty
(60) days, but not more than ninety (90) days, in advance of the first day of
the month on which the benefits applied for are to be paid, on a form or forms
to be provided by the Employer for this purpose. The Committee may require each
applicant for retirement benefits to submit such information as may reasonably
be required for the proper administration of the Plan. Except for good cause
show, or unless the delay is due to the failure of the Committee to furnish the
necessary information to the Employee at his last known address as indicated on
the Employer’s records, failure to submit such an application within the time
prescribed shall result in the forfeiture of any benefits that would have been
payable, had the application been timely filed, prior to the date on which such
an application is delivered to the Committee. When any Participant elects any of
the options provided by the Plan, he must make such election on a properly
completed pension application form and in the manner within the time prescribed
above.

Section 6.02 Information and Proof. Every Participant shall furnish, at the
request of the Committee, any information or proof reasonably required for the
administration of the Plan or for the determination of any matter that the
Committee may legitimately have before them. The falsity of any statement
material to an application or the furnishing of fraudulent information or proof
shall be sufficient reason for the recapture, by means of suspension or
discontinuance of benefits, or otherwise, of any excess benefit, if any, paid
under this Plan.

Section 6.03 Action of Committee. The Committee shall be the sole judges of:

 

  (a) the standard of proof required in any case

 

  (b) the application and interpretation of this Plan

 

  (c) the correctness of the computation of Service Credit.

The decision of the Committee with respect to any of the foregoing shall be
final and binding on all parties, subject to the claims procedure set forth in
Section 11.4. Wherever in the Plan the Committee are given discretionary powers,
the Committee shall exercise such powers in a uniform and non-discriminatory
manner.

Section 6.04 Employer Records. For purposes of this Plan and the Trust Agreement
established as a part thereof, the records of the Employer with respect to
Service Credit, Covered Employment, termination of service, military service,
and any and all other matters pertaining to the employment and participation of
an Employee in this Plan shall be controlling.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VII

FUNDING OF BENEFITS

Section 7.01 Funding Method and Policy. The Employers shall contribute to the
Plan with respect to each Plan Year an amount sufficient to satisfy their
obligations hereunder and the minimum funding standard, which shall be
considered met if at the end of each Plan Year, the Plan insofar as it relates
to each Employer does not have an accumulated funding deficiency, as defined in
Section 302 of ERISA. Additional amounts may be contributed, in the Employer’s
discretion.

The funding method shall be contributions from the Employers and the funding
policy shall be such as is consistent with the objectives of the Plan.

Section 7.02 Establishment of Funding Standard Account. The Committee hereby
establishes a funding standard account which shall be maintained in accordance
with Section 302 of ERISA. Each Employer shall contribute to the Plan with
respect to each Plan Year an amount sufficient to prevent the occurrence of an
accumulated funding deficiency insofar as it is concerned. The Committee shall
notify each Employer of the existence of an accumulated funding deficiency but
failure to so notify the Employer shall not relieve the Employer from their
obligations hereunder. The Committee shall take whatever action is appropriate
to prevent an accumulated funding deficiency, including making application for a
variance from the minimum funding standard or an extension of amortization
periods, or establishing an alternative minimum funding standard in accordance
with Sections 303, 304 and 305 of ERISA.

Section 7.03 Payment of Contributions. An Employer may pay its contribution for
any Plan Year on any date or dates, provided, however, that the total amount of
the Employer’s contribution for any Plan Year shall be paid in full not later
than the last day for timely filing of its Federal income tax return for the
year with respect to which the contribution is made, including extensions
thereof granted by the Internal Revenue Service. In determining when to make its
contributions as aforesaid, the Employer shall be mindful of the quarterly
contribution rules described in Section 412(m) of the Code.

Section 7.04 Forfeitures. Forfeitures arising under this Plan, if any, shall be
applied to reduce Employer contributions and shall not be used or applied to
increase the benefits any Employee would otherwise be entitled to receive
hereunder.

Section 7.05 Contributions by Employer. All contributions to this Plan to fund
the benefits described in the Benefit Schedules shall be made only by the
Employers.

Section 7.06 Permissible Contributions and Irrevocability. Any amounts
contributed by the Employer pursuant to this Article VII may be contributed by
the Employer in cash or other property. In no such event and under no
circumstances shall such contributions, or any part thereof, revert to or be
recoverable by the Employer until all obligations under this Plan have been
fully satisfied as provided in Section 710.3, except as follows:

 

  (a) in the case of a contribution, or any part thereof, made under a mistake
of fact, the Employer may recover such contribution within one year of payment;
and

 

- 20 -



--------------------------------------------------------------------------------

  (b) because all contributions are conditioned on deductibility, in the event
that a contribution cannot be deducted by the Employer pursuant to Section 404
of the Code, the Employer shall recover such contribution, to the extent
disallowed, within one year after the disallowance of the deduction.

The amount which may be returned to the Employer is the excess of: (a) the
amount contributed by the Employer over (b) the amount that would have been
contributed by the Employer had there not occurred a mistake of fact or a
mistake in determining the deduction. Earnings attributable to the excess
contribution may not be returned to the Employer, but losses attributable
thereto must reduce the amount to be so returned.

ARTICLE VIII

[RESERVED]

ARTICLE IX

[RESERVED]

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT, TERMINATION; MERGER

Section 10.01 Right to Amend or Terminate. The Employers hope, and expect, to
continue this Plan and the funding of benefits hereunder indefinitely; but such
continuance is not assumed as a contractual obligation and, in order to protect
both Participants and the Employers against unforeseen contingencies, the
Employers expressly reserve the right, by action of their boards of directors,
to discontinue contributions to this Plan or to terminate this Plan at any time
with respect to its Participants, without the consent of any party. The right to
amend this Plan in any respect or particular is vested exclusively in the Board
of Directors which right is not conditional on the consent or approval of any
other Employer. Additionally, any amendment or modification may be made
retroactive, if necessary or appropriate to qualify or maintain the Plan as a
qualified Plan within the meaning of Section 401(a) of the Code, and to qualify
or maintain the Trust as tax exempt under Section 501(a) of the Code, and the
regulations issued thereunder. Notice of any amendment or modification of the
Plan may be given by posting, by mail, or by such other means as may be
acceptable under ERISA.

Section 10.02 Withdrawal of Employer. Any Employer, by action of its board of
directors, may withdraw from the Plan at any time.

Section 10.03 Liquidation of Trust Fund. Upon termination or partial termination
of the Plan, each affected Participant’s benefits, determined prior to the date
of termination, shall become fully vested and non-forfeitable, to the extent
funded and to the extent such benefit is not restricted pursuant to the
provisions of Section 10.9 herein. The assets of the Trust Fund, shall be
allocated among Participants and beneficiaries, after payment of administration
expenses of the Plan, in the following order of priority as modified by the
provisions of IRS regulations 1.414(l)-1(f) or (h) if a special schedule of
benefits (as defined in the regulations) is in effect as a result of a plan
merger within the five year period prior to the date of termination:

(a) Benefits Payable Three Years Prior to Termination. First, to provide
benefits that become payable three or more years before the date of termination
of the Plan, or that would have become payable had the Participant retired
immediately prior to the beginning of such three year period, provided that

(i) the benefit payable to a Participant or beneficiary (or that could have been
payable) shall be based on the provisions of the Plan in effect during the five
year period prior to the date of termination of the Plan; and further provided
that,

(ii) the lowest benefit payable during such three year period shall be
considered the benefit payable for purposes of this category (a).

(b) Other Benefits Eligible for Termination Insurance. Second, to the extent
that a benefit has not been provided in category (a), the remaining assets shall
be allocated to provide any benefit provided under the Plan for Participants and
beneficiaries to the extent guaranteed by the Pension Benefit Guaranty
Corporation pursuant to Title IV of ERISA.

 

- 22 -



--------------------------------------------------------------------------------

(c) Other Benefits. To the extent that a benefit under the Plan has not been
provided in the foregoing categories, the assets of the Plan shall be allocated
to provide all other non-forfeitable benefits under the Plan and, finally, to
provide all other benefits under the Plan.

If the assets of the Trust Fund applicable to any of the above categories are
insufficient to provide full benefits for all persons in such group, the
benefits otherwise payable to such persons shall be allocated pro rata on the
basis of the present value of benefits as of the termination date. The Actuary
shall calculate the allocation of the assets of the Trust Fund in accordance
with the above priority categories, and certify his calculations to the
Committee. Each of the above classes shall be divided into subclasses, giving
first preference within the class to those Participants over 65 and those
beneficiaries receiving benefits; second preference to Participants over 60
years of age; third preference to Participants over 55 years of age; fourth
preference to Participants under 55 years of age having a deferred vested
benefit; and fifth preference to all others. The Committee may establish
additional subclasses within the classes set forth in subsection (a), (b), and
(c).

Section 10.04 Finality of Payment. Prior to making any distribution under the
terms of Section 10.3, the Committee shall satisfy itself that this procedure
complies with applicable law and shall obtain such waivers and authorizations
from Participants and beneficiaries as it deems advisable.

Section 10.05 Non-diversion of Assets. Except as provided in Section 7.5 hereof,
regarding return of contributions no part of the assets of the Trust, by reason
of any amendment or otherwise, shall at any time be used for, or diverted to,
purposes other than for the exclusive benefit of Participants, former
Participants, or their beneficiaries, and for the payment of administrative
expenses under the Plan, or as will cause, or permit the assets of the Trust to
revert to, or become the property of an Employer at any time prior to the
satisfaction of all liabilities under the Plan. When all such liabilities have
been satisfied, any assets remaining will revert to the Employers.

Section 10.06 Committee Functions during Termination. If the Plan is terminated,
the Committee in office at the time of such termination shall continue to act
with its full powers hereunder until the completion of the allocation and
distribution of the assets of the Trust Fund as in this Article X provided; and
a majority of the members of the Committee then in office shall have the power
to fill any vacancies occurring in the Committee after such termination by
resignation, death, or otherwise. In the event the Committee within a reasonable
time after such termination shall not have provided for such allocation and
distribution, the Board of Directors shall succeed to all powers and duties of
the Committee and shall provide for such allocation and distribution of the
assets of the Trust Fund.

Section 10.07 Notice of Termination. Notice of termination of the Plan, in whole
or in part, shall be deemed adequately given if an Employer of the Committee
mails written notice of the same to the latest address on file of each
Participant or beneficiary who is affected by such termination; or by such other
means as may be acceptable under ERISA.

 

- 23 -



--------------------------------------------------------------------------------

Section 10.08 Merger and Consolidation of Plan, Transfer of Assets. In the case
of any merger or consolidation with, or transfer of assets and liabilities to,
any other plan, provisions shall be made so that each Participant in the Plan on
the date thereof (if the Plan then terminated) would receive a benefit
immediately after the merger, consolidation or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
prior to the merger, consolidation or transfer if the Plan had been terminated.

Section 10.09 Discontinuance of Plan Within Ten Years of Amendment. In the event
that the Plan is discontinued by any Employer within ten (10) years after any
amendment to the Plan which increases the benefits payable under the Plan, or if
the full current costs (including current service contributions and interest on
any unfunded liability for the initial cost of retroactive increases in benefits
not covered by current service contributions) are not met by such Employer
during such ten (10) year period, the contributions which may be used to provide
benefits for any one of the twenty-five (25) most highly compensated employees
on the effective date of such amendment, whose anticipated retirement annuity
based upon the rate of compensation as of that date would be more than $1,500
per year, until such full current costs are funded for the first time, shall not
exceed the greatest of:

(a) The total contributions which would have been applied to provide a
retirement annuity for any such employee if the Plan prior to such amendment had
continued without change;

(b) $20,000; or

(c) The amount which would have been provided by contributions under the Plan
prior to such amendment if the Plan had been terminated the day before the
effective date of such amendment, plus an amount computed by multiplying the
number of years during which current costs beginning with the effective date of
such amendment are met by (i) 20% of any such employee’s annual compensation or
(ii) $10,000, whichever is less.

Any excess reserves resulting from the application of the foregoing provisions
of this Section shall be used and applied toward the funding of the benefits due
to other Participants in the Plan who are employees of such Employer, in
accordance with the provisions of the Plan.

If the Plan is in full force and effect and the full current costs have been
met, the foregoing conditions shall not restrict the current payment of full
benefits called for by the Plan to any Participant. The limitations of this
Section shall be inapplicable to the extent the Commissioner of Internal Revenue
or his duly authorized representative may later rule that the limitations are no
longer necessary for the Plan to meet the requirements for qualifications under
the Internal Revenue Code.

If this Plan is not terminated within the period specified above, the benefits,
if any, which have been withheld from a Participant in accordance with this
Section shall be turned over to the Participant or his representative at the end
of said period or as soon thereafter as the full current costs of the Plan
attributable to the said period have been met for the first time.

 

- 24 -



--------------------------------------------------------------------------------

If this Plan is terminated within any of the said periods or thereafter, but
before the full current costs of the Plan attributable to any of the said
periods have been met for the first time, then any benefits which have been
withheld from a Participant in accordance with this Section shall, upon
termination of this Plan, be distributed as provided in Section 10.3, except
that no part of such funds shall be distributed or used to fund benefits for any
Participant who is affected by the limitations of this Article.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION

Section 11.01 Establishment of Administrative Committee. The Plan shall be
operated and administered by an Administrative Committee consisting of not less
than three (3) members (“named fiduciaries”), who shall be appointed by the
Board of Directors. The Administrative Committee shall be the Plan Administrator
as that term is used in ERISA, agent for service of process on or with respect
to the Plan and a named fiduciary with respect to the Plan. Committee members
may be removed at any time by the Board of Directors and may resign at any time,
such resignation to be effective when accepted by the Board of Directors. All
vacancies shall be filled by the Board of Directors. The Committee may appoint
from their number such committees, which may include individuals not members of
the Committee, with such powers as they shall determine; may authorize one
(1) or more of their number, or any agent, to execute or deliver any instrument,
or to make any payment in their behalf; and may employ legal counsel (who shall
not be an employee of an Employer), actuaries, agents, and such clerical,
accounting and other services as they may require in carrying out the provisions
of the Plan. The Committee shall meet at least once during each calendar
quarter. A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
action taken by the Committee at a meeting shall be by the vote of the majority
of the Committee at any meeting; or without a meeting, by instrument in writing
signed by all of the members of the Committee.

The Committee, acting as agent for the Company, may from time to time appoint
additional named fiduciaries with respect to the Plan for the purpose of
facilitating the investment of Plan’s assets and each named fiduciary appointed
by the Committee shall have such powers, duties, obligations and
responsibilities as the Committee shall prescribe in its appointment.

Section 11.02 Delegation of Specific Responsibilities. The members of the
Committee may agree in a writing signed by each member to allocate to any one of
their number or to other persons (including corporations) any of the
responsibilities with which they are charged pursuant hereto, including the
appointment of an investment manager to manage the investments of the Trust
Fund, provided the responsibilities and duties so delegated are definitively set
forth so that the person to whom the delegation is made is clearly aware of such
duties and responsibilities. If such delegation is made to a person not a member
of the Committee, that person or, in the case of a corporation, its responsible
officer, shall acknowledge the acceptance and understanding of such duties and
responsibilities.

Section 11.03 Power to Establish Regulations. The Committee shall establish
rules and regulations for the administration of the Plan and the Committee.
Except as otherwise herein expressly provided, the Committee shall have the
exclusive right to interpret the Plan and decide any matters arising in the
administration and operation of the Plan, and any interpretations or decisions
so made shall be conclusive and binding on all persons; provided, however, that
all such interpretations and decisions shall be applied in a uniform manner to
all Employees and Participants similarly situated.

 

- 26 -



--------------------------------------------------------------------------------

Section 11.04 Claims Procedure.

 

  (a) All claims for benefits hereunder shall be directed to the Committee or to
a member of the Committee designated for that purpose. Within ninety (90) days
following receipt of a claim for benefits, the UPS Corporate Benefits Department
manager responsible for the day-to-day operation of the Plan (the “Initial
Reviewer”) shall determine whether the claimant is entitled to benefits under
the Plan, unless additional time is required for processing the claim. In this
event, the Initial Reviewer shall, within the initial ninety (90)-day period,
notify the claimant that additional time is needed, explain the reason for the
extension, and indicate when a decision on the claim will be made. If prior to
the end of the initial thirty (30)-day extension, the Initial Reviewer
determines that, due to matters beyond the control of the Plan, a decision
cannot be made within the extension period, the period may be further extended
for up to an additional thirty (30) days, provided that the Initial Reviewer
notifies the claimant prior to the expiration of the first thirty (30)-day
extension of the circumstances requiring the extension and the date as of which
the Plan expects to make a decision. The claimant shall have forty-five
(45) days within which to provide the specified information unless the Initial
Reviewer gives a longer period in the notification of the extension.

 

  (b) A denial by the Initial Reviewer of a claim for benefits shall be stated
in writing and delivered or mailed to the claimant. Such notice shall set forth
the specific reasons for the denial, written in a manner calculated to be
understood by the claimant. The notice shall include specific reference to the
Plan provisions on which the denial is based and a description of any additional
material or information necessary to perfect the claim, an explanation of why
this material or information is necessary, and the steps to be taken if the
claimant wishes to submit his claim for review, a description of the Plan’s
review procedures, and the time limits applicable to such procedures, and a
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination upon review.

 

  (c) [Reserved]

 

  (d) The Committee shall afford a reasonable opportunity to any claimant whose
request for benefits has been denied for a review of the decision denying the
claim. The review must be requested by written application to the Committee
within sixty (60) days following receipt by the claimant of written notification
of denial of his claim. Pursuant to this review, the claimant or his duly
authorized representative may review any documents, records and other
information which are pertinent to the denied claim and submit issues and
comments in writing. A claimant may also submit documents, records and other
information relating to his claim, without regard to whether such information
was submitted in connection with his original benefit claim.

 

  (e) [Reserved]

 

- 27 -



--------------------------------------------------------------------------------

  (f) A decision on the claimant’s appeal of the denial of benefits shall
ordinarily be made by the Committee at the next regularly scheduled meeting that
immediately follows the receipt of the request for review, unless the request
for review is received within 30 days of such meeting date. In that case, the
review will occur at the second regularly scheduled meeting following the Plan’s
receipt of the request for review. If an extension of time is required because
of special circumstances, the Committee will provide the claimant with written
notice of the extension describing the special circumstances and the date as of
which the benefit determination will be made, prior to the commencement of the
extension. A benefit determination will be made no later than the third
regularly scheduled meeting of the Committee following the Plan’s receipt of the
request for review.

The decision on review shall be in writing and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
claimant, specific reference to the Plan provisions on which the decision is
based, and a statement that the claimant or his authorized personal
representative may review any documents and records relevant to the claim
determination, a statement describing further voluntary appeals procedures, if
any, and a statement of the claimant’s right to bring civil action under ERISA
Section 502(a).

Section 11.05 Forfeiture in Case of Unlocatable Participant or Beneficiary. If
the Committee is unable to pay benefits to any Participant or beneficiary who is
entitled to benefits hereunder when such benefits are due because the identity
or whereabouts of such person cannot be ascertained, the Committee shall proceed
as follows:

 

  (a) As soon as administratively possible after the Committee has determined
that a Participant or beneficiary cannot be paid due to the circumstances stated
above, the Committee shall submit the last known address, and any other
information the Committee deems appropriate, to a locator service in accordance
with IRS procedures.

 

  (b) If the locator service provides the Committee with a new address for the
Participant or beneficiary, the Committee shall mail the benefit payment to the
new address as soon as administratively possible after such new address is
known. If the locator service fails to identify a new address for the
Participant or beneficiary, all amounts held for his benefit shall be forfeited
as of the last day of the Plan Year in which the locator service notifies the
Committee that it cannot locate the individual. Upon forfeiture, all liability
for payment of the benefit shall thereupon terminate. In any such case, the
funds released as a result of such forfeiture shall be dealt with as provided in
Section 7/4. However, if an individual subsequently makes what the Committee
determines to be a valid and proper claim to the Committee for such amounts, the
account or accounts will be restored and will be distributable without interest
in accordance with the terms of this Plan.

 

- 28 -



--------------------------------------------------------------------------------

Section 11.06 Liability of the Committee. The Committee and the members thereof,
to the extent of the exercise of their authority, shall discharge their duties
with respect to the Plan solely in the interests of the Plan’s Participants and
their Beneficiaries, and for the exclusive purpose of providing benefits thereto
in accordance with the terms of the Plan and to defray the reasonable
administration expenses thereof. In all such actions or omissions the Committee
and each member thereof shall exercise the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims; provided, however, that no
member shall be responsible for the actions or omissions of a member or any
other party that is a fiduciary with respect to this Plan, other than himself,
which are not in conformity hereto, unless such member knowingly participates in
or knowingly conceals such conduct which he knows to be in breach of this
standard, his own conduct has enabled the other member or other fiduciary to be
in breach of this standard, or he has knowledge of such breach by another member
or other fiduciary and fails to make reasonable efforts under the circumstances
to remedy such breach.

Section 11.07 Fiduciary Responsibility Insurance; Bonding. If the Employer has
not done so, the Committee may direct the purchase of appropriate insurance on
behalf of the Plan and the Plan’s fiduciaries, including the members of the
Committee, to cover liability or losses occurring by reason of the acts or
omissions of a fiduciary; provided, however, that to the extent purchased by the
Plan such insurance must permit recourse by the insurer against the fiduciary in
the case of a breach of a fiduciary duty or obligation by such fiduciary. The
cost of such insurance shall be borne by the Fund, unless the insurance is
provided by and paid for by the Employer. The Committee shall also obtain a bond
covering all the Plan’s fiduciaries, to be paid from the assets of the Trust
Fund.

Section 11.08 Meetings of Committee. The Committee shall hold meetings at least
once during each calendar quarter upon such notice, at such place or places, and
at such time or times as it may determine from time to time. Notice of a meeting
may be waived in writing.

Section 11.09 Compensation of Committee. The members of the Committee may
receive reasonable compensation for their services as the Board of Directors may
from time to time determine. Such compensation and all other expenses of the
Committee, including the compensation of officers, actuaries or counsel, agents
or others that the Committee may employ, shall be paid out of the Trust Fund,
unless paid by the Employer. Notwithstanding the foregoing, any Committee member
who is employed on a full-time basis by an Employer shall receive no
compensation, but may be reimbursed for expenses incurred.

Section 11.10 Reliance by Committee. Board of Directors and Committee members
shall be fully protected with respect to any action taken or suffered by them in
good faith in reliance upon the advice or opinion of any actuary, accountant,
legal counsel (other than an employee of an Employer), or physician, and all
action so taken or suffered shall be conclusive upon all Participants and
beneficiaries, and any other person claiming under the Plan.

Section 11.11 Books and Records. The Committee shall keep appropriate books and
records.

Section 11.12 Disbursements. The Committee shall determine the manner in which
the Trust Fund shall be disbursed under the terms of the Plan and Trust
Agreement.

 

- 29 -



--------------------------------------------------------------------------------

Section 11.13 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration. The fiduciaries hereunder, including the trustee, the Employers,
the Board of Directors and the Committee, shall have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan or the Trust Agreement. In general, the Employers shall have the sole
responsibility for making the contributions necessary to provide benefits under
the Plan as specified in Article V, and the Board of Directors shall have the
sole authority to appoint and remove the trustee, members of the Committee and
to amend or terminate, in whole or in part, this Plan or the Trust, except as
otherwise provided. The Committee shall have the sole responsibility for the
appointment and removal of any Investment Manager which may be provided for
under the Trust and the administration of this Plan, which responsibility is
specifically described in this Plan and the Trust. Subject to any direction from
the Committee, the Trustee shall have the responsibility for the administration
of the Trust and the management of the assets held under the Trust, all as
specifically provided income Trust. Each fiduciary warrants that any directions
given, information furnished, or action taken by it shall be in accordance with
the provisions of the Plan or the Trust, as the case may be, authorizing or
providing for such direction, information or action. Furthermore, each fiduciary
may rely upon any such direction, information or action of another fiduciary as
being proper under this Plan or the Trust, and is not required under this Plan
or the Trust to inquire into the propriety of any such direction, information or
action. It is intended under this Plan and the Trust that each fiduciary shall
be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under this Plan and the Trust and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees the Trust Fund in any manner against investment loss or depreciation
in asset value.

Section 11.14 Withholding of Income Tax.

(a) Notification of Withholding of Federal Income Tax. All Participants and
beneficiaries entitled to receive benefits under the Plan shall be notified of
the Plan’s obligation to withhold federal income tax from any benefits payable
pursuant to the terms of the Plan. Such notice shall be in writing, be given at
the times set forth in subsection (b) and contain the information set forth in
subsection (c) of this Section.

(b) Time of Notice. The notice described in subsection (a) shall be provided not
earlier than six months before such payment is to be made and not later than the
time the Participant or beneficiary is furnished with his or her claim for
benefits application.

(c) Content of the Notice. The notice required by subsection (a) shall, at a
minimum:

(i) with respect to any distribution which is an eligible rollover distribution
within the meaning of Code Section 3405(c)(3) (other than an eligible rollover
distribution of less than $200 which is exempt from withholding under
regulations prescribed by the Secretary of the Treasury), advise the payee that
there shall be withheld from such distribution an amount equal to 20 percent
thereof (or such other amount as may from time to time be prescribed by the
Code, or the Secretary of the Treasury or his delegate), unless the payee
directs the Committee to transfer such distribution as a direct rollover to an
eligible retirement plan, within the meaning of Section 11.15 hereof, in
accordance with such procedures as the Committee may prescribe (a “transfer
direction”),

 

- 30 -



--------------------------------------------------------------------------------

(ii) with respect to any distribution which is not an eligible rollover
distribution within the meaning of Code Section 3405(c)(3):

a) advise the payee of his or her right to elect not to have withholding apply
to any payment or distribution and explain the manner in which such election may
be made, and include or indicate the source of any forms necessary to make the
election;

b) advise the payee of his or her right to revoke such an election at any time;

c) advise the payee that any election remains effective until revoked;

d) advise the payee that penalties may be incurred under the estimated tax
payment rules if the payee’s payments of estimated tax are not adequate and
sufficient tax is not withheld from payments under this Plan; and

e) advise the payee that the election not to have federal income tax withheld
from benefits is prospective only and that any election made after a payment or
distribution to the payee is not an election with respect to such payment or
distribution.

(d) Effective Date of Election. Any transfer direction, election or revocation
of any election by a payee shall become effective immediately upon receipt by
the Committee of the transfer direction, election or revocation. Thereafter, the
Committee shall, unless otherwise provided by applicable law, regulation or
other guidance by the Secretary of the Treasury or his delegate, withhold
federal income tax in accordance or consistent with the instructions filed by
the payee.

(e) Failure to Make Election.

(i) In the case of an eligible rollover distribution, if the payee fails to
provide the Committee with a transfer direction, the Committee shall withhold an
amount equal to 20% of the amount of the distribution (or such other amount as
may be from time prescribed by the Code, or the Secretary of the Treasury or his
delegate).

(ii) In the case of a distribution which is not an eligible rollover
distribution, if the payee fails to provide the Committee with a withholding
certificate, the Committee shall withhold, in the case of a periodic
distribution, the amount which would be required to be withheld from such
payment if such payment were a payment of wages by an employer to an employee
for the appropriate payroll period, determined as if the payee were a married
person

claiming three withholding allowances. In the case of a nonperiodic
distribution, 10% of the amount of the distribution shall be withheld.

 

- 31 -



--------------------------------------------------------------------------------

(f) Coordination with Internal Revenue Code and Regulations. Notwithstanding the
foregoing, the Committee shall discharge their withholding and notice
obligations in accordance with the Code and regulations and such other guidance
with respect thereto as may be promulgated from time to time by the Secretary of
the Treasury or his delegate.

Section 11.15 Direct Rollover.

(a) With respect to any distribution of $200 or more described in Article IV
which constitutes an eligible rollover distribution within the meaning of Code
Section 401(a)(31)(C), the distributee thereof shall, in accordance with
procedures established by the Committee, be afforded the opportunity to direct
that such distribution be transferred directly to the trustee of an eligible
retirement plan (a “direct rollover”). For purposes of the foregoing sentence,
an “eligible retirement plan” is (1) a qualified trust within the meaning Code
Section 402 which is a defined contribution plan the terms of which permit the
acceptance of rollover distributions, (2) an individual retirement account or
annuity within the meaning of Code Section 408 (other than an endowment
contract), or (3) an annuity plan within the meaning of Code Section 403(a),
which is specified by the distributee in such form and at such time as the
Committee may prescribe, and effective for distributions made after December 31,
2001, an (4) an annuity contract within the meaning of Code Section 403(b), and
(5) an eligible retirement plan within the meaning of Code Section 457(b) which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for the amounts transferred into such plan from this Plan.
The definition of “eligible retirement plan” shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order, within the meaning
of Code Section 414(p).

(b) Notwithstanding the foregoing, if the distributee elects to have his
eligible rollover distribution paid in part to him and part as a direct
rollover:

1) the direct rollover must be in an amount of $500 or more; and

2) A direct rollover to two or more eligible retirement plans shall not be
permitted.

(c) The Committee shall, within a reasonable period of time prior to making an
eligible rollover distribution from this Plan, provide a written explanation to
the distributee of the direct rollover option described above, as well as the
provisions under which such distribution will not be subject to tax if
transferred to an eligible retirement plan within 60 days after the date on
which the distributee received the distribution.

 

- 32 -



--------------------------------------------------------------------------------

Section 11.16 USERRA. Notwithstanding anything in this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service shall be provided in accordance with Section 414(u) of the Code.

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL PROVISIONS

Section 12.01 Prohibition Against Attachment.

 

  (a) None of the benefits payable hereunder shall be subject to the claims of
any creditor of any Participant or Beneficiary nor shall the same be subject to
attachment, garnishment or other legal or equitable process by any creditor of
the Participant or beneficiary, nor shall any Participant or beneficiary have
any right to alienate, anticipate, commute, pledge, encumber or assign any of
such benefits.

 

  (b) If any Participant or beneficiary under the Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under the Plan, the interest of such person in such benefit
shall, in the discretion of the Committee, cease and terminate, and in that
event the Committee may direct the Trustee to hold or apply the same or any part
thereof to or for the benefit of such Participant or beneficiary, his Spouse,
Domestic Partner, children, or other dependents, or any of them, in such manner
and in such proportion as the Committee may deem proper.

 

  (c) Exception to general prohibition against attachment for Qualified Domestic
Relations Orders.

 

  (i) General rule. The restrictions of subsection (a) and subsection (b) of
this Section 12.1 will not be violated by either (A) the creation of a right to
payments from this Plan by reason of a Qualified Domestic Relations Order or
(B) the making of such payments.

 

  (ii) Definition of Qualified Domestic Relations Order. For purposes of this
subsection (c), the term “Qualified Domestic Relations Order” means any
judgment, decree, or order (including approval of a property settlement
agreement), made pursuant to a State domestic relations law (including a
community property law), which relates to the provision of child support,
alimony payments, or marital property rights to a Spouse, former Spouse, child,
or other dependent of a Participant (an “Alternate Payee”) and which:

 

  1) creates or recognizes the right of an Alternate Payee to, or assigns to any
Alternate Payee the right to, receive all or a portion of the benefits payable
with respect to a Participant under this Plan;

 

  2) clearly specifies (i) the name and last known mailing address (if any) of
the Participant and the name and mailing address of each Alternate Payee covered
by the order, (ii) the amount or percentage of the Participant’s benefits to be
paid by the Plan to each Alternate Payee, or the manner in which such amount
or percentage is to be determined, (iii) the number of payments or period to
which such order applies, and (iv) that the order applies to this Plan;

 

- 34 -



--------------------------------------------------------------------------------

  3) does not require this Plan to provide any type or form of benefit, or any
option, not otherwise provided under this Plan, unless, in the case of any
payment before a Participant has separated from service, the order requires
payment of benefits to an Alternate Payee (i) on or after the date the
Participant attains (or would have attained) the earliest age on which he could
elect to receive retirement benefits under the Plan, (ii) as if the Participant
had retired on the date such payment is to begin under such order (but taking
into account only the present value of the benefits actually accrued and not
taking into account the present value of any employer subsidy for early
retirement), and (iii) in any form in which such benefits may be paid under the
Plan to the Participant (other than in the form of a joint and survivor annuity
with respect to the Alternate Payee and his subsequent Spouse);

 

  4) does not require this Plan to provide increased benefits (determined on the
basis of actuarial equivalence); and

 

  5) does not require the payment of benefits to an Alternate Payee which are
required to be paid to another Alternate Payee under another order previously
determined to be a Qualified Domestic Relations Order.

Section 12.02 Facility of Payment. If any Participant or beneficiary shall be
physically or mentally incapable of receiving or acknowledging receipt of any
payment due under the terms of the Plan, the Committee may direct the Trustee to
make any such payment to a legal representative or, if no legal representative
shall have been appointed for him, to any person or institution maintaining such
Participant or beneficiary, and the payment to such person or institution in
good faith shall constitute a valid and complete discharge for such payment.

Section 12.03 Payment to Minor Beneficiary. If the beneficiary of any
Participant shall be a minor and no guardian shall have been appointed for him,
the Committee may direct the Trustee to retain any payment due under the Plan
for his benefit until he attains majority. Such amount, as authorized by the
Committee, may be held in cash, deposited in bank accounts, or invested or
reinvested in direct obligations of the United States, and the income thereon
may be accumulated and invested, or the income and principal may be expended and
applied directly for the maintenance, education and support of such minor
without the intervention of any guardian and without application to any court.

Section 12.04 No Rights of Employment. The Plan shall not confer upon any
Employee or Participant any right of employment, nor shall any provision of the
Plan interfere with the right of an Employer to discharge any Employee.

 

- 35 -



--------------------------------------------------------------------------------

Section 12.05 Payments Only From Trust Fund. Except as otherwise required by
law, no liability shall attach to the Employers for payment of any benefits or
claims hereunder and every Participant or beneficiary or person claiming under
them shall have recourse only to the Trust Fund for payment of any benefit
hereunder and the rights of such persons are hereby expressly limited
accordingly.

Section 12.06 Applicable Law. All provisions of the Plan, including definitions,
shall be construed according to the laws of the State of Georgia, except to the
extent preempted by Federal law.

Section 12.07 Titles. Titles of Articles and Sections are inserted for
convenience only and shall not affect the meaning or construction of the Plan.

Section 12.08 Counterparts. This Plan may be executed by the Employers in
various counterparts to this document, each of which shall be deemed to be an
original but all shall be deemed to be one document.

Section 12.09 No Access to Books and Records. Nothing herein or in the Trust
Agreement shall give any Participant or beneficiary or any other person the
right or privilege to examine or have access to the books or records of any
Employer or of the Committee or the trustee; nor shall any such person have any
right, legal or equitable, against any Employer or against any director,
officer, employee, agent or representative thereof or against the trustee or the
Committee, except as herein expressly provided or permitted by law.

Section 12.10 Procedures for Qualified Domestic Relations Orders. The Committee
shall develop and implement procedures (a) for determining whether an order
received by the Plan is a “Qualified Domestic Relations Order” within the
meaning of subsection (c) of Section 12.1, (b) for administering distributions
under such orders, and (c) for holding amounts which would be payable under such
orders pending the determination described in subsection (a) of this
Section 12.10.

 

- 36 -



--------------------------------------------------------------------------------

BENEFIT SCHEDULE I FOR INDEPENDENT PILOTS ASSOCIATION (UPPLAN)

This Benefit Schedule I shall apply to (1) each Eligible Employee who has an
Hour of Covered Employment on or after March 17, 1998 but not on or after
August 31, 2006, (2) each Eligible Employee who is not actively working, but who
is on the seniority list on March 17, 1998 including anyone who is disabled
(within the meaning of Section 3.5) and who does not have an Hour of Covered
Employment on or after August 31, 2006 and (3) each former Employee who died on
or after January 1, 1996 and before March 17, 1998 while employed in a
classification that would have been considered an Eligible Employee
classification if this Benefit Schedule had been in effect at his death.

The provisions of this Benefit Schedule I will apply only to that period of
employment during which an Employee is an Eligible Employee. An Eligible
Employee shall not accrue benefits under any provisions of the Plan (other than
this Benefit Schedule) during the period that he is covered under this Benefit
Schedule I.

References to Articles and Sections are to Articles and Sections of this Benefit
Schedule unless otherwise expressly indicated.

ARTICLE I

DEFINITIONS

Wherever used herein, capitalized terms shall have the meaning set forth below
or in the main body of this Appendix for the Independent Pilots Association
unless otherwise clearly required by the context.

SECTION 1.1. - 2006 Collective Bargaining Agreement. The term “2006 Collective
Bargaining Agreement” means the collective bargaining agreement between the
Independent Pilots Association and United Parcel Service Co. ratified on
August 31, 2006.

SECTION 1.2. - Actuarial Equivalent. The term “Actuarial Equivalent” means a
benefit of equivalent value calculated using the 1983 Group Annuity Mortality
Table for males for Participants and the 1983 Group Annuity Mortality Table for
females for beneficiaries and an interest rate of 7% compounded annually.
Notwithstanding the foregoing, if the optional form of benefit is subject to the
requirements of Treasury Regulation § 1.417(e)-1(d), or any successor
regulation, the benefit of equivalent value will be the amount determined using
the Applicable Interest Rate (determined as if the benefit commencement date is
the date of distribution) and the Applicable Mortality Table, as applicable.

SECTION 1.3 - Applicable Interest Rate. The term “Applicable Interest Rate”
means the “applicable interest rate” as described in Section 417(e)(3) of the
Code for the “lookback month” preceding the “stability period” that includes the
date the distribution is made.

The term “lookback month” means the fifth month preceding the first day of the
stability period containing the date of distribution.

 

- 37 -



--------------------------------------------------------------------------------

The term “stability period” means the calendar year in which the distribution is
made.

SECTION 1.4. - Applicable Mortality Table. The term “Applicable Mortality Table”
means the “applicable mortality table” prescribed by the Secretary of the
Treasury for purposes of Section 417(e)(3) of the Code.

SECTION 1.5. - Compensation. The term “Compensation” means for each calendar
year, all earnings by an Eligible Employee as a result of the payment of his pay
period guarantee for such calendar year, inclusive of any contributions or
deferrals excludible from income under Sections 125 or 402(h) of the Code, and
for 1996 and 1997, any additional payments on guarantee that the Participant
actually receives in accordance with the Retroactive Compensation Agreement made
in connection with the Collective Bargaining Agreement ratified March 17, 1998.
Compensation for any calendar year shall be limited to $150,000 per year or such
lesser limit as may be imposed by Section 401(a)(17) of the Code or any
successor statute limiting compensation taken into account under the Plan;
however, for any Participant who attains Normal Retirement Age before
December 31, 2003, Compensation shall be limited only by Section 401(a)(17) of
the Code or any successor statute limiting compensation taken into account under
the Plan. Solely for avoiding a double proration, within the meaning of
Department of Labor Regulations, Section 2530.204-2(d), to the extent that a
Participant is credited with less than a full year of Service Credit for a
calendar year, then the Participant’s Compensation taken into account for such
year shall be annualized by dividing such Compensation by the number of months
of Service Credit earned by the Participant for such calendar year and
multiplying the result by 12.

SECTION 1.6. - Covered Employment. The term “Covered Employment” means
employment by an Employer as an Eligible Employee on or after January 1, 1988
but not on or after August 31, 2006.

SECTION 1.7. - Crewmember. The term “Crewmember” means a flight engineer, second
officer, first officer or captain.

SECTION 1.8. - Early Retirement Date. The term “Early Retirement Date” means the
first day of the month coincident with or next following the attainment of 55
years of age and the completion of five Vesting Years.

SECTION 1.9 - Eligible Employee. The term “Eligible Employee” means an
individual employed by the Employer who (a) is not a participant in or covered
under any other qualified defined benefit plan to which his Employer currently
makes contributions on his behalf, (b) is represented for purposes of collective
bargaining by the Independent Pilots Association and (c) is employed as a
Crewmember.

Under no circumstances will an individual who performs services for an Employer,
but who is not classified on the payroll as an employee of the Employer, for
example, an individual performing services for an Employer under a leasing
arrangement, be treated as an Eligible Employee even if such individual is
treated as an employee of an Employer as a result of common law principles,
coemployment principles or the leased employee rules under

 

- 38 -



--------------------------------------------------------------------------------

Section 414(n) of the Code. Further, if an individual performing services for an
Employer is retroactively reclassified as an employee of an Employer for any
reason, such reclassified individual shall not be treated as an Eligible
Employee for any period prior to, on or after the date of such reclassification
except as provided for in the Collective Bargaining Agreement or if such
individual is not covered by a Collective Bargaining Agreement, except as
determined by the Committee.

SECTION 1.10. - Final Average Earnings. The term “Final Average Earnings” shall
mean the Participant’s average Compensation for the five complete calendar years
during the last ten complete calendar years of his Covered Employment during
which his Compensation was the highest. For a Participant who retires on his
Postponed Retirement Date, the term “Final Average Earnings” shall be the
greater of the Final Average Earnings he would have had if he had retired at age
60 or his Final Average Earnings at his Postponed Retirement Date.

SECTION 1.11. - Hour of Covered Employment. The term “Hour of Covered
Employment” means each Hour of Service in Covered Employment.

SECTION 1.12. - Normal Retirement Age. The term “Normal Retirement Age” means
the later to occur of (a) the Participant’s attainment of age 60 or (b) the date
the Participant completes one Vesting Year.

SECTION 1.13. - Normal Retirement Date. The term “Normal Retirement Date” means
the first day of the calendar month coincident with or next following the
Participant’s attainment of Normal Retirement Age.

SECTION 1.14. - Present Value. The term “Present Value” means the single sum
amount of such benefit based on the Applicable Interest Rate and the Applicable
Mortality Table.

SECTION 1.15. - Retirement Benefit. The term “Retirement Benefit” means with
respect to each Participant his/her Normal Retirement Benefit (as described in
Section 4.3), Early Retirement Benefit (as described in Section 4.5), Postponed
Retirement Benefit (as described in Section 4.4) or Deferred Vested Benefit (as
described in Section 4.6).

SECTION 1.16. - Service Credit. The term “Service Credit” shall mean the years
and months of credit for work in Covered Employment as defined in this Benefit
Schedule I which are accumulated and maintained for employees in accordance with
the provisions of Article III.

ARTICLE II

ELIGIBILITY FOR PARTICIPATION

An Eligible Employee shall become a Participant in accordance with Section 2.1
of the main text of this Appendix based on his employment with the Employer or
any Related Employer; from his initial date of employment. An Eligible Employee
and an inactive Eligible Employee on the seniority list on March 17, 1998 who
satisfied the age and service requirements as of March 17, 1998 shall become a
Participant as of that date.

 

- 39 -



--------------------------------------------------------------------------------

Each former Eligible Employee who died while an Eligible Employee on or after
January 1, 1996 and before March 17, 1998 shall be treated as a vested
Participant for purposes of the Qualified Joint and Survivor (Husband and Wife)
Preretirement Survivor Benefit under Section 4.9.

ARTICLE III

ACCUMULATION OF SERVICE CREDIT FOR PURPOSES OTHER THAN

VESTING AND ELIGIBILITY i.e., FOR ACCRUAL OF BENEFITS, ETC.

SECTION 3.1. - General. [Reserved]

SECTION 3.2. - Credit for Periods of Covered Employment after 1987 and before
1992. For periods of Covered Employment after 1987 and prior to 1992, each
Participant shall accumulate Service Credit in monthly units based on his days
of Covered Employment in accordance with the following schedule:

 

Days of Covered Employment

In Each Plan Year

   Monthly Units of
Service Credits

Less than 15 days

   -0-

15-30

   1 month

31-45

   2 months

46-60

   3 months

61-75

   4 months

76-90

   5 months

91-106

   6 months

107-121

   7 months

122-136

   8 months

137-151

   9 months

152-167

   10 months

168-183

   11 months

184 or more

   12 months

For years 1988 through 1991, Eligible Employees will be credited with either 15
or 16 days as applicable, for each month in which they received their guarantee.
For any month in which the Eligible Employee received only a portion of his
guarantee, the 15 or 16 days will be prorated.

In addition, for the years 1988 through 1991, the credit for up to 501 hours for
paid leaves described in the definition of Hour of Service shall be applied on a
daily basis, giving credit for paid leaves for up to 95 days per Plan Year.

 

- 40 -



--------------------------------------------------------------------------------

SECTION 3.3. - Credit for Periods of Covered Employment During 1992. For periods
of Covered Employment during 1992, a Participant shall accumulate Service Credit
in monthly units based on his Hours of Covered Employment during each Plan Year
in accordance with the following schedule:

 

Hours of Covered

Employment In Plan Year

   Monthly Units of
Service of Credits

Less than 65 hours

   -0-

65-129

   1 month

130-194

   2 months

195-277

   3 months

278-360

   4 months

361-443

   5 months

444-526

   6 months

527-609

   7 months

610-692

   8 months

693-775

   9 months

776-858

   10 months

859-941

   11 months

942 or more

   12 months

Credit for up to 501 hours for paid leaves described in the definition of Hour
of Service shall apply fully to Plan Year 1992 without regard to the total
number of guaranteed hours.

SECTION 3.4. - Credit for Periods of Covered Employment After 1992. For periods
of Covered Employment completed after 1992, each Participant shall accumulate
Service Credit in monthly units based on his Hours of Covered Employment during
each Plan Year in accordance with the following schedule:

 

Hours of Covered Employment In Each Plan Year

   Monthly Units of
Service Credits

Less than 81 hours

   0

81-162

   1 month

163-243

   2 months

244-324

   3 months

325-405

   4 months

406-487

   5 months

488-568

   6 months

569-649

   7 months

650-730

   8 months

731-812

   9 months

813-893

   10 months

894-974

   11 months

975 or more

   12 months

SECTION 3.5. - Disability Accrual. A Participant who becomes disabled following
the completion of his probationary period as a Crewmember shall accrue years and
months of Service Credit (not to exceed 30 years of Service Credit) as if he
remained in active employment until Normal Retirement Age or if he elects early
retirement, his Early Retirement Date. Such

 

- 41 -



--------------------------------------------------------------------------------

accrual shall cease as of the earlier of (i) the last day of the month
immediately prior to the Participant recovering from the disability or retiring
or (ii) the end of the calendar year in which he obtains other gainful
employment. If a disabled Participant retires, his Final Average Earnings shall
be based on his Compensation paid during his active employment prior to becoming
disabled. For purposes of this Section, the term “disabled” means the
Participant loses the right to exercise the privileges of his medical
certificate for reasons other than alcohol or drug use and the term “other
gainful employment” means employment during which a disabled Participant earns
the greater of (i) $30,000 a calendar year or (ii) one-third of his annual
Compensation at the time he became disabled.

ARTICLE IV

BENEFIT ELIGIBILITY AND AMOUNTS

SECTION 4.1. - General. The amount of the Retirement Benefit payable to an
Eligible Employee shall be the amount described in Article IV of this Benefit
Schedule in lieu of the amount described in Article IV of the main text of this
Appendix.

SECTION 4.2. - Monthly Single-Life Benefit. Each Participant’s Monthly
Single-Life Benefit shall equal 1/12th of A times B less C, where

A = the greater of (i) one percent of his Final Average Earnings or (ii) $1,500;

B = his number of full and fractional years of Service Credit, not to exceed 30
years of Service Credit; and

C = his Social Security Offset described in Section 4.7.

SECTION 4.3. - Normal Retirement Benefit. If a Participant separates from
service with the Employer Company and all Related Employers on his Normal
Retirement Date, his Normal Retirement Benefit payable as of his Normal
Retirement Date shall equal his Monthly Single-Life Benefit as determined in
Section 4.2 as of his Normal Retirement Date, reduced by the Other Plan Benefits
Offset described below.

SECTION 4.4. - Postponed Retirement Benefit. If a Participant separates from
service with the Employer Company and all Related Employers on or after his
Normal Retirement Date, his Postponed Retirement Benefit payable as of his
Postponed Retirement Date shall equal the greatest of (a) his Monthly
Single-Life Benefit as determined in Section 4.2 as of his Postponed Retirement
Date, reduced by the Other Plan Benefits Offset described below, (b) the benefit
he would have received if he had retired on his Normal Retirement Date or
(c) the benefit he would have received if he had retired on his/her Early
Retirement Date.

SECTION 4.5. - Early Retirement Benefit. If a Participant separates from service
with the Employer Company and all Related Employers on or after his Early
Retirement Date but before his Normal Retirement Date, his Early Retirement
Benefit shall equal his Monthly Single- Life Benefit as determined in
Section 4.2 as of his most recent separation from service with the Employer
Company and all Related Employers, reduced, if applicable, for early
commencement as described below and further reduced by the Other Plan Benefits
Offset as described below. A Participant’s Early Retirement Benefit shall be
payable as of his Normal Retirement Date or, if

 

- 42 -



--------------------------------------------------------------------------------

he so elects, as of his Early Retirement Date. If the Participant’s benefit is
paid before he reaches Normal Retirement Age, it will be actuarially reduced
based on the period of time by which the commencement of his benefit precedes
his Normal Retirement Age so as to be the Actuarial Equivalent of the benefit
payable at Normal Retirement Age.

SECTION 4.6. - Deferred Vested Benefit. A Participant shall be fully vested upon
the completion of one Vesting Year. A Participant shall receive credit for
vesting purposes for employment from his initial date of employment with an
Employer or a Related Employer. A Participant’s Deferred Vested Benefit shall
equal his Monthly Single-Life Benefit as determined in Section 4.2 based on his
years of Service Credit earned prior to his most recent separation from service
with the Employer Company and all Related Employers, reduced, if applicable, for
early commencement as described below and further reduced by the Other Plan
Benefits Offset described below. A Participant’s Deferred Vested Benefit shall
be payable as of his Normal Retirement Date or, if he has completed five Vesting
Years and so elects, as of the first day of the month coincident with or next
following his attainment of 55 years of age. If the Participant’s benefit is
paid before he reaches Normal Retirement Age, it will be actuarially reduced
based on the period of time by which the beginning of the benefit precedes the
Normal Retirement Age so as to be the Actuarial Equivalent of the benefit
payable at Normal Retirement Age.

SECTION 4.7. - Social Security Offset. The monthly benefit payable to a
Participant shall be reduced by A times the lesser of B or C where

A = the ratio of the Participant’s years of Service Credit (not to exceed 30) to
30;

B = 50% of the monthly social security primary insurance benefit that would be
payable to the Participant at age 65; and

C = 50% of the amount determined under Section 4.2 before the reduction for the
Social Security Offset.

The reduction shall commence at the age at which unreduced social security
primary insurance benefits are first payable to the Participant or, if later,
when the Participant actually retires. For purposes of calculating the
Participant’s social security benefit, (a) the Participant’s wages prior to his
first full calendar year of employment with the Employer will be estimated by
projecting the Participant’s compensation for his first full calendar year of
employment backward at 7% per year to the later of the year in which the
Participant attained age 21 or 1951 and (b) in the event the Participant
separates from service with the Employer Company and all Related Employers
before his Normal Retirement Age, his post termination wages will be estimated
assuming he will continue to receive compensation at the same rate in effect on
the date he separates from service with the Employer Company and all Related
Employers until he attains Normal Retirement Age. If the Participant separates
from service with the Employer Company and all Related Employers before his
Normal Retirement Age, the social security benefit will be calculated based on
the law in effect on the date he separates from service with the Employer
Company and all Related Employers. If the Participant dies before he begins
receiving benefits under the Plan, any survivor benefit payable to his surviving
spouse will be calculated based on the social security benefit that the
Participant would have been entitled to receive at age 65 if he had lived to
that date, using the assumptions described above.

 

- 43 -



--------------------------------------------------------------------------------

SECTION 4.8. - Other Plan Benefits Offset. The Other Plan Benefits Offset is the
reduction described in Section 4.9 of the main text of this Appendix; provided
that benefits under any defined contribution plan shall not be considered a
“retirement plan to which the Employer made contribution on behalf of the
Participant or under which service with the Employer is counted in calculating
benefits” for purposes of that Section. Further, any such retirement plan is
referred to in this Section as an “Other Plan.”

(a) Retirement Benefits Payable in Annuity Form. If the Retirement Benefit is
payable in an annuity form, the amount of the reduction shall be determined and
subtracted from the Retirement Benefit as of the later of the date as of which
Retirement Benefits commence under the Plan or the earliest date such
Participant could begin receiving benefits under such Other Plan (the
“Determination Date”). Thus, if a Participant is not eligible for a benefit
under an Other Plan when he begins receiving benefits under this Plan, his
Retirement Benefit will not be reduced until the earliest date he could have
begun receiving a benefit under the Other Plan. The amount of the reduction
shall be equal to the Single Life Only Annuity that would have been payable
under the Other Plan as of the Determination Date or, if the Single Life Only
Annuity is not available under such Other Plan, the Single Life Only Annuity
which is the Actuarial Equivalent of the normal form of benefit that would have
been payable under such Other Plan as of the Determination Date. If a
Participant begins receiving a benefit under an Other Plan before the
Determination Date, the amount of the reduction will be actuarially adjusted.

(b) Retirement Benefit Payable in Lump Sum. If the Retirement Benefit is payable
in a lump sum, the Present Value of the benefit payable under this Plan shall be
reduced by the Present Value of the benefit actually paid to such Participant or
payable to him under such Other Plan.

(c) Estimation. If the Committee determines that it is not reasonably
practicable to obtain the actual amount of the benefit payable to or on behalf
of a Participant under an Other Plan in sufficient time to make payment of
his/her benefit under this Plan, the Committee may estimate the amount of the
Other Plan benefit using such methods as they in their discretion deem
appropriate. If the Committee estimates the Other Plan benefit, they shall use
their best efforts to obtain the actual amount of the Other Plan benefit and
adjust the benefit being paid from this Plan accordingly. In the event that the
estimated Other Plan benefit is less than the actual Other Plan benefit, the
Committee shall reduce the payments under this Plan immediately to reflect the
amount of the difference and may recover any previous overpayments from this
Plan by deducting such overpayments from future benefit payments due under this
Plan or by such other methods as the Committee deems appropriate. In the event
that the estimated Other Plan benefit is larger than the actual Other Plan
benefit, the Committee shall increase the payments under this Plan immediately
to reflect the amount that of such difference and shall make an additional
payment equal to the amount that would have been received if the Plan had used
the actual Other Plan benefit from the commencement of payment.

 

- 44 -



--------------------------------------------------------------------------------

SECTION 4.9. - Qualified Joint and Survivor (Husband and Wife) Preretirement
Survivor Benefit. If a vested Participant dies prior to receiving a benefit
under the Plan, his surviving Spouse will be entitled to a survivor benefit
under Section 4.12 of the main text of this Appendix, determined without regard
to whether the Participant and his spouse had been married for at least one year
prior to his death.

SECTION 4.10. - Payment of Retirement Benefit. The benefits shall be paid in the
form of a Single Life Only Annuity (for unmarried Participants) or the Qualified
Joint and Survivor Annuity (for married Participants) described in Article IV of
the main text of this Appendix unless the Participant properly waives the
Qualified Joint and Survivor Annuity or Single Life Only Annuity and selects an
optional benefit form described in Article V.

SECTION 4.11. - Lump Sum Payment. Notwithstanding any contrary provision, if the
Present Value of the Retirement Benefit payable to a Participant or the Present
Value of the survivor benefit payable to a Participant’s surviving spouse under
Section 4.12 of the main text of this Appendix is less than $1,000, payment of
such Present Value shall be made in a lump sum as soon as administratively
practicable following the Participant’s separation from service with the
Employer Company and all Related Employers, without the Participant’s, or if the
Participant is deceased, the surviving spouse’s, consent, in lieu of all other
benefits under the Plan. If the Present Value of such benefit is at least $1,000
but not greater than $3,500, the Committee may pay such Present Value to the
Participant or if the Participant is deceased, to the surviving spouse, in a
lump sum in lieu of all other benefits under the Plan with the consent of the
Participant or the surviving spouse, following the Participant’s separation from
service with the Employer Company and all Related Employers or, in the case of a
survivor benefit, the Participant’s death. If the Present Value of a
Participant’s nonforfeitable Retirement Benefit under this Plan is zero as of
the date the Participant separates from service with the Employer Company and
all Related Employers, such Participant shall be deemed to have received a
distribution of such nonforfeitable benefit when the Participant separates from
service.

If the Participant’s Retirement Benefit is cashed out pursuant to this
Section 4.11, service with respect to which the distribution of the Present
Value was made shall be disregarded for purposes of the Plan, provided, however,
that such service shall be counted in determining the Employee’s Vesting Years
and years of Service Credit if, upon reemployment, the distribution is repaid by
the Employee to the Trust Fund, together with interest at 5% or such other rate
as may in the future be established or otherwise made effective by regulation or
administration action implementing Sections 204(c)(2)(C) and 204(e) or ERISA.

SECTION 4.12. - Maximum Benefit. Notwithstanding Section 4.14(b) of the main
text of this Appendix or any contrary provision of the main text of this
Appendix, the limitations on maximum benefits payable from this Appendix shall
be in accordance with Section 415 of the Code, including, particularly,
Section 415(b)(9) of the Code, and the regulations thereunder, which are
incorporated into this Appendix by reference.

SECTION 4.13. - Special Increase for Participants Reaching Normal Retirement Age
After December 31, 2003. Notwithstanding the limitations of Section 1.5, as soon
as practicable after August 31, 2006 (the “Ratification Date”) (a) the
Compensation of each Affected Participant shall be redetermined such that his
Compensation for a calendar year is limited only by Section 401(a)(17) of the
Code; (b) such Affected Participant’s Final Average Earnings shall

 

- 45 -



--------------------------------------------------------------------------------

be recalculated using the Compensation determined in (a); and (c) such Affected
Participant’s Retirement Benefit shall be increased effective as of the first
day of the month after the Ratification Date to reflect any increase in his
Final Average Earnings as a result of the recalculation in (b) and shall be paid
as soon as administratively practicable. The increase described in (c) shall be
prospective only and benefits paid before the Ratification Date shall not be
increased. An Affected Participant is any Participant (i) who reached Normal
Retirement Age after December 31, 2003 and before the Ratification Date and
(ii) whose Compensation for any calendar year was limited to $150,000 as a
result of Section 1.5.

ARTICLE V

OPTIONAL BENEFIT FORMS

SECTION 5.1. - General. In addition to the Single Life Only Annuity, the
following optional forms are available to a Participant who properly waives the
Qualified Joint and Survivor Annuity or Single Life Only Annuity:

(a) Joint and Survivor Annuity. The benefit under a Joint and Survivor Annuity
shall be the Actuarial Equivalent of a Single Life Only Annuity based on the
life of the Participant. Under the Joint and Survivor Annuity, the Participant
shall be paid his pension for his lifetime; and his designated beneficiary as of
the date of the Participant’s retirement, if surviving at the Participant’s
death, shall be entitled to receive thereafter a lifetime survivorship benefit
in a monthly amount equal to a percentage (50%, 66 2/3%, 75%, or 100%, as
selected by the Participant) of the monthly amount which had been payable to the
Participant. The last payment of the Joint and Survivor Annuity shall be made as
of the first day of the month in which the death of the last to die of the
Participant and his designated beneficiary has occurred. A Participant may not
elect to receive payment of his Retirement Benefit in the form of a joint and
survivor annuity if he has a non-spousal beneficiary and such beneficiary is
younger than the Participant by more than the maximum number of years specified
in the following table based on their ages on their birthdays in the calendar
year in which benefit payments commence:

 

Annuity Form

   Maximum Number of Years

Joint and 100% Survivor Annuity

   10 years

Joint and 75% Survivor Annuity

   19 years

Joint and 66 2/3% Survivor Annuity

   25 years

(b) Period Certain and Continuous Annuity. The benefit under a Period Certain
and Continuous Annuity shall be the Actuarial Equivalent of a Monthly
Single-Life Benefit based on the life of the Participant. Under the Period
Certain and Continuous Annuity, the Participant shall be paid his pension for
his lifetime; and if the Participant dies before receiving a specified number of
monthly payments (120, 180, 240, as selected by the Participant (“guaranteed
payments”)), the Participant’s designated beneficiary shall be entitled to
receive thereafter a monthly guaranteed payment equal to the payment which had
been payable to the Participant until all of the monthly payments have been made
from the Plan to the Participant and his designated beneficiary. The last
payment of the Period Certain and Continuous Annuity

 

- 46 -



--------------------------------------------------------------------------------

shall be made as of the first day of the month in which occurs the later of the
death of the Participant or the last of the guaranteed monthly payments has been
made. Each Participant who selects this option shall designate a beneficiary in
writing, in the form and manner required by the Committee, and such beneficiary
may be changed by such Participant in the same manner, but such designation
shall not be considered made until received by the Committee or its designees on
such form and unless it is received by the Committee prior to the Participant’s
death. The Committee shall be the sole judges of the effectiveness of the
designation or change thereof. If a Participant fails to designate a beneficiary
or his designated beneficiary fails to survive the Participant, the
Participant’s designated beneficiary shall be deemed to be his surviving Spouse,
if any; or if there is no surviving Spouse, his surviving children, in equal
shares; or if there are no surviving children, his estate. If a beneficiary dies
before all payments are made under this optional form, the remaining payments
shall be made in a lump sum or in installments as the Committee shall direct to
the beneficiary designated by such beneficiary or, if there is no such
designation, to such beneficiary’s estate.

(c) Level Income Option. The benefit under a Level Income Option shall be the
Actuarial Equivalent of a Monthly Single-Life Benefit based on the life of the
Participant. Under the Level Income Option, the Participant shall be paid a
higher benefit until age 62 or 65, as selected by the Participant, and a reduced
benefit after age 62 or 65, as applicable, to provide a more level income over
the Participant’s lifetime, taking into account the social security primary
insurance benefits the Participant is expected to receive at the selected age.
The last payment of the Level Income Option shall be made as of the first day of
the month in which the death of the Participant occurs.

 

- 47 -



--------------------------------------------------------------------------------

BENEFIT SCHEDULE II FOR INDEPENDENT PILOTS ASSOCIATION

This Benefit Schedule II shall apply to (1) each Eligible Employee who has an
Hour of Covered Employment on or after August 31, 2006, (2) each Eligible
Employee who is accruing Service Credit (or who would be accruing Service Credit
but for the attainment of Normal Retirement Age) under Section 3.4, Disability
Accrual, on or after August 31, 2006, (3) each 2003 Retired Participant and
(4) each former Employee who died during the month of July 2006 while employed
in a classification that would have been considered an Eligible Employee
classification if this Benefit Schedule had been in effect at his death.

The provisions of this Benefit Schedule II will apply only to that period of
employment during which an Employee is an Eligible Employee. An Eligible
Employee shall not accrue benefits under any provisions of the Plan (other than
this Benefit Schedule II) during the period that he is covered under this
Benefit Schedule II.

References to Articles and Sections are to Articles and Sections of this Benefit
Schedule unless otherwise expressly indicated.

ARTICLE I

DEFINITIONS

Wherever used herein, the following capitalized terms shall have the meaning set
forth below or in the main body of this Appendix for the Independent Pilots
Association unless otherwise clearly required by the context. If a capitalized
term used in this Benefit Schedule is not defined herein, it will have the same
meaning assigned to such term in the Plan.

SECTION 1.1. - 2003 Retired Participant. - The term “2003 Retired Participant”
means a Participant who separated from service in 2003 pursuant to the voluntary
separation package offered by the Employer.

SECTION 1.2. - 2006 Collective Bargaining Agreement. - The term “2006 Collective
Bargaining Agreement” means the Collective Bargaining Agreement between the
Independent Pilots Association and United Parcel Service Co. ratified on
August 31, 2006.

SECTION 1.3. - 2006 Participant. The term “2006 Participant” means each
Participant who will reach Normal Retirement Age on or before December 31, 2013.

SECTION 1.4. - Actuarial Equivalent. The term “Actuarial Equivalent” means a
benefit of equivalent value calculated using the 1983 Group Annuity Mortality
Table for males for Participants and the 1983 Group Annuity Mortality Table for
females for beneficiaries and an interest rate of 7% compounded annually.
Notwithstanding the foregoing, if the optional form of benefit is subject to the
requirements of Treasury Regulation § 1.417(e)-1(d), or any successor
regulation, the benefit of equivalent value will be the amount determined using
the Applicable Interest Rate (determined as if the benefit commencement date is
the date of distribution) and the Applicable Mortality Table, as applicable.

 

- 48 -



--------------------------------------------------------------------------------

SECTION 1.5. - Applicable Interest Rate. The term “Applicable Interest Rate”
means the “applicable interest rate” as described in Section 417(e)(3) of the
Code for the “lookback month” preceding the “stability period” that includes the
date the distribution is made.

The term “lookback month” means the fifth month preceding the first day of the
stability period containing the date of distribution.

The term “stability period” means the calendar year in which the distribution is
made.

SECTION 1.6. - Applicable Mortality Table. The term “Applicable Mortality Table”
means the “applicable mortality table” prescribed by the Secretary of the
Treasury for purposes of Section 417(e)(3) of the Code.

SECTION 1.7. - Bidline Credit - The term “Bidline Credit” means the amount of
credit generated by a Crewmember’s scheduled activities for a bid period (as
defined in the 2006 Collective Bargaining Agreement), including scheduled
flights, layovers, deadhead time or other duties assigned by the Employer.

SECTION 1.8. - Bypassed Captain. The term “Bypassed Captain” means a Crewmember
who has been bypassed for a Captain position as described in Section 14.E.3 of
the 2006 Collective Bargaining Agreement and who is included on the list of
bypassed Captains maintained by the Employer.

SECTION 1.9. - Bypassed Crewmember. The term “Bypassed Crewmember” means a
Second Officer who has been bypassed for the First Officer position as described
in Section 14.E.3 of the 2006 Collective Bargaining Agreement and who is
included on the list of bypassed First Officers maintained by the Employer.

SECTION 1.10. - Captain. The term “Captain” means a pilot who is in command of
the aircraft and its crew while on duty, who is responsible for the manipulation
of, or who manipulates the controls of the aircraft, including take-off and
landing of such aircraft, and who is properly qualified to serve as such, and
holds a current effective airman’s certificate authorizing him to serve as such
pilot.

SECTION 1.11. - Compensation. The term “Compensation” means a Participant’s
compensation as reflected on Form W-2, including amounts deferred under Sections
125, 129 and 401(k) of the Code and excluding:

(a) per diem payments;

(b) grievance awards (other than the following: (A) as a part of a Crewmember’s
Guarantee or Bidline Credit, (B) an award of Premium Pay for Revisions or (C) an
award of Late Arrival Pay);

 

- 49 -



--------------------------------------------------------------------------------

(c) amounts paid to a Crewmember as a result of the application of
Section 415(c) of the Code;

(d) payments in the nature of compensation from an insurance carrier, from a
state unemployment or worker’s compensation fund, or from any health and welfare
or other benefit program or plan maintained by an Employer or a Related
Employer.

(e) disability payments from an insurance carrier, a state disability insurance
fund, this Plan or any other disability plan maintained by an Employer or a
Related Employer;

(f) foreign service differentials or other supplemental payments made by an
Employer or Related Employer to a Crewmember working outside his or her country
of citizenship on account of such foreign service;

(g) payment or reimbursement by an Employer or Related Employer for relocation
expenses incurred by a Crewmember or his or her family;

(h) the value of employee fringe benefits provided by an Employer or Related
Employer, including but not limited to the payment of life insurance premiums,
whether or not the value of such fringe benefits is includable in the employee’s
taxable income;

(i) payments made under deferred compensation plans or programs;

(j) Employer or Related Employer contributions to any pension, profit-sharing or
stock bonus plan; and

(k) Employer or Related Employer contributions to any welfare benefit plan.

Compensation for any calendar year shall be limited to the lesser of
(i) $300,000 per year or (ii) such limit as may be imposed by Section 401(a)(17)
of the Code or any successor statute limiting compensation taken into account
under the Plan. Solely for avoiding a double proration, within the meaning of
Department of Labor Regulations, Section 2530.204-2(d), to the extent that a
Participant is credited with less than a full year of Service Credit for a
calendar year, then the Participant’s Compensation taken into account for such
year shall be annualized by dividing such Compensation by the number of months
of Service Credit earned by the Participant for such calendar year and
multiplying the result by 12.

SECTION 1.12. - Covered Employment. The term “Covered Employment” means
employment by an Employer as an Eligible Employee on or after January 1, 1988.

SECTION 1.13. - Crewmember. The term “Crewmember” means a Professional Flight
Engineer, Second Officer, First Officer, Captain, or Bypassed Crewmember.

 

- 50 -



--------------------------------------------------------------------------------

SECTION 1.14. - Early Retirement Date. The term “Early Retirement Date” means
the first day of the month coincident with or next following the attainment of
55 years of age and the completion of five Vesting Years.

SECTION 1.15. - Eligible Employee. The term “Eligible Employee” means an
individual employed by the Employer who (a) is not a participant in or covered
under any other qualified defined benefit plan to which his Employer currently
makes contributions on his behalf, (b) is represented for purposes of collective
bargaining by the Independent Pilots Association and (c) is employed as a
Crewmember.

Under no circumstances will an individual who performs services for an Employer,
but who is not classified on the payroll as an employee of the Employer, for
example, an individual performing services for an Employer under a leasing
arrangement, be treated as an Eligible Employee even if such individual is
treated as an employee of an Employer as a result of common law principles,
coemployment principles or the leased employee rules under Section 414(n) of the
Code. Further, if an individual performing services for an Employer is
retroactively reclassified as an employee of an Employer for any reason, such
reclassified individual shall not be treated as an Eligible Employee for any
period prior to, on or after the date of such reclassification except as
provided for in the Collective Bargaining Agreement or if such individual is not
covered by a Collective Bargaining Agreement, except as determined by the
Committee.

SECTION 1.16. - Final Average Earnings. The term “Final Average Earnings” means
the Participant’s average Compensation for the five complete calendar years
during the last ten complete calendar years of his Covered Employment during
which his Compensation was the highest. For a Participant who retires on his
Postponed Retirement Date, the term “Final Average Earnings” shall be the
greater of the Final Average Earnings he would have had if he had retired at age
60 or his Final Average Earnings at his Postponed Retirement Date.

SECTION 1.17. - First Officer. The term “First Officer” means a pilot who is
next in command after the Captain of the aircraft, whose duty is to assist or
relieve the Captain in the manipulation of the flight controls of an aircraft
while underway, including take-off and landing of such aircraft, and who is
properly qualified to serve as and who holds a current effective airman’s
certificate authorizing him to serve as such First Officer.

SECTION 1.18. - Guarantee. The term “Guarantee” means (i) the 75 hours of
guaranteed pay that a Crewmember receives per pay period if he is available for
duty.

SECTION 1.19. - Hour of Covered Employment. The term “Hour of Covered
Employment” means each Hour of Service in Covered Employment.

SECTION 1.20. - Late Arrival Pay. The term “Late Arrival Pay” means the pay
described in Article 13.E.4 and 5 of the 2006 Collective Bargaining Agreement.

 

- 51 -



--------------------------------------------------------------------------------

SECTION 1.21. - Normal Retirement Age. The term “Normal Retirement Age” means
the later to occur of (a) the Participant’s attainment of age 60 or (b) the date
the Participant completes one Vesting Year.

SECTION 1.22. - Normal Retirement Date. The term “Normal Retirement Date” means
the first day of the calendar month coincident with or next following the
Participant’s attainment of Normal Retirement Age.

SECTION 1.23. - Premium Pay. The term “Premium Pay” means the pay described in
Article 13.E.4 of the 2006 Collective Bargaining Agreement.

SECTION 1.24. - Present Value. The term “Present Value” means the single sum
amount of such benefit based on the Applicable Interest Rate and the Applicable
Mortality Table.

SECTION 1.25. - Professional Flight Engineer. The term “Professional Flight
Engineer” means a certified flight engineer who was hired and designated as such
by the Employer and whose duties include responsibility for assuring the
airworthy condition of the aircraft on which he is to serve before departure,
including recognition and correction of malfunctions, and for enroute ground
maintenance and/or supervision thereof as well as those duties of the Second
Officer. A Professional Flight Engineer shall hold a current effective airman’s
certificate authorizing him to serve as a Flight Engineer in his current
equipment, and an Airframe and Powerplant Mechanics’s Certificate.

SECTION 1.26. - Retirement Benefit. The term “Retirement Benefit” means with
respect to each Participant his/her Normal Retirement Benefit, Early Retirement
Benefit, Postponed Retirement Benefit, or Deferred Vested Benefit.

SECTION 1.27. - Second Officer. The term “Second Officer” means a pilot who is
third in command of the aircraft, after the Captain and the First Officer, whose
duty is to perform the duties of a Second Officer as specified by the Employer,
and who holds a currently effective airman’s certificate authorizing him to
serve as such, and who holds at least a current effective Commercial Airman’s
Certificate and Instrument Rating.

SECTION 1.28. - Service Credit. The term “Service Credit” shall mean the years
and months of credit for work in Covered Employment which are accumulated and
maintained for employees in accordance with the provisions of Article III.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY FOR PARTICIPATION

An Eligible Employee shall become a Participant in accordance with Section 2.1
of this Appendix based on his employment with the Employer or any Related
Employer; from his initial date of employment.

ARTICLE III

ACCUMULATION OF SERVICE CREDIT FOR PURPOSES OTHER THAN

VESTING AND ELIGIBILITY i.e., FOR ACCRUAL OF BENEFITS, ETC.

SECTION 3.1. - General. [Reserved]

SECTION 3.2. - Credit for Periods of Covered Employment for Plan Years Before
January 1, 2004. Each Participant covered shall accumulate one full year of
Service Credit for each Plan Year in which he has at least one Hour of Covered
Employment.

SECTION 3.3. - Credit for Periods of Covered Employment Beginning On or After
January 1, 2004. Each Participant shall accumulate Service Credit in monthly
units based on his Hours of Covered Employment in accordance with the following
table:

 

Hours of Covered Employment

In Each Plan Year

  

Monthly Units
of Service Credit

Less than 81    0 81-162    3 months 163-243    4 months 244-324    5 months
325-405    6 months 406-487    7 months 488-568    8 months 569-649    9 months
650-730    10 months 731-812    11 months 813 or more    12 months

SECTION 3.4. - Disability Accrual. A Participant who becomes disabled following
the completion of his probationary period as a Crewmember shall accrue years and
months of Service Credit (not to exceed 30 years of Service Credit) as if he
remained in active employment until Normal Retirement Age or if he elects early
retirement, his Early Retirement Date. Such accrual shall cease as of the
earlier of (i) the last day of the month immediately prior to the Participant
recovering from the disability or retiring or (ii) the end of the calendar year
in which he obtains other gainful employment. If a disabled Participant retires,
his Final Average Earnings shall be based on his Compensation paid during his
active employment prior to becoming disabled. For purposes of this Section, the
term “disabled” means the Participant loses

 

- 53 -



--------------------------------------------------------------------------------

the right to exercise the privileges of his medical certificate for reasons
other than alcohol or drug use and the term “other gainful employment” means
employment during which a disabled Participant earns the greater of (i) $30,000
a calendar year or (ii) one-third of his annual Compensation at the time he
became disabled.

ARTICLE IV

BENEFIT ELIGIBILITY AND AMOUNTS

SECTION 4.1. - General. The amount of the Retirement Benefit payable to an
Eligible Employee shall be the amount described in Article IV in lieu of the
amount described in Article IV of the main text of this Appendix.

SECTION 4.2. - Monthly Single-Life Benefit. The Monthly Single-Life Benefit
shall equal 1/12th of:

(a) General. Each Participant (other than a 2006 Participant or a 2003 Retired
Participant) shall have a Monthly Single-Life Benefit equal to one percent
(1%) of his Final Average Earnings times his number of full and fractional years
of Service Credit (not to exceed 30 years of Service Credit).

(b) 2006 Participants and 2003 Retired Participants. Each 2006 Participant and
each 2003 Retired Participant shall have a Monthly Single-Life Benefit equal to
A times B, where

A = the greater of (i) one percent (1%) of his Final Average Earnings or
(ii) the dollar amount determined under the following table depending on the
highest rank attained by the Participant during his Covered Employment:

 

Rank

  

Dollar
Amount

Captain or Bypassed Captain    $3,000 First Officer, Professional Flight
Engineer or a Bypassed Crewmember    $2,400 Second Officer    $2,100

B = his number of full and fractional years of Service Credit (not to exceed 30
years of Service Credit).

For each 2006 Participant, the Monthly Single-Life Benefit formula described in
this Section 4.2(b) shall apply from his Normal Retirement Date or his Postponed
Retirement Date. For each 2003 Retired Participant the monthly accrued benefit
calculated under this Benefit Schedule shall be increased effective as of
August 31, 2006 to equal the Monthly Single-Life Benefit described in this
Section 4.2(b). Such increase shall be prospective only and no amount shall be
paid to increase the monthly accrued benefit paid before August 31, 2006.

(c) Minimum Benefit. - Notwithstanding Sections 4.2(a) and (b), the Monthly
Single-Life Benefit for each Participant who participated in Benefit Schedule I
shall never be less than his Monthly Single-Life Benefit accrued under Benefit
Schedule I as of August 30, 2006.

 

- 54 -



--------------------------------------------------------------------------------

SECTION 4.3. - Normal Retirement Benefit. If a Participant separates from
service with the Employer Company and all Related Employers on his Normal
Retirement Date, his Normal Retirement Benefit payable as of his Normal
Retirement Date shall equal his Monthly Single-Life Benefit as determined in
Section 4.2 as of his Normal Retirement Date, reduced by the Other Plan Benefits
Offset described below.

SECTION 4.4. - Postponed Retirement Benefit. If a Participant separates from
service with the Employer Company and all Related Employers on or after his
Normal Retirement Date, his Postponed Retirement Benefit payable as of his
Postponed Retirement Date shall equal the greatest of (a) his Monthly Single
Life Benefit as determined in Section 4.2 as of his Postponed Retirement Date,
reduced by the Other Plan Benefits Offset described below, (b) the benefit he
would have received if he had retired on his Normal Retirement Date or (c) the
benefit he would have received if he had retired on his/her Early Retirement
Date.

SECTION 4.5. - Early Retirement Benefit. If a Participant separates from service
with the Employer Company and all Related Employers on or after his Early
Retirement Date but before his Normal Retirement Date, his Early Retirement
Benefit shall equal his Monthly Single-Life Benefit as determined in Section 4.2
as of his most recent separation from service with the Employer Company and all
Related Employers, reduced, if applicable, for early commencement as described
below and further reduced by the Other Plan Benefits Offset as described below.
A Participant’s Early Retirement Benefit shall be payable as of his Normal
Retirement Date or, if he so elects, as of his Early Retirement Date. If the
Participant’s benefit is paid before he reaches Normal Retirement Age, it will
be actuarially reduced based on the period of time by which the commencement of
his benefit precedes his Normal Retirement Age so as to be the Actuarial
Equivalent of the benefit payable at Normal Retirement Age.

SECTION 4.6. - Deferred Vested Benefit. A Participant shall be fully vested upon
the completion of one Vesting Year. A Participant shall receive credit for
vesting purposes for employment from his initial date of employment with an
Employer or a Related Employer. A Participant’s Deferred Vested Benefit shall
equal his Monthly Single Life as determined in Section 4.2 based on his years of
Service Credit earned prior to his most recent separation from service with the
Employer Company and all Related Employers, reduced, if applicable, for early
commencement as described below and further reduced by the Other Plan Benefits
Offset described below. A Participant’s Deferred Vested Benefit shall be payable
as of his Normal Retirement Date or, if he has completed five Vesting Years and
so elects, as of the first day of the month coincident with or next following
his attainment of 55 years of age. If the Participant’s benefit is paid before
he reaches Normal Retirement Age, it will be actuarially reduced based on the
period of time by which the beginning of the benefit precedes the Normal
Retirement Age so as to be the Actuarial Equivalent of the benefit payable at
Normal Retirement Age.

 

- 55 -



--------------------------------------------------------------------------------

SECTION 4.7. - Other Plan Benefits Offset. The Other Plan Benefits Offset is the
reduction described in Section 4.9 of the main text of this Appendix; provided
that benefits under any defined contribution plan shall not be considered a
“retirement plan to which the Employer made contribution on behalf of the
Participant or under which service with the Employer is counted in calculating
benefits” for purposes of that Section. Further, any such retirement plan is
referred to in this Section as an “Other Plan.”

(a) Retirement Benefits Payable in Annuity Form. If the Retirement Benefit is
payable in an annuity form, the amount of the reduction shall be determined and
subtracted from the Retirement Benefit as of the later of the date as of which
Retirement Benefits commence under the Plan or the earliest date such
Participant could begin receiving benefits under such Other Plan (the
“Determination Date”). Thus, if a Participant is not eligible for a benefit
under an Other Plan when he begins receiving benefits under this Plan, his
Retirement Benefit will not be reduced until the earliest date he could have
begun receiving a benefit under the Other Plan. The amount of the reduction
shall be equal to the Monthly Single-Life Benefit that would have been payable
under the Other Plan as of the Determination Date or, if the Monthly Single-Life
Benefit is not available under such Other Plan, the Monthly Single-Life Benefit
which is the Actuarial Equivalent of the normal form of benefit that would have
been payable under such Other Plan as of the Determination Date. If a
Participant begins receiving a benefit under an Other Plan before the
Determination Date, the amount of the reduction will be actuarially adjusted.

(b) Retirement Benefit Payable in Lump Sum. If the Retirement Benefit is payable
in a lump sum, the Present Value of the Retirement Benefit payable under this
Plan shall be reduced by the Present Value of the benefit actually paid to such
Participant or payable to him under such Other Plan.

(c) Estimation. If the Committee determines that it is not reasonably
practicable to obtain the actual amount of the benefit payable to or on behalf
of a Participant under an Other Plan in sufficient time to make payment of his
benefit under this Plan, the Committee may estimate the amount of the Other Plan
benefit using such methods as they in their discretion deem appropriate. If the
Committee estimates the Other Plan benefit, they shall use their best efforts to
obtain the actual amount of the Other Plan benefit and adjust the benefit being
paid from this Plan accordingly. In the event that the estimated Other Plan
benefit is less than the actual Other Plan benefit, the Committee shall reduce
the payments under this Plan immediately to reflect the amount of the difference
and may recover any previous overpayments from this Plan by deducting such
overpayments from future benefit payments due under this Plan or by such other
methods as the Committee deems appropriate. In the event that the estimated
Other Plan benefit is larger than the actual Other Plan benefit, the Committee
shall increase the payments under this Plan immediately to reflect the amount
that of such difference and shall make an additional payment equal to the amount
that would have been received if the Plan had used the actual Other Plan benefit
from the commencement of payment.

SECTION 4.8. - Qualified Joint and Survivor (Husband and Wife) Preretirement
Survivor Benefit. If a vested Participant dies prior to receiving a benefit
under the Annuity, his surviving spouse will be entitled to a survivor benefit
under Section 4.12 of the main text of this Appendix, determined without regard
to whether the Participant and his spouse had been married for at least one year
prior to his death.

 

- 56 -



--------------------------------------------------------------------------------

SECTION 4.9. - Payment of Retirement Benefit. The benefits shall be paid in the
form of a Single Life Only Annuity (for unmarried Participants) or the Qualified
Joint and Survivor Annuity (for married Participants) described in Article IV of
the main text of this Appendix unless the Participant properly waives the
Qualified Joint and Survivor Annuity or Single Life Only Annuity and selects an
optional benefit form described in Article V.

SECTION 4.10. - Lump Sum Payment. Notwithstanding any contrary provision, if the
Present Value of the benefit payable to a Participant or the Present Value of
the survivor benefit payable to a Participant’s surviving spouse under
Section 4.12 of the main text of this Appendix is less than $1,000, payment of
such Present Value shall be made in a lump sum as soon as administratively
practicable following the Participant’s separation from service with the
Employer Company and all Related Employers, without the Participant’s, or if the
Participant is deceased the surviving spouse’s, consent, in lieu of all other
benefits under the Plan. If the Present Value of such benefit is at least $1,000
but not greater than $3,500, the Committee may pay such Present Value to the
Participant or if the Participant is deceased, to the surviving spouse, in a
lump sum in lieu of all other benefits under the Plan with the consent of the
Participant or the surviving spouse, following the Participant’s separation from
service with the Employer Company and all Related Employers or in the case of a
survivor benefit, the Participant’s death. If the Present Value of a
Participant’s nonforfeitable benefit under this Plan is zero as of the date the
Participant separates from service with the Employer Company and all Related
Employers, such Participant shall be deemed to have received a distribution of
such nonforfeitable benefit when the Participant separates from service.

If the Participant’s benefit is cashed out pursuant to this Section 4.10,
service with respect to which the distribution of the present value was made
shall be disregarded for purposes of the Plan, provided, however, that such
service shall be counted in determining the Employee’s Vesting Years and years
of Service Credit if, upon reemployment, the distribution is repaid by the
Employee to the Committee, together with interest at 5% or such other rate as
may in the future be established or otherwise made effective by regulation or
administration action implementing Sections 204(c)(2)(C) and 204(e) or ERISA.

SECTION 4.11. - Maximum Benefit. Notwithstanding Section 4.14(b) of the main
text of this Appendix or any contrary provision of the main text of this
Appendix or this Benefit Schedule, the limitations on maximum benefits payable
from this Appendix shall be in accordance with Section 415 of the Code,
including, particularly, Section 415(b)(9) of the Code, and the regulations
thereunder, which are incorporated into this Benefit Schedule by reference.

 

- 57 -



--------------------------------------------------------------------------------

ARTICLE V

OPTIONAL BENEFIT FORMS

SECTION 5.1. - General. In addition to the Single Life Only Annuity, the
following optional forms are available to a Participant who properly waives the
Qualified Joint and Survivor Annuity or Single Life Only Annuity:

(a) Joint and Survivor Annuity. The benefit under a Joint and Survivor Annuity
shall be the Actuarial Equivalent of a Single Life Only Annuity based on the
life of the Participant. Under the Joint and Survivor Annuity, the Participant
shall be paid his pension for his lifetime; and his designated beneficiary as of
the date of the Participant’s retirement, if surviving at the Participant’s
death, shall be entitled to receive thereafter a lifetime survivorship benefit
in a monthly amount equal to a percentage (50%, 66 2/3%, 75%, or 100%, as
selected by the Participant) of the monthly amount which had been payable to the
Participant. The last payment of the Joint and Survivor Annuity shall be made as
of the first day of the month in which the death of the last to die of the
Participant and his designated beneficiary has occurred. A Participant may not
elect to receive payment of his Retirement Benefit in the form of a joint and
survivor annuity if he has a non-spousal beneficiary and such beneficiary is
younger than the Participant by more than the maximum number of years specified
in the following table based on their ages on their birthdays in the calendar
year in which benefit payments commence:

 

Annuity Form

  

Maximum Number of Years

Joint and 100% Survivor Annuity

   10 years

Joint and 75% Survivor Annuity

   19 years

Joint and 66 2/3% Survivor Annuity

   25 years

(b) Period Certain and Continuous Annuity. The benefit under a Period Certain
and Continuous Annuity shall be the Actuarial Equivalent of a Single Life Only
Annuity based on the life of the Participant. Under the Period Certain and
Continuous Annuity, the Participant shall be paid his pension for his lifetime;
and if the Participant dies before receiving a specified number of monthly
payments (120, 180, 240, as selected by the Participant (“guaranteed
payments”)), the Participant’s designated beneficiary shall be entitled to
receive thereafter a monthly guaranteed payment equal to the payment which had
been payable to the Participant until all of the monthly payments have been made
from the Plan to the Participant and his designated beneficiary. The last
payment of the Period Certain and Continuous Annuity shall be made as of the
first day of the month in which occurs the later of the death of the Participant
or the last of the guaranteed monthly payments has been made. Each Participant
who selects this option shall designate a beneficiary in writing, in the form
and manner required by the Committee, and such beneficiary may be changed by
such Participant in the same manner, but such designation shall not be
considered made until received by the Committee or its designees on such form
and unless it is received by the Committee prior to the Participant’s death. The
Committee shall be the sole judges of the effectiveness of the designation or
change thereof. If a Participant fails to designate a beneficiary or his
designated beneficiary fails to survive the Participant, the Participant’s
designated beneficiary shall be deemed to be his surviving Spouse, if any; or if
there is no surviving Spouse, his surviving children, in equal shares; or if
there are no surviving children, his estate. If a beneficiary dies before all
payments are made under this optional form, the remaining payments shall be made
in a lump sum or in installments as the Committee shall direct to the
beneficiary designated by such beneficiary or, if there is no such designation,
to such beneficiary’s estate.

(c) Level Income Option. The benefit under a Level Income Option shall be the
Actuarial Equivalent of a Monthly Single-Life Benefit based on the life of the
Participant. Under the Level Income Option, the Participant shall be paid a
higher benefit until age 62 or 65, as selected by the Participant, and a reduced
benefit after age 62 or 65, as applicable, to provide a more level income over
the Participant’s lifetime, taking into account the social security primary
insurance benefits the Participant is expected to receive at the selected age.
The last payment of the Level Income Option shall be made as of the first day of
the month in which the death of the Participant occurs.

 

- 58 -



--------------------------------------------------------------------------------

REQUIRED MINIMUM DISTRIBUTION ADDENDUM TO APPENDIX FOR THE

INDEPENDENT PILOTS ASSOCIATION

Section 1. General Rules.

1.1. Precedence and Effective Date. Subject to Article 5.1, Joint and Survivor
Annuity Requirements, the requirements of this Appendix shall apply to any
distribution of a Participant’s interest and will take precedence over any
inconsistent provisions of this Plan. Unless otherwise specified, the provisions
of this Appendix apply to calendar years beginning after December 31, 2002.

1.2. Requirements of Regulations Incorporated. All distributions required under
this Appendix shall be determined and made in accordance with § 401(a)(9) of the
Code, including the incidental death benefit requirement in § 401(a)(9)(G), and
the regulations thereunder.

1.3. Limits on Distribution Periods. As of the first Distribution Calendar Year,
distributions to a Participant if not made in a single sum may only be made over
one of the following periods:

(a) the life of the Participant,

(b) the joint lives of the Participant and a Designated Beneficiary,

(c) a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a Designated Beneficiary.

1.4. Defined Terms. Capitalized terms not defined herein will have the same
meaning assigned to those terms in the main text of the Plan or Appendix, as
applicable.

Section 2. Time and Manner of Distribution.

2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, no later than the Participant’s
Required Beginning Date. If a Participant continues to work past the date
benefits are required to commence under this Section, his benefit shall be
adjusted annually to reflect the additional benefits, if any, accrued in the
immediately preceding Plan Year. Such adjustment shall be made on or before each
April 1 retroactive to January 1 of the year in which the adjustment is made.

2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

- 59 -



--------------------------------------------------------------------------------

(b) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, then, except as provided in the adoption agreement,
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

(c) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(d) If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse are required to begin, this Section 2.2,
other than Section 2.2(a), will apply as if the surviving Spouse were the
Participant.

For purposes of this Section 2.2 and Section 5, unless Section 2.2(d) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If Section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving Spouse under
Section 2.2(a). If distributions under an annuity meeting the requirements of
this Appendix commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving Spouse before the date
distributions are required to begin to the surviving Spouse under
Section 2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

2.3. Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections 3, 4 and 5 of this
Appendix. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of § 401(a)(9) of the Code and § 1.401(a)(9) of
the regulations. Any part of the Participant’s interest which is in the form of
an individual account described in § 414(k) of the Code will be distributed in a
manner satisfying the requirements of § 401(a)(9) of the Code and § 1.401(a)(9)
of the regulations that apply to individual accounts.

Section 3. Determination of Amount to be Distributed Each Year.

3.1. General Annuity Requirements. If the Participant’s interest is to be paid
in the form of annuity distributions under the Plan, payments under the annuity
shall satisfy the following requirements:

(a) the annuity distributions will be paid in periodic payments made at uniform
intervals not longer than one year;

 

- 60 -



--------------------------------------------------------------------------------

(b) the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 4 or 5:

(c) once payments have begun over a period, the period will be changed only in
accordance with Section 6 of this article;

 

  (d) payments will either be nonincreasing or increase only as follows:

(1) by an annual percentage increase that does not exceed the percentage
increase in an Eligible Cost-Of-Living Index for a 12-month period ending in the
year during which the increase occurs or a prior year;

(2) by a percentage increase that occurs at specified times and does not exceed
the cumulative total of annual percentage increases in an Eligible
Cost-Of-Living Index since the Annuity Starting Date, or if later, the date of
the most recent percentage increase;

(3) by a constant percentage of less than 5 percent per year, applied not less
frequently than annually;

(4) as a result of dividend or other payments that result from Actuarial Gains,
provided:

(i) Actuarial Gain is measured not less frequently than annually,

(ii) the resulting dividend or other payments are either paid no later than the
year following the year for which the actuarial experience is measured or paid
in the same form as the payment of the annuity over the remaining period of the
annuity (beginning no later than the year following the year for which the
actuarial experience is measured),

(iii) the Actuarial Gain taken into account is limited to Actuarial Gain from
investment experience,

(iv) the assumed interest rate used to calculate such Actuarial Gains is not
less than 3 percent, and

(v) the annuity payments are not increased by a constant percentage as described
in (3) of this Section 3.1(d);

 

- 61 -



--------------------------------------------------------------------------------

(5) to the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit, but only if there is no longer a survivor
benefit because the Beneficiary whose life was being used to determine the
distribution period described in Section 4 dies or is no longer the
Participant’s Beneficiary pursuant to a qualified domestic relations order
within the meaning of § 414(p) of the Code:

(6) to provide a final payment upon the Participant’s death not greater than the
excess of the actuarial present value of the Participant’s accrued benefit
(within the meaning of § 411(a)(7) of the Code) calculated as of the Annuity
Starting Date using the Applicable Interest Rate and the Applicable Mortality
Table (or, if greater, the total amount of employee contributions, if any) over
the total of payments before the Participant’s death;

(7) to allow a Beneficiary to convert the survivor portion of a joint and
survivor annuity into a single sum distribution upon the Participant’s death; or

(8) to pay increased benefits that result from a Plan amendment.

3.2. Amount Required to be Distributed by Required Beginning Date and Later
Payment Intervals. The amount that must be distributed on or before the
Participant’s Required Beginning Date (or, if the Participant dies before
distributions begin, the date distributions are required to begin under
Section 2.2(a) or (b)) is the payment that is required for one payment interval.
The second payment need not be made until the end of the next payment interval
even if that payment interval ends in the next calendar year. All of the
Participant’s benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.

3.3. Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
Distribution Calendar Year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such benefit accrues.

Section 4. Requirements For Annuity Distributions That Commence During
Participant’s Lifetime.

4.1. Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse.
If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonSpouse
Beneficiary, annuity payments to be made on or after the Participant’s Required
Beginning Date to the Designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant, using the table set
forth in § 1.401(a)(9)-6, Q&A 2(c)(2), in the manner described in Q&A 2(c)(1),
of the regulations, to determine the applicable percentage. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonSpouse Beneficiary and a period certain annuity the
requirement in the preceding sentence will apply to annuity payments to be made
to the Designated Beneficiary after the expiration of the period certain.

 

- 62 -



--------------------------------------------------------------------------------

4.2. Period Certain Annuities. Unless the Participant’s Spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in § 1.401(a)(9)-9,
Q&A-2, of the regulations for the calendar year that contains the Annuity
Starting Date. If the Annuity Starting Date precedes the year in which the
Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in § 1.401(a)(9)-9, Q&A-2, of the regulations plus the excess of
70 over the age of the Participant as of the Participant’s birthday in the year
that contains the Annuity Starting Date. If the Participant’s Spouse is the
Participant’s sole Designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 4.2, or the joint life and last survivor expectancy of the Participant
and the Participant’s Spouse as determined under the Joint and Last Survivor
Table set forth in § 1.401(a)(9)-9, Q&A-3, of the regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the calendar year that contains the Annuity Starting Date.

Section 5. Requirements For Minimum Distributions After the Participant’s Death.

5.1. Death After Distributions Begin. If the Participant dies after distribution
of his or her interest begins in the form of an annuity meeting the requirements
of this article, the remaining portion of the Participant’s interest will
continue to be distributed over the remaining period over which distributions
commenced.

5.2. Death Before Distributions Begin.

(a) Participant Survived by Designated Beneficiary. Except as provided in the
adoption agreement, if the Participant dies before the date distribution of his
or her interest begins and there is a Designated Beneficiary, the Participant’s
entire interest will be distributed, beginning no later than the time described
in Section 2.2(a) or (b), over the life of the Designated Beneficiary or over a
period certain not exceeding:

(i) unless the Annuity Starting Date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death: or

(ii) if the Annuity Starting Date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

- 63 -



--------------------------------------------------------------------------------

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If
the Participant dies before the date distribution of his or her interest begins,
the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, and the surviving Spouse dies before distributions to the surviving
Spouse begin, this Section 5 will apply as if the surviving Spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 2.2(a).

Section 6. Changes to Annuity Payment Period.

6.1. Permitted Changes. An annuity payment period may be changed only in
association with an annuity payment increase described in Section 3.1(d) of this
Appendix or in accordance with Section 6.2.

6.2. Reannuitization. An annuity payment period may be changed and the annuity
payments modified in accordance with that change if the conditions in
Section 6.3 are satisfied and:

(a) the modification occurs when the Participant retires or in connection with a
Plan termination;

(b) the payment period prior to modification is a period certain without life
contingencies; or

(c) the annuity payments after modification are paid under a qualified joint and
survivor annuity over the joint lives of the Participant and a Designated
Beneficiary, the Participant’s Spouse is the sole Designated Beneficiary, and
the modification occurs in connection with the Participant becoming married to
such Spouse.

6.3. Conditions. The conditions in this Section 6.3 are satisfied if:

(a) the future payments after the modification satisfy the requirements of
§ 401(a)(9) of the Code, § 1.401(a)(9) of the regulations, and this Appendix
(determined by treating the date of the change as a new Annuity Starting Date
and the actuarial present value of the remaining payments prior to modification
as the entire interest of the Participant);

(b) for purposes of § 415 and § 417 of the Code, the modification is treated as
a new Annuity Starting Date;

(c) after taking into account the modification, the annuity (including all past
and future payments) satisfies the requirements of § 415 of the Code
(.determined at the original Annuity Starting Date, using the interest rates and
mortality tables applicable to such date); and

 

- 64 -



--------------------------------------------------------------------------------

(d) the end point of the period certain, if any, for any modified payment period
is not later than the end point available to the employee at the original
Annuity Starting Date under § 401(a)(9) of the Code and this Appendix.

Section 7. Payments to a Surviving Child.

7.1. Special rule. For purposes of this Appendix, payments made to a
Participant’s surviving child until the child reaches the age of majority (or
dies if earlier) shall be treated as if such payments were made to the surviving
Spouse to the extent the payments become payable to the surviving Spouse upon
cessation of the payments to the child.

7.2. Age of majority. For purposes of this Section, a child shall be treated as
having not reached the age of majority if the child has not completed a
specified course of education and is under the age of 26. In addition, a child
who is disabled within the meaning of § 72(m)(7) of the Code when the child
reaches the age of majority shall be treated as having not reached the age of
majority so long as the child continues to be disabled.

Section 8. Definitions.

8.1. Actuarial Gain. The difference between an amount determined using the
actuarial assumptions (i.e., investment return, mortality, expense, and other
similar assumptions) used to calculate the initial payments before adjustment
for any increases and the amount determined under the actual experience with
respect to those factors. Actuarial Gain also includes differences between the
amount determined using actuarial assumptions when an annuity was purchased or
commenced and such amount determined using actuarial assumptions used in
calculating payments at the time the Actuarial Gain is determined.

8.2. Designated Beneficiary. The individual who is designated by the Participant
(or the Participant’s surviving Spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the Designated Beneficiary under § 401(a)(9)
of the Code and § 1.401(a)(9)-4 of the regulations.

8.3. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 2.2.

8.4. Eligible Cost-Of-Living Index. An index described in paragraphs (b)(2),
(b)(3) or (b)(4) of § 1.401(a)(9)-6, Q&A-14, of the regulations.

8.5. Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in § 1.401(a)(9)-9, Q&A-1, of the regulations.

 

- 65 -



--------------------------------------------------------------------------------

8.6. Required Beginning Date. The Required Beginning Date of a Participant is
April 1 of the calendar year following the later of the calendar year in which
the Participant attains age 70 1/2 or the calendar year in which the Participant
retires, except that benefit distributions to a 5-Percent Owner must commence by
April 1 of the calendar year following the calendar year in which the
Participant attains age 70 1/2.

8.7. 5-Percent Owner. A Participant is treated as a 5-Percent Owner for purposes
of this Amendment if the Participant is a 5-percent Participant as defined in
§ 416 of the Code at any time during the Plan year ending with or within the
calendar year in which such owner attains age 70 1/2. Once distributions have
begun to a 5-Percent Owner under this Amendment, they must continue to be
distributed, even if the Participant ceases to be a 5 -percent owner in a
subsequent year.

Section 9. Transition Rule. F-3 and F-3A of § 1.401(a)(9)-1 of the 1987 proposed
regulations, A-1 of § 1.401(a)(9)-6 of the 2001 proposed regulations,
§ 1.401(a)(9)-6T of the temporary regulations, or a reasonable and good faith
interpretation of the requirements of § 401(a)(9) of the Code (as elected by the
employer) apply in lieu of the requirements of Sections 3, 4 and 6 of this
Appendix for purposes of determining minimum required distributions for calendar
years 2003, 2004, and 2005.

 

- 66 -